                                                                   Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                            Desc
                                                                                                      Main Document    Page 1 of 228


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Attorneys for Reorganized Debtor

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                  Case No. 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                           Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                           SECOND AND FINAL APPLICATION OF
                                           ATTORNEYS AT LAW




                                                                                                           Debtor.             PACHULSKI STANG ZIEHL & JONES LLP
                                                                  14                                                           FOR FINAL APPROVAL OF COMPENSATION
                                                                                                                               AND REIMBURSEMENT OF EXPENSES;
                                                                  15                                                           DECLARATION OF JEFFREY W. DULBERG
                                                                                                                               IN SUPPORT THEREOF
                                                                  16
                                                                                                                               Second Application Period
                                                                  17                                                                April 1, 2020 – July 12, 2020
                                                                                                                               Employment Period:
                                                                  18                                                                October 14, 2019 – July 12, 2020

                                                                  19
                                                                                                                               Hearing
                                                                  20                                                           Date:          August 6, 2020
                                                                                                                               Time:          11:00 a.m.
                                                                  21                                                           Place:         Courtroom 1368
                                                                                                                                              Roybal Federal Building
                                                                  22                                                                          255 E. Temple Street
                                                                                                                                              Los Angeles, California 90012
                                                                  23                                                           Judge:         Hon. Vincent P. Zurzolo

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                       address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ                Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                                           Desc
                                                                                                         Main Document    Page 2 of 228


                                                                   1                                                     TABLE OF CONTENTS

                                                                   2   I.      APPLICATION SUMMARY ...................................................................................................4

                                                                   3           A.       Summary of Employment Period Data (October 14, 2019 – July 12, 2020): ...............4

                                                                   4           B.       Summary of Second Application Period Data (April 1, 2020 – July 12, 2020): ..........4

                                                                   5           C.       Estimation of Fees and Expenses For the Period July 13, 2020 – August 6, 2020.......4

                                                                   6           D.       Compensation and Expense Reimbursement History ...................................................4

                                                                   7           E.       Cash in the Estate (LBR 2016-1(a)(1)(A)(iii)) .............................................................5

                                                                   8   II.     INTRODUCTORY STATEMENT ..........................................................................................5

                                                                   9           A.       Local Rules and Guides ................................................................................................5

                                                                  10           B.       Dates of Filing of Chapter 11 Petition ..........................................................................6

                                                                  11           C.       Orders Re Employment Entered (LBR 2016-1(a)(1)(B)) .............................................6
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           D.       Statement from PSZ&J .................................................................................................6
                                        LOS ANGELES, CALIFORNIA




                                                                  13   III.    OVERVIEW AND PRESENT POSTURE OF THE CASE ....................................................7
                                           ATTORNEYS AT LAW




                                                                  14           A.       General Background .....................................................................................................7

                                                                  15           B.       Introduction to the Debtor.............................................................................................8

                                                                  16           C.       Summary of Events for the First Application Period....................................................8

                                                                  17                    1.          Employment of Debtor’s Professionals ............................................................8
                                                                                        2.          Employment of Committee’s Professionals......................................................8
                                                                  18                    3.          Extension of Deadline to Assume, Assume and Assign, or Reject Non-
                                                                                                    Residential Real Property Leases......................................................................9
                                                                  19                    4.          Claims Process and Bar Date ............................................................................9
                                                                                        5.          Venue Transfer and Motion to Dismiss .......................................................... 10
                                                                  20                    6.          The UST’s Motion for Appointment of a Chapter 11 Trustee........................ 11
                                                                                        7.          Mediation and Negotiation of the Consensual Plan ........................................ 11
                                                                  21                    8.          DIP Financing ................................................................................................. 11
                                                                                        9.          Order Approving Adequacy of Fourth Amended Disclosure Statement
                                                                  22                                and Setting Confirmation Hearing and Related Deadlines ............................. 12

                                                                  23           D.       Present Posture of the Case ......................................................................................... 13

                                                                  24                    1.          Confirmation of the Debtor’s Plan of Reorganization .................................... 13
                                                                                        2.          Objections to Claims ....................................................................................... 14
                                                                  25
                                                                       IV.     NARRATIVE STATEMENT OF SERVICES RENDERED
                                                                  26           AND TIME EXPENDED ....................................................................................................... 14
                                                                  27          A.        Services Performed and Time Expended During Second Application Period. .......... 16
                                                                  28                    1.          Bankruptcy Litigation ..................................................................................... 16
                                                                                                                                            i
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ                Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                                               Desc
                                                                                                         Main Document    Page 3 of 228


                                                                   1                     2.         Case Administration........................................................................................ 16
                                                                                         3.         Claims Analysis/Objections ............................................................................ 16
                                                                   2                     4.         Compensation of Professionals/Others ........................................................... 17
                                                                                         5.         Executory Contracts ........................................................................................ 17
                                                                   3                     6.         Financial Filings.............................................................................................. 18
                                                                                         7.         Financing......................................................................................................... 18
                                                                   4                     8.         Litigation/Non-Bankruptcy ............................................................................. 18
                                                                                         9.         Plan and Disclosure Statement........................................................................ 18
                                                                   5                     10.        Plan Implementation ....................................................................................... 20
                                                                                         11.        Retention of Professionals/Other Professionals .............................................. 20
                                                                   6
                                                                               B.        Detailed Listing of all Time Spent by the Professional on the Matters for Which
                                                                   7                     Compensation is Sought (Local Bankruptcy Rule 2016-1(a)(1)(E) ........................... 20
                                                                   8           C.        List of Expenses by Category (Local Bankruptcy Rule 2016-1(a)(1)(F)). ................. 21
                                                                   9           D.        Hourly Rates (Local Bankruptcy Rule 2016-1(a)(1)(G)). .......................................... 21
                                                                  10           E.        Description of Professional Education and Experience (Local Bankruptcy Rule 2016
                                                                  11                     1(a)(1)(H))................................................................................................................... 21
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               F.        Notice of Application and Hearing (Local Bankruptcy Rule 2016-1(a)(2))............... 21
                                                                  12
                                                                               G.        Compliance with United States Trustee Guidelines for Large Cases. ........................ 21
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14   V.      THE FEES AND EXPENSES REQUESTED SHOULD BE AWARDED BASED UPON
                                                                               APPLICABLE LAW .............................................................................................................. 22
                                                                  15
                                                                               A.        Factors in Evaluating Requests for Compensation ..................................................... 22
                                                                  16
                                                                               B.        The Lodestar Award Should be Calculated by Multiplying a Reasonable Hourly Rate
                                                                  17                     by the Hours Expended. .............................................................................................. 23
                                                                  18   VI.     CONCLUSION ....................................................................................................................... 25

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                                             ii
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                                                                                      Main Document    Page 4 of 228


                                                                   1                           SUMMARY COVER SHEET OF FEE APPLICATION

                                                                   2
                                                                       Name of applicant:                                                   Pachulski Stang Ziehl & Jones LLP
                                                                   3
                                                                       Name of client:                                                      Yueting Jia
                                                                   4
                                                                       Time period covered by this application:                             April 1, 2020 – July 12, 2020
                                                                   5
                                                                       Total compensation sought this period:                               $1,058,994.452
                                                                   6
                                                                       Total expenses sought this period:                                        $57,485.613
                                                                   7
                                                                       Petition date:                                                       October 14, 2019
                                                                   8
                                                                       Retention date:                                                      October 14, 2019
                                                                   9

                                                                  10   Date of order approving employment                                   February 25, 2020

                                                                  11   Total compensation approved by interim order to date $2,251,649.50
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Total expenses approved by interim order to date                     $62,316.38
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Total allowed compensation paid to date                              $2,251,649.50
                                           ATTORNEYS AT LAW




                                                                  14   Total allowed expenses paid to date                                  $62,316.38
                                                                  15       Blended rate in this application for all attorneys               $882.20 (after 10% discount)
                                                                  16       Blended rate in this application for all timekeepers             $788.18 (after 10% discount)
                                                                  17   Compensation sought in this application already
                                                                       paid pursuant to a monthly compensation order                        N/A
                                                                  18   but not yet allowed
                                                                       Expenses sought in this application already paid
                                                                  19   pursuant to a monthly compensation order but not                     N/A
                                                                       yet allowed
                                                                  20
                                                                           Number of professionals included in this application             11
                                                                  21   If applicable, number of professionals in this
                                                                       application not included in staffing plan approved                   N/A
                                                                  22   by client
                                                                       If applicable, difference between fees budgeted
                                                                  23                                                                        N/A
                                                                       and compensation sought for this period
                                                                  24
                                                                       2
                                                                         The Firm’s fees total $1,176,660.50 based upon its standard hourly rates. Pursuant to the terms of the retention
                                                                  25   agreement with the Debtor, the Firm has implemented a 10% fee reduction, thereby deducting $117,666.05 from the total
                                                                       fees for this period. Accordingly, the Firm is only seeking approval of $1,058,994.45 in fees for the Second Application
                                                                  26   Period.

                                                                  27   3
                                                                        The Firm’s expenses total $57,520.24. The Firm has written off $34.63 in working meals, and is, therefore, only
                                                                  28   seeking approval of $57,485.61 in expenses requested for the Application Period. Of this amount, $50,000 was a
                                                                       complete pass-through to the Debtor’s expert valuation witness, Houlihan Lokey.


                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01          Desc
                                                                                                     Main Document    Page 5 of 228


                                                                   1
                                                                       Name of applicant:                                        Pachulski Stang Ziehl & Jones LLP
                                                                   2   Number of professionals billing fewer than 15             6
                                                                       hours to the case during this period
                                                                   3   Are any rates higher than those approved or disclosed     All amounts are within Budget. The
                                                                       at retention? If yes, calculate and disclose the total
                                                                   4                                                             Firm has reduced rates by 10% in
                                                                       compensation sought in this application using the         accordance with agreement at retention.
                                                                       rates originally disclosed in the retention application
                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                       2
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                             Desc
                                                                                                      Main Document    Page 6 of 228


                                                                   1   TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES BANKRUPTCY

                                                                   2   JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE OFFICIAL

                                                                   3   COMMITTEE OF UNSECURED CREDITORS, PACIFIC TECHNOLOGY HOLDING

                                                                   4   LLC, AND PARTIES THAT HAVE FILED A REQUEST FOR SPECIAL NOTICE:

                                                                   5            Pachulski Stang Ziehl & Jones LLP (“PSZJ” or the “Firm”), general bankruptcy counsel to

                                                                   6   Yueting Jia (“YT” or the “Reorganized Debtor”), hereby submits its Second and Final Application

                                                                   7   for Approval of Compensation and Reimbursement of Expenses (the “Final Application”) for the

                                                                   8   period of October 14, 2019 through July 12, 2020 (the “Employment Period”), pursuant to sections

                                                                   9   327 and 330 of title 11 of the United States Code (the “Bankruptcy Code”).

                                                                  10            For the Employment Period, the Firm seeks final allowance of compensation in the amount

                                                                  11   of $3,310,643.95 and reimbursement of expenses in the amount of $119,801.99 for a total award of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   $3,430,445.94, of which the Firm has already received $2,313,965.88 in connection with the Firm’s
                                        LOS ANGELES, CALIFORNIA




                                                                  13   first interim fee application (the “First Interim Application”) as explained below.
                                           ATTORNEYS AT LAW




                                                                  14            The Firm’s attorneys and paralegals billed 4,211.30 hours to this matter during the

                                                                  15   Employment Period. Of the total amount sought herein, $1,058,994.45 is for fees incurred and

                                                                  16   $57,485.61 is for expenses advanced during the period April 1, 2020 through July 12, 2020 (the

                                                                  17   “Second Application Period”).4

                                                                  18            Additionally, the Firm is seeking an award of estimated fees and expenses in the amount of

                                                                  19   $20,000.00 for the period July 13, 2020, through August 6, 2020, which relates to

                                                                  20   (1) implementation of the Plan, (2) responding to creditor inquiries, (3) preparation of the Firm’s

                                                                  21   Final Application and assisting other professionals, and (4) appearing at the final fee application

                                                                  22   hearing. These amounts have not been the subject of prior interim applications.

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27   4
                                                                         Of this amount $18,945.50 was incurred in fees and expenses following the June 26, 2020 Effective Date of the Plan
                                                                  28   (the “Plan Effective Date”). The fees and expenses incurred post-Plan Effective date relate to implementation of the
                                                                       Plan, responding to creditor inquiries, and preparation of the Firm’s Final Application and assisting other professionals.
                                                                                                                                   3
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01          Desc
                                                                                                     Main Document    Page 7 of 228


                                                                   1                                                     I.

                                                                   2                                       APPLICATION SUMMARY

                                                                   3

                                                                   4   A.      Summary of Employment Period Data (October 14, 2019 – July 12, 2020):

                                                                   5    1.    Total Fees Subject to Final Approval                                          $3,310,643.95
                                                                   6    2.    Total Expenses Subject to Final Approval                                        $119,801.99
                                                                        3.    Total Request                           (TOTAL: Lines 1 and 2)                $3,430,445.94
                                                                   7
                                                                        4.    Total Fees Paid per First Interim Application                                 $2,251,649.50
                                                                   8    5.    Total Expenses Paid First Interim Applications                                   $62,316.38
                                                                   9    6.    Total Previously Paid                (TOTAL: Lines 4 and 5)                   $2,313,965.88
                                                                        7.    Total Due                            (TOTAL: Lines 3 minus 6)                 $1,116,480.06
                                                                  10
                                                                        8.    Total Hours Billed                                                                 4,211.30
                                                                  11    9.    Blended Hourly Rate Including Paralegals                                            $790.50
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    10.   Blended Hourly Rate Excluding Paralegals                                            $866.28
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14   B.      Summary of Second Application Period Data (April 1, 2020 – July 12, 2020):

                                                                  15    1.       Fees                                                                      $1,058,994.45
                                                                        2.       Expenses                                                                     $57,485.61
                                                                  16
                                                                        3.       Total Request for Second Application Period   (TOTAL: Lines 1 and 2)      $1,116,480.06
                                                                  17    4.       Total Hours Billed                                                             1,343.60
                                                                  18    5.       Blended Hourly Rate Including Paralegals                                        $788.18
                                                                        6.       Blended Hourly Rate Excluding Paralegals                                        $882.20
                                                                  19

                                                                  20

                                                                  21   C.      Estimation of Fees and Expenses For the Period July 13, 2020 – August 6, 2020
                                                                  22           Estimated Fees and Expenses                                                    $20,000.00
                                                                  23
                                                                       D.      Compensation and Expense Reimbursement History
                                                                  24
                                                                               The Firm filed its First Interim Application on April 16, 2020 [Docket No. 618]. The Firm
                                                                  25
                                                                       was awarded, on an interim basis, the sum of $2,313,965.88 for the period October 14, 2019,
                                                                  26
                                                                       through March 31, 2020 [Docket No. 749].
                                                                  27

                                                                  28

                                                                                                                         4
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                           Desc
                                                                                                      Main Document    Page 8 of 228


                                                                   1           Prior to the filing of the Chapter 11 case, PSZJ received payments from Pacific Technology

                                                                   2   Holding, LLC (“PTH”) on behalf of the Debtor, totaling $1 million,5 of which $441,778.24 was

                                                                   3   applied against prepetition fees and costs. The balance of funds in the amount of $558,221.76 was

                                                                   4   deposited into a segregated client trust account to be held as a retainer during the chapter 11 case

                                                                   5   (the “Post-Petition Retainer”).

                                                                   6           After application of the Post-Petition Retainer, the Firm was paid on account of the First

                                                                   7   Interim Application the remaining balance due of $1,755,744.12 from DIP loan proceeds.

                                                                   8   E.      Cash in the Estate (LBR 2016-1(a)(1)(A)(iii))

                                                                   9           Between April 23, 2020, and May 19, 2020, PTH wired amounts totaling $3,750,000.00 to

                                                                  10   PSZJ to be held in trust and allocated towards Exit Financing, as follows:

                                                                  11                       Date          Amount
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                           23-Apr        $1,000,000.00
                                        LOS ANGELES, CALIFORNIA




                                                                  13                       15-May          $500,000.00
                                           ATTORNEYS AT LAW




                                                                                           18-May        $1,200,000.00
                                                                  14                       19-May        $1,050,000.00
                                                                  15                       TOTAL         $3,750,000.00

                                                                  16
                                                                               As of May 19, 2020, a total of $9,750,000.00 was funded as DIP Financing and Exit
                                                                  17
                                                                       Financing. This sum has been allocated towards administrative expenses and is designated for the
                                                                  18
                                                                       Reorganized Debtor “to make payments required to be made in connection with the Plan.” After
                                                                  19
                                                                       payment of allowed fees and expenses following the first interim fee hearing, a total of
                                                                  20
                                                                       $3,814,244.90 remains in DIP Financing and Exit Financing proceeds in trust with PSZJ.
                                                                  21

                                                                  22                                                             II.

                                                                  23                                         INTRODUCTORY STATEMENT

                                                                  24   A.      Local Rules and Guides

                                                                  25           Local Bankruptcy Rule 2016-1(a) sets forth certain requirements that a professional must

                                                                  26   satisfy in order to obtain an award for fees and costs. Additional standards to be employed in the

                                                                  27   5
                                                                         The Debtor is a borrower under that certain Secured Promissory Note (as amended and restated) with PTH, pursuant to
                                                                  28   which, prior to the Petition Date, the Debtor caused certain proceeds of such loan to be paid directly to his insolvency
                                                                       professionals, including PSZJ.
                                                                                                                                  5
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                           Desc
                                                                                                      Main Document    Page 9 of 228


                                                                   1   review of fee applications are set forth in the United States Trustee’s Guidelines for Reviewing

                                                                   2   Applications for Compensation and Reimbursement of Expenses filed under 11 U.S.C. § 330 (the

                                                                   3   “Compensation Guide”).6 Section 330(a)(3) directs the Court to consider “the nature, the extent, and

                                                                   4   the value” of the legal services provided when determining the amount of reasonable compensation

                                                                   5   to award. The Ninth Circuit’s primary method used to determine the reasonableness of fees is to

                                                                   6   calculate the lodestar. In re Charles Russell Buckridge, Jr., 367 B.R. 191, 201 (C.D. Cal. 2007).

                                                                   7   The lodestar is ascertained by multiplying the number of hours reasonably expended by a reasonable

                                                                   8   hourly rate. Law Offices of David A. Boone v. Derham-Burk (In re Eliapo), 468 F.3d 592, 598 (9th

                                                                   9   Cir. 2006). As set forth more fully herein, this Application complies with all statutory guidelines

                                                                  10   and Court-imposed requirements.

                                                                  11   B.      Dates of Filing of Chapter 11 Petition
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced his case under chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   of the Bankruptcy Code.
                                           ATTORNEYS AT LAW




                                                                  14   C.      Orders Re Employment Entered (LBR 2016-1(a)(1)(B))

                                                                  15           On February 25, 2020, effective as of October 14, 2019, the Court entered an order

                                                                  16   approving employment of the Firm.

                                                                  17   D.      Statement from PSZ&J

                                                                  18           Pursuant to the Appendix B. Guidelines for Reviewing Applications for Compensation and

                                                                  19   Reimbursement of Expenses Filed Under United States Code by Attorneys in Larger Chapter 11

                                                                  20   Cases, the Firm responds to the following questions regarding the Application:

                                                                  21
                                                                                                                                                                     Additional
                                                                  22                      Question                               Yes               No             Explanation or
                                                                                                                                                                    Clarification
                                                                  23   Did you agree to any variations from, or      X                                        Upon its retention, the
                                                                       alternatives to, your standard or customary                                            Firm agreed to a 10%
                                                                  24   billing rates, fees or terms for services                                              reduction from standard
                                                                       pertaining to this engagement that were
                                                                  25   provided during the application period? If                                             rates
                                                                       so, please explain.
                                                                  26   If the fees sought in this fee application as                          X               N/A
                                                                       compared to the fees budgeted for the
                                                                  27
                                                                       6
                                                                  28    The Compensation Guide is promulgated by the United States Department of Justice and can be found on the United
                                                                       States Department of Justice website at: http://www.justice.gov/ust/eo/rules_regulations/guidelines/docs/feeguide.htm
                                                                                                                                  6
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01             Desc
                                                                                                    Main Document    Page 10 of 228


                                                                   1                                                                                    Additional
                                                                                          Question                        Yes           No            Explanation or
                                                                   2                                                                                   Clarification
                                                                       time period covered by this fee application
                                                                   3   are higher by 10% or more, did you
                                                                       discuss the reasons for the variation with
                                                                   4   the client?
                                                                       Have any of the professionals included in                    X
                                                                   5   this fee application varied their hourly rate
                                                                       based on the geographic location of the
                                                                   6   bankruptcy case?
                                                                       Does the fee application include time or      X
                                                                   7   fees related to reviewing or revising time
                                                                       records or preparing, reviewing, or
                                                                   8   revising invoices?
                                                                       Does this fee application include time or                    X
                                                                   9   fees for reviewing time records to redact
                                                                       any privileged or other confidential
                                                                  10   information? If so, please quantify by
                                                                       hours and fees.
                                                                  11   If the fee application includes any rate      X                            The billing rates and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       increases since retention in this Case:                                    material financial terms
                                                                  12        i. Did your client review and                                         for the postpetition
                                                                                                                                                  period remain the same
                                        LOS ANGELES, CALIFORNIA




                                                                                approve those rate increases in
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                advance?                                                          as the prepetition period
                                                                                                                                                  subject to an annual
                                                                  14        ii. Did your client agree when                                        economic adjustment.
                                                                                retaining the law firm to accept all
                                                                  15            future rate increases? If not, did                                The standard hourly
                                                                                you inform your client that they                                  rates of PSZ&J are
                                                                  16            need not agree to modified rates or                               subject to periodic
                                                                                terms in order to have you                                        adjustment in
                                                                  17                                                                              accordance with the
                                                                                continue the representation,
                                                                                                                                                  Firm’s practice.
                                                                  18            consistent with ABA Formal
                                                                                Ethics Opinion 11-458?
                                                                  19

                                                                  20                                                     III.

                                                                  21                          OVERVIEW AND PRESENT POSTURE OF THE CASE

                                                                  22   A.      General Background

                                                                  23           On October 14, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief

                                                                  24   under chapter 11 of the Bankruptcy Code. On June 5, 2020, the United States Bankruptcy Court for

                                                                  25   the Central District of California, Los Angeles Division (the “Court”) entered an order [Dkt. No.

                                                                  26   810] (the “Confirmation Order”), confirming the Plan.

                                                                  27           The Plan provides for the establishment of a trust (the “Trust”) and the appointment of a

                                                                  28   trustee of the Trust (the “Trustee”). The Trust has been established for the benefit of holders of

                                                                                                                          7
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                            Desc
                                                                                                     Main Document    Page 11 of 228


                                                                   1   Allowed Debt Claims as the Founding Future Creditors Trust. Jeffrey Prol serves as the Trustee of

                                                                   2   the Trust.

                                                                   3   B.         Introduction to the Debtor7

                                                                   4              The Debtor, Yueting Jia, who is known as “YT,” is the founder of several technology

                                                                   5   companies. He is the founder, former Chief Executive Officer and current Chief Product and User

                                                                   6   Officer of Faraday Future (“Faraday” or “FF”), a technology company located in California focused

                                                                   7   on the development of a smart mobility ecosystem and electric vehicles.8

                                                                   8   C.         Summary of Events for the First Application Period
                                                                   9              1.      Employment of Debtor’s Professionals

                                                                  10              The Court has entered orders approving the employment of the following professionals:

                                                                  11   (a) Epiq Corporate Restructuring, LLC as Debtor’s claims and noticing agent [Docket No. 85];
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   (b) Epiq Corporate Restructuring, LLC as Debtor’s administrative advisor [Docket No. 86];
                                        LOS ANGELES, CALIFORNIA




                                                                  13   (c) Pachulski Stang Ziehl & Jones LLP as Debtor’s bankruptcy counsel [Docket No. 373];
                                           ATTORNEYS AT LAW




                                                                  14   (d) O’Melveny & Myers LLP as Debtor’s special corporate, litigation, and international counsel

                                                                  15   [Docket 374]; (e) Robert Moon as Debtor’s foreign representative, pursuant to 11 U.S.C. § 1505

                                                                  16   [Docket No. 376]; and (f) PQBDN LLC as Debtor’s financial advisor [Docket No. 377].

                                                                  17              2.      Employment of Committee’s Professionals

                                                                  18              The Court has entered orders approving the employment of the following professionals:

                                                                  19   (a) Lowenstein Sandler LLP, as bankruptcy counsel [Docket No. 132]; (b) Alvarez & Marsal North

                                                                  20   America, LLC, as financial advisor [Docket No. 133]; (c) Potter Anderson & Corroon LLP, as

                                                                  21   Delaware co-counsel [Docket No. 135]; and (d) Polsinelli LLP, as local bankruptcy counsel [Docket

                                                                  22   No. 306].

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                       7
                                                                         Information regarding the Debtor’s personal and business affairs, as well as the circumstances leading to the
                                                                  27   commencement of this chapter 11 case, is set forth in the Debtor’s omnibus declaration filed in support of certain
                                                                       retention applications and incorporated by reference. [Docket Nos. 19 and 30].
                                                                  28   8
                                                                           https://www.ff.com/
                                                                                                                                   8
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01              Desc
                                                                                                    Main Document    Page 12 of 228


                                                                   1           3.       Extension of Deadline to Assume, Assume and Assign, or Reject Non-Residential

                                                                   2   Real Property Leases

                                                                   3           The Debtor filed a Motion for an Order Granting Extension to Assume, Assume and Assign,

                                                                   4   or Reject Nonresidential Real Property Leases to the Maximum Number of Days Authorized by 11

                                                                   5   U.S.C. § 365(D)(4)(B) (the “365(d)(4) Motion”) [Docket No. 322] seeking to extend the deadline to

                                                                   6   assume, assume and assign, or reject any unexpired non-residential real property leases for an

                                                                   7   additional ninety (90) days through and including May 11, 2020, or through the date of entry of an

                                                                   8   order confirming a plan, whichever is earlier. The Court entered an order approving the 365(d)(4)

                                                                   9   Motion on February 28, 2020 [Docket No. 394].

                                                                  10           4.       Claims Process and Bar Date

                                                                  11           On October 17, 2019, YT filed his (i) Schedules identifying the assets and liabilities of his
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   estate and (ii) Statement of Financial Affairs [Docket No. 28]. On November 13, 2019, the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Bankruptcy Court entered an order [Docket No. 87] (the “Bar Date Order”) establishing the
                                           ATTORNEYS AT LAW




                                                                  14   deadlines for the filing of proofs of claim in this chapter 11 case. These dates are as follows:

                                                                  15      the deadline for creditors (other than governmental units and certain other parties excused from

                                                                  16       filing proofs of claim under the Bar Date Order) to file proofs of claim against the Debtor was

                                                                  17       January 24, 2020, at 5:00 p.m. (ET) (the “General Bar Date”);

                                                                  18      the deadline for governmental units to file proofs of claim against the Debtor was April 13, 2020,

                                                                  19       at 5:00 p.m. (ET);

                                                                  20      a bar date for claims amended or supplemented by an amendment to the Schedules by the later of

                                                                  21       (a) the General Bar Date; and (b) the date that is twenty-one (21) days after the date that notice

                                                                  22       of the applicable amendment to the Schedules is served on the claimant; and

                                                                  23      a bar date for any claims arising from or relating to the rejection of executory contracts or

                                                                  24       unexpired leases, in accordance with section 365 of the Bankruptcy Code by the later of (a) the

                                                                  25       General Bar Date; (b) the date that is thirty (30) days after the entry of the order authorizing the

                                                                  26       rejection of the executory contract or unexpired lease; and (c) any date that the Bankruptcy Court

                                                                  27       may fix in the applicable order approving such rejection.

                                                                  28

                                                                                                                          9
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01               Desc
                                                                                                    Main Document    Page 13 of 228


                                                                   1       YT provided notice of the bar dates above as required by the Bar Date Order. Approximately 199

                                                                   2   proofs of claim were filed by the General Bar Date, asserting approximately $7.9 billion in claims

                                                                   3   against the Debtor.

                                                                   4           5.       Venue Transfer and Motion to Dismiss

                                                                   5           On November 13, 2019, SLC filed its Motion (I) to Dismiss the Debtor’s Chapter 11 Case

                                                                   6   or, Alternatively, (II) to Transfer Venue to the Central District of California [Docket No. 89],

                                                                   7   seeking to dismiss the Debtor’s chapter 11 case as a bad faith filing or in the alternative transfer

                                                                   8   venue of the chapter 11 case to the Central District of California. On December 18, 2019, Judge

                                                                   9   Karen B. Owens of the United States Bankruptcy Court for the District of Delaware transferred the

                                                                  10   chapter 11 case to the United States Bankruptcy Court for the Central District of California based on

                                                                  11   the interests of justice due to, among other things, that the Debtor resides in California and FF, on
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   which the success of this chapter 11 case depends, is located in California.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           On February 21, 2020, SLC filed the Motion to Dismiss the Debtor’s Chapter 11 Case by
                                           ATTORNEYS AT LAW




                                                                  14   Creditor Shanghai Lan Cai Asset Management Co, Ltd. [Docket No. 358] (the “Motion to

                                                                  15   Dismiss”), which re-asserted the arguments made by SLC in its original motion to dismiss the

                                                                  16   chapter 11 case. On March 3, 2020, YT filed his Opposition to Motion to Dismiss the Debtor’s

                                                                  17   Chapter 11 Case by Creditor Shanghai Lan Cai Asset Management Co, Ltd. [Docket No. 412],

                                                                  18   where he vigorously objected to the Motion to Dismiss and argued in favor of moving forward with

                                                                  19   confirmation of the Plan as expeditiously as possible. On March 3, 2020, the Committee filed The

                                                                  20   Official Committee of Unsecured Creditors’ Opposition to the Motion to Dismiss the Debtor’s

                                                                  21   Chapter 11 Case Filed by Shanghai Lan Cai Asset Management Co. Ltd. [Docket No. 411]. On

                                                                  22   March 10, 2020, SLC filed Shanghai Lan Cai Asset Management Co, Ltd.’s Reply in Support of

                                                                  23   Motion to Dismiss Debtor’s Chapter 11 Case [Docket No. 432].

                                                                  24           On March 20, 2020, the Bankruptcy Court entered an order [Docket No. 483] denying the

                                                                  25   Motion to Dismiss based upon the findings of fact and conclusions of law as stated on the record at

                                                                  26   the hearing thereon.

                                                                  27

                                                                  28

                                                                                                                          10
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01           Desc
                                                                                                    Main Document    Page 14 of 228


                                                                   1           6.       The UST’s Motion for Appointment of a Chapter 11 Trustee

                                                                   2           On December 17, 2019, the United States Trustee for the District of Delaware filed the

                                                                   3   United States Trustee’s Motion for an Order Directing the Appointment of a Chapter 11 Trustee

                                                                   4   [Docket No. 171] (the “Trustee Motion”). On January 16, 2020, the United States Trustee for the

                                                                   5   Central District of California withdrew the Trustee Motion without prejudice [Docket No. 216].

                                                                   6           7.       Mediation and Negotiation of the Consensual Plan

                                                                   7           Shortly after the appointment of the Committee, YT and the Committee began discussing the

                                                                   8   path to a consensual plan of reorganization. After the venue transfer, YT continued to negotiate with

                                                                   9   the Committee. Prior to the January 23, 2020 status conference, YT agreed to the Committee’s

                                                                  10   desired due diligence process and populated data rooms with documents responding to the

                                                                  11   Committee’s numerous requests. In connection with the Committee’s investigation, YT facilitated
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   interviews by counsel and financial advisors to the Committee. The interviewees included
                                        LOS ANGELES, CALIFORNIA




                                                                  13   management members of FF. In addition, YT participated in a two-day confidential deposition by
                                           ATTORNEYS AT LAW




                                                                  14   the Committee and an individual member of the Committee, where he provided information

                                                                  15   regarding, among other things, his involvement in any alleged transactions that may be subject to an

                                                                  16   action under chapter 5 of the Bankruptcy Code. Lastly, YT’s advisors met on several occasions with

                                                                  17   the Committee’s advisors to discuss the various transactions in detail.

                                                                  18           On February 6, 2020, the Bankruptcy Court entered the Order (I) Requiring Parties to

                                                                  19   Participate in Mediation; and (II) Setting Further Status Conference [Docket No. 308]

                                                                  20   (the “Mediation Order”). In accordance with the Mediation Order, YT, the Committee, and other

                                                                  21   creditors including SLC and SQ mediated under the auspices of Judge Goldberg (ret.) during the

                                                                  22   week of February 3, 2020. At the conclusion of the mediation sessions, YT and the Committee

                                                                  23   reached an agreement on the material terms of the Plan. On February 27, 2020, the material agreed

                                                                  24   to terms of the Plan were memorialized in the executed Plan Term Sheet filed with the DIP Motion

                                                                  25   (as defined below).

                                                                  26           8.       DIP Financing

                                                                  27           Pacific Technology Holding LLC (“PTH”), an affiliate of the Debtor, was the only party

                                                                  28   willing to provide DIP financing to the Debtor under the circumstances of the chapter 11 case. The

                                                                                                                         11
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01           Desc
                                                                                                    Main Document    Page 15 of 228


                                                                   1   Debtor and the Committee, on one hand, and PTH, on the other, participated in extensive

                                                                   2   negotiations of the DIP financing terms. On February 23, 2020, such negotiations culminated in an

                                                                   3   agreement on the terms of a secured $6.4 million debtor-in-possession promissory note (the “DIP

                                                                   4   Note”) to be funded by PTH.

                                                                   5           On February 27, 2020, YT filed the Motion for Order (A) Authorizing Debtor in Possession

                                                                   6   to (I) Obtain Post-petition Financing Pursuant to 11 U.S.C. §§ 105, 362, and 364, and (II) Granting

                                                                   7   Liens and Superpriority Claims to Post-petition Lender Pursuant to 11 U.S.C.§ 364; and

                                                                   8   (B) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 361, 362, and 364 [Docket No. 384]

                                                                   9   (the “DIP Motion”), seeking entry of an order authorizing YT to obtain DIP financing from PTH

                                                                  10   pursuant to the DIP Note in the maximum principal amount of $6.4 million. With the liquidity

                                                                  11   available from the DIP Note, YT is positioned to proceed with confirmation of the Plan and pay his
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   postpetition expenses, including administrative expense claims.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           On March 5, 2020, SLC filed its Objection to Debtor’s Motion for Order (A) Authorizing
                                           ATTORNEYS AT LAW




                                                                  14   Debtor in Possession to (I) Obtain Post-petition Financing Pursuant to 11 U.S.C. §§ 105, 362, and

                                                                  15   364, and (II) Granting Liens and Superpriority Claims to Post-petition Lender Pursuant to 11

                                                                  16   U.S.C.§ 364; and (B) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 361, 362, and 364 [Docket

                                                                  17   No. 423]. On March 12, 2020, YT filed the Reply to Shanghai Lan Cai Asset Management Co,

                                                                  18   Ltd.’s Objection to Debtor’s Motion for Order (A) Authorizing Debtor in Possession to (I) Obtain

                                                                  19   Post-petition Financing Pursuant to 11 U.S.C. §§ 105, 362, and 364, and (II) Granting Liens and

                                                                  20   Superpriority Claims to Post-petition Lender Pursuant to 11 U.S.C.§ 364; and (B) Modifying

                                                                  21   Automatic Stay Pursuant to 11 U.S.C. §§ 361, 362, and 364 [Docket No. 452].

                                                                  22           On March 20, 2020, the Bankruptcy Court entered an order [Docket No. 484] granting the

                                                                  23   DIP Motion based upon the findings of fact and conclusions of law as stated on the record at the

                                                                  24   hearing to consider the DIP Motion.

                                                                  25           9.       Order Approving Adequacy of Fourth Amended Disclosure Statement and

                                                                  26   Setting Confirmation Hearing and Related Deadlines

                                                                  27           On March 2, 2020, the Debtor filed his Renewed Motion for An Order (I) Approving Third

                                                                  28   Amended Disclosure Statement (II) Approving Voting and Tabulation Procedures, (III) Setting

                                                                                                                        12
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01              Desc
                                                                                                    Main Document    Page 16 of 228


                                                                   1   Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local Rules and Procedures,

                                                                   2   and (V) Granting Related Relief [Docket No. 401]. Following further negotiations with his creditors

                                                                   3   and the Committee, the Debtor filed his Fourth Amended Disclosure Statement With Respect to

                                                                   4   Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket

                                                                   5   No. 465].

                                                                   6           On March 20, 2020, the Bankruptcy Court entered its Order (I) Granting Motion to Approve

                                                                   7   Adequacy of Fourth Amended Disclosure Statement, (II) Approving Voting and Tabulation

                                                                   8   Procedures, (III) Setting Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local

                                                                   9   Rules and Procedures, (V) Vacating Order to Show Cause and (VI) Granting Related Relief [Docket

                                                                  10   No. 485].

                                                                  11   D.      Present Posture of the Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           Since the filing of the First Interim Application, the following significant events have
                                        LOS ANGELES, CALIFORNIA




                                                                  13   occurred during the Final Application Period:
                                           ATTORNEYS AT LAW




                                                                  14           1.       Confirmation of the Debtor’s Plan of Reorganization

                                                                  15           In support of the Plan, the Debtor filed his Motion for Order (I) Confirming Third Amended

                                                                  16   Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving Settlement

                                                                  17   Pursuant To Bankruptcy Rule 9019; Request For Discharge On the Effective Date [Docket No. 657].

                                                                  18           The Debtor received several objections to the Plan and his team and professionals spent

                                                                  19   substantial time negotiating settlements and resolving related disputes. The hearing on the Plan was

                                                                  20   held on May 21, 2020, after which the Court entered its Finding of Facts and Conclusions of Law

                                                                  21   Regarding Motion to Confirm Debtor’s 3rd Amended Plan of Reorganization [Docket No. 784].

                                                                  22   Thereafter, on June 5, 2020, the Court entered an order confirming the Plan [Docket No. 810].

                                                                  23           The Plan provides for the establishment of a Creditors’ Trust and the appointment of a

                                                                  24   Liquidating Trustee. The Trust has been established for the benefit of holders of Allowed Debt

                                                                  25   Claims. Jeffrey Prol serves as the Trustee of the Trust.

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          13
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01             Desc
                                                                                                    Main Document    Page 17 of 228


                                                                   1           On July 6, 2020, the Debtor filed a Notice of: (I) Occurrence of Effective Date of Chapter 11

                                                                   2   Plan of Reorganization; and (II) Deadlines for Filing Certain Claims and Requests [Docket No.

                                                                   3   825], reflecting that the Plan went effective on June 26, 2020.

                                                                   4           2.       Objections to Claims

                                                                   5           In connection with confirmation of his Plan, the Debtor objected to various claims, in

                                                                   6   response to which certain creditors filed motions to temporarily allow such claims for purposes of

                                                                   7   voting on the Plan. Upon receiving overwhelming creditor support in favor of the Plan, the Debtor

                                                                   8   and such creditors withdrew such claims objections and motions, respectively. The Debtor also filed

                                                                   9   omnibus objections to duplicate claims and claims that lacked supporting documentation which were

                                                                  10   sustained by the Court.

                                                                  11                                                    IV.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                NARRATIVE STATEMENT OF SERVICES
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                   RENDERED AND TIME EXPENDED
                                           ATTORNEYS AT LAW




                                                                  14           Pursuant to the Compensation Guide and Local Bankruptcy Rule 2016-1 (a)(1)(D), the Firm

                                                                  15   has classified all services performed for which compensation is sought for this period into one of

                                                                  16   various major categories. The Firm attempted to place the services performed in the category that

                                                                  17   best relates to the service provided. However, because certain services may relate to one or more

                                                                  18   categories, services pertaining to one category may in fact be included, without duplication, in

                                                                  19   another category. Invoices for the Second Application Period with time and expense detail are

                                                                  20   attached hereto as Exhibit G.

                                                                  21           Distinction Between Services Rendered by PSZJ, O’Melveny & Myers LLP and Latham &

                                                                  22   Watkins LLP

                                                                  23           PSZJ, O’Melveny & Myers LLP (“OMM”), the Debtor’s former corporate, litigation and

                                                                  24   international counsel, and Latham & Watkins LLP (“L&W”), the Debtor’s current corporate and

                                                                  25   international counsel, have rendered legal services to the Debtor under a clear division of labor.

                                                                  26           PSZJ has served as the Debtor’s general bankruptcy counsel and principally conducted the

                                                                  27   chapter 11 case. PSZJ’s services included (i) providing legal advice with respect to the Debtor’s

                                                                  28   powers and duties as debtor in possession in the continued management of his property;

                                                                                                                         14
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01               Desc
                                                                                                    Main Document    Page 18 of 228


                                                                   1   (ii) preparing on behalf of the Debtor any necessary applications, motions, answers, orders, reports,

                                                                   2   and other legal papers; and (iii) appearing in Court on behalf of the Debtor. See Application

                                                                   3   Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy

                                                                   4   Procedure and Local Rule 2014-1 for Authorization to Employ and Retain Pachulski Stang Ziehl &

                                                                   5   Jones LLP as Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date

                                                                   6   [Docket No. 18] ¶ 8. These services are distinct from OMM’s responsibilities (rendered through

                                                                   7   April 24, 2020), which were primarily corporate in nature and international in scope. OMM’s

                                                                   8   services focused on implementing the complex corporate based transaction underlying the Debtor’s

                                                                   9   plan of reorganization (including the execution of the creditor trust transaction), facilitating diligence

                                                                  10   and analysis with respect to the Debtor’s complex ownership and financial structure of his U.S.

                                                                  11   assets and the Debtor’s pre-filing transactions, and addressing any prepetition litigation issues. In
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   connection therewith, OMM provided the Debtor with corporate, securities, tax, litigation, and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   international counsel that is distinct from the general bankruptcy counsel that PSZJ is providing the
                                           ATTORNEYS AT LAW




                                                                  14   Debtor. As a result of Suzanne Uhland’s (the OMM partner primarily responsible for OMM’s work

                                                                  15   in this case) joining L&W as a partner, effective as of April 25, 2020, L&W assumed the role of the

                                                                  16   Debtor’s corporate and international counsel.

                                                                  17           Notwithstanding this division of labor, the firms have naturally worked side-by-side to

                                                                  18   achieve the Debtor’s goals in this case. On occasion, with respect to certain key areas, the firms’

                                                                  19   efforts have focused on the same activities to benefit this estate – principally with respect to the

                                                                  20   overall negotiation of the Plan. Due to the complex terms of the plan and the complications of an

                                                                  21   international creditor body, the firms necessarily combined their efforts to achieve the outcome

                                                                  22   achieved to date – the confirmation of the Debtor’s Plan. However, while the firms “worked on the

                                                                  23   plan,” for example, they all played unique roles in working with the Debtor, the Committee and

                                                                  24   others to negotiate terms while at the same time prepare the lengthy, detailed materials necessary in

                                                                  25   this case.

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          15
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                Desc
                                                                                                    Main Document    Page 19 of 228


                                                                   1   A.      Services Performed and Time Expended During Second Application Period.

                                                                   2           1.       Bankruptcy Litigation

                                                                   3           Time billed to this category pertains to various litigation issues arising against or in

                                                                   4   connection with the Debtor. Included in this category are services related to numerous litigation

                                                                   5   items that have arisen in connection with this case.

                                                                   6           Among other items, the Firm addressed issues and worked on pleadings in connection with a

                                                                   7   lawsuit filed against the Debtor by Hong Liu; claims against the Debtor by Liuhuan Shan; and

                                                                   8   resolving the Debtor’s dispute with SLC.

                                                                   9           During the Second Application Period, the Firm expended 11.50 hours in this category. The

                                                                  10   amount of fees attributable to this category is $12,583.50.

                                                                  11           2.       Case Administration
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           Time billed to this category pertains to coordination and compliance activities, including
                                        LOS ANGELES, CALIFORNIA




                                                                  13   administrative functions; contact with the OUST, and general creditor inquiries, including requests
                                           ATTORNEYS AT LAW




                                                                  14   for special notice, working on matters relating to service of documents, preparing critical dates

                                                                  15   memorandum, and maintaining general document control.

                                                                  16           The Firm addressed service issues; worked on critical dates memoranda, case timeline,

                                                                  17   contact lists, agendas, and case task lists and disseminated same to interested parties; reviewed court

                                                                  18   procedures; addressed issues regarding Rule 2015.3 deadlines; and addressed Effective Date and

                                                                  19   professional fee issues.

                                                                  20           During the Second Application Period, the Firm expended 12.60 hours in this category. The

                                                                  21   amount of fees attributable to this category is $8,207.00.

                                                                  22           3.       Claims Analysis/Objections

                                                                  23           Time billed to this category pertains to claims administration, services related to specific

                                                                  24   claim inquiries and analyses, and objections to, and allowance of, certain claims.

                                                                  25           The Firm reviewed scheduled and filed claims in connection with potential objections to such

                                                                  26   claims; worked on claims reconciliations; prepared several stipulations regarding extension of claim

                                                                  27   objections; prepared multiple omnibus claim objections and stand-alone substantive claim

                                                                  28   objections, including individual notices related thereto and orders thereon; reviewed responses to

                                                                                                                           16
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01              Desc
                                                                                                    Main Document    Page 20 of 228


                                                                   1   claim objections and prepared replies thereto; conferred with co-counsel and client team regarding

                                                                   2   claim objections and letter to claim holders; conferred with claims agent regarding service of

                                                                   3   multiple claim objections and weekly claims register; reviewed documents produced by L. Shan and

                                                                   4   conferred with client team and counsel regarding same; reviewed Chinese law regarding burden of

                                                                   5   proof and analysis of same regarding claimant allegations; attended to Rule 3018 issues; reviewed

                                                                   6   Shan settlement offer and addressed issues regarding counter-proposal; prepared notices of

                                                                   7   withdrawal re several claim objections, as well as stipulations to dismiss certain claims; addressed

                                                                   8   issues regarding Wei Gan, Han’s San Jose Hospitality, SQ, Wen and Sunac claims; researched claim

                                                                   9   estimation and exchange rate issues; prepared for and attended hearing on claim objections;

                                                                  10   reviewed issues regarding late-filed claims; and addressed issues regarding allowed debt claim

                                                                  11   allocation amounts.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           During the Second Application Period, the Firm expended 264.00 hours in this category.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   The amount of fees attributable to this category is $222,888.50.
                                           ATTORNEYS AT LAW




                                                                  14           4.       Compensation of Professionals/Others

                                                                  15           Time billed to this category relates to the Firm’s preparation of fee applications, and the

                                                                  16   review and analysis of various applications for compensation of professionals employed in the Case.

                                                                  17           The Firm worked on its first interim and final fee applications, including preparation of

                                                                  18   exhibits; conferred with and assisted the Debtor’s other professionals regarding their fee applications

                                                                  19   and prepared orders thereon; prepared the omnibus notice of first interim fee applications; addressed

                                                                  20   fee distribution issues; reviewed fee applications filed by the Committee and its professionals; and

                                                                  21   conferred with the U.S. Trustee regarding fee applications.

                                                                  22           During the Second Application Period, the Firm expended 157.30 hours in these combined

                                                                  23   categories. The amount of fees attributable to these categories is $103,636.50.

                                                                  24           5.       Executory Contracts

                                                                  25           Time billed to this category pertains to work performed in connection with the review and

                                                                  26   disposition of all executory contracts and unexpired leases.

                                                                  27           The Firm prepared a second motion to extend time to assume/reject non-residential real

                                                                  28   property leases, as well as the order thereon.

                                                                                                                          17
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01               Desc
                                                                                                    Main Document    Page 21 of 228


                                                                   1           During the Second Application Period, the Firm expended 4.20 hours in this category. The

                                                                   2   amount of fees attributable to this category is $3,006.00.

                                                                   3           6.       Financial Filings

                                                                   4           Time billed to this category relates to the preparation of the Debtor’s monthly operating

                                                                   5   reports for March – May 2020, conferring with the Debtor regarding a 2019 tax payment and

                                                                   6   conferring with Debtor representatives regarding OUST quarterly fee requirements.

                                                                   7           During the Second Application Period, the Firm expended 7.90 hours in this category. The

                                                                   8   amount of fees attributable to this category is $5,030.50.

                                                                   9           7.       Financing

                                                                  10           Time billed to this category pertains to financing matters and issues arising under section 364

                                                                  11   of the Bankruptcy Code.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           The Firm conferred with the Debtor, his representatives, and co-counsel regarding DIP exit
                                        LOS ANGELES, CALIFORNIA




                                                                  13   financing/Note and payment issues; revised the DIP term sheet; addressed budgetary issues; and
                                           ATTORNEYS AT LAW




                                                                  14   addressed issues regarding Wei Gan’s settlement and payments.

                                                                  15           During the Second Application Period, the Firm expended 32.50 hours in this category. The

                                                                  16   amount of fees attributable to this category is $29,121.50.

                                                                  17           8.       Litigation/Non-Bankruptcy

                                                                  18           Time billed to this category includes analyzing non-bankruptcy litigation issues.

                                                                  19           During the Application Period, the Firm conferred with co-counsel regarding non-bankruptcy

                                                                  20   related litigation matters including the Han’s and Liu litigations; and reviewed issues regarding a

                                                                  21   pending nondischargeability action.

                                                                  22           During the Second Application Period, the Firm expended 3.60 hours in this category. The

                                                                  23   amount of fees attributable to this category is $3,198.00.

                                                                  24           9.       Plan and Disclosure Statement

                                                                  25           Time billed to this category pertains to services performed in connection with the Debtor’s

                                                                  26   Plan and Disclosure Statement.

                                                                  27           Among numerous tasks in this category, the Firm reviewed voting and claim objection issues

                                                                  28   and case law regarding same; reviewed and responded to the UST’s objection to the Plan and

                                                                                                                         18
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01               Desc
                                                                                                    Main Document    Page 22 of 228


                                                                   1   addressed post-confirmation compliance issues; researched issues regarding temporary claim

                                                                   2   allowance for voting purposes, including analysis of Chinese law; reviewed motions to temporarily

                                                                   3   allow claims and prepared responses thereto; worked with claims agent regarding balloting, voting,

                                                                   4   and Plan supplement matters, including preparation of declarations and voting analyses; conferred

                                                                   5   with the Debtor regarding claims, the Plan, voting results, late-filed ballots, and potential claim

                                                                   6   allowance issues; addressed Plan confirmation issues; prepared for and attended a creditor

                                                                   7   presentation meeting; worked on the Trust Agreement and Term Sheet; worked on exit financing

                                                                   8   issues; worked on Rule 3018 issues; reviewed issues regarding Plan feasibility; worked on the Plan

                                                                   9   confirmation brief; prepared the Plan confirmation motion and declarations in support thereof;

                                                                  10   reviewed and analyzed evidence in support of Plan confirmation; prepared declarations regarding

                                                                  11   “best interests,” feasibility and Faraday issues; researched insider issues relating to Plan votes;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   worked on issues regarding SQ, SLC, Shan and Sunac settlements; reviewed and prepared response
                                        LOS ANGELES, CALIFORNIA




                                                                  13   to Plan objections, including preparation of evidentiary objections and multiple declarations;
                                           ATTORNEYS AT LAW




                                                                  14   addressed issues regarding Trust Oversight Committee members; addressed issues regarding

                                                                  15   Houlihan Lokey expert retention and reviewed valuation reports for same; worked on issues

                                                                  16   regarding Han litigation and treatment of claims; conferred with corporate counsel regarding tax

                                                                  17   issues; worked with British Virgin Islands counsel to prepare declaration in support of Plan

                                                                  18   confirmation; prepared plan schedules; reviewed case law regarding nondischargeable claims and

                                                                  19   disposable income issues regarding plan confirmation; worked on Wei Gan release issues; reviewed

                                                                  20   case law regarding oppositions to Plan confirmation and reply thereto; worked on Plan

                                                                  21   modifications; researched 546 issues; researched issues regarding statutes of limitations; attended the

                                                                  22   hearing on Plan confirmation; reviewed the order after hearing and findings of fact/conclusions of

                                                                  23   law regarding the same; prepared the Plan confirmation order and addressed issues regarding entry

                                                                  24   of order and appeal period; worked on discharge order issues; addressed issues regarding the

                                                                  25   Effective Date and notice thereof; addressed remaining post-confirmation and claim issues,

                                                                  26   including Han and late-filed claims; addressed interest rate issues; worked on discharge issues; and

                                                                  27   assisted with finalizing closing documents.

                                                                  28

                                                                                                                          19
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01              Desc
                                                                                                    Main Document    Page 23 of 228


                                                                   1           During the Second Application Period, the Firm expended 796.60 hours in this category.

                                                                   2   The amount of fees attributable to this category is $742,521.00.

                                                                   3           10.      Plan Implementation

                                                                   4           Time billed to this category pertains to implementation of the Debtor’s Plan. Among other

                                                                   5   things, the Firm responded to issues regarding Wei Gan and SLC; addressed issues regarding the

                                                                   6   Plan Effective Date; addressed DIP payment issues; participated on a team call regarding remaining

                                                                   7   Effective Date open issues; addressed issues regarding late-filed claims; responded to Committee

                                                                   8   inquiries; conferred with the Committee regarding plan matters; conferred with the claims agent

                                                                   9   regarding the Notice of Effective Date; and participated in call regarding transition to the Trust and

                                                                  10   claim allowances.

                                                                  11           During the Application Period, the Firm expended 19.90 hours in this category. The amount
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   of fees attributable to this category is $25,434.50.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           11.      Retention of Professionals/Other Professionals
                                           ATTORNEYS AT LAW




                                                                  14           Time billed to this category pertains to the preparation of retention applications for other

                                                                  15   professionals of the Debtor.

                                                                  16           Among its tasks, the Firm prepared a pro hac vice application for OMM professional, Daniel

                                                                  17   Shamah; prepared the retention application and related pleadings for Maples & Calder, Debtor’s

                                                                  18   British Virgin Islands counsel, and addressed issues regarding retainer payment; reviewed and

                                                                  19   revised the retention application prepared by L&W, Debtor’s special corporate and international

                                                                  20   counsel; and reviewed the entered orders authorizing the retention of Maples, L&W, and Smiley

                                                                  21   Wang-Ekvall.

                                                                  22           During the Application Period, the Firm expended 33.50 hours in this category. The amount

                                                                  23   of fees attributable to this category is $21,033.50.

                                                                  24   B.      Detailed Listing of all Time Spent by the Professional on the Matters for Which

                                                                  25           Compensation is Sought (Local Bankruptcy Rule 2016-1(a)(1)(E)

                                                                  26           Exhibit “E” contains a summary, by category, of the Firm’s services and expenses in this

                                                                  27   Chapter 11 case that were incurred during the Second Application Period. Such summary includes

                                                                  28   the time spent, rate and billing attributable to each person who performed compensable services for

                                                                                                                          20
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01             Desc
                                                                                                    Main Document    Page 24 of 228


                                                                   1   the Debtor. As noted in such exhibit the Firm has combined some categories with minor amounts of

                                                                   2   time. Exhibit “G” contains the Firm’s detailed time records during this period.

                                                                   3   C.      List of Expenses by Category (Local Bankruptcy Rule 2016-1(a)(1)(F)).

                                                                   4           The costs incurred are summarized in Exhibit “E” attached hereto, which provides a

                                                                   5   monthly breakdown during the Second Application Period. The Firm has not charged the Debtor for

                                                                   6   any outgoing faxes. The Firm has charged for unusual expenses, such as travel, court costs and

                                                                   7   special messenger services, including Federal Express. The Firm has written off all charges for

                                                                   8   secretarial overtime and working meals. Exhibit “G” contains the Firm’s detailed expense records

                                                                   9   during this period.

                                                                  10   D.      Hourly Rates (Local Bankruptcy Rule 2016-1(a)(1)(G)).

                                                                  11           The hourly rates of all professionals and paraprofessionals rendering services in this case are
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   set forth on Exhibit “E” attached hereto.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   E.      Description of Professional Education and Experience (Local Bankruptcy Rule
                                           ATTORNEYS AT LAW




                                                                  14           2016-1(a)(1)(H)).

                                                                  15           Exhibit “F” includes a description of the professional education and biographies of the

                                                                  16   professionals employed by the Firm who rendered services in this case. The Firm has no

                                                                  17   understanding, agreement, or arrangement of any kind to divide with or pay to anyone any of the

                                                                  18   fees to be awarded in these proceedings, except to be shared among members of the Firm.

                                                                  19   F.      Notice of Application and Hearing (Local Bankruptcy Rule 2016-1(a)(2)).

                                                                  20           Notice of the submission of this Application and the hearing thereon has been provided to the

                                                                  21   Office of the United States Trustee, the Debtor, PTH, the Committee, the Professionals, all parties

                                                                  22   requesting special notice and other interested parties in accordance with the Local Bankruptcy Rules.

                                                                  23   Complete copies of the Application will be promptly furnished to any other party upon specific

                                                                  24   request. Therefore, notice should be deemed adequate under the circumstances and in accordance

                                                                  25   with Federal Bankruptcy Rules 2002(a)(6) and 2002(c)(2).

                                                                  26   G.      Compliance with United States Trustee Guidelines for Large Cases.

                                                                  27           Attorneys retained pursuant to sections 327 or 1103 of the Bankruptcy Code must comply

                                                                  28   with certain requirements of the United States Trustee’s Guidelines for Reviewing Applications for

                                                                                                                         21
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ              Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01             Desc
                                                                                                      Main Document    Page 25 of 228


                                                                   1   Compensation and Reimbursement of Expenses Filed under 11 U.S.C. §330 by Attorneys in Larger

                                                                   2   Chapter 11 Cases (the “Revised UST Guidelines”). In accordance the Revised UST Guidelines, the

                                                                   3   Firm attaches the following exhibits filled out with data to the extent relevant to this case:

                                                                   4   Exhibit “A”, Customary and Comparable Compensation Disclosures with Fee Applications;

                                                                   5   Exhibit “B”, Summary of Timekeepers Included in this Fee Application, Exhibit “C”, Staffing Plan;

                                                                   6   Exhibit “D-1”, Summary of Compensation Requested by Project Category; and Exhibit “D-2”,

                                                                   7   Summary of Expense Reimbursement Requested by Category.

                                                                   8                                                      V.

                                                                   9                            THE FEES AND EXPENSES REQUESTED SHOULD

                                                                  10                                BE AWARDED BASED UPON APPLICABLE LAW

                                                                  11           The fees and expenses requested by this Application are an appropriate award for the Firm’s
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   services in acting as counsel to the Debtor.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   A.      Factors in Evaluating Requests for Compensation
                                           ATTORNEYS AT LAW




                                                                  14           Pursuant to section 330 of the Bankruptcy Code, the Court may award to a professional

                                                                  15   person, reasonable compensation for actual, necessary services rendered, and reimbursement for

                                                                  16   actual, necessary expenses incurred. As set forth above, the fees for which the Firm requests

                                                                  17   compensation and the costs incurred for which the Firm requests reimbursement are for actual and

                                                                  18   necessary services rendered and costs incurred.

                                                                  19           The professional services rendered by the Firm have required an expenditure of substantial

                                                                  20   time and effort. During the Second Application Period, 1,343.60 hours have been recorded by

                                                                  21   members of the Firm and more time was actually expended but either was not recorded or was

                                                                  22   written off. The Firm’s blended hourly rate in this Case for the Second Application Period including

                                                                  23   paraprofessionals is $788.18 (accounting for the agreed upon 10% fee discount).

                                                                  24           Moreover, time and labor devoted is only one of many pertinent factors in determining an

                                                                  25   award of fees and costs. Based on the skills brought to bear in this case by the Firm and the results

                                                                  26   obtained and in light of the accepted lodestar approach, the Firm submits that the compensation

                                                                  27   requested herein is reasonable and appropriate.

                                                                  28

                                                                                                                          22
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ                 Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                                      Desc
                                                                                                         Main Document    Page 26 of 228


                                                                   1   B.        The Lodestar Award Should be Calculated by Multiplying a Reasonable Hourly Rate

                                                                   2             by the Hours Expended.

                                                                   3             In determining the amount of allowable fees under 11 U.S.C. § 330 (a), courts are to be

                                                                   4   guided by the same “general principles” as are to be applied in determining awards under the federal

                                                                   5   fee-shifting statutes, with “some accommodation to the peculiarities of bankruptcy matters.” In re

                                                                   6   Manoa Finance Co., Inc., 853 F.2d 687, 691 (9th Cir. 1988); see Meronk v. Arter & Hadden, LLP

                                                                   7   (In re Meronk), 249 B.R. 208, 213 (BAP 9th Cir. 2000) (reiterating that Manoa Finance is the

                                                                   8   controlling authority and characterizing the factor test9 identified in Johnson v. Georgia Highway

                                                                   9   Express, Inc. 488 F.2d 714 (5th Cir. 1974) and Kerr v. Screen Extras Guild, Inc. 526 F. 2d 67, 70

                                                                  10   (9th Cir. 1975), cert. denied, 425 U.S. 951 (1976) as an “obsolete laundry list” now subsumed within

                                                                  11   more refined analyses)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             The United States Supreme Court has evaluated the lodestar approach and endorses its usage.
                                        LOS ANGELES, CALIFORNIA




                                                                  13   In Hensley v. Eckerhart, 461 U.S. 424 (1983), a civil rights case, the Court held that while the
                                           ATTORNEYS AT LAW




                                                                  14   Johnson factors might be considered in setting fees, the lodestar amount subsumed many of those

                                                                  15   factors. Hensley, 461 U.S. at 434, n. 9.10 The following year, another civil rights case, Blum vs.

                                                                  16   Stenson, 465 U.S. 886 (1984) provided the so-called lodestar calculation:

                                                                  17                       The initial estimate of a reasonable attorney’s fee is properly
                                                                                           calculated by multiplying the number of hours reasonably expended on
                                                                  18                       the litigation times a reasonable hourly rate . . . . Adjustments to that
                                                                                           fee then may be made as necessary in the particular case.
                                                                  19   Blum at 888.
                                                                  20             Then in 1986, the Supreme Court more explicitly indicated that the factors relevant to

                                                                  21   determining fees should be applied using the lodestar approach, rather than an ad hoc approach.

                                                                  22   While holding that the attorney’s fee provision of the Clean Air Act, 42 U.S.C. § 7401 et seq.,

                                                                  23
                                                                       9
                                                                         The original twelve Johnson/Kerr factors were: (1) time and labor required; (2) novelty and difficulty of the questions involved;
                                                                  24   (3) skill requisite to perform the legal services properly; (4) the preclusion of other employment by the attorney due to acceptance of
                                                                       the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the
                                                                       circumstances; (8) amount involved and results obtained; (9) experience, reputation, and ability of the attorneys; (10) the
                                                                  25   “undesirability” of the case; (11) nature and length of the professional relationship with client; and (12) awards in similar cases.
                                                                       10
                                                                  26     For discussion of the Johnson/Kerr subsumed factors: See Morales v. City of San Rafael, 96 F.3d 359, 364 n.9 (9th Cir.
                                                                       1996) (“among the subsumed factors…are: (1) the novelty and complexity of the issues, (2) the special skill and
                                                                  27   experience of counsel, (3) the quality of representation, and (4) the results obtained”); Davis v. City & County of San
                                                                       Francisco, 976 F.2d 1536, 1549 (9th Cir. 1992), vacated in part on other grounds, 984 F.2d 345 (9th Cir. 1993) (Court
                                                                  28   extending City of Burlington v. Dague, 505 U.S. 557, 567 (1992) held the sixth factor “whether the fee is fixed or
                                                                       contingent, may not be considered in the lodestar calculation.”).
                                                                                                                                          23
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                  Desc
                                                                                                    Main Document    Page 27 of 228


                                                                   1   should be interpreted like that of the Civil Rights Act, the Court expressly rejected the ad hoc

                                                                   2   application of the factors set forth in Johnson and thus Kerr, stating that, “the lodestar figure

                                                                   3   includes most, if not all, of the relevant factors constituting a ‘reasonable’ attorney’s fee . . . ”

                                                                   4   Pennsylvania v. Del. Valley Citizens’ Council for Clean Air, 478 U.S. 546, 563-66 (1986); See also

                                                                   5   Blanchard v. Bergeron, 489 U.S. 87, 94 (1989) (“we have said repeatedly that the initial estimate of

                                                                   6   a reasonable attorney’s fee is properly calculated by multiplying the number of hours reasonably

                                                                   7   expended on the litigation times a reasonable hourly rate.”)

                                                                   8           While the lodestar approach is the chief basis for determining fee awards under the federal

                                                                   9   fee-shifting statutes and Bankruptcy Code, some of the Johnson/Kerr factors, previously applied in

                                                                  10   an ad hoc fashion, can still apply in calculating the appropriate hourly rate to use under the lodestar

                                                                  11   approach. Buckridge at 202 (“a court is permitted to adjust the lodestar up or down using a multiplier
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   based on the criteria listed in § 330 and its consideration of the Kerr factors not subsumed within the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   initial calculations of the lodestar”); Dang v. Cross, 422 F.3d 800, 812 (9th Cir. 2005) (court may
                                           ATTORNEYS AT LAW




                                                                  14   “adjust the lodestar amount after considering other factors that bear on the reasonableness of the

                                                                  15   fee”); Unsecured Creditors’ Comm. V. Puget Sound Plywood, Inc., 924 F.2d 955, 960 (9th Cir. 1991)

                                                                  16   (“Although Manoa suggests that starting with the lodestar is customary, it does not mandate such an

                                                                  17   approach in all cases…[f]ee shifting cases are persuasive, but due to the uniqueness of bankruptcy

                                                                  18   proceedings, they are not controlling”).

                                                                  19           Attached hereto as Exhibit “G” are copies of the Firm’s time reports and records kept in the

                                                                  20   regular course of business reflecting the services rendered and the expenses incurred by the Firm

                                                                  21   during the Second Application Period. The Firm’s time reports are initially handwritten or recorded

                                                                  22   via computer by the attorney or paralegal performing the described services. The time reports are

                                                                  23   organized on a daily basis. The Firm is sensitive to issues of “lumping,” and unless time was spent

                                                                  24   in one time frame on a variety of different matters for a particular client, separate time entries are set

                                                                  25   forth in the time reports. The Firm’s charges for its professional services are based upon the time,

                                                                  26   nature, extent and value of such services and the cost of comparable services in the Southern

                                                                  27   California region, other than in a case under the Bankruptcy Code.

                                                                  28

                                                                                                                            24
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                                                                                                    Main Document    Page 28 of 228


                                                                   1           It is clear that the Debtor has achieved uniquely outstanding results in this case. This is due

                                                                   2   in significant part to the Firm’s role as counsel to the Debtor to achieve the best possible results

                                                                   3   under the circumstances.

                                                                   4                                                       VI.

                                                                   5                                               CONCLUSION

                                                                   6           This is the Firm’s second and final request for compensation and reimbursement of expenses.

                                                                   7   Neither the Firm, nor any partners or associates of the Firm, has any agreement or any understanding

                                                                   8   of any kind or nature to divide, pay over, or share any portion of the fees to be awarded the Firm

                                                                   9   with any other person or attorney, except among partners and employees of the Firm.

                                                                  10           The Firm believes that the services rendered for which compensation is sought in this

                                                                  11   Application have been beneficial to the Estate, that the costs incurred have been necessary and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   proper, and that the sums requested for the services rendered and the costs incurred are fair and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   reasonable.
                                           ATTORNEYS AT LAW




                                                                  14           WHEREFORE, Pachulski Stang Ziehl & Jones LLP respectfully requests that this Court

                                                                  15           (1) allow on final basis, fees in the total amount of $2,251,649.50 and reimbursement of costs

                                                                  16   in the amount of $62,316.38 for the period October 14, 2019 through and including March 31, 2020,

                                                                  17   for a total award of $2,313,965.88; (2) approve on a final basis the fees and expenses for the Second

                                                                  18   Application Period commencing on April 1, 2020, through July 12, 2020 consisting of

                                                                  19   $1,058,994.45 in fees incurred $57,485.61 in expenses advanced for a total award of $1,116,480.06;

                                                                  20   (3) approve on a final basis the estimated amount of $20,000.00 in fees and expenses to be incurred

                                                                  21   between July 13, 2020 and August 6, 2020; and (4) authorize payment to the Firm from the estate of

                                                                  22   the net amount, due to the Firm in the amount of $1,136,480.06.

                                                                  23    Dated:     July 16, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24
                                                                                                                      By         /s/ Jeffrey W. Dulberg
                                                                  25                                                             Richard M. Pachulski
                                                                                                                                 Jeffrey W. Dulberg
                                                                  26                                                             Malhar S. Pagay
                                                                  27                                                             Counsel to the Reorganized Debtor
                                                                  28

                                                                                                                           25
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01               Desc
                                                                                                    Main Document    Page 29 of 228


                                                                   1                                DECLARATION OF JEFFREY W. DULBERG

                                                                   2           I, Jeffrey W. Dulberg, declare as follows:

                                                                   3           1.       I am an attorney at law duly authorized to practice in the State of California and

                                                                   4   before this court. I am a partner in the law firm of Pachulski Stang Ziehl & Jones LLP, general

                                                                   5   bankruptcy counsel for the Debtor.

                                                                   6           2.       I have personal knowledge of the facts set forth in the foregoing Application and, if

                                                                   7   called upon as a witness, I could and would competently testify as to all of the matters stated therein.

                                                                   8           3.       I have personally reviewed the information contained in the Application, and believe

                                                                   9   its contents to be true and correct to the best of my knowledge, information and belief.

                                                                  10           4.       The Firm customarily charges $0.20 per page for photocopying expenses and printing

                                                                  11   of scanned materials. The Firm’s photocopying machines automatically record the number of copies
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   made when the person that is doing the copying enters the client’s account number into a device
                                        LOS ANGELES, CALIFORNIA




                                                                  13   attached to the photocopier. The Firm summarizes each client’s photocopying charges on a daily
                                           ATTORNEYS AT LAW




                                                                  14   basis. Whenever feasible, the Firm sends large copying projects to an outside copy service that

                                                                  15   charges a reduced rate for photocopying.

                                                                  16           5.       Regarding providers of on-line legal research (e.g., LEXIS and WESTLAW), the

                                                                  17   Firm charges the standard usage rates these providers charge for computerized legal research. The

                                                                  18   Firm bills its clients the actual cash charged by such services, with no premium. Any volume

                                                                  19   discount received by the Firm is passed on to the client.

                                                                  20           6.       The Firm does not charge for local or long distance calls placed by attorneys from

                                                                  21   their offices. The Firm only bills its clients for the actual costs charged the Firm by teleconferencing

                                                                  22   services in the event that a multiple party teleconference is initiated through the Firm.

                                                                  23           7.       The Firm believes the foregoing rates are the market rates that the majority of law

                                                                  24   firms charge clients for such services. In addition, the Firm believes that such charges are in

                                                                  25   accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

                                                                  26   Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other

                                                                  27   charges.

                                                                  28

                                                                                                                            26
                                                                       DOCS_LA:330429.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                Desc
                                                                                                    Main Document    Page 30 of 228


                                                                   1           8.       I have personally reviewed the bills in this matter, and the bills represent true and

                                                                   2   correct charges to the best of my knowledge, information and belief.

                                                                   3           9.       I have reviewed the requirements of Local Bankruptcy Rule 2016-1(K) and believe

                                                                   4   the Application complies with this rule.

                                                                   5           I declare under penalty of perjury under the laws of the State of California and the United

                                                                   6   States of America that the foregoing is true and correct.

                                                                   7           Executed this 16th day of July, 2020, at Los Angeles, California.

                                                                   8

                                                                   9
                                                                                                                            /s/ Jeffrey W. Dulberg
                                                                  10                                                        Jeffrey W. Dulberg
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           27
                                                                       DOCS_LA:330429.3 46353/002
Case 2:19-bk-24804-VZ   Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01   Desc
                        Main Document    Page 31 of 228




                           EXHIBIT A
                                 Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                                                 Main Document    Page 32 of 228


                                                                                   EXHIBIT A

                                       CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES WITH FEE APPLICATIONS

                                                 (See Guidelines C.3. for definitions of terms used in this Exhibit.)


                                                                                                                      BLENDED HOURLY RATE
                                     CATEGORY OF TIMEKEEPER
                       (using categories already maintained by the firm)                          BILLED OR COLLECTED                               BILLED

                                                                                           Firm or offices for preceding year,             In this fee application
                                                                                                  excluding bankruptcy*

                         Sr./Equity Partner/Shareholder                                                   $1,025.00                                             $993.55

                         Of Counsel                                                                        $825.00                                              $747.67
                         Associates                                                                       $675.00                                                  $0.00
                         Law Library Director                                                             $450.00                                               $450.00
                         Paralegal                                                                        $450.00                                               $425.00

                         Case Management Assistants                                                       $300.00                                                  $0.00

                         All timekeepers aggregated                                                       $850.00**

* Represents approximate blended hourly rate. Non-estate work for PSZ&J represents a de minimis amount of the Firm’s revenues as the Firm’s engagements are primarily on
behalf of debtors, official committees, and other estate-billed constituencies. For the fiscal year ending 2018, non-estate work represented approximately 4-5% of the Firm’s
revenues, and in 2019, non-estate work represented approximately 4-5% of the Firm’s revenues. It is expected that non-estate work in 2020 will represent approximately 5-7% of
the Firm’s revenues.
**Represents an estimate for the aggregate blended hourly rate for all timekeepers on non-estate work.



Case Name:                   Yueting Jia
Case Number:                 2:19‐bk‐24804‐VZ
Applicant's Name:            Pachulski Stang Ziehl & Jones LLP
Date of Application:         7/16/20
Interim or Final:            Final




DOCS_LA:330856.1 46353/002
Case 2:19-bk-24804-VZ   Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01   Desc
                        Main Document    Page 33 of 228



                              EXHIBIT B
              Summary of Timekeepers Included in this Fee Application
                           Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                  Desc
                                                            Main Document    Page 34 of 228

           NAME                    TITLE OR          DEPARTMENT,   DATE OF FIRST     FEES BILLED          HOURS         HOURLY RATE BILLED   NUMBER OF
                                   POSITION           GROUP OR      ADMISSION1                            BILLED                                RATE
                                                       SECTION                                                                               INCREASES
                                                                                   IN THIS APPLICATION     IN THIS       IN THIS              SINCE CASE
                                                                                                         APPLICATION   APPLICATION            INCEPTION
Isaac M. Pachulski             Partner              Bankruptcy      1974                  $598.00           0.40       $1495.00                   0
Jeffrey H. Davidson            Partner              Bankruptcy      1977                $1,345.50           0.90       $1495.00                   0
Richard M. Pachulski           Partner              Bankruptcy      1983              $287,266.00         198.80       $1445.00                   1
Henry C. Kevane                Partner              Bankruptcy      1986                  $430.00           0.40       $1075.00                   0
Stanley E. Goldich             Partner              Bankruptcy      1980                  $615.00           0.60       $1025.00                   0
James K.T. Hunter              Of Counsel           Bankruptcy      1976               $22,984.50          23.10       $995.00                    0
James E. O’Neill               Partner              Bankruptcy      1985                  $647.50           0.70       $925.00                    1
Victoria A. Newmark            Of Counsel           Bankruptcy      1996                $6,197.50           6.70       $925.00                    1
Jeffrey W. Dulberg             Partner              Bankruptcy      1995              $230,641.50         257.70       $895.00                    1
Malhar S. Pagay                Of Counsel           Bankruptcy      1994              $480,025.00         548.60       $875.00                    1
Tavi C. Flanagan               Of Counsel           Bankruptcy      1993              $37,990.00           52.40       $725.00                    1
Leslie A. Forrester            Law Librarian        Bankruptcy      N/A                $4,815.00           10.70       $450.00                    1
Beth D. Dassa                  Paralegal            Bankruptcy      N/A             $103,105.00           242.60       $425.00                    1
Grand Total                                                                        $1,176,660.50           1,343.60




Case Name:             Yueting Jia
Case Number:           2:19‐bk‐24804‐VZ
Applicant's Name:      Pachulski Stang Ziehl & Jones LLP
Date of Application:   7/16/20
Interim or Final:      Final
Case 2:19-bk-24804-VZ          Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01              Desc
                               Main Document    Page 35 of 228



                                       EXHIBIT C
                                              Staffing Plan


This case was commenced before the United States Bankruptcy Court for the District of
Delaware. Prevailing rules in that District do not require submission of a staffing plan. However,
the Firm is within its budget with the Debtor as agreed to at the outset of this case.




Case Name:             Yueting Jia
Case Number:           2:19‐bk‐24804‐VZ
Applicant's Name:      Pachulski Stang Ziehl & Jones LLP
Date of Application:   7/16/20
Interim or Final:      Final
Case 2:19-bk-24804-VZ   Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01   Desc
                        Main Document    Page 36 of 228



                           EXHIBIT D-1
             Summary of Compensation Requested by Project Category
Case 2:19-bk-24804-VZ          Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01         Desc
                               Main Document    Page 37 of 228



                                            HOURS            FEES     HOURS        FEES
          PROJECT CATEGORY
                                          BUDGETED1        BUDGETED    BILLED    SOUGHT
Bankruptcy Litigation                                                    11.50     $12,583.50
Case Administration                                                      12.60      $8,207.00
Claims Administration/Objections                                        264.00    $222,888.50
Compensation of Professionals                                           157.30    $103,636.50
/Others/Fee Applications
Executory Contracts                                                      4.20      $3,006.00
Financial Filings                                                        7.90      $5,030.50
Financing                                                               32.50     $29,121.50
Litigation (Non Bankruptcy)                                              3.60      $3,198.00
Plan & Disclosure Statement/Plan                                       816.50    $767,955.50
Implementation
Retention of Professionals/Others                                       33.50     $21,033.50
Total




Case Name:             Yueting Jia
Case Number:           2:19‐bk‐24804‐VZ
Applicant's Name:      Pachulski Stang Ziehl & Jones LLP
Date of Application:   7/16/20
Interim or Final:      Final
Case 2:19-bk-24804-VZ   Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01   Desc
                        Main Document    Page 38 of 228



                           EXHIBIT D-2
            Summary of Expense Reimbursement Requested by Category
Case 2:19-bk-24804-VZ               Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01   Desc
                                    Main Document    Page 39 of 228



                                            EXHIBIT D -2
         SUMMARY OF EXPENSE REIMBURSEMENT REQUESTED BY CATEGORY
                    (See Guidelines C.8. for project category information.)

                          Expense Category                       Total Expenses
           Bloomberg                                                      $120.00
           Business Meals                                                  $34.63
           Conference Call                                                $596.56
           Courtlink                                                       $22.27
           Federal Express                                                 $29.68
           Filing Fee                                                     $400.00
           Lexis/Nexis                                                  $1,036.21
           Legal Vision/Messenger                                         $509.50
           Outside Services                                            $50,000.00
           Pacer‐ Court Research                                        $1,025.90
           Postage                                                        $192.34
           Reproduction Expense                                             $7.60
           Reproduction/Scan Copy                                       $3,051.50
           Transcript                                                     $494.05
           Totals                                                      $57,520.24




Case Name:                  Yueting Jia
Case Number:                2:19‐bk‐24804‐VZ
Applicant's Name:           Pachulski Stang Ziehl & Jones LLP
Date of Application:        7/16/20
Interim or Final:           Final
Case 2:19-bk-24804-VZ   Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01   Desc
                        Main Document    Page 40 of 228




                    EXHIBIT E
Case 2:19-bk-24804-VZ          Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01      Desc
                               Main Document    Page 41 of 228
                              SUMMARY OF SERVICE AND EXPENSES OF
                                PACHULSKI STANG ZIEHL & JONES LLP
                                    IN RESPECT TO YUETING JIA




       I. SERVICES

       Attorney / Paralegal* / Clerk**            Rate      Hours            Total

       April 1, 2020 - July 12, 2020



                BANKRUPTCY LITIGATION

                Pachulski, Richard M.             1445       4.30 $       6,213.50
                Dulberg, Jeffrey W.                895       3.50 $       3,132.50
                Pagay, Malhar S.                   875       3.70 $       3,237.50

                               SUB TOTAL                    11.50 $      12,583.50


                CASE ADMINISTRATION

                Pachulski, Richard M.             1445       0.70   $     1,011.50
                Dulberg, Jeffrey W.                895       3.40   $     3,043.00
                Pagay, Malhar S.                   875       1.20   $     1,050.00
                Dassa, Beth D.                     425       7.30   $     3,102.50

                               SUB TOTAL                    12.60 $       8,207.00

                CLAIMS ADMINISTRATION/OBJECTION

                Pachulski, Richard M.             1445      35.50   $    51,297.50
                Dulberg, Jeffrey W.                895      28.30   $    25,328.50
                Pagay, Malhar S.                   875     127.70   $   111,737.50
                Flanagan, Tavi C.                  725      12.10   $     8,772.50
                Forrester, Leslie A.               450       3.30   $     1,485.00
                Dassa, Beth D.                     425      57.10   $    24,267.50

                               SUB TOTAL                   264.00 $     222,888.50
Case 2:19-bk-24804-VZ      Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01      Desc
                           Main Document    Page 42 of 228
                          SUMMARY OF SERVICE AND EXPENSES OF
                            PACHULSKI STANG ZIEHL & JONES LLP
                                IN RESPECT TO YUETING JIA




             COMPENSATION OF PROFESSIONALS/OTHERS

             Pachulski, Richard M.            1445       7.90   $    11,415.50
             Dulberg, Jeffrey W.               895      50.30   $    45,018.50
             Pagay, Malhar S.                  875      11.30   $     9,887.50
             Dassa, Beth D.                    425      87.80   $    37,315.00

                           SUB TOTAL                   157.30 $     103,636.50

             EXECUTORY CONTRACTS

             Dulberg, Jeffrey W.               895       0.30 $         268.50
             Pagay, Malhar S.                  875       2.40 $       2,100.00
             Dassa, Beth D.                    425       1.50 $         637.50

                           SUB TOTAL                     4.20 $       3,006.00

             FINANCIAL FILINGS

             Dulberg, Jeffrey W.               895       0.40 $         358.00
             Pagay, Malhar S.                  875       3.30 $       2,887.50
             Dassa, Beth D.                    425       4.20 $       1,785.00

                           SUB TOTAL                     7.90 $       5,030.50

             FINANCING

             Pachulski, Richard M.            1445       0.40   $       578.00
             Dulberg, Jeffrey W.               895      27.30   $    24,433.50
             Pagay, Malhar S.                  875       4.60   $     4,025.00
             Dassa, Beth D.                    425       0.20   $        85.00

                           SUB TOTAL                    32.50 $      29,121.50
Case 2:19-bk-24804-VZ      Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01         Desc
                           Main Document    Page 43 of 228
                          SUMMARY OF SERVICE AND EXPENSES OF
                            PACHULSKI STANG ZIEHL & JONES LLP
                                IN RESPECT TO YUETING JIA




             LITIGATION/NON-BANKRUPTCY

             Dulberg, Jeffrey W.               895       2.40 $          2,148.00
             Pagay, Malhar S.                  875       1.20 $          1,050.00

                           SUB TOTAL                     3.60 $          3,198.00


             PLAN AND DISCLOSURE STATEMENT

             Pachulski, Richard M.            1445     136.50   $     197,242.50
             Kevane, Henry C.                 1075       0.40   $         430.00
             Goldich, Stanley E.              1025       0.60   $         615.00
             Hunter, James K.T.                995      23.10   $      22,984.50
             O'Neill James E.                  925       0.70   $         647.50
             Newmark,Victoria A.               925       6.70   $       6,197.50
             Dulberg, Jeffrey W.               895     138.70   $     124,136.50
             Pagay, Malhar S.                  875     377.30   $     330,137.50
             Flanagan, Tavi C.                 725      40.30   $      29,217.50
             Forrester, Leslie A.              450       7.40   $       3,330.00
             Dassa, Beth D.                    425      64.90   $      27,582.50

                           SUB TOTAL                   796.60 $       742,521.00

             PLAN IMPLEMENTATION

             Pachulski, Isaac M.              1495       0.40   $         598.00
             Davidson, Jeffrey H.             1495       0.90   $       1,345.50
             Pachulski, Richard M.            1445      13.30   $      19,218.50
             Dulberg, Jeffrey W.               895       2.00   $       1,790.00
             Pagay, Malhar S.                  875       2.40   $       2,100.00
             Dassa, Beth D.                    425       0.90   $         382.50

                           SUB TOTAL                    19.90 $        25,434.50

             RETENTION OF PROFESSIONALS/OTHERS

             Pachulski, Richard M.            1445       0.20   $         289.00
             Dulberg, Jeffrey W.               895       1.10   $         984.50
             Pagay, Malhar S.                  875      13.50   $      11,812.50
             Dassa, Beth D.                    425      18.70   $       7,947.50

                           SUB TOTAL                    33.50 $        21,033.50


                           TOTAL SERVICES                           $1,176,660.50
Case 2:19-bk-24804-VZ     Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01         Desc
                          Main Document    Page 44 of 228
                         SUMMARY OF SERVICE AND EXPENSES OF
                           PACHULSKI STANG ZIEHL & JONES LLP
                               IN RESPECT TO YUETING JIA




             EXPENSES

             Bloomberg                            $    120.00
             Business Meals                       $     34.63
             Conference Call                      $    596.56
             Courtlink                            $     22.27
             Federal Express                      $     29.68
             Filing Fee                           $    400.00
             Lexis-Nexis/Legal Research           $ 1,036.21
             Legal Vision/Messenger               $    509.50
             Outside Services                     $ 50,000.00
             Pacer - Court Research               $ 1,025.90
             Postage                              $    192.34
             Reproduction Expense                 $      7.60
             Reproduction/Scan Copy               $ 3,051.50
             Transcript                           $    494.05

                          TOTAL EXPENSES           57,520.24


                          TOTAL SERVICES AND EXPENSES           $   1,234,180.74
    Case 2:19-bk-24804-VZ     Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                                    Desc
                              Main Document    Page 45 of 228


In re
                        Yueting Jia                               CURRENT APPLICATION
                                                                  Fees Requested                  1,176,660.50
                                                                  Expenses Requested                 57,520.24
                                      Debtor

FEE APPLICATION                       April 1, 2020 - July 12, 2020

                                                      Year                        Hours           Total for
ATTORNEYS                                            Admitted          Rate       Billed         Application
Pachulski, Isaac M.                                        1974       $1,495.00        0.4              $598.00
Davidson, Jeffrey H.                                       1977       $1,495.00        0.9            $1,345.50
Richard M. Pachulski                                       1983       $1,445.00     198.8          $287,266.00
Kevane, Henry C.                                           1986       $1,075.00        0.4             $430.00
Goldich, Stanley E.                                        1980       $1,025.00        0.6             $615.00
Hunter, James K.T.                                         1976        $995.00       23.1           $22,984.50
James E. O’Neill                                           1985        $925.00        0.7              $647.50
Victoria A. Newmark                                        1996        $925.00        6.7            $6,197.50
Jeffrey W. Dulberg                                         1995        $895.00      257.7          $230,641.50
Malhar S. Pagay                                            1994        $875.00      548.6          $480,025.00
Tavi C. Flanagan                                           1994        $725.00       52.4           $37,990.00


                                                                                  Current
                                                      Year                        Hours           Total for
PARAPROFESSIONALS*/CLERK**                           Admitted          Rate        Billed        Application
Leslie A. Forrester                                    N/A             $450.00       10.7            $4,815.00
Beth D. Dassa                                          N/A             $425.00      242.6          $103,105.00


                                                             TOTAL HOURS                     $        1,343.60

                                                TOTAL FEES REQUESTED                         $    1,176,660.50

                                              BLENDED HOURLY RATE                            $          788.18
                                      INCLUDING PARAPROFESSIONALS

                                              BLENDED HOURLY RATE                            $          882.20
                                      EXCLUDING PARAPROFESSIONALS
   Case 2:19-bk-24804-VZ               Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01              Desc
                                       Main Document
                                       MONTHLY SUMMARYPage    46 of 228
                                                         OF SERVICE  OF
                                       PACHULSKI STANG ZIEHL & JONES LLP
                                           IN RESPECT TO YUETING JIA



             2020                      April       May               June        July              TOTAL
Bankruptcy Litigation              $    3,320.50 $ 8,728.00 $          535.00                  $    12,583.50
Case Administration                $   4,129.50 $ 3,282.00 $           795.50                  $     8,207.00
Claims Administration              $ 186,625.00 $ 30,572.00 $        4,466.50 $ 1,225.00       $   222,888.50
Compensation of                    $     71,322.00 $ 12,889.00   $   12,146.50   $ 7,279.00    $   103,636.50
Professionals/Others
Executory Contracts                $          - $ 3,006.00       $           -                 $     3,006.00
Financial Filings                  $ 23,129.00 $ 3,043.00        $    2,681.00 $   268.50      $    29,121.50
Financing                          $   1,292.50 $     995.00     $    2,743.00                 $     5,030.50
Litigation/Non-Bankruptcy          $   1,698.50 $          -     $    1,237.00 $   262.50      $     3,198.00
Plan & Disclosure Statement        $ 291,128.00 $ 415,677.00     $   35,716.00                 $   742,521.00
Plan Implementation                $          - $          -     $   21,540.00 $ 3,894.50      $    25,434.50
Retention of Professionals/Other   $     382.50 $ 17,835.00      $    2,816.00                 $    21,033.50

TOTAL                              $ 583,027.50 $ 496,027.00     $   84,676.50   $ 12,929.50   $ 1,176,660.50
Case 2:19-bk-24804-VZ       Doc 832        Filed 07/16/20    Entered 07/16/20 13:14:01        Desc
                            Main Document
                            MONTHLY           Page
                                     SUMMARY OF     47 of 228
                                                EXPENSES   OF
                            PACHULSKI STANG ZIEHL & JONES LLP
                                IN RESPECT TO YUETING JIA



              2020               March          April        May            June       TOTAL
   Bloomberg                 $       -      $        -    $    120.00                $    120.00
   Business Meals            $     34.63    $        -    $       -                  $     34.63
   Conference Call           $     86.94    $    198.97   $    310.65                $    596.56
   Courtlink                 $       -      $     17.08   $      5.19                $     22.27
   Federal Express           $       -      $     29.68   $       -                  $     29.68
   Filing Fee                $       -      $    400.00   $       -                  $    400.00
   Lexis/Nexis               $       -      $    189.80   $    846.41                $ 1,036.21
   Legal Vision/Messenger    $    509.50    $        -    $       -                  $    509.50
   Outside Services          $       -      $        -    $ 50,000.00                $ 50,000.00
   Pacer - Court Research    $       -      $    568.50   $    417.90   $    39.50   $ 1,025.90
   Postage                   $       -      $    184.28   $      8.06                $    192.34
  Reproduction Expense                                    $      7.60                $      7.60
  Reproduction/Scan Copy     $      -       $ 1,000.90    $  2,036.70   $    13.90   $ 3,051.50
  Transcript                 $ 494.05       $      -      $       -                  $    494.05
  TOTAL                      $ 1,125.12     $ 2,589.21    $ 53,752.51   $    53.40   $ 57,520.24
Case 2:19-bk-24804-VZ   Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01   Desc
                        Main Document    Page 48 of 228




                    EXHIBIT F
   Case 2:19-bk-24804-VZ          Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                                  Main Document    Page 49 of 228




10100 Santa Monica Blvd.
13th Floor                     Isaac M. Pachulski
Los Angeles, CA 90067-4003
                               Tel: 310.277.6910   |    ipachulski@pszjlaw.com



PRACTICES                      Mr. Pachulski is a nationally prominent bankruptcy attorney with over four
Investors in Distressed Debt
                               decades of experience in reorganization proceedings and in dealing with a
                               broad spectrum of bankruptcy-related issues. Throughout his legal career,
EDUCATION                      Mr. Pachulski has specialized in corporate reorganization, insolvency, and
                               bankruptcy law. He has represented debtors, significant creditors, official
University of California at    and unofficial committees, and creditor groups in cases around the country.
Los Angeles (B.A. summa
                               Many of Mr. Pachulski’s representations are nonpublic, involving advice to
cum laude 1971)
                               clients on a variety of bankruptcy-related issues. He has represented
Harvard Law School (J.D.       substantial creditors and creditor groups in major chapter 11 cases such as
summa cum laude 1974)          those of Westinghouse (substantial creditor); Toys R Us (substantial
                               bondholder); Lehman Brothers (substantial creditor and bondholder);
BAR AND COURT                  Tribune (substantial noteholder) Scotia Pacific ( holders of in excess of $200
ADMISSIONS
                               million of secured notes); Calpine (appellate co-counsel to certain holders of
1974, California               convertible notes), Adelphia Communications (substantial noteholder and
United States Supreme Court
                               special conflicts counsel to ad hoc noteholder group) and Enron Corporation
                               ( holders of in excess of $3 billion of senior unsecured debt). Recently, Mr.
                               Pachulski represented the National Association of Bankruptcy Trustees in
                               submitting an amicus brief to the Eleventh Circuit Court of Appeals focusing
                               on the remedies available in a fraudulent conveyance action in support of
                               the creditors' committee in Senior Transeastern Lenders v. Official
                               Committee of Unsecured Creditors (In re Tousa, Inc.), No. 17-11545 (11th Cir.
                               July 19, 2017).

                               Previously, Mr. Pachulski has represented debtors and, to a lesser extent,
                               trustees. Among these representations: He acted as lead chapter 11 counsel
                               for Mariner Post-Acute Network, Inc., Mariner Health Group, Inc., and 185
                               affiliated entities that collectively operated approximately 400 skilled
                               nursing and long-term acute care facilities as of the chapter 11 filing, and
                               who successfully confirmed a chapter 11 plan. Mr. Pachulski represented the
                               trustee for a failed clearing broker in a proceeding under the Securities
                               Investor Protection Act.




www.pszjlaw.com                LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ  Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                     Desc
                         Main Document     Page 50 of 228
                      Isaac M. Pachulski (Cont.)



                      Mr. Pachulski is a member of the National Bankruptcy Conference (where he
                      chaired the Chapter 11 Committee and served on the Executive Committee)
                      and the International Insolvency Institute, as well as being a fellow of the
                      American College of Bankruptcy. In 2009, he testified before Congress on
                      behalf of the National Bankruptcy Conference in connection with issues
                      affecting the reorganization of retailers. He has been named in Who's Who
                      Legal (for Insolvency & Restructuring), the Best of the Best (Legal Media
                      Group), 500 Leading Lawyers in America; Southern California Best Lawyers
                      in America (2011 & 2012); Best Lawyers in America (every year since 1993);
                      and Super Lawyers for Bankruptcy & Creditor/Debtor Rights (Super Lawyers
                      Magazine; every year since 2004). Mr. Pachulski holds an AV Preeminent
                      Peer Rating, Martindale-Hubbell's highest recognition for ethical standards
                      and legal ability.

                      He received his J.D., summa cum laude, from Harvard University, earning
                      the distinguished Fay Diploma for highest cumulative grade average. While
                      at Harvard, he won the Sears Prize two years in a row and was a member of
                      the Harvard Law Review. His BA was earned summa cum laude at
                      University of California Los Angeles. He is admitted to practice in California
                      and resident in our Los Angeles office.


                      Representations
                      Chapter 11 debtors: Mariner-Post Acute Network; Public Service Company of
                      New Hampshire; Cherokee, Inc.; Restaurant Enterprises Group; Wilson
                      Foods

                      Debtholders in chapter 11 cases: Enron; Owens Corning; Lehman Brothers;
                      Tribune Company; Scotia Pacific; Delphi Corporation; Calpine; Adelphia
                      Communications


                      Reported Cases
                      U.S. Bancorp Mortgage Corp. v. Bonner Mall Partnership, 513 U.S. 18 (1994)
                      (counsel for amicus)

                      Chemical Bank v. First Trust of N.Y. (In re Southeast Banking Corp.), 156 F.3d
                      1114 (11th Cir. 1998)

                      United States v. Wyle (In re Pacific Far East Lines), 889 F.2d 24 (11th Cir.
                      1989)

                      First Fidelity Bank v Public Service Co. (In re Public Service Co.), 879 F.2d 987
                      (1st Cir. 1989)

                      Willamette Waterfront Ltd. v. Victoria Station Inc. (In re Victoria Station Inc.),
                      875 F.2d 1380 (9th Cir. 1989)

                      Danning v. Bozek (In re Bullion Reserve), 836 F.2d 1214 (9th Cir. 1988)

                      Landes Constr. Co. v Royal Bank of Canada, 833 F.2d 1365 (1987)




www.pszjlaw.com       LOS ANGELES     SAN FRANCISCO     COSTA MESA      NEW YORK     WILMINGTON, DE
  Case 2:19-bk-24804-VZ  Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                  Desc
                         Main Document     Page 51 of 228
                      Isaac M. Pachulski (Cont.)



                      Sambo's Restaurants v. Wheeler (In re Sambo's Restaurants), 754 F.2d 811
                      (9th Cir. 1985)

                      Harris v. Emus Records Corp., 734 F.2d 1329 (9th Cir. 1984)

                      Salomon v Logan (In re International Envtl. Dynamics), 718 F.2d 322 (9th Cir.
                      1983)

                      Aoki v Shepherd Mach. Co. (In re J.A. Thompson & Son), 665 F.2d 941 (9th
                      Cir. 1982)

                      Royal Bank of Canada v. Trone (In re Westgate Cal. Corp.), 634 F.2d 459 (9th
                      Cir. 1980)

                      Casady v. Bucher (In re Royal Properties), 621 F.2d 984 (9th Cir. 1980)

                      C.F. Brookside Ltd. v. Skyview Mem. Lawn Cemetery (In re Affordable Hous.
                      Dev. Corp.), 175 B.R. 324 (BAP 9th Cir. 1994)


                      Professional Affiliations
                      Member, National Bankruptcy Conference (former chair, Chapter 11
                      Committee)

                      Member, International Insolvency Institute

                      Fellow, American Bankruptcy College


                      Programs and Lectures
                      International Insolvency Institute; Financial Lawyers Conference; American
                      Bankruptcy Institute; National Conference of Bankruptcy Judges;
                      Turnaround Management Association


                      Publications
                      "Cramdown and Valuation Under Chapter 11 of the Bankruptcy Code," 58 N.
                      C.L. Law Review 925 (1981)
                      "Levy v. Cohen: Another Pitfall for Creditors in Bankruptcy Proceedings," 53
                      Los Angeles Bar Journal 278 (1977)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK      WILMINGTON, DE
   Case 2:19-bk-24804-VZ          Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                                  Main Document    Page 52 of 228




10100 Santa Monica Blvd.
13th Floor                     Jeffrey H. Davidson
Los Angeles, CA 90067-4003
                               Tel: 310.277.6910   |    jdavidson@pszjlaw.com



PRACTICES                      Mr. Davidson has a national practice in bankruptcy reorganizations and out-
Investors in Distressed Debt
                               of-court restructurings. He has frequently served as lead counsel
                               representing both public and private business entities in a variety of
EDUCATION                      industries. In addition, Mr. Davidson commonly represents hedge funds and
                               other significant holders of securities in connection with complex chapter 11
Harvard University (B.A.,      reorganizations and workouts, and has handled many insolvency-related
cum laude, 1973; J.D,. cum
                               sales and acquisitions.
laude, 1976)
                               He is a fellow of the American College of Bankruptcy, where he is a member
BAR AND COURT                  of its Board of Regents, its Nominating Committee, chair of its Ninth Circuit
ADMISSIONS                     Council, and immediate past chair of its Ninth Circuit Educational Programs
1977, California               Committee. Mr. Davidson was named a "Lawyer of the Year" for Bankruptcy
                               and Creditor Debtor Rights / Insolvency and Reorganization Law in the 20th
                               edition of Best Lawyers in America and for Litigation - Bankruptcy in the
                               21st edition. He has been listed by the Best Lawyers in America every year
                               since 2001; by Chambers USA in the practice area of Bankruptcy /
                               Restructuring; by Southern California Superlawyers in the practice area of
                               Bankruptcy & Creditor/Debtor Rights every year since 2004; and by Who's
                               Who in America; and Who's Who in American Law.

                               Mr. Davidson has published and lectured on a variety of bankruptcy-related
                               topics. For several years he has presented annual bankruptcy update
                               programs for the Financial Lawyers Conference, for the Bankruptcy Section
                               of the New Mexico State Bar, and previously for the Business Law Section of
                               the State Bar of California. He has also presented various educational
                               programs for ALI-ABA, ALI CLE, Association of Insolvency and Restructuring
                               Advisors, California Continuing Education of the Bar, Renaissance American
                               Management, Beard Group and Turnaround Management Association.

                               Mr. Davidson received his J.D., cum laude, from Harvard Law School and
                               his B.A., cum laude, from Harvard College, where he was a member of Phi
                               Beta Kappa. He is admitted to practice in California and resident in our Los
                               Angeles office.




www.pszjlaw.com                LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                   Desc
                         Main Document     Page 53 of 228
                      Jeffrey H. Davidson (Cont.)



                      Representations
                      Chapter 11 debtors: Barry's Jewelers, Castle Entertainment, Mariner Post-
                      Acute Network. Lamont's Apparel, La Vida Llena, Century City Doctors
                      Hospital

                      Workout: Southmark California

                      Debtholders in chapter 11 cases: Calpine, CIT Group, Delphi Corporation,
                      Lehman Brothers, Scotia Pacific, Delta Airlines, Residential Capital, Refco,
                      MF Global, TOUSA, Illuminations

                      Franchisor: Merle Norman Cosmetics


                      Professional Affiliations
                      Fellow, American College of Bankruptcy

                      Member, American College of Bankruptcy Board of Regents

                      Chair, American College of Bankruptcy Ninth Circuit Council

                      Member, American College of Bankruptcy Nominating Committee

                      Past chair, American College of Bankruptcy Ninth Circuit Educational
                      Programs Committee

                      Past president & board of governors member, Financial Lawyers Conference

                      Treasurer, State Bar of California Business Law Section Executive
                      Committee

                      Chair, State Bar of California Business Law Section Uniform Commercial
                      Code Committee

                      Chair, Los Angeles County Bar Association Commercial Law & Bankruptcy
                      Section Executive Committee

                      Member, American Bar Association Business Law Section Business
                      Bankruptcy Committee

                      Member, American Bar Association Business Law Section UCC Committee

                      Member, American Bankruptcy Institute Business Reorganization Committee

                      Member, American Bankruptcy Institute Healthcare Committee

                      Member, American Bankruptcy Institute Uniform Commercial Code
                      Committee


                      Programs and Lectures
                      ALI-ABA, ALI CLE, Association of Insolvency and Restructuring Advisors,
                      New Mexico State Bar, State Bar of California, California Continuing
                      Education of the Bar, Financial Lawyers Conference, Renaissance American




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01           Desc
                         Main Document     Page 54 of 228
                      Jeffrey H. Davidson (Cont.)



                      Management, Beard Group, Turnaround Management Association




www.pszjlaw.com       LOS ANGELES   SAN FRANCISCO   COSTA MESA   NEW YORK   WILMINGTON, DE
   Case 2:19-bk-24804-VZ          Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                  Desc
                                  Main Document    Page 55 of 228




10100 Santa Monica Blvd.
13th Floor                     Richard M. Pachulski
Los Angeles, CA 90067-4003
                               Tel: 310.277.6910    |   rpachulski@pszjlaw.com



EDUCATION                      Mr. Pachulski is widely regarded as one of the preeminent corporate
University of California at
                               restructuring attorneys in America. He has been named an “Attorney of the
Los Angeles (B.A., summa       Year” by American Lawyer Media’s Recorder, and has been lead counsel on
cum laude, 1976)               several deals that have been recognized as “Deal of the Year” by The M&A
                               Advisor, Turnaround & Workouts and Global M&A Network. During 2019, in
Stanford University (J.D.
                               addition to working on several out-of-court workouts, Mr. Pachulski served
1979)
                               as creditors' committee counsel in the successful chapter 11 reorganization
Phi Beta Kappa; Pi Gamma       of Woodbridge Group of Companies, a $1.2 billion fraud/Ponzi scheme also
Mu                             involving hundreds of millions of dollars of very high-end residential real
                               estate; as debtor's counsel in White Eagle Asset Portfolio, owner of over
BAR AND COURT                  $2.5 billion in face amount of life-insurance policies; and as debtor's counsel
ADMISSIONS
                               in Fuse LLC, a leading multicultural media company owning two cable
1979, California               networks. During the first few months of 2020, in addition to working on
                               certain out-of-court workouts, Mr. Pachulski has principally worked on the
CLERKSHIPS                     chapter 11 case of Yueting Jia, an individual seeking to restructure
Judicial extern, Robert M.     approximately $4 billion of debt who historically has been referred to as the
Takasugi (C.D. Cal. 1978-79)   "Steve Jobs of China."
                               Over Mr. Pachulski's career, a sampling of his roles as lead debtor counsel
                               include the corporate restructurings of American Suzuki Motor Corporation,
                               Solyndra LLC, and Mesa Airlines. Additionally, Mr. Pachulski also recently
                               was lead bankruptcy counsel to Lehman Brothers in a matter involving over
                               $2 billion due to Lehman Brothers.

                               For the past four decades, Mr. Pachulski has represented debtors and
                               creditors' committees in both out-of-court workouts and in-court
                               proceedings. In addition, he has extensive experience in business
                               reorganizations, as well as debtor/creditor litigation across numerous
                               industries. During the 1980s, he was a well-known chapter 7 and chapter 11
                               trustee. His work over this time span led to inclusion in the American
                               College of Bankruptcy, an honorary association of the nation’s most
                               esteemed bankruptcy and insolvency professionals.




www.pszjlaw.com                LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ  Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                   Desc
                         Main Document     Page 56 of 228
                      Richard M. Pachulski (Cont.)



                      Other career highlights include representation of the debtors in MagnaChip
                      Semiconductor, Breed Technologies, Sizzler International, Covad
                      Communications and Peregrine Systems; representation of the Circuit City
                      creditors’ committee and, thereafter, the Circuit City liquidating trustee;
                      representation of the ad hoc bondholders' committee in Adelphia
                      Corporation; and lead counsel in the restructuring of the debts of
                      internationally acclaimed singer-songwriter Toni Braxton. In total, he has
                      assisted in tens of billions of dollars in restructurings during his career.

                      Several national publications and organizations frequently recognize Mr.
                      Pachulski for his work in the restructuring and turnaround field. For
                      example, Chambers USA repeatedly ranks him as a top-tier national
                      bankruptcy/restructuring attorney; Best Lawyers in America has listed him
                      among the nation’s top bankruptcy attorneys every year since 1995; K&R
                      Restructuring Register and Turnaround & Workouts listed him as one of
                      America's top restructuring professionals; California Law Business listed
                      him as one of “California's 100 Most Influential Attorneys;” and Los Angeles
                      Business Journal listed him as one of fifteen top banking & finance
                      “turnaround artists.” He also holds an “AV Preeminent Peer Rating,”
                      Martindale-Hubbell's highest recognition for ethical standards and legal
                      ability. In 2016, he was named to Thomson Reuters’ “Top 10: 2016 Southern
                      California Super Lawyers” list and in 2018 was listed by Who's Who Legal
                      among "Thought Leaders - Restructuring & Insolvency."

                      Mr. Pachulski is a graduate of UCLA, and received his J.D. from Stanford
                      University. He is admitted to practice in California, and is resident in our Los
                      Angeles office.


                      Representations
                      Chapter 11 debtors in White Eagle Asset Portfolio; Fuse LLC; American
                      Suzuki Motor Corporation; Highway Technolgies; Peregrine Systems; Breed
                      Technologies; Solyndra; Covad Communications Group, Commonwealth
                      Equity Trust; Sizzler International; Toni Braxton; Mesa Air Group; MagnaChip
                      Semiconductor
                      Creditors' committees in Woodbridge Group of Companies; Circuit City; First
                      Executive Corporation; Northpoint Communications

                      Ad hoc bondholders' committee in Adelphia Communications

                      Lehman Brothers in Palmdale Hills Property

                      Trustees in Triad America Corporation and Ezri Namvar


                      Professional Affiliations
                      Fellow, American College of Bankruptcy

                      Member, Financial Lawyers Conference Board of Governors (1989-92)


                      Publications


www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO     COSTA MESA      NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ  Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01              Desc
                         Main Document     Page 57 of 228
                      Richard M. Pachulski (Cont.)



                      Coauthor, "Chapter 11 - The Bank of Last Resort," 45 Business Lawyer 261
                      (1989)
                      Coauthor, "Plan Wars - The Use of Chapter 11 to Coax Continued Financing
                      From a Reluctant Lender," 738 PLI/Comm. 7 (1996)




www.pszjlaw.com       LOS ANGELES   SAN FRANCISCO    COSTA MESA    NEW YORK    WILMINGTON, DE
   Case 2:19-bk-24804-VZ     Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                Desc
                             Main Document    Page 58 of 228




150 California Street
15th Floor                Henry C. Kevane
San Francisco, CA
94111-4500                Tel: 415.263.7000   |   hkevane@pszjlaw.com



EDUCATION                 Mr. Kevane is the managing partner of the firm's San Francisco office. He
Brown University (A.B.,
                          has worked on transactional and bankruptcy matters with clients from a
magna cum laude, 1982)    variety of industries, and is listed among the "Best Lawyers in America" and
                          "San Francisco's Best Lawyers" for his work in bankruptcy and creditor-
Southwestern Law School   debtor rights law. He has also been named a "Northern California Super
(J.D., magna cum laude,
                          Lawyer" every year since 2004 in a peer survey conducted by Law & Politics
1986)
                          and the publishers of San Francisco magazine, an honor bestowed on only
BAR AND COURT
                          5% of Northern California attorneys. In 2011, the Daily Journal profiled him
ADMISSIONS                in a special supplement as one of the top 25 municipal lawyers in California
                          for his work in chapter 9 bankruptcy cases. Mr. Kevane was inducted into
1986, California          the American College of Bankruptcy as a fellow in 2015. He is a graduate of
                          Brown University and received his J.D. from Southwestern Law School,
                          where he was editor in chief of the Southwestern University Law Review. He
                          holds an AV Preeminent Peer Rating, Martindale-Hubbell's highest
                          recognition for ethical standards and legal ability, and has been listed in
                          Best Lawyers in America for Bankruptcy and Creditor Debtor Rights /
                          Insolvency and Reorganization Law since 2006. Mr. Kevane is admitted to
                          practice in California.


                          Representations
                          Creditors' committees in SeraCare Life Sciences; Guy F. Atkinson Company;
                          America West Airlines

                          Chapter 11 debtors in Deltagen; Thorpe Insulation; Point Blank Solutions;
                          Champion Enterprises, Aegis Mortgage; Yipes Communications; E/O
                          Networks; Worlds of Wonder; Frederick & Nelson

                          Participated in the municipal restructurings of the County of Orange,
                          Heffernan Memorial Hospital District (chapter 9 debtor located in Calexico,
                          California); Palm Drive Healthcare District; West Contra Costa Healthcare
                          District; Valley Health System, Adair County Hospital District (Kentucky)




www.pszjlaw.com           LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                   Desc
                        Main Document    Page 59 of 228
                      Henry C. Kevane (Cont.)



                      Debtor's counsel to Mendocino Coast Health Care District in its chapter 9
                      case


                      Professional Affiliations
                      Fellow, American College of Bankruptcy

                      Director, Business Law Today (ABA Business Law Section)

                      Vice-chair, Business Bankruptcy Committee of the ABA Business Law
                      Section

                      Chair, Bankruptcy Committees Subcommittee of the ABA Business Law
                      Section Business Bankruptcy Committee

                      Vice chair, Individual Chapter 11 Subcommittee of the ABA Business Law
                      Section Business Bankruptcy Committee

                      Chair, State Bar of California Committee on Federal Courts (1996-2001)

                      Chair, State Bar of California Business Law Section Insolvency Law
                      Committee (1995-1999)


                      Programs and Lectures
                      American Intellectual Property Law Association, American Conference
                      Institute, ALI/ABA, Association of Insolvency & Restructuring Advisors


                      Publications
                      Asset Forfeiture and Insolvency: A Parallel Case Management Guide
                      American Bar Association Business Law Section, October 2019
                      Is a Bankruptcy Court’s Determination of Insider Status Reviewed Under the
                      Rigorous De Novo Standard or the More Deferential Clear-Error Standard?
                      45 ABA PREVIEW of United States Supreme Court Cases 42 (2017), October
                      27, 2017
                      Does the FDCPA Cover a Party That Purchases Defaulted Debt for Its Own
                      Account?
                      44 ABA PREVIEW of United States Supreme Court Cases 218 (2017), April
                      14, 2017
                      Does the Bankruptcy Code Preclude Puerto Rico From Adopting a Local
                      Insolvency Scheme for Restructuring the Debts of Its Public Utilities?
                      43 PREVIEW of United States Supreme Court Cases 200 (2016), March 22,
                      2016
                      Legislative Update: "Indicative Rulings" Under New Bankruptcy Rule 8008
                      ABA Business Bankruptcy Committee e-Newsletter, July 2015




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA    NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                  Desc
                        Main Document    Page 60 of 228
                      Henry C. Kevane (Cont.)



                      No More Ad Lib: The Nuts and Bolts of Ad Hoc Committees
                      Business Law Today, December 2014
                      Legislative Update: Senate Bill 2418
                      Bankruptcy Fairness and Employee Benefits Protection Act
                      ABA Business Bankruptcy Committee of the Business Law Section, June 11,
                      2014
                      Bond Insurers Become Active Participants in Chapter 9s
                      26 Journal of Corporate Renewal 24, May 2013
                      Debtor-in-Possession Financing
                      Funding a Chapter 11 Case
                      December 2012
                      What Just Happened? How Asset Forfeiture Affects Bankruptcy Distributions
                      Business Law Today, June 2012
                      Legislative Update: California Assembly Bill 506 on Bankruptcy Code
                      Chapter 9 Eligibility
                      American Bar Association Business Law Section Business Bankruptcy
                      Committee Newsletter, January 2012
                      Deploying the “Prepackaged” Plan of Adjustment in Chapter 9
                      Chapter 9 Bankruptcy Strategies, October 2011
                      Across the Border: IP Entanglements in Chapter 15 Bankruptcies
                      May 2011
                      Chapter 9 Municipal Bankruptcy – The New “New Thing”?
                      Parts I & II
                      20 Business Law Today (May and June 2011)
                      "Legislative Solutions in the Orange County Chapter 9 Case," published in
                      course handbook, The Aftermath of Bankruptcy: Legislative Reform -- State
                      and Federal (1996)
                      "The Treatment of Financing Leases in a Chapter 9 Bankruptcy Case," in AGL
                      & F Tax-Exempt Leasing Letter (1996)
                      "The Legislative Side of the Orange County Chapter 9 Case" for Sacramento
                      County Bar Association (1996)
                      "Now What? Three Questions Facing the Municipal Bondholder Upon
                      Commencement of a Chapter 9 Case," published in course handbook,
                      Municipal Bond Law for the Bankruptcy Practitioner (1996)
                      "Fee Shifting by (1) Oversecured Creditors in Bankruptcy Cases & (2)
                      Prevailing Parties in Civil Litigation," published in course handbook Getting
                      Paid What You Are Worth (1996)
                      "The Newsgatherer's Shield: Why Waste Space in the California
                      Constitution?" 15 Southwestern University Law Review 527 (1985)
                      Coauthor, "Principles of Equitable Subordination Under Section 510 of the
                      Bankruptcy Code," in Selected Issues in Bankruptcy Practice (1991)
                      Contributing author, Bankruptcy Practice: Annual Recent Developments
                      (Calif. Contin. Ed. Bar 1992-1998)



www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO     COSTA MESA    NEW YORK     WILMINGTON, DE
   Case 2:19-bk-24804-VZ          Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                                  Main Document    Page 61 of 228




10100 Santa Monica Blvd.
13th Floor                     Stanley E. Goldich
Los Angeles, CA 90067-4003
                               Tel: 310.277.6910   |    sgoldich@pszjlaw.com



EDUCATION                      Mr. Goldich’s legal practice primarily encompasses representation of
Trinity College (B.A. 1976).
                               debtors, creditors’ committees, trustees, and other parties in chapter 11
                               bankruptcy cases. He also regularly consults on conflicts and ethics issues in
Stanford University (J.D.      the firm’s chapter 11 cases and is a former chair of the LACBA Ethics
1979).                         Committee, on which he served for over fifteen years. In addition to playing
                               a lead role as debtor's counsel in many successful chapter 11
BAR AND COURT
                               reorganizations and going-concern sales, Mr. Goldich's creditors' committee
ADMISSIONS
                               practice includes the chapter 11 cases of B.U.M. International and American
1980, California               Adventure, where committee-sponsored plans of reorganization were
                               confirmed. Mr. Goldich's current and recent matters include work as counsel
                               for a major creditor in the Westinghouse Electric chapter 11 case and as
                               counsel for the creditors' committees in the chapter 11 cases of Payless
                               Holdings and Haggen Holdings.

                               He is a graduate of Trinity College and received his J.D. from Stanford
                               University Law School, and holds an AV Preeminent Peer Rating,
                               Martindale-Hubbell's highest recognition for ethical standards and legal
                               ability. He was included in the 2019 edition of Best Lawyers in America for
                               Bankruptcy and Creditor Debtor Rights / Insolvency and Reorganization Law.
                               Mr. Goldich is admitted to practice in California and is a resident in our Los
                               Angeles office.


                               Representations
                               Creditors' committees: Payless Holdings, Haggen Holdings, B.U.M.
                               International, American Adventure

                               Creditor in the Westinghouse Electric Company chapter 11 case




www.pszjlaw.com                LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK     WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                    Desc
                         Main Document     Page 62 of 228
                      Stanley E. Goldich (Cont.)



                      Programs and Lectures
                      Los Angeles County Bar Association, Strafford CLE, CLE International


                      Publications
                      The Sixth Circuit—Joining the Fourth, Fifth and Tenth Circuits—Holds That
                      BAPCPA Did Not Abolish the Absolute-Priority Rule for Individual Chapter 11
                      Debtors
                      Norton Bankruptcy Law Advisor (No. 9 at 12), September 2014
                      Plain Meaning Rules: Did BAPCPA Abolish the Absolute-Priority Rule?
                      31 American Bankruptcy Institute Journal No. 5 @ 34, June 2012
                      Coauthor with Richard Pachulski, "Representation of Affliliated Corporate
                      Entities in Chapter 11 Cases: Conflicts of Interest and Disclosure Issues," for
                      the 17th Annual California Bankruptcy Forum (May 13-15, 2005)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK     WILMINGTON, DE
   Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                  Desc
                                 Main Document    Page 63 of 228




919 North Market Street
17th Floor                    James E. O'Neill
Wilmington, DE 19801
                              Tel: 302.778.6407    |   joneill@pszjlaw.com



EDUCATION                     Mr. O'Neill has extensive experience in all aspects of bankruptcy work,
Georgetown University (B.S.
                              including representation of debtors, unsecured creditors, and creditors'
1982)                         committees in chapter 11 cases. Mr. O'Neill served on the panel of chapter 7
                              trustees for the districts of Delaware, New Jersey, and the Eastern District of
Villanova University (J.D.    Pennsylvania. Mr. O'Neill is a former member of the board of directors of
1985)
                              the Consumer Bankruptcy Assistance Project, a nationally recognized
                              nonprofit organization that provides pro bono legal services. He also
BAR AND COURT
ADMISSIONS
                              assisted in the development of an alternative dispute resolution system for
                              the Bankruptcy Court in the Eastern District of Pennsylvania. Mr. O'Neill is a
1985, Pennsylvania            graduate of Georgetown University and received his J.D. from Villanova
2001, Delaware                University Law School. He is admitted to practice in Pennsylvania and
                              Delaware, and is a resident in our Delaware office.


                              Representations
                              Creditors' committees: Flying J; Magna Entertainment

                              Chapter 11 debtors with asbestos mass tort issues: Federal-Mogul Global;
                              W.R. Grace; Flintkote




www.pszjlaw.com               LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK    WILMINGTON, DE
   Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                   Desc
                                   Main Document    Page 64 of 228




10100 Santa Monica Blvd.
13th Floor                      Jeffrey W. Dulberg
Los Angeles, CA 90067-4003
                                Tel: 310.277.6910    |   jdulberg@pszjlaw.com



EDUCATION                       Mr. Dulberg has substantial experience representing debtors, creditors,
Swarthmore College (B.A.
                                trustees, asset purchasers, and creditors’ committees in insolvency matters
1991)                           throughout the country. He has served as lead counsel for clients in a wide
                                range of industries such as retail, technology, food services, new media, and
University of California, Los   real estate, among others. Mr. Dulberg has played a key role in several
Angeles (J.D. 1995)
                                chapter 11 matters that have been awarded accolades such as “Chapter 11
Moot Court Honors Program       Reorganization of the Year” by the M&A Advisor, and “Turnaround of the
                                Year” and “Transaction of the Year, Mid-Size Company” by the Turnaround
BAR AND COURT                   Management Association. In addition, Mr. Dulberg maintains an active
ADMISSIONS                      practice representing specialty lenders in a variety of settings.
1995, California
                                He has handled numerous out-of-court and commercial matters, including a
                                wide variety of sales and appeals before the Bankruptcy Appellate Panel of
                                the Ninth Circuit. Mr. Dulberg lectures frequently on chapter 11 issues and
                                he has spoken nationwide regarding these matters.

                                Mr. Dulberg is a graduate of Swarthmore College (with honors) and received
                                his J.D. from UCLA, where he was a teaching assistant with the Department
                                of Political Science. On several occasions, most recently for 2019, Mr.
                                Dulberg was named a "Super Lawyer" in the field of Bankruptcy & Creditor/
                                Debtor Rights in a peer survey conducted by Law & Politics and the
                                publishers of Los Angeles magazine, an honor bestowed on only 5% of
                                Southern California attorneys. He was also listed in the 2018 and 2019
                                editions of Best Lawyers in America for Bankruptcy and Creditor Debtor
                                Rights / Insolvency and Reorganization Law and Litigation - Bankruptcy. He
                                is admitted to practice in California and is resident in our Los Angeles office.


                                Representations
                                Chapter 11 debtors: Yueting Jia; JRV Group USA; The Walking Company;
                                Channel Technologies; Z Gallerie; Select Staffing; Ultura (LA) Inc.; Meridian
                                Sports Clubs dba Bodies in Motion; Contessa Foods; The Parent Company;
                                Barbeques Galore; People's Choice Home Loan; Cache Inc.; Prime



www.pszjlaw.com                 LOS ANGELES    SAN FRANCISCO     COSTA MESA     NEW YORK     WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                Desc
                         Main Document     Page 65 of 228
                      Jeffrey W. Dulberg (Cont.)



                      Measurement Products; Olympia Group; RFB Cellular; Trend Technologies;
                      Track 'n Trail



                      Creditors' committees: Open Road Films; KSL Media; Freedom
                      Communications (II); Western Convenience Stores; Hot Dog on a Stick; No
                      Fear; B&B Bachrach, Inc. dba Bachrach Men’s Clothing, Select Snacks/Jay's
                      Foods; Pike Nursery; Sega GameWorks; Mercury Plastics; Custom Food
                      Products (trade committee);



                      Secured lenders in Nasty Gal; Meruelo Maddux Properties



                      Creditors/landlord representations: Genesis Capital; Second Generation;
                      Sylmark Group; Mid-Valley Properties


                      Professional Affiliations
                      Board of directors, Los Angeles Bankruptcy Forum

                      Member, Turnaround Management Association


                      Programs and Lectures
                      NACM/West Coast Apparel & Footwear Credit Association, American
                      Bankruptcy Institute, Turnaround Management Association, Valley Credit
                      Professionals, Credit Managers Association, Los Angeles Bankruptcy Forum,
                      Commercial Real Estate Women, International Women's Insolvency &
                      Restructuring Confederation (IWIRC), Crew Network




www.pszjlaw.com       LOS ANGELES   SAN FRANCISCO    COSTA MESA    NEW YORK     WILMINGTON, DE
   Case 2:19-bk-24804-VZ        Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                                Main Document    Page 66 of 228




10100 Santa Monica Blvd.
13th Floor                   James K.T. Hunter
Los Angeles, CA 90067-4003
                             Tel: 310.277.6910   |    jhunter@pszjlaw.com



EDUCATION                    Mr. Hunter specializes in business and commercial litigation, including
New College, University of
                             bankruptcy litigation. He also has extensive experience in state and federal
South Florida (B.A. 1973)    court appeals. He is a graduate of New College in Sarasota, Florida, and
                             received his J.D. from Harvard Law School. Mr. Hunter is admitted to
Harvard University Law       practice in California and is resident in our Los Angeles office.
School (J.D., cum laude,
1976)
                             Representations
BAR AND COURT
ADMISSIONS                   Woodside Group; Pacific Energy Resources; Lehman SunCal; Fleming
1976, California             Companies; Adamson Apparel; Fremont General; Inacom Communications




www.pszjlaw.com              LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
   Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                                 Main Document    Page 67 of 228




10100 Santa Monica Blvd.
13th Floor                    Victoria A. Newmark
Los Angeles, CA 90067-4003
                              Tel: 310.277.6910    |   vnewmark@pszjlaw.com



EDUCATION                     Ms. Newmark has extensive experience as a bankruptcy lawyer, including
University of California at
                              representation of debtors, creditors, and equity holders in chapter 11
Berkeley (B.A. 1991, with     reorganization cases. She has also represented buyers and sellers in
honors)                       acquisitions and sales of distressed assets, and borrowers and lenders in
                              loan originations and out-of-court work-outs.
Yale Law School (J.D. 1995)
                              Ms. Newmark is a graduate of UC Berkeley and received her J.D. from Yale
BAR AND COURT                 Law School, where she was an editor of the Yale Law Journal and managing
ADMISSIONS                    editor of the Yale Journal of International Law. She co-authored an article on
1996, California              trade vendor rights legislation under the Bankruptcy Abuse Prevention and
                              Consumer Protection Act of 2005. She previously taught legal writing as an
                              adjunct instructor at Cal State, Los Angeles.

                              She has also been recognized annually ever year from 2004 to 2010 as a
                              Southern California Rising Star in the Law & Politics Media Inc. survey
                              published in Los Angeles Magazine and the Southern California edition of
                              Super Lawyers. Ms. Newmark is admitted to practice in California and is a
                              resident of our Los Angeles office.


                              Representations
                              Represented a subprime mortgage loan originator and servicer, the nation's
                              second largest at the time of its chapter 11 filing, as debtor's counsel

                              Represented the purchaser of a midsize nutritional supplements
                              distributorship in contested bankruptcy auction proceedings

                              Represented a publicly held ISP and global online media content company
                              and its affiliates as debtors' counsel in their chapter 11 cases

                              Represented the seed investor and acquirer of a California specialty retail
                              business pursuant to section 363 of the Bankruptcy Code




www.pszjlaw.com               LOS ANGELES    SAN FRANCISCO     COSTA MESA    NEW YORK     WILMINGTON, DE
  Case 2:19-bk-24804-VZ  Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                Desc
                         Main Document    Page 68 of 228
                      Victoria A. Newmark (Cont.)



                      Publications
                      First Day Motions (3d ed.)
                      A Guide to the Critical First Days of a Bankruptcy Case
                      American Bankruptcy Institute, June 2012
                      Coauthor, "Tradeoffs," The Deal (May 23, 2005)




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA       NEW YORK   WILMINGTON, DE
   Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                                 Main Document    Page 69 of 228




10100 Santa Monica Blvd.
13th Floor                    Malhar S. Pagay
Los Angeles, CA 90067-4003
                              Tel: 310.277.6910   |    mpagay@pszjlaw.com



EDUCATION                     Mr. Pagay is a business lawyer whose practice focuses on the development
Yale University (B.A. 1989)
                              and implementation of strategic alternatives for and against distressed
                              businesses. He has substantial experience representing chapter 11 debtors,
University of Southern        trustees, unsecured creditors, creditors' committees, and other parties in the
California (J.D. 1994)        contexts of bankruptcy cases, adversary proceedings, commercial litigation,
                              mediations, domestic and international business transactions, business
BAR AND COURT
                              reorganizations, and out-of-court corporate restructurings of debt. He has
ADMISSIONS
                              broad industry experience, including healthcare and life sciences, real
1997, California              estate, technology, retail, manufacturing, transportation, sports, and
                              entertainment. Recent representations include advising a creditors'
CLERKSHIPS                    committee in connection with a successful hospital reorganization; assisting
Law clerk, Judge Erithe A.    physician groups in resolving disputes with their care network and affiliated
Smith (Bankr. C.D. Cal.       hospital, respectively; counseling a company in connection with the multiple
1994-96)                      sales of resort and industrial properties throughout the United States; and
                              completing the sale through section 363 of the United States Bankruptcy
                              Code of a $100 million Class A commercial office property over the
                              objections of co-owners. He has served as principal counsel to China Export
                              & Credit Insurance Corporation (SINOSURE) and its Chinese policyholders
                              and clients in complex United States insolvency matters. During the first few
                              months of 2020, Mr. Pagay has principally worked on the chapter 11 case of
                              Yueting Jia, an individual seeking to restructure over $4 billion of debt who
                              historically has been referred to as the "Steve Jobs of China.” Mr. Pagay is a
                              member of the firm's Healthcare Restructuring Group. He has lectured both
                              in the United States and internationally regarding a variety of legal issues,
                              including cross-border transactions and insolvencies. He was named
                              among "Southern California Super Lawyers: Rising Stars" in 2005, 2006, and
                              2007, and a "Super Lawyer" in the field of Bankruptcy & Creditor/Debtor
                              Rights every year since 2009 in a peer survey conducted by Law & Politics
                              and the publishers of Los Angeles magazine, an honor bestowed on only 5%
                              of Southern California attorneys. Mr. Pagay holds an AV Preeminent Peer
                              Rating (Martindale-Hubbell's highest recognition for ethical standards and
                              legal ability). He has been listed among The Best Lawyers in America in the
                              practice areas of Bankruptcy and Creditor Debtor Rights/Insolvency and



www.pszjlaw.com               LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                   Desc
                        Main Document     Page 70 of 228
                      Malhar S. Pagay (Cont.)



                      Reorganization Law and Litigation – Bankruptcy in the publication's 2018
                      and 2019 editions. Mr. Pagay is a graduate of Yale University and received
                      his J.D. from the University of Southern California.


                      Representations
                      Asset acquirers: Fuji Photo Film USA; Genmar Holdings; Homestore.com

                      Creditors: China Export & Credit Insurance Corporation (SINOSURE); Wynn
                      Las Vegas LLC; FUJIFILM Diosynth Biotechnologies; FUJIFILM Medical
                      Systems USA

                      Financial institutions: Bank of Tokyo-Mitsubishi UFJ, Ltd. (Hong Kong)

                      Asset seller: DSL Transportation Services and subsidiaries.

                      Out-of-court restructurings/wind-downs: Bridge Pharmaceuticals;
                      Handspring; the Mobile Solutions

                      Chapter 11 debtors: Yueting Jia; AgriBioTech; Alert Cellular; Blue Earth;
                      Covad Communications; Gordian Medical, dba American Medical
                      Technologies; AgriBioTech; Alert Cellular; Mike Tyson; Monaco Coach;
                      Murray; Peregrine Systems; Sweet Factory Group

                      Creditors' committees: Adamson Apparel; Currie Technologies; General
                      Cinema Theatres; Hawaii Medical Center; Ignite Restaurant Group; Pacifica
                      Hospital of the Valley; Persik Productions

                      Physician groups: Consultant for Pathology & Laboratory Medicine and
                      Wilshire Oncology Medical Group

                      Patient care ombudsman: Upland Surgical Institute

                      Chapter 11 trustee: Ezri Namvar and Namco Capital Group (special litigation
                      counsel)

                      Postconfirmation matters: BCBG Max Azria Global Holdings


                      Professional Affiliations
                      Lawyer Delegate, Ninth Circuit Judicial Council (2018-)

                      Chair, American Bar Association Business Law Section Health Care
                      Committee Restructuring Subcommittee of the Health Law and Life Sciences
                      Committee (2017-)

                      Co-chair, American Bar Association Section of International Law Insolvency
                      Interest Group (2018-)

                      Member, American Law Institute-American Bar Association Commercial Law
                      Advisory Panel (2009)

                      Member, American Health Lawyers Association




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO     COSTA MESA    NEW YORK       WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                        Main Document     Page 71 of 228
                      Malhar S. Pagay (Cont.)



                      Chair (2006-07), Executive Committee (2003-), Beverly Hills Bar Association
                      Bankruptcy Section

                      Member, Board of Governors, Beverly Hills Bar Association (2008-2010)

                      First Vice-Chair (2011-2012), Treasurer (2010-2011), Executive Committee
                      Member (2008-2013), Los Angeles County Bar Association International Law
                      Section

                      Member, Los Angeles County Bar Association Healthcare Law Section

                      Member, State Bar of California International Law Section Executive
                      Committee (2010-2013)

                      Member, State Bar of California Business Law Section Insolvency Law
                      Committee (2004-2007)

                      Member, American Bar Association Section of International Law & Practice,
                      China Law Section (2005-)

                      Member, American Bar Association Conference of Minority Partners in
                      Majority Corporate Law Firms (2003-)

                      Member, California Society for Healthcare Attorneys

                      Member, INSOL International

                      Member, The Inter-Pacific Bar Association

                      Member, Turnaround Management Association

                      Member, South Asian Bar Association of Southern California

                      Certified Commercial Arbitrator, Institute for Conflict Management LLC

                      Member, Health Care Restructuring Subcommittee of the American Bar
                      Association Business Law Section Health Law and Life Sciences Committee

                      Member, American Bar Association Health Law Section


                      Programs and Lectures
                      "Current Trends and Issues in Chapter 11 Cases," Conference of Chief
                      Bankruptcy Judges of the Ninth Circuit (2019); "Restructuring Healthcare
                      Entities in Bankruptcy: Unique Challenges and Benefits of Chapter
                      11," Navigating Medicare, Medicaid, HIPAA, Overpayment Liability and More
                      (Strafford 2017); "Cross-Border Update," American Bankruptcy Institute
                      Cross-Border Insolvency Program (2017); "A General Overview of Legal and
                      Security Issues Arising From Employee Telecommuting," National Golf
                      Hardware Credit Exchange Conference (2017); "Restructuring the Healthcare
                      Provider: Successfully Navigating the Reorganization Process," ABA Health
                      Law Section Washington Summit (2016); "Cross-Border Insolvency
                      Proceedings," Canadian Bar Association National Insolvency Conference
                      (2016); "China's New Normal: How Far, How Deep, and What Type of
                      Impact?" AIRA Restructuring & Plan of Reorganization Conference (2015); "




www.pszjlaw.com       LOS ANGELES    SAN FRANCISCO    COSTA MESA    NEW YORK    WILMINGTON, DE
  Case 2:19-bk-24804-VZ Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                Desc
                        Main Document     Page 72 of 228
                      Malhar S. Pagay (Cont.)



                      Outbound Activity: Chinese Participation in Western Restructurings and
                      Insolvencies," ABI/NYU School of Law (2015); "U.S. Bankruptcies—Risks for
                      Chinese Exporters,” China Export & Credit Insurance Corporation and Sun
                      Yat-sen University School of Business International Transactions Risk Forum
                      (2015); "Help! My Producer (or Software Licensee or Actor) Just Went
                      Bankrupt—Now What?" Beverly Hills Bar Association, Bankruptcy Law,
                      Intellectual Property, Internet and New Media Sections (2012); “Setoff and
                      Recoupment in Bankruptcy” and “Nuts and Bolts—Current Litigation
                      Issues,” Bankruptcy and Collections From a Government Perspective
                      Seminar, National Association of Attorneys General (NAAG), National
                      Attorney General’s Training Institute (NAGTRI), States’ Association of
                      Bankruptcy Attorneys (SABA) (2011); "Impact of Corporate Restructurings
                      and Financial Distress on International Trade," International Association of
                      Young Lawyers (AIJA) International Trade & Transport Symposium (2011);
                      "PRC Insolvency Law: The New PRC Bankruptcy Law, NPLS and Out-of-Court
                      Workouts," American Bankruptcy Institute Third Annual Hawaii Bankruptcy
                      Workshop (2010); "2010 - A Year of Economic Transition in China and the
                      United States: Risks and Opportunities for Chinese Companies," Asian Legal
                      Business In-House Summit (Beijing, China) (2009); "Recent Developments in
                      Cross-Border Transactions," INSOL International Association of
                      Restructuring, Insolvency & Bankruptcy Professionals North American
                      Regional Seminar (2008); "Dealing With a Failed International Construction
                      Project: A Case Study," Inter-Pacific Bar Association (IPBA) 18th Annual
                      Conference (2008); "Economic Overview and Outlook - Downturn in the US
                      to Burst the Bubble in China" (2008); "China as Top Creditor - The Evolving
                      Opportunities for Chinese Companies to Invest Abroad" (2007), Association
                      of Insolvency & Restructuring Advisors (AIRA) Restructuring and Investing
                      Conference (Shanghai, China); "Bankruptcy/Insolvency - The Effects on
                      Entertainment Industry Contracts," Black Entertainment and Sports Lawyers
                      Association (BESLA) 27th Annual Conference (Cancun, Mexico) (2007);
                      "Issues 2006: America's Best Lawyers" American Airlines/Forbes.com and
                      SkyRadioNetwork.com (discussing impact of Bankruptcy Code amendments
                      on business) (2006); Professor, Beijing Foreign Studies University School of
                      Law (2012-2013)


                      Publications
                      Sunbeam Products Inc. v. Chicago American Manufacturing LLC: New Hope
                      for Licensees of Intellectual Property?
                      2012 INSOL International News Update (Oct. No. 10)
                      Author, "Section 105(a) of the Bankruptcy Code," 2007 Annual Survey of
                      Bankruptcy Law 473 (West 2007); 2006 Annual Survey of Bankruptcy Law
                      415 (West 2006); 2005 Annual Survey of Bankruptcy Law 689 (West 2005)
                      Author, "Improving The Odds of Repayment In Bankruptcy," 51 Practical
                      Lawyer 45 (August 2005)
                      Author, "Section 105(a) of the Bankruptcy Code in 2002-2003 -- Two Years of
                      Continued Development," 2004 Annual Survey of Bankruptcy Law 645 (West
                      2004)




www.pszjlaw.com       LOS ANGELES   SAN FRANCISCO     COSTA MESA    NEW YORK    WILMINGTON, DE
   Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                 Desc
                                 Main Document    Page 73 of 228




650 Town Center Drive
Suite 1500                    Tavi C. Flanagan
Costa Mesa, CA 92626
                              Tel: 310.277.6910



EDUCATION                     Tavi C. Flanagan focuses her practice in the areas of bankruptcy, insolvency,
University of California at
                              reorganization, and business litigation. Ms. Flanagan represents debtors,
Irvine (B.A. 1989)            trustees, and creditors’ committees in connection with bankruptcy cases,
                              adversary proceedings, and related commercial litigation.
University of Southern
California (J.D. 1993)        Ms. Flanagan has played principal roles in connection with numerous large
                              chapter 11 reorganization cases, and she has worked with clients to
BAR AND COURT
                              negotiate and implement plans of reorganization, to restructure their
ADMISSIONS
                              financial affairs, to maximize the value obtained through bankruptcy sales of
1993, California              business assets, and to emerge from the bankruptcy process as viable
                              enterprises.
CLERKSHIPS
                              Ms. Flanagan received her undergraduate degree from the University of
Law clerk, John E. Ryan
                              California at Irvine, where she graduated with honors, and her J.D. from the
(Bankr. C.D. 1993-94)
                              University of Southern California, where she was senior editor of the
                              Southern California Interdisciplinary Law Journal and Major Tax Planning
                              Journal. Ms. Flanagan served as law clerk to the Honorable John E. Ryan,
                              bankruptcy judge for the Central District of California. She is admitted to
                              practice in California.




www.pszjlaw.com               LOS ANGELES    SAN FRANCISCO    COSTA MESA     NEW YORK    WILMINGTON, DE
Case 2:19-bk-24804-VZ   Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01   Desc
                        Main Document    Page 74 of 228




                    EXHIBIT G
      Case 2:19-bk-24804-VZ      Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01       Desc
                                 Main Document    Page 75 of 228

                                Pachulski Stang Ziehl & Jones LLP
                                          10100 Santa Monica Blvd.
                                                 13th Floor
                                           Los Angeles, CA 90067
                                                                      April 30, 2020
Jia Yueting                                                           Invoice 125123
Faraday Future                                                        Client    46353
18455 S. Figueroa Street                                              Matter    00002
Gardena, CA 90248
                                                                                JWD

RE: Post Petition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 04/30/2020
                 FEES                                                 $583,027.50
                 EXPENSES                                               $3,204.83
                 LESS COURTESY DISCOUNT                                $58,302.75
                 TOTAL CURRENT CHARGES                                $527,929.58

                 BALANCE FORWARD                                     $2,588,786.38
                 LAST PAYMENT                                        $2,186,401.35
                 TOTAL BALANCE DUE                                    $930,314.61
       Case 2:19-bk-24804-VZ        Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document    Page 76 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:      2
Jia Yueting                                                                 Invoice 125123
46353 - 00002                                                               April 30, 2020




  Summary of Services by Professional
  ID        Name                              Title               Rate       Hours               Amount

 BDD        Dassa, Beth D.                    Paralegal          425.00     137.20            $58,310.00

 JEO        O'Neill, James E.                 Partner            925.00       0.70              $647.50

 JWD        Dulberg, Jeffrey W.               Partner            895.00     149.80           $134,071.00

 LAF        Forrester, Leslie A.              Other              450.00       4.30             $1,935.00

 MSP        Pagay, Malhar S.                  Partner            875.00     266.70           $233,362.50

 RMP        Pachulski, Richard M.             Partner           1445.00      96.70           $139,731.50

 TCF        Flanagan, Tavi C.                 Counsel            725.00      12.10             $8,772.50

 VAN        Newmark, Victoria A.              Counsel            925.00       6.70             $6,197.50

                                                                           674.20            $583,027.50
       Case 2:19-bk-24804-VZ              Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01        Desc
                                          Main Document    Page 77 of 228

Pachulski Stang Ziehl & Jones LLP                                                    Page:      3
Jia Yueting                                                                          Invoice 125123
46353 - 00002                                                                        April 30, 2020


  Summary of Services by Task Code
  Task Code         Description                                              Hours                       Amount

 BL                 Bankruptcy Litigation [L430]                              3.10                      $3,320.50

 CA                 Case Administration [B110]                                6.30                      $4,129.50

 CO                 Claims Admin/Objections[B310]                           222.90                    $186,625.00

 CP                 Compensation Prof. [B160]                                78.90                     $54,387.50

 CPO                Comp. of Prof./Others                                    24.70                     $16,934.50

 FF                 Financial Filings [B110]                                  2.30                      $1,292.50

 FN                 Financing [B230]                                         25.80                     $23,129.00

 LN                 Litigation (Non-Bankruptcy)                               1.90                      $1,698.50

 PD                 Plan & Disclosure Stmt. [B320]                          307.40                    $291,128.00

 RPO                Ret. of Prof./Other                                       0.90                       $382.50

                                                                            674.20                    $583,027.50
      Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document    Page 78 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:      4
Jia Yueting                                                                 Invoice 125123
46353 - 00002                                                               April 30, 2020


  Summary of Expenses
  Description                                                                                     Amount
Working Meals [E111]                                                                         $34.63
Conference Call [E105]                                                                  $285.91
CourtLink                                                                                    $17.08
Federal Express [E108]                                                                       $29.68
Filing Fee [E112]                                                                       $400.00
Lexis/Nexis- Legal Research [E                                                          $189.80
Pacer - Court Research                                                                  $568.50
Postage [E108]                                                                          $184.28
Reproduction/ Scan Copy                                                                $1,000.90
Transcript [E116]                                                                       $494.05

                                                                                       $3,204.83
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document    Page 79 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:      5
Jia Yueting                                                                                   Invoice 125123
46353 - 00002                                                                                 April 30, 2020


                                                                                      Hours           Rate      Amount

  Bankruptcy Litigation [L430]
 03/11/2020   RMP     BL        Review motion to strike and telephone conference       0.40      1445.00        $578.00
                                with J. Dulberg re same.

 04/10/2020   MSP     BL        Email exchange with L. Wang-Ekvall, et al.             0.10        875.00           $87.50
                                regarding H. Liu proceeding.

 04/10/2020   JWD     BL        Review H Liu settlement email and draft notes re       0.20        895.00       $179.00
                                same

 04/13/2020   MSP     BL        Email exchange with R. Marticello, et al. regarding    0.10        875.00           $87.50
                                H. Liu litigation, potential resolution.

 04/13/2020   JWD     BL        Review and monitor emails regarding potential          0.40        895.00       $358.00
                                settlement of nondischargeability action

 04/14/2020   JWD     BL        Review follow up email from P Buenger and work         0.40        895.00       $358.00
                                on issues re possible Shan settlement

 04/20/2020   JWD     BL        Review various emails re L Shan and settlement         0.40        895.00       $358.00
                                offer

 04/21/2020   JWD     BL        Review correspondence re L Shan claim issues           0.20        895.00       $179.00

 04/28/2020   JWD     BL        Call with W Pao re litigation question                 0.10        895.00           $89.50

 04/29/2020   RMP     BL        Various telephone conferences with JW re SLC           0.60      1445.00        $867.00
                                issues.

 04/29/2020   JWD     BL        Review and respond to emails regarding SLC NDA         0.20        895.00       $179.00

                                                                                       3.10                    $3,320.50

  Case Administration [B110]
 04/01/2020   JWD     CA        Call with client team re various topics including      1.00        895.00       $895.00
                                claims

 04/06/2020   BDD     CA        Attend to multiple misc. calendaring matters and       0.50        425.00       $212.50
                                emails M. DesJardien and M. Kulick re same

 04/09/2020   BDD     CA        Address service list issues with N. Brown              0.20        425.00           $85.00

 04/13/2020   BDD     CA        Email S. Golden re order setting status conference     0.10        425.00           $42.50

 04/17/2020   JWD     CA        Emails regarding professional call                     0.10        895.00           $89.50

 04/23/2020   BDD     CA        Email J. Dulberg re Petition Date                      0.10        425.00           $42.50

 04/24/2020   MSP     CA        Email exchange with Beth Dassa regarding case and      0.20        875.00       $175.00
                                plan timeline; review same.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document    Page 80 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:      6
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount

 04/24/2020   JWD     CA        Review and revise case calendar and call with B           0.20        895.00       $179.00
                                Dassa re same

 04/24/2020   BDD     CA        Revisions/updates to critical dates memo and case         1.80        425.00       $765.00
                                timeline (1.5); call with J. Dulberg re same (.10);
                                emails M. Pagay and J. Dulberg re same (.20)

 04/24/2020   BDD     CA        Email Epiq team re service today                          0.10        425.00           $42.50

 04/24/2020   BDD     CA        Email N. Brown re critical dates memo                     0.10        425.00           $42.50

 04/24/2020   BDD     CA        Email M. Desjardien re calendaring matters                0.10        425.00           $42.50

 04/25/2020   JWD     CA        Review task list and division of labor with special       0.20        895.00       $179.00
                                counsel and emails regarding same

 04/25/2020   BDD     CA        Email M. Pagay re updates to critical dates memo          0.10        425.00           $42.50

 04/26/2020   MSP     CA        Email exchange with C. Murray, et al. re: update to       0.10        875.00           $87.50
                                case web-page.

 04/27/2020   RMP     CA        Review case issues and review and respond to              0.60      1445.00        $867.00
                                e-mails re same.

 04/27/2020   BDD     CA        Revisions to critical dates memo and case timeline        0.50        425.00       $212.50
                                and email M. Pagay re same

 04/28/2020   BDD     CA        Review court procedures re telephonic hearings            0.10        425.00           $42.50
                                through 6/1/20 and email J. Dulberg re same

 04/28/2020   BDD     CA        Email J. Dulberg re critical dates and update critical    0.20        425.00           $85.00
                                dates memo re same

                                                                                          6.30                    $4,129.50

  Claims Admin/Objections[B310]
 03/25/2020   RMP     CO        Review Wen issues and telephone conferences with          0.90      1445.00       $1,300.50
                                M. Pagay re same.

 03/31/2020   RMP     CO        Review H. Liu issues and telephone conference with        0.60      1445.00        $867.00
                                J. Dulberg re same.

 04/01/2020   MSP     CO        Telephone call with W. Pao regarding alter ego            0.20        875.00       $175.00
                                claims.

 04/01/2020   MSP     CO        Telephone call with L. Sun regarding evidence in          0.20        875.00       $175.00
                                support of claims objections.

 04/01/2020   MSP     CO        Telephone call with Beth Dassa regarding claims           0.20        875.00       $175.00
                                objections.

 04/01/2020   MSP     CO        Telephone call with M. Zhang regarding Documents          0.10        875.00           $87.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document    Page 81 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:      7
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount
                                in support of L. Shan claims.
 04/01/2020   MSP     CO        Telephone call with Beth Dassa regarding                 0.10        875.00           $87.50
                                stipulation re Liuhuan Shan.

 04/01/2020   MSP     CO        Telephone call with L. Sun regarding changes to          0.10        875.00           $87.50
                                duplicate claim list.

 04/01/2020   MSP     CO        Telephone calls (2) with Beth Dassa regarding            0.30        875.00       $262.50
                                claims objections.

 04/01/2020   MSP     CO        Telephone conference with D. Perez, T. Li, Beth          0.70        875.00       $612.50
                                Dassa regarding evidence needed to support claims
                                objections.

 04/01/2020   MSP     CO        Telephone call with Beth Dassa regarding                 0.20        875.00       $175.00
                                stipulation regarding L. Shan deadlines.

 04/01/2020   MSP     CO        Telephone call with T. Li regarding evidence in          0.10        875.00           $87.50
                                support of claims objections.

 04/01/2020   MSP     CO        Telephone call with D. Perez, et al. regarding claims    0.50        875.00       $437.50
                                objections, etc.

 04/01/2020   MSP     CO        Email exchange with T. Li, D. Perez regarding            0.10        875.00           $87.50
                                evidence in support of claims objections.

 04/01/2020   MSP     CO        Email exchange with L. Han, Richard M. Pachulski,        0.10        875.00           $87.50
                                et al. regarding claims objections.

 04/01/2020   MSP     CO        Review and analysis of claims objection arguments        4.30        875.00      $3,762.50
                                and evidence; email exchanges with Richard M.
                                Pachulski, R. Jia, T. Li, W. Pao, J. Wang, L. Sun,
                                Beth Dassa, et al. regarding same (.50).

 04/01/2020   MSP     CO        Email exchange with Beth Dassa, et al. regarding         0.30        875.00       $262.50
                                extension of claim objection and temporary
                                allowance deadline regarding Liuhuan Shan.

 04/01/2020   MSP     CO        Review and analysis of potential alter ego               1.30        875.00      $1,137.50
                                objections; email exchange with W. Pao, J. Wang, L.
                                Sun, et al. regarding same (.20).

 04/01/2020   MSP     CO        Email exchange with L. Sun, Beth Dassa, et al.           0.30        875.00       $262.50
                                regarding response to documents produced by L.
                                Shan.

 04/01/2020   MSP     CO        Email exchange with James O’Neill regarding              0.10        875.00           $87.50
                                objections to claims for voting purposes.

 04/01/2020   MSP     CO        Revise template claim objection; email exchange          0.50        875.00       $437.50
                                with Beth Dassa regarding same (.10).
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document    Page 82 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:      8
Jia Yueting                                                                                   Invoice 125123
46353 - 00002                                                                                 April 30, 2020


                                                                                      Hours           Rate      Amount

 04/01/2020   MSP     CO        Finalize stipulation extending claim objection and     0.50        875.00       $437.50
                                temporary allowance motion deadlines regarding
                                Liuhuan Shan; email exchange with P. Buenger, et
                                al. regarding same (.10).

 04/01/2020   MSP     CO        Attention regarding need to serve claimants at         1.30        875.00      $1,137.50
                                official registered address in China with claims
                                objections; email exchange with M. Zhang, L. Sun,
                                et al. (.30).

 04/01/2020   MSP     CO        Draft alter ego claim objection and email exchange     2.90        875.00      $2,537.50
                                with W. Pao regarding same (.10).

 04/01/2020   RMP     CO        Prepare for and participate on call re claim           2.20      1445.00       $3,179.00
                                objections re team and then with client.

 04/01/2020   RMP     CO        Prepare for and participate on conference call with    0.60      1445.00        $867.00
                                Committee re H. Liu.

 04/01/2020   RMP     CO        Review claims analysis and telephone conference        0.70      1445.00       $1,011.50
                                with M. Pagay re same.

 04/01/2020   RMP     CO        Review Tianjin claim issues.                           0.40      1445.00        $578.00

 04/01/2020   JWD     CO        Work on claims objections                              2.00        895.00      $1,790.00

 04/01/2020   JWD     CO        Review issues re claim objections and emails re        0.30        895.00       $268.50
                                same

 04/01/2020   JWD     CO        Call with PSZJ team re claim objections                0.50        895.00       $447.50

 04/01/2020   BDD     CO        Multiple calls with/emails to M. Pagay re claim        1.10        425.00       $467.50
                                objections

 04/01/2020   BDD     CO        Calls with/emails to N. Brown re claim objections      0.80        425.00       $340.00

 04/01/2020   BDD     CO        Call with M. Pagay and YT team re claim objections     0.70        425.00       $297.50

 04/01/2020   BDD     CO        Calls with Epiq team re service of claim objections    0.30        425.00       $127.50

 04/01/2020   BDD     CO        Email N. DeLeon re claim objections                    0.10        425.00           $42.50

 04/01/2020   BDD     CO        Continue working on omni claim objections              5.80        425.00      $2,465.00
                                (dupe/unsubstantiated claims) and other stand-alone
                                objections and prep notices re same

 04/02/2020   MSP     CO        Telephone call with Beth Dassa regarding objections    0.20        875.00       $175.00
                                to duplicate claims.

 04/02/2020   MSP     CO        Telephone call with law clerk regarding May 7          0.10        875.00           $87.50
                                omnibus hearing time.

 04/02/2020   MSP     CO        Telephone calls (2) with Beth Dassa regarding          0.20        875.00       $175.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document    Page 83 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:      9
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount
                                outstanding objections matters.
 04/02/2020   MSP     CO        Telephone call with P. Buenger regarding L. Shan         0.10        875.00           $87.50
                                stipulation to extend claim objection and temporary
                                allowance deadlines.

 04/02/2020   MSP     CO        Telephone call with Jeffrey W. Dulberg regarding         0.20        875.00       $175.00
                                objections to claims.

 04/02/2020   MSP     CO        Telephone call with Beth Dassa regarding objection       0.10        875.00           $87.50
                                to claim 21 regarding Chongqing LeTV, etc.

 04/02/2020   MSP     CO        Telephone call with L. Sun regarding Wen entities        0.10        875.00           $87.50
                                claim objection.

 04/02/2020   MSP     CO        Telephone call with Beth Dassa regarding Wen             0.10        875.00           $87.50
                                entities claim objection.

 04/02/2020   MSP     CO        Telephone call with D. Perez regarding revisions to      0.10        875.00           $87.50
                                claim objections.

 04/02/2020   MSP     CO        Telephone calls (8) with Beth Dassa regarding            0.40        875.00       $350.00
                                logistics of filing and service of notice of
                                independent claims objections.

 04/02/2020   MSP     CO        Telephone call with T. Li regarding signatures to        0.20        875.00       $175.00
                                declarations in support of claim objection.

 04/02/2020   MSP     CO        Telephone calls (2) with Beth Dassa regarding            0.10        875.00           $87.50
                                finalizing objection to alter ego claims.

 04/02/2020   MSP     CO        Telephone call with J. Wang regarding H. Liu             0.10        875.00           $87.50
                                potential settlement.

 04/02/2020   MSP     CO        Telephone calls (10) with Beth Dassa regarding           0.50        875.00       $437.50
                                notice and service of claims objections.

 04/02/2020   MSP     CO        Telephone call with M. Zhang regarding status of         0.10        875.00           $87.50
                                filing of claims objections.

 04/02/2020   MSP     CO        Telephone calls (3) with Beth Dassa regarding            0.10        875.00           $87.50
                                signatures on declarations in support of claims
                                objections.

 04/02/2020   MSP     CO        Draft, revise and finalize multiple sets of claims       7.60        875.00      $6,650.00
                                objections and related pleadings; email exchanges
                                with M. Zhang, T. Li, L. Sun, W. Pao, Beth Dassa et
                                al. regarding same (.80).

 04/02/2020   MSP     CO        Email exchange with P. Buenger et al. regarding          0.60        875.00       $525.00
                                refusal to execute stipulation to continue
                                objection/temporary allowance deadlines, change of
                                position, etc. (.30); revise and finalize stipulation
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document    Page 84 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     10
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount
                                and order regarding L. Shan.
 04/02/2020   MSP     CO        Email exchange with T. Li regarding evidence in          0.10        875.00           $87.50
                                support of claims objections.

 04/02/2020   MSP     CO        Email exchange with M. Zhang, S. Uhland, et al.          0.10        875.00           $87.50
                                regarding potential resolution of disputes with H.
                                Liu.

 04/02/2020   MSP     CO        Email exchange with Beth Dassa regarding                 0.10        875.00           $87.50
                                Objection to claim 21 (Chongqing LeTV).

 04/02/2020   MSP     CO        Email exchange with Beth Dassa, T. Li regarding          0.20        875.00       $175.00
                                objection to Wen claimants’ claims.

 04/02/2020   MSP     CO        Email exchange with Jeffrey W. Dulberg, D. Perez,        0.10        875.00           $87.50
                                et al. regarding draft of objection to duplicate
                                claims.

 04/02/2020   MSP     CO        Email exchange with J. Wang, et al. regarding            0.10        875.00           $87.50
                                claims objections not filed.

 04/02/2020   MSP     CO        Finalize various claims objections, supporting           4.10        875.00      $3,587.50
                                pleadings and evidence for filing.

 04/02/2020   RMP     CO        Review and respond to Shan issues and telephone          0.40      1445.00        $578.00
                                conference with M. Pagay re same.

 04/02/2020   RMP     CO        Deal with Liu issues.                                    0.40      1445.00        $578.00

 04/02/2020   RMP     CO        Review and analyze various objections to claims and      1.20      1445.00       $1,734.00
                                conferences with M. Pagay re same.

 04/02/2020   RMP     CO        Continue review of various objections to claims and      0.80      1445.00       $1,156.00
                                affect on voting.

 04/02/2020   JWD     CO        Work on claims objections, Rule 3018 pleadings and       1.80        895.00      $1,611.00
                                emails re same

 04/02/2020   JWD     CO        Emails re calendar dates for claim obj                   0.10        895.00           $89.50

 04/02/2020   JWD     CO        Continue work on claim objections and call with B        0.70        895.00       $626.50
                                Dassa re same

 04/02/2020   BDD     CO        Continue working on drafts of and finalizing            14.80        425.00      $6,290.00
                                multiple omnibus claim objections, stand-alone
                                objections and individual notices for each and
                                requests for judicial notice re same (11.2);
                                Coordinate filing and service of all objections and
                                notices (2.0); multiple calls with and emails to PSZJ
                                team, OMM team, client and Epiq teams re same
                                (1.60)
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document    Page 85 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     11
Jia Yueting                                                                                   Invoice 125123
46353 - 00002                                                                                 April 30, 2020


                                                                                      Hours           Rate      Amount

 04/03/2020   MSP     CO        Telephone call with Jeffrey W. Dulberg regarding       0.10        875.00           $87.50
                                status of claims objections.

 04/03/2020   MSP     CO        Telephone call with law clerk regarding CM/ECF         0.10        875.00           $87.50
                                vs. Epiq claim number assignment issue.

 04/03/2020   MSP     CO        Telephone call with Beth Dassa regarding CM/ECF        0.10        875.00           $87.50
                                vs. Epiq claim number assignment issue.

 04/03/2020   MSP     CO        Address filing of notices for each claimant whose      1.80        875.00      $1,575.00
                                claim is subject to objection; email exchanges with
                                Beth Dassa regarding same .

 04/03/2020   MSP     CO        Email exchange with M. Zhang regarding Objection       0.10        875.00           $87.50
                                to L. Shan claims, client response after review of
                                documents.

 04/03/2020   MSP     CO        Email exchange with Richard M. Pachulski, Jeffrey      0.90        875.00       $787.50
                                W. Dulberg, et al. regarding potential claim
                                settlement/plan support parameters.

 04/03/2020   MSP     CO        Review and analysis of documents provided in           4.70        875.00      $4,112.50
                                support of L. Shan claim; email exchange with R.
                                Jia, et al. regarding same (.10).

 04/03/2020   MSP     CO        Email exchange with P. Buenger regarding               0.10        875.00           $87.50
                                conference call to discuss disposition of L. Shan
                                claim.

 04/03/2020   MSP     CO        Email exchange with M. Zhang, D. Perez, Richard        0.10        875.00           $87.50
                                M. Pachulski, et al. regarding Non-disclosure
                                agreement.

 04/03/2020   JWD     CO        Call with Malhar Pagay regarding claims                0.10        895.00           $89.50

 04/03/2020   BDD     CO        Continue working on multiple objections and notices    6.50        425.00      $2,762.50
                                re same (3.6); coordinate filing/serving with PSZJ
                                and Epiq teams (1.8); multiple emails to/calls with
                                PSZJ team re same (1.1)

 04/03/2020   BDD     CO        Call with J. Dulberg re claim objections               0.10        425.00           $42.50

 04/04/2020   MSP     CO        Finalize review of documents produced by Liuhuan       8.60        875.00      $7,525.00
                                Shan and draft correspondence to P. Buenger
                                regarding debtor’s position regarding claims; Email
                                exchange with M. Zhang, R. Jia, Richard M.
                                Pachulski, Jeffrey W. Dulberg, S. He, et al.
                                regarding same (.50).

 04/04/2020   MSP     CO        Email exchange with Beth Dassa, M. Zhang, S. He        0.10        875.00           $87.50
                                regarding template notice of objection, translation
                                into Chinese.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document    Page 86 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     12
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount

 04/04/2020   MSP     CO        Email exchange with Richard M. Pachulski, et al.         0.10        875.00           $87.50
                                regarding call with L. Shan counsel to discuss
                                disposition of claims, etc.

 04/04/2020   RMP     CO        Review Shan e-mail and telephone conference with         0.30      1445.00        $433.50
                                J. Dulberg re next steps and with M. Pagay re same.

 04/04/2020   RMP     CO        Review Shan documentation.                               0.40      1445.00        $578.00

 04/04/2020   JWD     CO        Review emails regarding L. Shan                          0.20        895.00       $179.00

 04/04/2020   JWD     CO        Work on claim objections                                 1.20        895.00      $1,074.00

 04/04/2020   BDD     CO        Call with M. Pagay re template notice of claim           0.10        425.00           $42.50
                                objection for translation into Mandarin

 04/05/2020   MSP     CO        Email exchange with Richard M. Pachulski, Jeffrey        3.20        875.00      $2,800.00
                                W. Dulberg regarding call with L. Shan counsel,
                                disposition of claim (.20); review and analysis of
                                claims for objection.

 04/05/2020   MSP     CO        Email exchange with P. Buenger, et al. regarding         0.30        875.00       $262.50
                                original Chinese versions of documents in support of
                                L. Shan claims.

 04/05/2020   MSP     CO        Email exchange with J. Wang regarding potential          0.10        875.00           $87.50
                                disposition of L. Shan claim.

 04/05/2020   MSP     CO        Email exchange with C. Murray et al. regarding           0.10        875.00           $87.50
                                proof of service of claims objections.

 04/05/2020   JWD     CO        Review Liuhuan Shan issues and emails                    1.20        895.00      $1,074.00

 04/06/2020   MSP     CO        Email exchange with P. Buenger, et al. regarding         0.80        875.00       $700.00
                                Liuhuan Shan claims, missing original
                                documentation in Chinese, client-to-client discussion
                                regarding claims.

 04/06/2020   MSP     CO        Email exchange with M. Zhang, et al. regarding           0.10        875.00           $87.50
                                disposition of L. Shan claims.

 04/06/2020   MSP     CO        Email exchange with R. Jia, M. Zhang, et al.             0.20        875.00       $175.00
                                regarding original Chinese versions of documents
                                supporting L. Shan claims.

 04/06/2020   MSP     CO        Email exchange with C. Murray, Beth Dassa et al.         0.70        875.00       $612.50
                                regarding proof of service of claims objections.

 04/06/2020   MSP     CO        Email exchange with Richard M. Pachulski, et al.         0.10        875.00           $87.50
                                regarding discussion regarding L. Shan claims.

 04/06/2020   MSP     CO        Telephone conference with Richard M. Pachulski,          0.30        875.00       $262.50
                                Jeffrey W. Dulberg regarding Liuhuan Shan claims,
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document    Page 87 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     13
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount
                                discussion with her counsel.
 04/06/2020   MSP     CO        Telephone conference with P. Buenger, L. Harrison,       0.80        875.00       $700.00
                                Richard M. Pachulski, Jeffrey W. Dulberg et al.
                                regarding client conference to discuss respective
                                positions and potential resolution of L. Shan claims.

 04/06/2020   MSP     CO        Email exchange with M. Zhang, R. Jia, J. Wang,           0.70        875.00       $612.50
                                Richard M. Pachulski, Jeffrey W. Dulberg,
                                regarding client-to-client discussion regarding
                                Liuhuan Shan claims.

 04/06/2020   MSP     CO        Email exchange with Beth Dassa regarding                 0.10        875.00           $87.50
                                objection to L. Han claims.

 04/06/2020   MSP     CO        Email exchange with C. Murray, et al. regarding          0.10        875.00           $87.50
                                claim objection information on case web page.

 04/06/2020   RMP     CO        Prepare for and participate on calls re Shan claims;     0.90      1445.00       $1,300.50
                                Review claims and follow-up calls with J. Dulberg
                                and M. Pagay.

 04/06/2020   RMP     CO        Telephone conference with S. Uhland and follow-up        1.30      1445.00       $1,878.50
                                with M. Pagay and J. Dulberg and client re various
                                claim objections.

 04/06/2020   JWD     CO        Call with colleagues re Liuhuan Shan issues (.3) and     1.00        895.00       $895.00
                                call with Shan counsel (.7)

 04/06/2020   BDD     CO        Prep draft claim objection re claims 58 and 58 filed     1.00        425.00       $425.00
                                by Liuhuan Shan (.80); emails to/call with M. Pagay
                                re same (.20)

 04/06/2020   BDD     CO        Call with M. Pagay re proof of service on all claim      0.10        425.00           $42.50
                                objections filed

 04/06/2020   BDD     CO        Email Epiq re proof of service on claim objections       0.10        425.00           $42.50

 04/06/2020   BDD     CO        Email J. Dulberg re issue with claim numbering           0.10        425.00           $42.50
                                (Epiq v. court's claims regsiter)

 04/07/2020   MSP     CO        Telephone conference with S. Uhland, J. Wang, et         0.50        875.00       $437.50
                                al. regarding litigation claims.

 04/07/2020   MSP     CO        Email exchange with Richard M. Pachulski, S.             0.10        875.00           $87.50
                                Uhland, W. Pao et al. regarding discussion regarding
                                litigation claims.

 04/07/2020   MSP     CO        Address corrections to claim objection numbers;          0.40        875.00       $350.00
                                email exchange with Beth Dassa, et al. regarding
                                same (.10).

 04/07/2020   MSP     CO        Email exchange with M. Zhang, J. Wang, et al.            0.30        875.00       $262.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document    Page 88 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     14
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount
                                regarding client-to-client discussion regarding L.
                                Shan claims.
 04/07/2020   MSP     CO        Email exchange with S. Persichilli, P. Buenger et al.     0.30        875.00       $262.50
                                regarding information on Hong Liu claim, per L.
                                Shan counsel request.

 04/07/2020   MSP     CO        Email exchange with T. Li, et al. regarding litigation    0.10        875.00           $87.50
                                claims.

 04/07/2020   MSP     CO        Email exchange with Richard M. Pachulski, et al.          0.80        875.00       $700.00
                                regarding discussion of litigation claims.

 04/07/2020   MSP     CO        Email exchange with P. Buenger, et al. regarding          0.10        875.00           $87.50
                                client call regarding L. Shan claims.

 04/07/2020   MSP     CO        Draft objection to Lihuan Shan claims 58 and 59.          2.10        875.00      $1,837.50

 04/07/2020   RMP     CO        Prepare for and participate on conference calls re        1.70      1445.00       $2,456.50
                                litigation claims and follow-up with J. Dulberg, M.
                                Pagay and S. Uhland re same.

 04/07/2020   RMP     CO        Review and respond to e-mails re Shan/YT call.            0.20      1445.00        $289.00

 04/07/2020   JWD     CO        Review Liuhuan corr from both parties                     0.20        895.00       $179.00

 04/07/2020   JWD     CO        Work on various claim settlement issues                   0.80        895.00       $716.00

 04/07/2020   BDD     CO        Email M. Pagay re Chongqing claims 21, 24, and            0.20        425.00           $85.00
                                20015

 04/07/2020   BDD     CO        Email Epiq re Chonqing claim objection                    0.10        425.00           $42.50

 04/07/2020   BDD     CO        Preparation of Notice of Errata re Chongqing claim        0.30        425.00       $127.50
                                objection and email M. Pagay re same

 04/08/2020   MSP     CO        Telephone conference with Y. Jia, L. Harrison, S.         1.50        875.00      $1,312.50
                                Zhou, Richard M. Pachulski, et al. regarding
                                Liuhuan Shan claims.

 04/08/2020   MSP     CO        Email exchange with P. Buenger, et al. regarding          0.10        875.00           $87.50
                                client call regarding Liuhuan Shan claims.

 04/08/2020   MSP     CO        Email exchange with L. Han, T. Li, D. Perez et al.        2.20        875.00      $1,925.00
                                regarding China law burden of proof; review and
                                analysis of same in connection with claimant
                                allegations.

 04/08/2020   MSP     CO        Finalize draft of objection to L. Shan claims; email      3.10        875.00      $2,712.50
                                exchange with Richard M. Pachulski, Jeffrey W.
                                Dulberg, S. Uhland, et al. regarding same (.10).

 04/08/2020   RMP     CO        Review Shan issues and claims and conference with         0.60      1445.00        $867.00
                                M. Pagay re same.
      Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                       Main Document    Page 89 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     15
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/08/2020   JWD     CO        Review issues for Shan call and emails re same          0.40        895.00       $358.00

 04/08/2020   JWD     CO        Attend L Shan settlement call                           1.40        895.00      $1,253.00

 04/08/2020   JWD     CO        Call with R Pachulski re L Shan call                    0.10        895.00           $89.50

 04/08/2020   JWD     CO        Work on Shan claim objection                            1.10        895.00       $984.50

 04/08/2020   JWD     CO        Further work on claim obj                               0.40        895.00       $358.00

 04/08/2020   BDD     CO        Email M. Pagay re Omni Dupe Objection                   0.10        425.00           $42.50
                                (Chongqing, Claims 21, 24, and 20015)

 04/09/2020   LAF     CO        Legal research re: Section 502(e)(1); proof of claim    1.80        450.00       $810.00
                                contents.

 04/09/2020   LAF     CO        Citecheck & edit objection.                             1.50        450.00       $675.00

 04/09/2020   MSP     CO        Telephone call with LAF regarding objections to         1.10        875.00       $962.50
                                contribution/reimbursement claims (.10); review
                                case law regarding same.

 04/09/2020   MSP     CO        Telephone call with Beth Dassa regarding Objection      0.10        875.00           $87.50
                                to L. Shan claims.

 04/09/2020   MSP     CO        Telephone call with M. Zhang regarding L. Shan          0.10        875.00           $87.50
                                claims.

 04/09/2020   MSP     CO        Email exchange with LAF, M. Zhang, J. Wang, et al.      0.80        875.00       $700.00
                                regarding objections to contribution/reimbursement
                                claims.

 04/09/2020   MSP     CO        Revise objection to L. Shan claims; email exchange      1.40        875.00      $1,225.00
                                with Beth Dassa et al. regarding filing same (.30).

 04/09/2020   MSP     CO        Finalize objection to L. Shan claims, request for       2.10        875.00      $1,837.50
                                judicial notice, declaration, etc. for filing; email
                                exchange with Beth Dassa regarding same (.10).

 04/09/2020   MSP     CO        Email exchange with P. Buenger, et al. regarding L.     0.10        875.00           $87.50
                                Shan agreement to further extension of
                                objection/temporary allowances deadlines instead of
                                filing claim objection.

 04/09/2020   MSP     CO        Draft stipulation to further extend claim               0.60        875.00       $525.00
                                objection/temporary allowance deadlines regarding
                                L. Shan; email exchange with P. Buenger, et al.
                                regarding same (.10).

 04/09/2020   MSP     CO        Finalize stipulation to further extend claim            0.50        875.00       $437.50
                                objection/temporary allowance deadlines regarding
                                L. Shan for filing; email exchange with P. Buenger,
                                et al. regarding same (.10).
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document    Page 90 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     16
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount

 04/09/2020   RMP     CO        Review and respond to e-mails re Shan claims and         0.60      1445.00        $867.00
                                review back-up.

 04/09/2020   JWD     CO        Review and revise claim objections                       1.20        895.00      $1,074.00

 04/09/2020   JWD     CO        Review and revise corr to Liuhuan counsel and            0.20        895.00       $179.00
                                emails with M Pagay re same

 04/09/2020   BDD     CO        Email S. Persichilli re updated claims register          0.10        425.00           $42.50

 04/09/2020   BDD     CO        Emails S. Persichilli re adjustments to claims           0.20        425.00           $85.00
                                register to reflect claim objections

 04/09/2020   BDD     CO        Email S. Persichilli re objection to claims lacking      0.10        425.00           $42.50
                                supporting documentation

 04/09/2020   BDD     CO        Prepare request for judicial notice and assemble         1.40        425.00       $595.00
                                exhibits re same in support of objection to L. Shan's
                                claims 58 and 59 (1.0); multiple emails M. Pagay, N.
                                Brown, G. Downing and S. Lee re same (.40)

 04/09/2020   BDD     CO        Prepare Notice of Objection to L. Shan claims 58         0.20        425.00           $85.00
                                and 59 and emails N. Brown re same

 04/09/2020   BDD     CO        Email S. Kjontvedt re updated claims register to         0.10        425.00           $42.50
                                include claim objection information

 04/09/2020   BDD     CO        Email M. Pagay re Chongqing LeTv Commercial              0.10        425.00           $42.50
                                Factoring LLC errata

 04/09/2020   BDD     CO        Email N. Brown re Chongqing LeTv Commercial              0.10        425.00           $42.50
                                Factoring LLC errata

 04/09/2020   BDD     CO        Email S. Kjontvedt re Chongqing Claim 21                 0.10        425.00           $42.50

 04/09/2020   BDD     CO        Email S. Lee re claims 58 and 59 filed by L. Shan        0.10        425.00           $42.50

 04/09/2020   BDD     CO        Email N. Brown re exhibits to RJN in support of          0.10        425.00           $42.50
                                objection to claims 58 and 59 filed by L. Shan

 04/09/2020   BDD     CO        Email N. Brown re Chongqing errata                       0.10        425.00           $42.50

 04/09/2020   BDD     CO        Email N. Brown re objection to claims 58 and 59,         0.10        425.00           $42.50
                                filed by L. Shan

 04/09/2020   BDD     CO        Email M. Pagay re objection to claims 58 and 59,         0.10        425.00           $42.50
                                filed by L. Shan

 04/09/2020   BDD     CO        Email G. Downing re exhibits to RJN in support of        0.10        425.00           $42.50
                                objection to claims 58 and 59, filed by L. Shan

 04/10/2020   RMP     CO        Attend to Rule 3018 issues.                              0.40      1445.00        $578.00
      Case 2:19-bk-24804-VZ            Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                       Main Document    Page 91 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     17
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount

 04/10/2020   MSP     CO        Telephone call with P. Buenger regarding Liuhuan         0.60        875.00       $525.00
                                Shan claims.

 04/10/2020   MSP     CO        Address reconciliation of Epiq claim numbers and         2.50        875.00      $2,187.50
                                court CM/ECF claim numbers and impact on claims
                                objections, voting, etc.; Email exchange with S.
                                Persichilli, Beth Dassa, et al. regarding same (.50).

 04/10/2020   JWD     CO        Emails re claim recon issues                             0.40        895.00       $358.00

 04/10/2020   BDD     CO        Call with S. Persichilli re claims identification        0.20        425.00           $85.00
                                numbers

 04/10/2020   BDD     CO        Email M. Pagay re claim numbering issues                 0.10        425.00           $42.50

 04/10/2020   BDD     CO        Review docketed proofs of claim v. claims filed with     0.60        425.00       $255.00
                                Epiq

 04/11/2020   MSP     CO        Email exchange with T. Kessler, et al. regarding         0.10        875.00           $87.50
                                claim number issue, filings of proofs of claim on
                                docket, etc.

 04/13/2020   RMP     CO        Review and respond to Shan e-mails.                      0.30      1445.00        $433.50

 04/14/2020   MSP     CO        Email exchange with S. Persichilli, et al. regarding     0.10        875.00           $87.50
                                information on H. Liu claim per L. Shan counsel.

 04/14/2020   RMP     CO        Review Shan plan issues and telephone conferences        0.40      1445.00        $578.00
                                with M. Pagay and J. Dulberg re same.

 04/14/2020   JWD     CO        Review proofs of claim re various issues                 0.20        895.00       $179.00

 04/14/2020   JWD     CO        Review and respond to issues regarding Shan              0.20        895.00       $179.00
                                litigation claims

 04/14/2020   BDD     CO        Review Epiq claim withdrawal form and email M.           0.10        425.00           $42.50
                                Pagay re same

 04/14/2020   BDD     CO        Email S. Persichilli re claim withdrawals                0.10        425.00           $42.50

 04/15/2020   RMP     CO        Review Shan issues and responses and telephone           0.60      1445.00        $867.00
                                conferences with M. Pagay re same.

 04/15/2020   BDD     CO        Email M. Pagay re objection to claim filed by Coq        0.10        425.00           $42.50
                                Tengjun Investment

 04/16/2020   MSP     CO        Telephone calls (3) with Beth Dassa regarding L.         0.30        875.00       $262.50
                                Shan claim objection, stipulation, etc.

 04/16/2020   MSP     CO        Telephone call with P. Buenger regarding third           0.30        875.00       $262.50
                                stipulation extending objection/temporary allowance
                                deadlines.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document    Page 92 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     18
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/16/2020   MSP     CO        Telephone call with M. Zhang regarding objection to     0.10        875.00           $87.50
                                L. Shan claims.

 04/16/2020   MSP     CO        Email exchange with Beth Dassa, P. Buenger, et al.      0.30        875.00       $262.50
                                regarding third stipulation extending
                                objection/temporary allowance deadlines.

 04/16/2020   MSP     CO        Email exchange with M. Zhang, et al. and finalize       0.40        875.00       $350.00
                                revised draft of objections to claims of L. Shan.

 04/16/2020   MSP     CO        Revise and finalize third stipulation regarding L.      0.80        875.00       $700.00
                                Shan objection/temporary allowance deadlines;
                                email exchange with P. Buenger, Jeffrey W. Dulberg
                                et al. regarding same (.10).

 04/16/2020   MSP     CO        Email exchange with T. Li, et al. regarding             0.10        875.00           $87.50
                                Chongqing LeTV claim.

 04/16/2020   RMP     CO        Deal with Shan issues and telephone conference          0.30      1445.00        $433.50
                                with M. Pagay re same.

 04/16/2020   BDD     CO        Prepare 3rd Stip and Order re extending objection       0.80        425.00       $340.00
                                deadlines as to L. Shan and emails M. Pagay re same

 04/16/2020   BDD     CO        Work on objection/notice re L. Shan claims and          0.40        425.00       $170.00
                                emails M. Pagay and N. Brown re same

 04/16/2020   BDD     CO        Email N. DeLeon re 3rd Shan Stip/Order                  0.10        425.00           $42.50

 04/17/2020   MSP     CO        Email exchange with P. Buenger, et al. regarding        0.30        875.00       $262.50
                                correction to potential settlement term.

 04/17/2020   MSP     CO        Draft proposed response to L. Shan counsel              0.80        875.00       $700.00
                                regarding settlement counter-offer response; email
                                exchange with Richard M. Pachulski, et al.
                                regarding same (.10).

 04/17/2020   RMP     CO        Review proposed Shan settlement offer and               0.60      1445.00        $867.00
                                telephone conference with M. Pagay re same.

 04/18/2020   MSP     CO        Email exchange with Richard M. Pachulski, Jeffrey       0.10        875.00           $87.50
                                W. Dulberg et al. regarding counter-proposal
                                regarding L. Shan claims.

 04/18/2020   MSP     CO        Email exchange with M. Zhang, Beth Dassa et al.         0.90        875.00       $787.50
                                regarding attachment of incorrect document to
                                Chongqing LeTV claim objection (.10); review
                                same.

 04/19/2020   MSP     CO        Email exchange with M. Zhang, J. Wang, R. Jia et        0.10        875.00           $87.50
                                al. regarding proposed counter-proposal regarding L.
                                Shan claims.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document    Page 93 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     19
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount

 04/20/2020   MSP     CO        Telephone call with Beth Dassa regarding                 0.10        875.00           $87.50
                                addressing assignment of Chongqing LeTV claim
                                and correcting objection.

 04/20/2020   MSP     CO        Telephone calls (4) with Beth Dassa regarding            0.40        875.00       $350.00
                                addressing assignment of Chongqing LeTV claim
                                and correcting objection.

 04/20/2020   MSP     CO        Address potential resolution of L. Shan claims;          1.90        875.00      $1,662.50
                                email exchange with M. Zhang, et al. regarding
                                same (.10).

 04/20/2020   MSP     CO        Email exchange with K. Meek, et al. regarding            1.50        875.00      $1,312.50
                                stipulation and order regarding Sunac Group
                                duplicate claims (.10); review and revise same.

 04/20/2020   RMP     CO        Review e-mails and telephone conference with M.          0.60      1445.00        $867.00
                                Pagay re Shan claims.

 04/20/2020   JWD     CO        Emails with C Prince and M Pagay re SLC claim            0.40        895.00       $358.00
                                objection and estimation

 04/20/2020   BDD     CO        Prepare errata re revised exhibits to Chongqing          1.20        425.00       $510.00
                                claim objection and multiple calls with/emails to M.
                                Pagay and M. Kulick re same

 04/21/2020   MSP     CO        Telephone calls (2) with M. Zhang regarding              0.30        875.00       $262.50
                                potential resolution with Sunac Group.

 04/21/2020   MSP     CO        Email exchange with M. Zhang et al. regarding            0.20        875.00       $175.00
                                potential resolution with Sunac Group.

 04/21/2020   MSP     CO        Email exchange with P. Buenger et al. regarding          0.10        875.00           $87.50
                                response to debtor counter-offer regarding resolution
                                of L. Shan claims.

 04/21/2020   MSP     CO        Email exchange with M. Zhang, et al. regarding           0.80        875.00       $700.00
                                changing of votes on plan (.10); review rule and
                                disclosure statement order regarding same.

 04/21/2020   MSP     CO        Email exchange with K. Meeks, Jeffrey W. Dulberg         0.30        875.00       $262.50
                                et al. regarding revisions to stipulation regarding
                                allowance of Sunac Group claims.

 04/21/2020   MSP     CO        Develop and analyze potential settlement terms with      1.10        875.00       $962.50
                                Sunac Group.

 04/21/2020   RMP     CO        Review and respond to e-mails re Shan and                0.40      1445.00        $578.00
                                telephone conference with M. Pagay re same.

 04/21/2020   JWD     CO        Review emails and review draft stip re claim             0.10        895.00           $89.50
                                allowance
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document    Page 94 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     20
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/21/2020   JWD     CO        Review emails re claims settlements                     0.20        895.00       $179.00

 04/21/2020   BDD     CO        Email Epiq re service of errata re claim 21             0.10        425.00           $42.50
                                (Chongqing)

 04/22/2020   MSP     CO        Telephone call with S. Finestone re: Han’s San Jose     0.30        875.00       $262.50
                                Hospitality claim, plan issue.

 04/22/2020   MSP     CO        Email exchange with S. Uhland, et al. regarding         0.10        875.00           $87.50
                                resolution of claims issues.

 04/22/2020   MSP     CO        Email exchange with Richard M. Pachulski, Jeff          0.50        875.00       $437.50
                                Dulberg, J. Wang et al. regarding potential Sunac
                                Group settlement terms.

 04/22/2020   MSP     CO        Email exchange with Richard M. Pachulski, et al.        0.80        875.00       $700.00
                                regarding Proposed response to L. Shan reply to
                                counter-proposal, revisions thereto.

 04/22/2020   MSP     CO        Email exchange with J. Wang, et al. regarding           0.10        875.00           $87.50
                                settlement letter received from L. Shan
                                representative.

 04/22/2020   MSP     CO        Email exchange with P. Buenger regarding response       0.10        875.00           $87.50
                                to L. Shan reply to settlement counter-offer.

 04/22/2020   MSP     CO        Email exchange with J. Wang, et al. regarding           0.10        875.00           $87.50
                                revision to potential Sunac Group settlement
                                proposal.

 04/22/2020   RMP     CO        Prepare for and participate on conference call re       0.60      1445.00        $867.00
                                claim issues.

 04/22/2020   RMP     CO        Review and respond to Shan e-mails and telephone        0.40      1445.00        $578.00
                                conferences re same.

 04/22/2020   JWD     CO        Email re duplicate claim stip and review same           0.20        895.00       $179.00

 04/22/2020   JWD     CO        Call with J Wang re hostile creditor and plan voting    0.30        895.00       $268.50
                                issues and draft emails re same

 04/22/2020   JWD     CO        Emails re Sunac issues                                  0.30        895.00       $268.50

 04/22/2020   JWD     CO        Review Liuhuan Shan settlement and emails re same       0.40        895.00       $358.00

 04/22/2020   BDD     CO        Review updated claims register and email J.             0.30        425.00       $127.50
                                Dulberg, M. Pagay, OMM and R. Moon re same

 04/22/2020   BDD     CO        Email S. Persichilli re updated claims register         0.10        425.00           $42.50

 04/23/2020   MSP     CO        Telephone conference with K. Meeks, M. Harvey, et       0.20        875.00       $175.00
                                al. regarding objections to Sunac Group claims.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document    Page 95 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     21
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/23/2020   MSP     CO        Email exchange with J. Wang, et al. regarding           0.10        875.00           $87.50
                                potential Sunac Group claim resolution.

 04/23/2020   MSP     CO        Finalize objection to L. Shan claims, request for       2.60        875.00      $2,275.00
                                judicial notice and supporting evidence.

 04/23/2020   MSP     CO        Address claims matters, including Cinda, L. Shan, et    1.20        875.00      $1,050.00
                                al.; email exchange with S. Uhland, Richard M.
                                Pachulski, J. Wang, et al. (.10).

 04/23/2020   RMP     CO        Review voting and claims issues and various e-mails     1.30      1445.00       $1,878.50
                                re same.

 04/23/2020   JWD     CO        Review and respond to Robbin Itkin regarding claim      0.10        895.00           $89.50

 04/23/2020   JWD     CO        Review emails regarding Cinda                           0.10        895.00           $89.50

 04/23/2020   JWD     CO        Emails with Robbin Itkin regarding late claim           0.10        895.00           $89.50

 04/23/2020   JWD     CO        Review various claims objections                        0.30        895.00       $268.50

 04/23/2020   BDD     CO        Prepare Notice of Withdrawal of Tianjin claims 43,      0.80        425.00       $340.00
                                44, and 45 and emails to/calls with M. Pagay re
                                same

 04/23/2020   BDD     CO        Work on objection to Shan claims, notice, and           1.70        425.00       $722.50
                                RFJN; multiple emails to/calls with M. Pagay re
                                same and emails N. Brown re same

 04/24/2020   RMP     CO        Review Sunac Group claims and potential                 0.30      1445.00        $433.50
                                resolution.

 04/24/2020   JWD     CO        Work on 3018 and claim obj issues                       0.50        895.00       $447.50

 04/24/2020   JWD     CO        Call with R Itkin re claim deadlines and late filing    0.20        895.00       $179.00

 04/24/2020   BDD     CO        Prepare App for Order Shortening time, Order            1.00        425.00       $425.00
                                Shortening Time and Declaration re Shan Claim
                                Objection and emails N. Brown re same

 04/24/2020   BDD     CO        Email J. Dulberg and M. Pagay re replies to             0.10        425.00           $42.50
                                responses to objections to claims

 04/24/2020   BDD     CO        Email N. Brown re Han's San Jose claim objection        0.10        425.00           $42.50

 04/24/2020   BDD     CO        Email M. Pagay re objection to claim filed by Han's     0.10        425.00           $42.50
                                San Jose Hospitality and related response documents

 04/26/2020   MSP     CO        Telephone call with Richard M. Pachulski re:            0.10        875.00           $87.50
                                potential Sunac Group settlement.

 04/26/2020   MSP     CO        Email exchange with J. Wang, et al. re: Sunac           0.10        875.00           $87.50
                                Group potential settlement.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document    Page 96 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     22
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/26/2020   MSP     CO        Attention to potential Sunac Group resolution, China    1.40        875.00      $1,225.00
                                law information needed, etc.; email exchange with
                                Richard M. Pachulski, S. Uhland, et al. re: same
                                (.30).

 04/27/2020   MSP     CO        Telephone conference with S. Uhland, Richard M.         0.60        875.00       $525.00
                                Pachulski, Jeffrey W. Dulberg regarding potential
                                settlement with Sunac Group.

 04/27/2020   MSP     CO        Telephone conference with Richard M. Pachulski, J.      0.50        875.00       $437.50
                                Wang, et al. regarding potential settlement with
                                Sunac Group, other plan and claim issues.

 04/27/2020   MSP     CO        Telephone calls (8) with Beth Dassa regarding           0.80        875.00       $700.00
                                potential Sunac Group stipulation, other claims
                                issues.

 04/27/2020   MSP     CO        Telephone calls (2) with M. Zhang regarding Sunac       0.30        875.00       $262.50
                                Group potential resolution of claims.

 04/27/2020   MSP     CO        Telephone conference with D. Shamah, W. Pao             0.70        875.00       $612.50
                                regarding China law assistance regarding Wen
                                entities claims, Han’s San Jose litigation.

 04/27/2020   MSP     CO        Telephone call with Tavi C. Flannagan regarding         0.30        875.00       $262.50
                                Research regarding Han’s San Jose Hospitality
                                claim.

 04/27/2020   MSP     CO        Telephone call with M. Zhang regarding Sunac            0.10        875.00           $87.50
                                Group potential resolution of claims.

 04/27/2020   MSP     CO        Email exchange with Richard M. Pachulski, J.            2.80        875.00      $2,450.00
                                Wang, S. Gautier, P. Topper, et al. regarding Sunac
                                Group potential resolution, preparation of
                                stipulation, etc.

 04/27/2020   MSP     CO        Review and analysis of Han’s San Jose motion legal      1.40        875.00      $1,225.00
                                issues; email exchange with Tavi C. Flannagan
                                regarding same (.10).

 04/27/2020   RMP     CO        Prepare for and participate on conference call re       0.80      1445.00       $1,156.00
                                Sunac and other claims and follow-up with M.
                                Pagay.

 04/27/2020   JWD     CO        Emails re Sunac claims and settlement                   0.30        895.00       $268.50

 04/27/2020   JWD     CO        Work on various issues relating to Robins Kaplan        0.80        895.00       $716.00
                                client

 04/27/2020   JWD     CO        Review and respond to emails regarding claim            0.20        895.00       $179.00
                                settlements
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document    Page 97 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     23
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/27/2020   BDD     CO        Call with M. Pagay re Stipulation to resolve Tianjin    0.10        425.00           $42.50
                                entity claims

 04/27/2020   TCF     CO        Telephone conference with M. Pagay regarding            0.10        725.00           $72.50
                                claim and estimation issues.

 04/28/2020   MSP     CO        Telephone conference with Richard M. Pachulski, S.      0.60        875.00       $525.00
                                Uhland, J. Wang, M. Zhang, et al. regarding
                                potential Sunac Group resolution and plan voting
                                matters.

 04/28/2020   MSP     CO        Telephone conference with M. Harvey, Richard M.         0.50        875.00       $437.50
                                Pachulski, P. Topper, et al. regarding Sunec Group
                                claims.

 04/28/2020   MSP     CO        Telephone calls (2) with J. Wang regarding Sunac        0.20        875.00       $175.00
                                Group potential resolution.

 04/28/2020   MSP     CO        Telephone call with Beth Dassa regarding L. Shan        0.10        875.00           $87.50
                                claims.

 04/28/2020   MSP     CO        Telephone call with P. Buenger regarding L. Shan        0.20        875.00       $175.00
                                claims.

 04/28/2020   MSP     CO        Telephone call with M. Zhang regarding Sunac            0.40        875.00       $350.00
                                Group potential resolution.

 04/28/2020   MSP     CO        Telephone call with J. Wang regarding Sunac Group       0.20        875.00       $175.00
                                potential resolution.

 04/28/2020   MSP     CO        Telephone calls (2) with M. Zhang regarding Sunac       0.30        875.00       $262.50
                                Group potential resolution.

 04/28/2020   MSP     CO        Address potential Sunac Group resolution; numerous      2.30        875.00      $2,012.50
                                email exchanges with Richard M. Pachulski, K.
                                Meeks, Jeffrey W. Dulberg, P. Topper, et al.
                                regarding same (.90).

 04/28/2020   RMP     CO        Prepare for and participate on call re Sunac issues     1.80      1445.00       $2,601.00
                                and various follow-up telephone conferences and
                                e-mails re same.

 04/28/2020   RMP     CO        Prepare for and participate on conference call with     0.40      1445.00        $578.00
                                Sunac counsel.

 04/28/2020   RMP     CO        Prepare for and participate on calls and e-mails re     0.60      1445.00        $867.00
                                SQ claims.

 04/28/2020   JWD     CO        Call with client team re claims settlements             0.50        895.00       $447.50

 04/28/2020   JWD     CO        Work on issues re response to 3018 filings              0.50        895.00       $447.50

 04/28/2020   JWD     CO        Call with V Sekhon re SQ sale and emails re same        0.30        895.00       $268.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document    Page 98 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     24
Jia Yueting                                                                                   Invoice 125123
46353 - 00002                                                                                 April 30, 2020


                                                                                      Hours           Rate      Amount

 04/28/2020   JWD     CO        Follow up call with V Sekhon                           0.20        895.00       $179.00

 04/28/2020   JWD     CO        Review draft of Sunac stip                             0.10        895.00           $89.50

 04/28/2020   JWD     CO        Emails re Sunac stip                                   0.10        895.00           $89.50

 04/28/2020   JWD     CO        Further emails re claim obj settlements                0.20        895.00       $179.00

 04/28/2020   JWD     CO        Review issues regarding claims objections and          0.40        895.00       $358.00
                                emails on the same

 04/28/2020   TCF     CO        Research and analysis regarding claim and              7.80        725.00      $5,655.00
                                estimation issues.

 04/29/2020   MSP     CO        Telephone calls (2) with M. Zhang regarding Sunac      0.20        875.00       $175.00
                                Group claims.

 04/29/2020   MSP     CO        Telephone call with S. Finestone regarding             0.20        875.00       $175.00
                                Objection to Han’s San Jose Hospitality claim,
                                potential confirmation issue.

 04/29/2020   MSP     CO        Telephone calls (2) with P. Topper regarding           0.20        875.00       $175.00
                                Objection to Sunec Group claims.

 04/29/2020   MSP     CO        Address continuing negotiations with Sunac Group;      2.80        875.00      $2,450.00
                                email exchange with J. Wang, Richard M. Pachulski,
                                et al. regarding same.

 04/29/2020   RMP     CO        Deal with Sunac issues and telephone conferences re    0.60      1445.00        $867.00
                                same.

 04/29/2020   RMP     CO        Deal with Shan e-mails and claim issues and            0.30      1445.00        $433.50
                                telephone conference with J. Dulberg re same.

 04/29/2020   JWD     CO        Review and respond to various emails regarding         0.30        895.00       $268.50
                                claims issues

 04/29/2020   JWD     CO        Further work on claim objection stipulations and       0.50        895.00       $447.50
                                plan issues

 04/29/2020   TCF     CO        Research and drafting regarding claim and              4.20        725.00      $3,045.00
                                estimation issues.

 04/30/2020   MSP     CO        Telephone call with M. Zhang regarding Sunac           0.10        875.00           $87.50
                                Group claims.

 04/30/2020   MSP     CO        Telephone call with law clerk regarding Objections     0.10        875.00           $87.50
                                to claims.

 04/30/2020   MSP     CO        Telephone call with M. Harvey regarding Dismissal      0.10        875.00           $87.50
                                of objection to Sunac Group claims.

 04/30/2020   MSP     CO        Telephone call with P. Buenger regarding               0.10        875.00           $87.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document    Page 99 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     25
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                       Hours            Rate        Amount
                                Withdrawal of objection to Liuhuan Shan claims.
 04/30/2020   MSP     CO        Telephone call with J. Wang regarding Sunac Group        0.20        875.00         $175.00
                                claims.

 04/30/2020   MSP     CO        Telephone calls (4) with Beth Dassa regarding next       0.40        875.00         $350.00
                                steps regarding claims objections.

 04/30/2020   RMP     CO        Telephone conferences with client and MP re claim        0.40      1445.00          $578.00
                                objection withdrawal issues.

 04/30/2020   RMP     CO        Telephone conferences with JW and MP re                  0.40      1445.00          $578.00
                                reconciliation.

 04/30/2020   JWD     CO        Review and revise withdrawal form and emails re          0.20        895.00         $179.00
                                same

 04/30/2020   JWD     CO        Further emails re claim issues with team, emails         0.50        895.00         $447.50
                                with C Prince

 04/30/2020   JWD     CO        Work on claims issues and emails with various            0.80        895.00         $716.00
                                counsel for same

 04/30/2020   BDD     CO        Prepare Notice of Withdrawal of Shan claim               0.40        425.00         $170.00
                                objection and emails M. Pagay and S. Lee re same

 04/30/2020   BDD     CO        Email Epiq re service of today's filings                 0.10        425.00           $42.50

 04/30/2020   BDD     CO        Preparation Stipulation./Order to dismiss Sunec          1.30        425.00         $552.50
                                claims and email M. Pagay re same

                                                                                       222.90                    $186,625.00

  Compensation Prof. [B160]
 04/03/2020   JWD     CP        Call with Beth Dassa regarding fee app                   0.10        895.00           $89.50

 04/03/2020   JWD     CP        Work on fee application                                  1.80        895.00        $1,611.00

 04/05/2020   JWD     CP        Work on billing and fee app issues                       1.70        895.00        $1,521.50

 04/06/2020   MSP     CP        Email exchange with Jeffrey W. Dulberg, et al.           0.10        875.00           $87.50
                                regarding first fee application.

 04/06/2020   JWD     CP        Work on various fee app issues (.6) and calls with B     0.80        895.00         $716.00
                                Dassa re same (.2)

 04/06/2020   BDD     CP        Email accounting re PSZJ 1st interim fee application     0.10        425.00           $42.50

 04/06/2020   BDD     CP        Call with and email J. Dulberg re PSZJ 1st interim       0.20        425.00           $85.00
                                fee application

 04/07/2020   BDD     CP        Email J. Dulberg re PSZJ first interim fee               0.10        425.00           $42.50
                                application
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 100 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     26
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/07/2020   BDD     CP        Work on draft of PSZJ 1st interim fee application       6.20        425.00      $2,635.00

 04/09/2020   BDD     CP        Email G. Downing re PSZJ interim fee application        0.10        425.00           $42.50

 04/09/2020   BDD     CP        Continue working on PSZJ interim fee application        1.70        425.00       $722.50

 04/09/2020   BDD     CP        Email J. Dulberg re fee app status                      0.10        425.00           $42.50

 04/10/2020   BDD     CP        Begin review of posted invoices re PSZJ fee             0.60        425.00       $255.00
                                application

 04/11/2020   JWD     CP        Work on fee app                                         1.50        895.00      $1,342.50

 04/11/2020   BDD     CP        Work on PSZJ fee application                            0.70        425.00       $297.50

 04/11/2020   BDD     CP        Emails J. Dulberg re PSZJ fee application               0.20        425.00           $85.00

 04/11/2020   BDD     CP        Email accounting re fee application                     0.10        425.00           $42.50

 04/12/2020   JWD     CP        Work on fee PSZJ application                            1.30        895.00      $1,163.50

 04/13/2020   MSP     CP        Email exchange with T. Li, Beth Dassa, et al.           0.10        875.00           $87.50
                                regarding filing of special counsel fee application.

 04/13/2020   RMP     CP        Review billing and prepare correspondence to client     1.40      1445.00       $2,023.00
                                re billing analysis.

 04/13/2020   JWD     CP        Emails with R. Moon and B. Dassa regarding the          0.30        895.00       $268.50
                                application

 04/13/2020   JWD     CP        Work on PSZJ fee application                            2.50        895.00      $2,237.50

 04/13/2020   JWD     CP        Work on bill revisions for feb and march bills re       0.50        895.00       $447.50
                                UST compliance

 04/13/2020   BDD     CP        Calls with J. Dulberg re PSZJ fee application           0.20        425.00           $85.00

 04/13/2020   BDD     CP        Email N. Brown re exhibits to PSZJ fee application      0.10        425.00           $42.50

 04/13/2020   BDD     CP        Work on PSZJ 1st interim fee application                7.30        425.00      $3,102.50

 04/14/2020   JWD     CP        Emails re fee app requests and notice                   0.20        895.00       $179.00

 04/14/2020   JWD     CP        Calls with Beth Dassa regarding fee application         0.20        895.00       $179.00

 04/14/2020   JWD     CP        Call with Richard Pachulski regarding fee               0.10        895.00           $89.50
                                applications

 04/14/2020   JWD     CP        Emails with Richard Pachulski regarding fee             0.10        895.00           $89.50
                                application

 04/14/2020   JWD     CP        Calls and emails with Jerry Wang regarding fee          0.20        895.00       $179.00
                                application
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 101 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     27
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/14/2020   BDD     CP        Email accounting re PSZJ interim fee application        0.10        425.00           $42.50

 04/14/2020   BDD     CP        Email N. DeLeon re PSZJ interim fee application         0.10        425.00           $42.50

 04/14/2020   BDD     CP        Work on PSZJ 1st interim fee application and emails     6.50        425.00      $2,762.50
                                J. Dulberg re same

 04/15/2020   MSP     CP        Email exchange with Richard M. Pachulski, Jeffrey       0.90        875.00       $787.50
                                W. Dulberg, R. Soref, et al. regarding first interim
                                fee application.

 04/15/2020   MSP     CP        Email exchanges with Richard M. Pachulski, Jeffrey      1.40        875.00      $1,225.00
                                W. Dulberg, J. Wang, et al. regarding first interim
                                fee application.

 04/15/2020   RMP     CP        Review and revise fee application and various           2.20      1445.00       $3,179.00
                                telephone conferences with client, J. Dulberg and M.
                                Pagay re same.

 04/15/2020   JWD     CP        Work on fee application (1.5); review and revise fee    1.70        895.00      $1,521.50
                                notice (.1); call with B Dassa re fee app (.1)

 04/15/2020   JWD     CP        Work on fee application                                 2.50        895.00      $2,237.50

 04/15/2020   JWD     CP        Emails with J Wang re local rules and fee apps          0.20        895.00       $179.00

 04/15/2020   JWD     CP        Additional work on fee application                      0.60        895.00       $537.00

 04/15/2020   JWD     CP        Emails regarding fee application                        0.50        895.00       $447.50

 04/15/2020   JWD     CP        Review draft of fee application notice for all          0.20        895.00       $179.00
                                professionals

 04/15/2020   JWD     CP        Email with J Wang regarding fee application             0.10        895.00           $89.50

 04/15/2020   BDD     CP        Emails accounting re PSZJ interim fee application       0.20        425.00           $85.00

 04/15/2020   BDD     CP        Email R. Mori re PSZJ interim fee application           0.10        425.00           $42.50

 04/15/2020   BDD     CP        Email R. Pachulski re PSZJ interim fee application      0.10        425.00           $42.50

 04/15/2020   BDD     CP        Emails to/calls with N. Brown re exhibits to PSZJ       0.50        425.00       $212.50
                                interim fee application

 04/15/2020   BDD     CP        Email N. Brown re exhibits to PSZJ fee application      0.10        425.00           $42.50

 04/15/2020   BDD     CP        Work on PSZJ interim fee application and exhibits       7.20        425.00      $3,060.00
                                re same

 04/16/2020   MSP     CP        Email exchanges with Jeffrey W. Dulberg, T. Li,         1.10        875.00       $962.50
                                Beth Dassa, James O’Neill, et al. regarding revised
                                first interim fee application, fee budgets, Delaware
                                staffing plan, etc.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 102 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     28
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/16/2020   RMP     CP        Review interim fee applications and telephone           2.10      1445.00       $3,034.50
                                conferences with JW, MP and JD re same.

 04/16/2020   RMP     CP        Review Committee fee applications.                      0.40      1445.00        $578.00

 04/16/2020   JWD     CP        Emails re client billing inquiries                      0.20        895.00       $179.00

 04/16/2020   JWD     CP        Emails with R Pachulski re fee app and budget           0.20        895.00       $179.00
                                issues

 04/16/2020   JWD     CP        Prepare email to J Wang re LBR 2016 client dec          0.50        895.00       $447.50
                                issues

 04/16/2020   JWD     CP        Emails re notice with OMM                               0.10        895.00           $89.50

 04/16/2020   JWD     CP        Review and work on exhibits re fee app and budget       0.70        895.00       $626.50

 04/16/2020   BDD     CP        Emails to/calls with J. Dulberg re revisions to PSZJ    0.70        425.00       $297.50
                                fee application

 04/16/2020   BDD     CP        Multiple emails to/calls with N. Brown re PSZJ          1.50        425.00       $637.50
                                interim fee application

 04/16/2020   BDD     CP        Continue working on PSZJ interim fee application        6.30        425.00      $2,677.50
                                and exhibits re same (5.3); multiple emails to/calls
                                with J. Dulberg re same (.60); coordinate filing and
                                service of PSZJ, OMM, PQBDN and Epiq fee
                                applications and notice re fee applications (.40)

 04/17/2020   JWD     CP        Email with J Wang re fee apps                           0.10        895.00           $89.50

 04/17/2020   JWD     CP        Email with S Uhland and R Pachulski re fees             0.10        895.00           $89.50

 04/17/2020   JWD     CP        Email with B Dassa re fee app dec                       0.10        895.00           $89.50

 04/17/2020   JWD     CP        Emails with J Wang re fee apps                          0.10        895.00           $89.50

 04/17/2020   JWD     CP        Review and respond to emails re fees                    0.20        895.00       $179.00

 04/17/2020   JWD     CP        Call with B Dassa re fee app dec                        0.10        895.00           $89.50

 04/18/2020   MSP     CP        Email exchange with K. Morrison, Jeffrey W.             0.20        875.00       $175.00
                                Dulberg et al. regarding format of billing in fee
                                applications.

 04/18/2020   JWD     CP        Respond to UST regarding billing format                 0.10        895.00           $89.50

 04/18/2020   JWD     CP        Emails and text regarding fee declaration               0.20        895.00       $179.00

 04/19/2020   MSP     CP        Email exchange with Richard M. Pachulski, Jeffrey       0.20        875.00       $175.00
                                W. Dulberg regarding client declaration in support
                                of fee applications.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 103 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     29
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate       Amount

 04/19/2020   JWD     CP        Calls with J Wang regarding fee declaration              0.20        895.00        $179.00

 04/19/2020   JWD     CP        Emails regarding UST inquiry for bills                   0.20        895.00        $179.00

 04/19/2020   JWD     CP        Work on various issues regarding fee hearing             0.40        895.00        $358.00

 04/19/2020   BDD     CP        Email C. Curts re PSZJ fee application                   0.10        425.00           $42.50

 04/20/2020   MSP     CP        Attention to correction of assignment of claim issue,    3.90        875.00       $3,412.50
                                translation and confirming document supports
                                argument and draft declaration regarding same
                                regarding Chongqing LeTV claim; email exchange
                                with S. He, et al. regarding same (.30).

 04/20/2020   MSP     CP        Email exchange with Richard M. Pachulski, Jeffrey        0.20        875.00        $175.00
                                W. Dulberg, et al. regarding client declaration in
                                support of fee applications.

 04/20/2020   JWD     CP        Emails re fee app dec                                    0.10        895.00           $89.50

 04/20/2020   JWD     CP        Review issues re UST inquiry re bill format and          0.20        895.00        $179.00
                                emails re same

 04/20/2020   JWD     CP        Work on summary of fees                                  0.20        895.00        $179.00

 04/20/2020   JWD     CP        Follow up emails re client dec and emails re filing      0.30        895.00        $268.50
                                and service re same

 04/20/2020   BDD     CP        Email K. Morrison re PSZJ 1st interim fee                0.10        425.00           $42.50
                                application

 04/22/2020   MSP     CP        Email exchange with K. Morrison, et al. regarding        0.10        875.00           $87.50
                                format of billings for UST review.

 04/22/2020   JWD     CP        Work on issues re UST concerns with various billing      0.20        895.00        $179.00
                                formats

 04/28/2020   MSP     CP        Telephone conference with Jeffrey W. Dulberg et al.      0.40        875.00        $350.00
                                regarding Fee applications and plan issues.

 04/28/2020   JWD     CP        Work on prep for hearing next week and emails            0.50        895.00        $447.50
                                regarding appearances

 04/30/2020   JWD     CP        Draft and review several emails re fee app order,        0.40        895.00        $358.00
                                hearing and appearances with Committee counsels,
                                etc.

 04/30/2020   JWD     CP        Follow up emails re fee order                            0.20        895.00        $179.00

 04/30/2020   JWD     CP        Follow up emails regarding fee application hearing       0.20        895.00        $179.00

                                                                                        78.90                    $54,387.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 104 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     30
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

  Comp. of Prof./Others
 04/02/2020   BDD     CPO       Confer with M. Pagay re hearing on interim fee          0.10        425.00           $42.50
                                applications

 04/06/2020   BDD     CPO       Prepare amended 45 day notice re hearing time           0.30        425.00       $127.50
                                change and emails J. Dulberg and N. Brown re same

 04/06/2020   BDD     CPO       Email J. Dulberg re service of amended 45 day           0.10        425.00           $42.50
                                notice

 04/06/2020   BDD     CPO       Email N. Brown re email service to all professionals    0.10        425.00           $42.50
                                re amended 45 day notice

 04/09/2020   JWD     CPO       Emails with R Moon re fee app                           0.10        895.00           $89.50

 04/09/2020   JWD     CPO       Work on various issues for fee applications and         0.70        895.00       $626.50
                                respond to emails re same

 04/09/2020   BDD     CPO       Email S. Persichilli re Epiq interim fee application    0.10        425.00           $42.50

 04/09/2020   BDD     CPO       Address/research issues re Local Rules and UST          0.80        425.00       $340.00
                                guidelines (mega and non-mega cases) re fee
                                applications and emails to/calls with J. Dulberg re
                                same

 04/09/2020   BDD     CPO       Emails O'Melveny re additional requirements for fee     0.20        425.00           $85.00
                                application (mega cases) and Judge Zurzolo's
                                requirements

 04/09/2020   BDD     CPO       Emails R. Moon re additional requirements for fee       0.10        425.00           $42.50
                                application (mega cases) and Judge Zurzolo's
                                requirements

 04/09/2020   BDD     CPO       Email A. Stulman re Potter Anderson fee application     0.10        425.00           $42.50

 04/09/2020   BDD     CPO       Email J. Dulberg re Potter Anderson fee application     0.10        425.00           $42.50

 04/09/2020   BDD     CPO       Call with J. O'Neill re mega case fee app               0.10        425.00           $42.50
                                requirements

 04/13/2020   JWD     CPO       Review Potter app                                       0.10        895.00           $89.50

 04/13/2020   BDD     CPO       Email T. Li re OMM fee application                      0.10        425.00           $42.50

 04/13/2020   BDD     CPO       Email T. Behnam re Notice of Interim Fee                0.10        425.00           $42.50
                                Application

 04/14/2020   MSP     CPO       Email exchange with A. Behlmann, et al. regarding       0.10        875.00           $87.50
                                Committee fee application compliance with local
                                rule.

 04/14/2020   JWD     CPO       Review and respond to Loewenstein emails re fee         0.20        895.00       $179.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 105 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     31
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount
                                app
 04/14/2020   JWD     CPO       Emails with TJ Li regarding fee application             0.20        895.00       $179.00

 04/14/2020   JWD     CPO       Work on fee application issues including pleading       3.00        895.00      $2,685.00
                                (1.8) responding to various our R Moon issues and
                                notice issues (.5); Further emails with OMM and
                                PSZJ team (.7)

 04/14/2020   BDD     CPO       Email R. Moon re PQBDN fee application                  0.10        425.00           $42.50

 04/14/2020   BDD     CPO       Emails to/calls with N. Brown re PQBDN fee              0.30        425.00       $127.50
                                application

 04/14/2020   BDD     CPO       Revisions to PQBDN fee application and emails R.        0.60        425.00       $255.00
                                Moon and J. Dulberg re same

 04/14/2020   BDD     CPO       Email J. Dulberg re notice of interim fee               0.10        425.00           $42.50
                                applications

 04/14/2020   BDD     CPO       Emailn S. Persichilli re Epiq fee application           0.10        425.00           $42.50

 04/14/2020   BDD     CPO       Email T. Li re OMM fee application                      0.10        425.00           $42.50

 04/14/2020   BDD     CPO       Email P. Jeffries re mega case requirements             0.10        425.00           $42.50

 04/14/2020   BDD     CPO       Email J. Dulberg re OMM fee application                 0.10        425.00           $42.50

 04/14/2020   BDD     CPO       Email T. Li re draft of PSZJ fee application            0.10        425.00           $42.50

 04/14/2020   BDD     CPO       Email J. Dulberg re client declaration in support of    0.10        425.00           $42.50
                                fee applications

 04/15/2020   JWD     CPO       Review draft of OMM application                         0.20        895.00       $179.00

 04/15/2020   BDD     CPO       Email J. Dulberg re Committee expenses                  0.10        425.00           $42.50

 04/15/2020   BDD     CPO       Email R. Soref re interim fee applications              0.10        425.00           $42.50

 04/15/2020   BDD     CPO       Prepare notice of interim fee applications and email    1.00        425.00       $425.00
                                J. Dulberg re same

 04/15/2020   BDD     CPO       Email J. Dulberg re client declaration in support of    0.10        425.00           $42.50
                                fee applications

 04/15/2020   BDD     CPO       Email J. Dulberg re PQBDN fee application               0.10        425.00           $42.50

 04/15/2020   BDD     CPO       Email T. Li re OMM fee application                      0.10        425.00           $42.50

 04/16/2020   JWD     CPO       Approximately 15 phone calls with B Dassa               0.80        895.00       $716.00
                                throughout day pertaining to PSZJ app, PBDN app,
                                OMM app preparation (.5); Call with R Moon re app
                                (.2); call with J Wang re apps (.1);
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 106 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     32
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount

 04/16/2020   JWD     CPO       Work on PSZJ fee application, Moon application,           4.00        895.00      $3,580.00
                                notice

 04/16/2020   JWD     CPO       Review OMM comments to fee app and draft emails           0.20        895.00       $179.00
                                re same

 04/16/2020   JWD     CPO       Review OMM fee app                                        0.20        895.00       $179.00

 04/16/2020   JWD     CPO       Emails re Committee-side apps                             0.20        895.00       $179.00

 04/16/2020   JWD     CPO       Work on numerous issues re completing fee                 2.30        895.00      $2,058.50
                                applications and related pleadings

 04/16/2020   JWD     CPO       Review other fee apps for Debtor profs and                0.30        895.00       $268.50
                                comment to same

 04/16/2020   BDD     CPO       Email J. Dulberg re Committee fee applications            0.10        425.00           $42.50

 04/16/2020   BDD     CPO       Emails J. Wang re filed fee applications                  0.30        425.00       $127.50

 04/16/2020   BDD     CPO       Prepare client declaration in support of fee              0.60        425.00       $255.00
                                applications and email J. Dulberg re same

 04/16/2020   BDD     CPO       Further revisions to PQBDN interim fee application        0.50        425.00       $212.50
                                and emails R. Moon, J. Dulberg, N. Brown and N.
                                DeLeon re same

 04/16/2020   BDD     CPO       Email S. Persichilli re Epiq fee application              0.10        425.00           $42.50

 04/16/2020   BDD     CPO       Emails N. DeLeon re fee applications/notice to be         0.20        425.00           $85.00
                                filed today

 04/16/2020   BDD     CPO       Email J. Wang re filed fee applications                   0.10        425.00           $42.50

 04/16/2020   BDD     CPO       Email J. Dulberg re O'Melveny fee application             0.10        425.00           $42.50

 04/16/2020   BDD     CPO       Email J. Dulberg re revisions to client declaration in    0.10        425.00           $42.50
                                support of fee applications

 04/16/2020   BDD     CPO       Email J. Dulberg re Epiq interim fee application          0.10        425.00           $42.50

 04/16/2020   BDD     CPO       Emails N. Brown re PQBDN fee application                  0.10        425.00           $42.50

 04/16/2020   BDD     CPO       Email T. Li re OMM interim fee application                0.10        425.00           $42.50

 04/17/2020   JWD     CPO       Review Epiq billing                                       0.10        895.00           $89.50

 04/17/2020   JWD     CPO       Review committee employment applications                  0.50        895.00       $447.50

 04/17/2020   JWD     CPO       Review Epiq billing                                       0.10        895.00           $89.50

 04/17/2020   JWD     CPO       Review Committee fee apps                                 0.40        895.00       $358.00

 04/17/2020   BDD     CPO       Email Epiq re service of interim fee applications         0.10        425.00           $42.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 107 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     33
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate       Amount

 04/17/2020   BDD     CPO       Email J. Dulberg re declaration in support of interim    0.10        425.00           $42.50
                                fee applications

 04/17/2020   BDD     CPO       Calls with/emails to J. Dulberg re filed fee             0.50        425.00        $212.50
                                applications and emails J. Wang re same

 04/17/2020   BDD     CPO       Email N. Brown re filed fee applications                 0.10        425.00           $42.50

 04/18/2020   BDD     CPO       Email J. Dulberg and M. Pagay re fee app billing         0.10        425.00           $42.50
                                format for UST

 04/20/2020   BDD     CPO       Email R. Moon re PQBDN 1st interim fee                   0.10        425.00           $42.50
                                application and bill format for US Trustee

 04/20/2020   BDD     CPO       Call with/emails J. Dulberg and M. Kulick re client      0.20        425.00           $85.00
                                declaration in support of fee applications

 04/21/2020   BDD     CPO       Email C. Curts re PQBDN fee invoices                     0.10        425.00           $42.50

 04/22/2020   BDD     CPO       Email K. Morrison re PQBDN fee application               0.10        425.00           $42.50

 04/22/2020   BDD     CPO       Email M. Lorick re PQBDN retention application           0.10        425.00           $42.50

 04/22/2020   BDD     CPO       Email J. Dulberg re PQBDN retention application          0.10        425.00           $42.50

 04/23/2020   BDD     CPO       Email C. Curts re PQBDN fee applicaation                 0.10        425.00           $42.50

 04/23/2020   BDD     CPO       Email K. Morrison re PQBDN invoices                      0.10        425.00           $42.50

 04/23/2020   BDD     CPO       Email J. Dulberg re PQBDN fee application                0.10        425.00           $42.50

 04/28/2020   BDD     CPO       Email N.DeLeon re fee hearing                            0.10        425.00           $42.50

 04/28/2020   BDD     CPO       Email J. Dulberg re 5/7 fee hearing                      0.10        425.00           $42.50

 04/30/2020   BDD     CPO       Email J. Dulberg re omnibus fee app order                0.10        425.00           $42.50

 04/30/2020   BDD     CPO       Email N. Brown re index for 5/7 hearing                  0.10        425.00           $42.50

 04/30/2020   BDD     CPO       Review//revise index for hearing binder and emails       0.80        425.00        $340.00
                                N. Brown re same

                                                                                        24.70                    $16,934.50

  Financial Filings [B110]
 04/14/2020   MSP     FF        Email exchange with R. Jia, Beth Dassa regarding         0.10        875.00           $87.50
                                monthly operating report.

 04/14/2020   BDD     FF        Email R. Jia re March MOR                                0.10        425.00           $42.50

 04/14/2020   BDD     FF        Email M. Pagay re March MOR                              0.10        425.00           $42.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 108 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     34
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/15/2020   MSP     FF        Email exchange with R. Jia, Beth Dassa, J. Wang         0.60        875.00       $525.00
                                regarding monthly operating report (.20); review and
                                revise same.

 04/15/2020   BDD     FF        Review of and edits to March MOR (.40); emails M.       0.70        425.00       $297.50
                                Pagay, R. Mori and R. Jia re same (.30)

 04/27/2020   BDD     FF        Review Q1 MORs and emails M. Pagay and R. Jia           0.30        425.00       $127.50
                                re UST fees

 04/30/2020   BDD     FF        Email R. Jia re Q1 2020 UST fees                        0.10        425.00           $42.50

 04/30/2020   BDD     FF        Email R. Jia re UST account information                 0.10        425.00           $42.50

 04/30/2020   BDD     FF        Email K. Morrison re UST account information            0.10        425.00           $42.50

 04/30/2020   BDD     FF        Email N. Brown re Q1 2020 quarterly fees                0.10        425.00           $42.50

                                                                                        2.30                    $1,292.50

  Financing [B230]
 04/07/2020   MSP     FN        Email exchange with Jeffrey W. Dulberg, Richard         0.10        875.00           $87.50
                                M. Pachulski regarding DIP payment.

 04/07/2020   JWD     FN        Calls and texts with J Wang re DIP payment and          0.30        895.00       $268.50
                                emails re same

 04/08/2020   MSP     FN        Email exchange with Jeffrey W. Dulberg, et al.          0.10        875.00           $87.50
                                regarding DIP funding payment.

 04/08/2020   JWD     FN        Work on issues re response to DIP problems and          0.80        895.00       $716.00
                                emails re same

 04/09/2020   MSP     FN        Email exchange with Jeffrey W. Dulberg, et al.          0.10        875.00           $87.50
                                regarding DIP funding payment.

 04/09/2020   MSP     FN        Email exchange with Richard M. Pachulski, W. Pao,       0.20        875.00       $175.00
                                et al. regarding receipt of DIP installments.

 04/09/2020   RMP     FN        Deal with DIP issues.                                   0.40      1445.00        $578.00

 04/09/2020   JWD     FN        Numerous texts and emails re status of financing and    0.90        895.00       $805.50
                                draft extensive email to J Wang re same

 04/09/2020   JWD     FN        Follow up emails with client team and colleagues re     0.50        895.00       $447.50
                                financing

 04/09/2020   JWD     FN        Various emails re financing status and continue to      1.00        895.00       $895.00
                                work on renegotiation re same

 04/09/2020   JWD     FN        Further emails and texts with W Pao, J Wang and         0.30        895.00       $268.50
                                others re financing default issues
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 109 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     35
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount

 04/10/2020   MSP     FN        Email exchange with Richard M. Pachulski, M.             0.10        875.00           $87.50
                                Kaplan, et al. regarding DIP financing installment.

 04/10/2020   JWD     FN        Calls with J Wang, D Meadows, R Pachulski and            0.80        895.00       $716.00
                                numerous emails with all re status of DIP and exit
                                financing issues

 04/10/2020   JWD     FN        Emails re financing issues and Debtor stepping in        0.40        895.00       $358.00
                                (.2); emails and text with J Wang re same (.2)

 04/11/2020   MSP     FN        Email exchange with Richard M. Pachulski, Jeffrey        0.80        875.00       $700.00
                                W. Dulberg, J. Wang, et al. regarding DIP
                                installment, professional fee payments, etc.

 04/11/2020   MSP     FN        Attention to cash flow projections, email exchange       0.90        875.00       $787.50
                                with Richard M. Pachulski, Jeffrey W. Dulberg
                                regarding same (.10).

 04/11/2020   JWD     FN        Emails regarding DIP update                              0.30        895.00       $268.50

 04/11/2020   JWD     FN        Dozens of calls and emails regarding financing with      3.50        895.00      $3,132.50
                                J Wang, D Meadows, M Pagay and R Pachulski and
                                conduct negotiations regarding same

 04/12/2020   JWD     FN        Respond to J Wang emails re financing                    0.10        895.00           $89.50

 04/13/2020   MSP     FN        Email exchange with J. Wang, Richard M.                  0.10        875.00           $87.50
                                Pachulski, et al. regarding DIP installment payment.

 04/13/2020   JWD     FN        Emails re PT loan proceeds due (.2); call with J         0.40        895.00       $358.00
                                Wang (.1); emails with D Meadows (.1)

 04/13/2020   JWD     FN        Call with R Pachulski re financing issue                 0.10        895.00           $89.50

 04/14/2020   MSP     FN        Email exchange with J. Wang, Jeffrey W. Dulberg,         0.10        875.00           $87.50
                                et al. regarding DIP installment payment.

 04/14/2020   JWD     FN        Emails with J Wang re next PT proceeds and emails        0.20        895.00       $179.00
                                re same

 04/16/2020   MSP     FN        Email exchange with S. Uhland, Richard M.                1.90        875.00      $1,662.50
                                Pachulski, S. Persichilli, et al. regarding and
                                attention to/analysis regarding DIP budget, Epiq cost
                                components, invoices, applied payments, etc.

 04/16/2020   BDD     FN        Emails M. Pagay and J. O'Neill re budget                 0.20        425.00           $85.00

 04/19/2020   JWD     FN        Call with R Pachulski regarding budget                   0.20        895.00       $179.00

 04/19/2020   JWD     FN        Review and respond to emails regarding budget            0.50        895.00       $447.50
                                issues

 04/19/2020   JWD     FN        Work on issues re financing                              0.70        895.00       $626.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 110 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     36
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate       Amount

 04/20/2020   JWD     FN        Emails re case financing issues                           0.20        895.00        $179.00

 04/20/2020   JWD     FN        Review numerous emails re financing and plan              0.70        895.00        $626.50
                                issues

 04/20/2020   JWD     FN        Review and respond to emails re fee app dec and           0.50        895.00        $447.50
                                financing

 04/21/2020   JWD     FN        Call with J Wang re financing                             0.10        895.00           $89.50

 04/21/2020   JWD     FN        Review and comment upon exit financing update             0.30        895.00        $268.50

 04/22/2020   JWD     FN        Review plan financing issues and D Meadows                1.60        895.00       $1,432.00
                                emails and prepare response re same

 04/22/2020   JWD     FN        Email with D Meadows re exit financing                    0.10        895.00           $89.50

 04/22/2020   JWD     FN        Emails re due date for next financing payment             0.10        895.00           $89.50

 04/23/2020   JWD     FN        Work on issues regarding financing and plan               1.50        895.00       $1,342.50

 04/23/2020   JWD     FN        Emails regarding financing status                         0.10        895.00           $89.50

 04/24/2020   JWD     FN        Review emails re financing update                         0.10        895.00           $89.50

 04/24/2020   JWD     FN        Work on revision to exit term sheet                       0.40        895.00        $358.00

 04/26/2020   JWD     FN        Review and prepare comments to exit term sheet            0.80        895.00        $716.00

 04/26/2020   JWD     FN        Attend call regarding exit term sheet (1.3); follow up    1.50        895.00       $1,342.50
                                emails re same (.2)

 04/26/2020   JWD     FN        Review new version of exit financing term sheet           0.70        895.00        $626.50

 04/26/2020   JWD     FN        Call with R Pachulski regarding term sheet                0.10        895.00           $89.50

 04/27/2020   JWD     FN        Respond to emails regarding dip payment                   0.20        895.00        $179.00

 04/27/2020   JWD     FN        Emails regarding DIP financing status with client         0.20        895.00        $179.00

 04/29/2020   JWD     FN        Review issues regarding DIP status and call with R        0.30        895.00        $268.50
                                Pachulski regarding same

 04/30/2020   JWD     FN        Review and draft emails re receipt of next DIP loan       0.30        895.00        $268.50
                                proceeds with client team, PT counsel, staff and
                                Committee

                                                                                         25.80                    $23,129.00

  Litigation (Non-Bankruptcy)
 04/01/2020   JWD     LN        Call with Kushner regarding nondischargeability           0.30        895.00        $268.50
                                action and emails regarding same with B. Marticello
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 111 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     37
Jia Yueting                                                                                   Invoice 125123
46353 - 00002                                                                                 April 30, 2020


                                                                                      Hours           Rate      Amount

 04/01/2020   JWD     LN        Call with counsel to H Liu and emails re same          0.30        895.00       $268.50

 04/07/2020   MSP     LN        Email exchange with W. Pao, et al. regarding Han’s     0.10        875.00           $87.50
                                San Jose Hospitality litigation case management
                                conference.

 04/16/2020   JWD     LN        Review P Buenger email and draft notes and emails      0.30        895.00       $268.50
                                re same and review proposed response

 04/20/2020   JWD     LN        Review correspondence re H Liu settlement and          0.30        895.00       $268.50
                                emails re same

 04/22/2020   JWD     LN        Review order in Liu matter                             0.10        895.00           $89.50

 04/30/2020   JWD     LN        Review emails regarding nondischargeability action     0.50        895.00       $447.50
                                and reply (.2); call with co-counsel re same (.1);
                                emails re issue for plan (.2)

                                                                                       1.90                    $1,698.50

  Plan & Disclosure Stmt. [B320]
 03/26/2020   RMP     PD        Telephone conference with S. Uhland re next steps.     0.60      1445.00        $867.00

 04/01/2020   MSP     PD        Telephone conference with A. Behlmann, M.              0.50        875.00       $437.50
                                Kaplan, Richard M. Pachulski, et al. regarding call
                                with Committee regarding Plan.

 04/01/2020   MSP     PD        Email exchange with R. Jia,, et al. regarding          0.10        875.00           $87.50
                                exchange rate for use with claims calculation.

 04/01/2020   JWD     PD        Research 3018 and claims issues                        0.60        895.00       $537.00

 04/01/2020   JEO     PD        Review of precedent for objections to claims and       0.70        925.00       $647.50
                                send to Malhar Pagay

 04/01/2020   BDD     PD        Preparation of Stip/Order w/ Liuhuan Shan re           0.80        425.00       $340.00
                                Objection/Motion to Estimate Deadline Extension
                                and emails to/call with M. Pagay re same

 04/02/2020   MSP     PD        Email exchange with S. Kjontvedt et al. regarding      0.10        875.00           $87.50
                                claimant requesting email ballot.

 04/02/2020   RMP     PD        Review 14FF presentation process and review and        0.70      1445.00       $1,011.50
                                respond to several e-mails re same.

 04/02/2020   JWD     PD        Review UST objection and draft R Saunders and C        0.40        895.00       $358.00
                                Robinson email re same

 04/02/2020   JWD     PD        Follow up emails re release issues and review case     0.60        895.00       $537.00
                                law re same

 04/03/2020   MSP     PD        Email exchange with J. Wang regarding presentation     0.10        875.00           $87.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 112 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     38
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount
                                regarding plan.
 04/03/2020   RMP     PD        Review voting issues, case law re same and                1.40      1445.00       $2,023.00
                                conferences with J. Dulberg and M. Pagay re same.

 04/03/2020   RMP     PD        Review and respond to various e-mails re YT               0.60      1445.00        $867.00
                                Chinese presentation.

 04/03/2020   JWD     PD        Emails re possible plan settlements                       0.70        895.00       $626.50

 04/03/2020   JWD     PD        Research issues regarding temporary claim                 3.00        895.00      $2,685.00
                                allowance

 04/04/2020   MSP     PD        Email exchange with J. Wang, et al. regarding Plan        0.10        875.00           $87.50
                                presentation to creditors.

 04/04/2020   BDD     PD        Work on chart re amounts due from Leshi Holding           0.60        425.00       $255.00
                                to Hong Liu (.50); call with M. Pagay re same (.10)

 04/05/2020   MSP     PD        Telephone call with M. Zhang regarding                    0.20        875.00       $175.00
                                presentation to creditors.

 04/05/2020   MSP     PD        Email exchange with J. Wang, S. Uhland, et al.            0.10        875.00           $87.50
                                regarding presentation to creditors.

 04/06/2020   MSP     PD        Email exchange with S. Kjontvedt, T. Li, et al.           0.80        875.00       $700.00
                                regarding creditors requesting email ballot.

 04/06/2020   MSP     PD        Email exchange with T. Kessler, et al. regarding          0.10        875.00           $87.50
                                Swift Talent Investments position regarding plan.

 04/06/2020   MSP     PD        Email exchange with J. Wang, Richard M.                   0.50        875.00       $437.50
                                Pachulski, M. Zhang, et al. regarding presentation
                                and Q&A.

 04/06/2020   RMP     PD        Various telephone conferences and e-mails re              0.70      1445.00       $1,011.50
                                creditor presentation.

 04/07/2020   MSP     PD        Analysis of Epiq fee claims payable on or before          0.90        875.00       $787.50
                                Effective Date; email exchange with S. Persichilli, et
                                al. regarding same (.10).

 04/07/2020   JWD     PD        Various emails re prep for creditor presentation          0.30        895.00       $268.50

 04/07/2020   JWD     PD        Emails re creditor presentation                           0.20        895.00       $179.00

 04/07/2020   JWD     PD        Work on issues re possible Liuhuan settlement             0.30        895.00       $268.50

 04/07/2020   BDD     PD        Email D. Perez and T. Li re 4th Amended disclosure        0.10        425.00           $42.50
                                statement

 04/08/2020   MSP     PD        Email exchange with D. Perez, Richard M.                  0.50        875.00       $437.50
                                Pachulski, et al. regarding confirmation issues.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 113 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     39
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount

 04/08/2020   MSP     PD        Email exchange with L. Sun, et al. regarding             0.10        875.00           $87.50
                                presentation to creditors.

 04/08/2020   RMP     PD        Review voting and objection to claim issues.             0.60      1445.00        $867.00

 04/08/2020   RMP     PD        Telephone conferences re creditor presentation.          0.40      1445.00        $578.00

 04/09/2020   RMP     PD        Various client telephone conferences re claim, plan      0.80      1445.00       $1,156.00
                                and potential creditor claim issues.

 04/09/2020   MSP     PD        Telephone conference with Richard M. Pachulski, S.       0.50        875.00       $437.50
                                Uhland, et al. regarding confirmation issues, L. Shan
                                claims, etc.

 04/09/2020   MSP     PD        Email exchange with S. Kjontvedt, et al. regarding       0.10        875.00           $87.50
                                creditor request for emailed ballot.

 04/09/2020   MSP     PD        Email exchange with L. Sun, D. Perez, et al.             0.10        875.00           $87.50
                                regarding motions for temporary allowance of
                                claims.

 04/09/2020   RMP     PD        Prepare for and participate on several calls re          2.20      1445.00       $3,179.00
                                discussion of confirmation issues and analyze
                                potential issues and responses thereto.

 04/09/2020   JWD     PD        Call with OMM re plan issues                             0.70        895.00       $626.50

 04/10/2020   MSP     PD        Telephone call with Richard M. Pachulski regarding       0.20        875.00       $175.00
                                presentation to creditors regarding plan, other case
                                and plan issues.

 04/10/2020   MSP     PD        Telephone calls (2) with J. Wang regarding               0.20        875.00       $175.00
                                completion of Trust Agreement.

 04/10/2020   MSP     PD        Telephone call with M. Kaplan regarding                  0.20        875.00       $175.00
                                presentation to creditors regarding plan.

 04/10/2020   MSP     PD        Telephone call with D. Perez regarding completion        0.10        875.00           $87.50
                                of Trust Agreement.

 04/10/2020   MSP     PD        Email exchange with L. Sun, Richard M. Pachulski,        0.60        875.00       $525.00
                                et al. regarding creditors requesting ballots.

 04/10/2020   MSP     PD        Attention to creditor presentation, questions; email     0.80        875.00       $700.00
                                exchange with L. Sun, J. Wang, et al. regarding
                                same (.10).

 04/10/2020   RMP     PD        Prepare for and participate on general client update     1.20      1445.00       $1,734.00
                                call and follow-ups with S. Uhland.

 04/10/2020   RMP     PD        Prepare for and participate on call with Committee       1.30      1445.00       $1,878.50
                                counsel re general update, creditor presentation and
                                DIP issues and exit financing issues and follow-up
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 114 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     40
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount
                                team calls.
 04/10/2020   RMP     PD        Telephone conferences and e-mails re plan               0.80      1445.00       $1,156.00
                                supplement and trust agreement.

 04/10/2020   RMP     PD        Telephone conferences with team re 4/13 creditor        0.40      1445.00        $578.00
                                presentation.

 04/10/2020   JWD     PD        Emails re creditor Q&A meeting                          0.20        895.00       $179.00

 04/10/2020   JWD     PD        Work on issues for Q&A with creditors                   0.50        895.00       $447.50

 04/11/2020   MSP     PD        Telephone conference with J. Su, S. Uhland, M.          1.10        875.00       $962.50
                                Zhang, et al. regarding Trust Agreement and Term
                                Sheet.

 04/11/2020   MSP     PD        Telephone call with D. Perez regarding Trust            0.10        875.00           $87.50
                                Agreement.

 04/11/2020   MSP     PD        Email exchange with S. He, L. Sun, D. Perez, et al.     1.80        875.00      $1,575.00
                                regarding creditor questions and other issues for
                                presentation (.40); review and address same.

 04/11/2020   MSP     PD        Email exchange with M. Zhang, Richard M.                2.90        875.00      $2,537.50
                                Pachulski, Jeffrey W. Dulberg, D. Perez, J. Wang, et
                                al., and address issues regarding Trust Agreement,
                                Plan Supplement submission timing, etc.

 04/11/2020   MSP     PD        Email exchange with M. Zhang, M. Kaplan, Richard        0.20        875.00       $175.00
                                M. Pachulski, et al. regarding Parameters for
                                creditor presentation per Committee.

 04/11/2020   MSP     PD        Email exchange with J. Wang, et al. regarding Plan      0.10        875.00           $87.50
                                and case timeline.

 04/11/2020   MSP     PD        Address case/plan timeline, trust agreement, and        1.50        875.00      $1,312.50
                                other issues; email exchange with Richard M.
                                Pachulski, Jeffrey W. Dulberg, J. Wang, et al.
                                regarding same (.20).

 04/11/2020   MSP     PD        Email exchange with L. Han, et al. regarding            0.10        875.00           $87.50
                                exchange rate issue.

 04/11/2020   RMP     PD        Review and respond to innumerable e-mails re Trust      1.60      1445.00       $2,312.00
                                Agreement and telephone conferences with J.
                                Dulberg re same.

 04/11/2020   RMP     PD        Prepare for and participate on team call re trust       1.80      1445.00       $2,601.00
                                agreement and exit financing and immediate
                                follow-up call re same issues with client.

 04/11/2020   RMP     PD        Review and respond to e-mails re upcoming creditor      0.60      1445.00        $867.00
                                presentation.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 115 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     41
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount

 04/11/2020   JWD     PD        Review emails regarding plan trust agreement and          0.40        895.00       $358.00
                                respond to same

 04/11/2020   JWD     PD        Call with client team regarding plan                      1.00        895.00       $895.00

 04/12/2020   MSP     PD        Telephone call with M. Zhang regarding Effective          0.20        875.00       $175.00
                                Date payments, etc.

 04/12/2020   MSP     PD        Email exchange with Richard M. Pachulski, Jeffrey         0.10        875.00           $87.50
                                W. Dulberg, et al. regarding Effective Date
                                payments, etc.

 04/12/2020   MSP     PD        Email exchange with D. Perez, T. Li, S. He, et al.        0.30        875.00       $262.50
                                regarding Creditor questions for presentation.

 04/12/2020   MSP     PD        Review and revise case and plan timeline; email           1.50        875.00      $1,312.50
                                exchange with Richard M. Pachulski, Jeffrey W.
                                Dulberg, D. Perez, et al. regarding same (.20).

 04/13/2020   MSP     PD        Attend creditor presentation regarding FF, plan.          1.50        875.00      $1,312.50

 04/13/2020   MSP     PD        Telephone call with J. Wang regarding creditor            0.20        875.00       $175.00
                                presentation and materials.

 04/13/2020   MSP     PD        Email exchange with A. Behlmann, J. Wang, P.              0.60        875.00       $525.00
                                Buenger, L. Sun, J. Merkin, et al. regarding
                                Information on creditors presentation.

 04/13/2020   MSP     PD        Email exchange with P. Buenger, Jeffrey W.                0.20        875.00       $175.00
                                Dulberg, et al. regarding Liuhuan Shan questions
                                regarding plan.

 04/13/2020   MSP     PD        Email exchange with J. Wang, Richard M.                   3.20        875.00      $2,800.00
                                Pachulski, Jeffrey W. Dulberg et al. regarding and
                                attention to creditor presentation, logistics,
                                participation, etc.

 04/13/2020   MSP     PD        Email exchange with J. Wang, Jeffrey W. Dulberg,          1.20        875.00      $1,050.00
                                et al. regarding materials from creditor presentation,
                                scope of dissemination, etc.

 04/13/2020   RMP     PD        Telephone conferences with creditors and                  0.90      1445.00       $1,300.50
                                conference with M. Pagay and J. Dulberg re creditor
                                meeting.

 04/13/2020   RMP     PD        Review and respond to numerous e-mails re pre- and        0.80      1445.00       $1,156.00
                                post-presentation e-mails and review presentation
                                materials.

 04/13/2020   JWD     PD        Review and respond to emails re creditor                  1.20        895.00      $1,074.00
                                presentation prior to and during call

 04/13/2020   JWD     PD        Review P Buenger correspondence re Shan inquiry           0.80        895.00       $716.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 116 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     42
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount
                                and prepare response re abs priority issue
 04/14/2020   MSP     PD        Telephone call with J. Wang regarding creditor           0.10        875.00           $87.50
                                presentation.

 04/14/2020   MSP     PD        Email exchange with D. Perez, J. Wang, Richard M.        0.70        875.00       $612.50
                                Pachulski, Jeffrey W. Dulberg, et al. regarding
                                Plan-related questions from L. Shan counsel.

 04/14/2020   MSP     PD        Email exchange with P. Buenger, et al. regarding L.      0.10        875.00           $87.50
                                Shan questions regarding plan.

 04/14/2020   MSP     PD        Email exchange with J. Wang, S. He, et al. regarding     0.90        875.00       $787.50
                                dissemination of FF and translated plan
                                presentations (.10); review and analysis of FF
                                presentation.

 04/14/2020   MSP     PD        Email exchange with Richard M. Pachulski, Jeffrey        0.60        875.00       $525.00
                                W. Dulberg, et al. regarding Committee follow up
                                session with creditors.

 04/14/2020   MSP     PD        Review and revise English version of plan                2.90        875.00      $2,537.50
                                presentation to creditors.

 04/14/2020   RMP     PD        Telephone conferences re feasibility issues.             0.60      1445.00        $867.00

 04/14/2020   RMP     PD        Various telephone conferences regarding                  0.90      1445.00       $1,300.50
                                post-presentation follow-up and telephone
                                conference with Committee re Committee future
                                presentation.

 04/14/2020   RMP     PD        Review claim objections, 3018 issues and                 1.40      1445.00       $2,023.00
                                confirmation outline issues.

 04/14/2020   JWD     PD        Review Creditor Presentation                             0.40        895.00       $358.00

 04/14/2020   JWD     PD        Calls and emails with Jerry Wang regarding               0.40        895.00       $358.00
                                committee presentation

 04/15/2020   MSP     PD        Review, revise English version of plan presentation      2.90        875.00      $2,537.50
                                to creditors; email exchange with J. Wang, S. He, et
                                al. regarding same (.10).

 04/15/2020   MSP     PD        Further revisions to English version of plan             1.70        875.00      $1,487.50
                                presentation to creditors; email exchange with S. He,
                                S. Persichilli, et al. regarding same (.10).

 04/15/2020   MSP     PD        Email exchange with S. Kjontvedt, T. Li, et al.          0.30        875.00       $262.50
                                regarding creditor request for emailed ballots.

 04/15/2020   MSP     PD        Email exchange with T. Li, J. Wang, Richard M.           1.20        875.00      $1,050.00
                                Pachulski, Jeffrey W. Dulberg, M. Zhang, et al.
                                regarding responses to L. Shan counsel questions
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                           Desc
                                      Main Document   Page 117 of 228

Pachulski Stang Ziehl & Jones LLP                                                                 Page:     43
Jia Yueting                                                                                       Invoice 125123
46353 - 00002                                                                                     April 30, 2020


                                                                                          Hours           Rate      Amount
                                regarding plan (.40); review, revise and finalize draft
                                of same.
 04/15/2020   MSP     PD        Email exchange with L. Sun, et al. regarding posting       0.10        875.00           $87.50
                                of creditor presentation on case website.

 04/15/2020   MSP     PD        Email exchange with D. Perez, T. Li, et al. regarding      0.10        875.00           $87.50
                                voting methods.

 04/15/2020   RMP     PD        Telephone conferences with Kaplan and Behlmann             0.40      1445.00        $578.00
                                re presentation.

 04/15/2020   RMP     PD        Various telephone conferences and e-mails re               0.80      1445.00       $1,156.00
                                feasibility issues.

 04/16/2020   MSP     PD        Telephone call with law clerk regarding calendaring        0.10        875.00           $87.50
                                of motion for temporary allowance.

 04/16/2020   MSP     PD        Email exchange with S. Persichilli, et al. regarding       0.30        875.00       $262.50
                                posting of presentation materials for creditors (.10);
                                review and correct same.

 04/16/2020   MSP     PD        Email exchange with S. Kjontvedt, et al. regarding         0.10        875.00           $87.50
                                receipt of votes on plan.

 04/16/2020   MSP     PD        Email exchange with J. Wang, et al. regarding filing       0.10        875.00           $87.50
                                of trust agreement.

 04/16/2020   MSP     PD        Review and analysis of filed motions to temporarily        2.40        875.00      $2,100.00
                                allow claims and supporting documents; email
                                exchange with M. Zhang, J. Wang, R. Jia, T. Li et al.
                                regarding same (.10).

 04/16/2020   RMP     PD        Review motions to allow claims re voting.                  0.40      1445.00        $578.00

 04/16/2020   JWD     PD        Two calls with R Pachulski re feasibility issues           0.30        895.00       $268.50

 04/17/2020   MSP     PD        Telephone conference with W. Pao, Richard M.               1.00        875.00       $875.00
                                Pachulski, Jeffrey W. Dulberg et al. regarding Plan
                                confirmation issues.

 04/17/2020   MSP     PD        Email exchange with J. Wang, et al. regarding trust        0.10        875.00           $87.50
                                agreement comments.

 04/17/2020   MSP     PD        Email exchange with L. Sun, D. Perez, T. Li et al.         0.10        875.00           $87.50
                                regarding creditors requesting emailed ballots.

 04/17/2020   MSP     PD        Email exchange with M. Zhang, R. Jia, et al.               0.30        875.00       $262.50
                                regarding client response to allegations made in
                                motions for temporary allowance.

 04/17/2020   MSP     PD        Research regarding motions for temporary                   1.80        875.00      $1,575.00
                                allowance.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 118 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     44
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount

 04/17/2020   RMP     PD        Prepare for and participate on call with S. Uhland re    0.60      1445.00        $867.00
                                plan updates.

 04/17/2020   RMP     PD        Prepare for and participate on team updates and          0.90      1445.00       $1,300.50
                                follow-up with J. Dulberg re same.

 04/17/2020   RMP     PD        Review various motions to allow for voting               0.70      1445.00       $1,011.50
                                purposes.

 04/17/2020   RMP     PD        Review Trust Agreement comments and telephone            0.60      1445.00        $867.00
                                conference with S. Uhland re same.

 04/17/2020   RMP     PD        Various telephone conferences re feasibility issues.     1.10      1445.00       $1,589.50

 04/17/2020   JWD     PD        Call with OMM and PSZJ re next steps                     1.00        895.00       $895.00

 04/17/2020   JWD     PD        Review R Pachulski email re budget and                   0.10        895.00           $89.50
                                confirmation issues

 04/17/2020   JWD     PD        Call with R Pachulski re feasibility                     0.20        895.00       $179.00

 04/17/2020   JWD     PD        Review R Pachulski email re next steps and work on       0.70        895.00       $626.50
                                issues following call re same

 04/18/2020   MSP     PD        Email exchange with M. Zhang, J. Wang, R. Jia,           0.30        875.00       $262.50
                                Beth Dassa et al. regarding motions for temporary
                                allowance.

 04/18/2020   MSP     PD        Email exchange with S. Kjontvedt, et al. regarding       0.10        875.00           $87.50
                                creditor missing ballot.

 04/18/2020   MSP     PD        Analyze Chinese contract law issue regarding             2.40        875.00      $2,100.00
                                motions for temporary allowance; email exchange
                                with L. Han, et al. regarding same (.10).

 04/18/2020   MSP     PD        Email exchange with M. Zhang, et al. regarding           0.10        875.00           $87.50
                                client position regarding motions for temporary
                                allowance.

 04/18/2020   RMP     PD        Prepare for and participate on team call re plan and     0.80      1445.00       $1,156.00
                                related issues.

 04/18/2020   RMP     PD        Review and respond to e-mails re feasibility.            0.60      1445.00        $867.00

 04/19/2020   RMP     PD        Follow-up e-mails with JW re feasibility after calls     0.60      1445.00        $867.00
                                with Committee counsel re same.

 04/19/2020   MSP     PD        Telephone call with M. Zhang regarding Chinese           0.30        875.00       $262.50
                                law issues regarding motions for temporarily
                                allowance.

 04/19/2020   MSP     PD        Email exchange with Richard M. Pachulski, Jeffrey        0.20        875.00       $175.00
                                W. Dulberg regarding Plan feasibility, DIP facility
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 119 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     45
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount
                                payments, etc.
 04/19/2020   MSP     PD        Email exchange with M. Zhang, et al. regarding          0.10        875.00           $87.50
                                documents regarding client position regarding
                                motions for temporary allowance.

 04/19/2020   MSP     PD        Email exchange with S. Kjontvedt et al. regarding       0.10        875.00           $87.50
                                creditor request for ballot.

 04/19/2020   MSP     PD        Email exchange with M. Zhang, J. Wang, D. Perez         0.20        875.00       $175.00
                                et al. regarding Trust Agreement.

 04/19/2020   MSP     PD        Attention to Trust Agreement, DIP facility payments     2.10        875.00      $1,837.50
                                prior to Effective Date, Chinese law and other
                                Plan-related issues.

 04/19/2020   MSP     PD        Email exchange with L. Han, T. Li, et al. regarding     0.10        875.00           $87.50
                                Chinese law issues raised by motions for temporary
                                allowance.

 04/19/2020   RMP     PD        Telephone conference with Behlmann and Kaplan re        0.60      1445.00        $867.00
                                feasibility options.

 04/20/2020   MSP     PD        Review and revise confirmation brief.                   2.90        875.00      $2,537.50

 04/20/2020   MSP     PD        Telephone calls (2) with M. Zhang regarding Voting      0.30        875.00       $262.50
                                summary and other plan issues, L. Shan claims.

 04/20/2020   MSP     PD        Attention to voting summary; email exchange with        1.80        875.00      $1,575.00
                                M. Zhang, Jeffrey W. Dulberg, S. Kjontvedt, R. Jia,
                                et al. regarding same (.30).

 04/20/2020   MSP     PD        Email exchange with Jeffrey W. Dulberg et al.           0.20        875.00       $175.00
                                regarding moving hearing regarding Wen entities
                                motion for temporary allowance.

 04/20/2020   MSP     PD        Email exchange with Richard M. Pachulski, J.            0.20        875.00       $175.00
                                Wang, et al. regarding resolution of funding dispute
                                with Committee.

 04/20/2020   RMP     PD        Telephone conference with S. Uhland re feasibility      0.80      1445.00       $1,156.00
                                and follow-up with M. Pagay and J. Dulberg re
                                same.

 04/20/2020   RMP     PD        Telephone conference with MK re Committee issues        0.30      1445.00        $433.50
                                re plan.

 04/20/2020   RMP     PD        Various telephone conferences and e-mails re            1.90      1445.00       $2,745.50
                                feasibility issues and negotiations with Committee.

 04/20/2020   RMP     PD        Review updated voting and review and respond to         0.30      1445.00        $433.50
                                e-mails re same.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 120 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     46
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount

 04/20/2020   JWD     PD        Review draft confirmation brief                           1.10        895.00       $984.50

 04/20/2020   JWD     PD        Review voting update and emails re same                   0.30        895.00       $268.50

 04/21/2020   MSP     PD        Telephone call with D. Perez regarding plan issues,       0.20        875.00       $175.00
                                supporting declarations.

 04/21/2020   MSP     PD        Telephone calls (2) with Beth Dassa regarding             0.30        875.00       $262.50
                                declarations in support of confirmation motion.

 04/21/2020   MSP     PD        Telephone call with D. Meadows regarding evidence         0.80        875.00       $700.00
                                regarding financing in support of plan confirmation
                                motion; email with him regarding same (.10).

 04/21/2020   MSP     PD        Telephone call with J. Wang regarding evidence in         0.20        875.00       $175.00
                                support of confirmation motion.

 04/21/2020   MSP     PD        Email exchange with T. Yi, S. Kjontvedt, et al.           0.20        875.00       $175.00
                                regarding Ping An ballots.

 04/21/2020   MSP     PD        Email exchange with M. Zhang regarding Chinese            0.10        875.00           $87.50
                                contract law issue regarding motions for temporary
                                allowance.

 04/21/2020   MSP     PD        Email exchange with D. Xu, M. Zhang, et al.               0.20        875.00       $175.00
                                regarding SLC allegations of insider status.

 04/21/2020   MSP     PD        Email exchange with Richard M. Pachulski, et al.          0.20        875.00       $175.00
                                regarding declarations in support of confirmation
                                motion.

 04/21/2020   MSP     PD        Email exchange with J. Wang, Jeffrey W. Dulberg et        1.80        875.00      $1,575.00
                                al. regarding SLC allegations of insider status (.20);
                                research and analyze same.

 04/21/2020   MSP     PD        Analysis of evidence in needed in support of              2.80        875.00      $2,450.00
                                confirmation elements.

 04/21/2020   MSP     PD        Begin drafts of declarations in support of                3.90        875.00      $3,412.50
                                confirmation elements.

 04/21/2020   RMP     PD        Prepare for and participate on calls with Committee       0.90      1445.00       $1,300.50
                                counsel re DIP and exit financing and follow-up
                                with client re same.

 04/21/2020   RMP     PD        Review draft confirmation brief and comments re           1.20      1445.00       $1,734.00
                                same.

 04/21/2020   RMP     PD        Review SLC letter re insiders and telephone               0.60      1445.00        $867.00
                                conferences with J. Dulberg and S. Uhland re same.

 04/21/2020   JWD     PD        Analyze SLC correspondence and review and                 0.60        895.00       $537.00
                                respond to emails re same
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 121 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     47
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/21/2020   JWD     PD        Review confirmation brief and draft emails re same      0.30        895.00       $268.50

 04/21/2020   JWD     PD        Review issues re 3018 and claim allowance and           0.40        895.00       $358.00
                                voting

 04/21/2020   BDD     PD        Work on oppostions to motions for temporary             0.60        425.00       $255.00
                                allowance re Tianjin creditors and call with M.
                                Pagay re same

 04/21/2020   BDD     PD        Begin working on declarations in support of             0.50        425.00       $212.50
                                confirmation memorandum and emails/calls with M.
                                Pagay re same

 04/22/2020   MSP     PD        Telephone conference with Richard M. Pachulski, S.      0.60        875.00       $525.00
                                Uhland, W. Pao et al. re: open items for Plan.

 04/22/2020   MSP     PD        Telephone call with Beth Dassa re: open plan items.     0.10        875.00           $87.50

 04/22/2020   MSP     PD        Telephone calls (4) with J. Wang re: Plan issues and    0.60        875.00       $525.00
                                potential resolution of claims and objections (.20;
                                .10; .10; .20).

 04/22/2020   MSP     PD        Email exchange with Jeff Dulberg, et al. regarding      0.10        875.00           $87.50
                                additional comments on confirmation motion.

 04/22/2020   MSP     PD        Email exchange with D. Perez, S. Uhland, Jeff           0.10        875.00           $87.50
                                Dulberg, et al. regarding claims purchaser.

 04/22/2020   MSP     PD        Analysis of feasibility and related plan issues for     1.50        875.00      $1,312.50
                                declarations; email exchange with Richard M.
                                Pachulski, D. Meadows, S. Uhland, et al. regarding
                                same (.20).

 04/22/2020   MSP     PD        Draft and revise declarations in support of plan        3.40        875.00      $2,975.00
                                confirmation.

 04/22/2020   MSP     PD        Email exchange with L. Sun, et al. regarding client     0.10        875.00           $87.50
                                response to SLC insider allegations.

 04/22/2020   MSP     PD        Email exchange with Richard M. Pachulski, J.            0.90        875.00       $787.50
                                Wang, Jeff Dulberg et al. regarding Committee
                                support of plan.

 04/22/2020   MSP     PD        Email exchange with Richard M. Pachulski, et al.        0.60        875.00       $525.00
                                regarding China legal questions regarding motions
                                for temporary allowance.

 04/22/2020   MSP     PD        Email exchange with S. Kjontvedt, D. Perez, et al.      0.20        875.00       $175.00
                                regarding updated voting summary.

 04/22/2020   MSP     PD        Email exchange with S. Uhland, Beth Dassa, et al.       0.20        875.00       $175.00
                                regarding best interests of creditors discussion for
                                Moon declaration in support of plan.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 122 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     48
Jia Yueting                                                                                   Invoice 125123
46353 - 00002                                                                                 April 30, 2020


                                                                                      Hours           Rate      Amount

 04/22/2020   MSP     PD        Email exchange with J. Wang, D. Meadows, Richard       0.30        875.00       $262.50
                                M. Pachulski, et al. regarding resolution with
                                Committee regarding financing issues.

 04/22/2020   MSP     PD        Email exchange with J. Wang, C. Hsieh et al.           0.20        875.00       $175.00
                                regarding statement in Aydt declaration regarding
                                FF and YT relationship.

 04/22/2020   MSP     PD        Email exchange with D. Perez, et al. regarding         0.10        875.00           $87.50
                                Post-Effective rights regarding claims.

 04/22/2020   MSP     PD        Address and begin draft of declarations regarding      1.80        875.00      $1,575.00
                                best interests, feasibility and FF issues; email
                                exchange with J. Wang, C. Hsieh, et al. regarding
                                same (.30).

 04/22/2020   MSP     PD        Email exchange with R. Moon regarding declaration      0.10        875.00           $87.50
                                in support of confirmation motion.

 04/22/2020   MSP     PD        Draft M. Aydt declaration and email exchange with      1.90        875.00      $1,662.50
                                Richard M. Pachulski, Jeff Dulberg, M. Aydt, et al.
                                regarding same (.20).

 04/22/2020   MSP     PD        Address valuation issues; email exchange with J.       0.80        875.00       $700.00
                                Wang, et al. regarding same (.10).

 04/22/2020   MSP     PD        Finalize drafts of declarations in support of          1.00        875.00       $875.00
                                confirmation motion; email exchange with S.
                                Uhland, R. Moon, Jeff Dulberg, C. Hsieh, et al.
                                regarding same (.50).

 04/22/2020   RMP     PD        Various telephone conferences re confirmation          1.80      1445.00       $2,601.00
                                declarations and review same and review and
                                respond to e-mails re same.

 04/22/2020   RMP     PD        Telephone conference with committee counsel and        0.40      1445.00        $578.00
                                follow-up with J. Dulberg re plan issues.

 04/22/2020   RMP     PD        Review and comment on plan confirmation motion         1.60      1445.00       $2,312.00
                                and on confirmation brief.

 04/22/2020   RMP     PD        Draft Exit Financing deal with Committee.              0.60      1445.00        $867.00

 04/22/2020   JWD     PD        Review and revise dec re confirmation for PTH and      0.50        895.00       $447.50
                                emails re same

 04/22/2020   JWD     PD        Email to T Li re confirmation brief                    0.10        895.00           $89.50

 04/22/2020   JWD     PD        Emails re possible rejection vote                      0.10        895.00           $89.50

 04/22/2020   JWD     PD        Tel call with R Pachulski re plan briefing             0.20        895.00       $179.00

 04/22/2020   JWD     PD        Work on Wang dec re plan confirmation                  3.00        895.00      $2,685.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 123 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     49
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/22/2020   JWD     PD        Emails re Cinda and plan voting                         0.20        895.00       $179.00

 04/22/2020   JWD     PD        Review and revise dec in support of plan re PT          0.70        895.00       $626.50

 04/22/2020   BDD     PD        Work on declarations of R. Moon and J. Wang in          2.50        425.00      $1,062.50
                                support of confirmation memo (2.4); email M. Pagay
                                re same (10)

 04/22/2020   BDD     PD        Email M. Pagay re revisions to Moon declaration         0.10        425.00           $42.50

 04/22/2020   BDD     PD        Email M. Pagay re Moon declaration                      0.10        425.00           $42.50

 04/23/2020   LAF     PD        Legal research re: Estranged spouse as insider.         1.00        450.00       $450.00

 04/23/2020   MSP     PD        Telephone calls (2) with J. Wang regarding              0.10        875.00           $87.50
                                declaration in support of confirmation.

 04/23/2020   MSP     PD        Telephone calls (2) with C. Hsieh regarding FF          0.30        875.00       $262.50
                                valuation issues.

 04/23/2020   MSP     PD        Telephone calls (2) with C. Hsieh regarding FF          0.30        875.00       $262.50
                                valuation issues.

 04/23/2020   MSP     PD        Telephone call with R. Moon regarding declaration       0.10        875.00           $87.50
                                in support of confirmation.

 04/23/2020   MSP     PD        Telephone calls (3) with Beth Dassa regarding status    0.20        875.00       $175.00
                                of declarations regarding confirmation motion.

 04/23/2020   MSP     PD        Telephone call with C. Hsieh regarding declaration      0.30        875.00       $262.50
                                in support of plan confirmation.

 04/23/2020   MSP     PD        Telephone calls (3) with J. Wang regarding status of    0.30        875.00       $262.50
                                declarations in support of plan confirmation.

 04/23/2020   MSP     PD        Telephone calls (4) with Beth Dassa regarding status    0.40        875.00       $350.00
                                of declarations in support of plan confirmation.

 04/23/2020   MSP     PD        Telephone call with Richard M. Pachulski regarding      0.10        875.00           $87.50
                                valuation issue regarding plan confirmation.

 04/23/2020   MSP     PD        Telephone calls (4) with D. Perez regarding             0.40        875.00       $350.00
                                revisions to declarations in support of plan
                                confirmation, references to evidence, etc.

 04/23/2020   MSP     PD        Telephone calls (6) with Beth Dassa regarding filing    0.70        875.00       $612.50
                                of confirmation motion and declarations.

 04/23/2020   MSP     PD        Telephone calls (4) with Beth Dassa regarding Moon      0.40        875.00       $350.00
                                declaration in support of plan confirmation.

 04/23/2020   MSP     PD        Telephone call with M. Zhang regarding status of        0.10        875.00           $87.50
                                client declaration in support of confirmation.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 124 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     50
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount

 04/23/2020   MSP     PD        Email exchange with T. Li regarding revised               0.10        875.00           $87.50
                                confirmation motion.

 04/23/2020   MSP     PD        Email exchange with D. Perez, et al. regarding            0.10        875.00           $87.50
                                declarations in support of confirmation motion.

 04/23/2020   MSP     PD        Email exchange with Beth Dassa regarding client           0.10        875.00           $87.50
                                declaration in support of confirmation.

 04/23/2020   MSP     PD        Email exchange with Richard M. Pachulski, S.              0.90        875.00       $787.50
                                Uhland, Jeff Dulberg, et al. regarding exit financing,
                                insider and other plan-related issues.

 04/23/2020   MSP     PD        Email exchange with Jeff Dulberg, M. Zhang, et al.        0.40        875.00       $350.00
                                regarding Insider status allegations by SLC.

 04/23/2020   MSP     PD        Email exchange with Jeff Dulberg, J. Wang, et al.         0.60        875.00       $525.00
                                regarding status of confirmation motion and
                                declarations.

 04/23/2020   MSP     PD        Email exchange with Richard M. Pachulski, S.              0.30        875.00       $262.50
                                Uhland, et al. regarding valuation issue regarding
                                FF.

 04/23/2020   MSP     PD        Email exchange with S. Uhland, et al. regarding           0.10        875.00           $87.50
                                confirmation motion.

 04/23/2020   MSP     PD        Email exchange with Richard M. Pachulski, J.              0.30        875.00       $262.50
                                Wang, et al. regarding approval of confirmation
                                motion.

 04/23/2020   MSP     PD        Finalize confirmation motion and supporting               4.10        875.00      $3,587.50
                                declarations for filing.

 04/23/2020   MSP     PD        Attention to logistics of filing confirmation motion      1.10        875.00       $962.50
                                and supporting declarations.

 04/23/2020   RMP     PD        Prepare for and participate on calls with Committee       3.20      1445.00       $4,624.00
                                counsel, draft modifications of exit financing term
                                sheet, and various telephone conferences and e-mails
                                with client to finalize deal with Committee.

 04/23/2020   RMP     PD        Review, edit and telephone conferences with team          3.10      1445.00       $4,479.50
                                and client re plan motion and declarations.

 04/23/2020   JWD     PD        Review emails regarding plan confirmation                 0.20        895.00       $179.00
                                testimony

 04/23/2020   JWD     PD        Respond to various emails and work on declarations        1.70        895.00      $1,521.50
                                for plan confirmation

 04/23/2020   JWD     PD        Emails regarding research on divorcing spouse             0.30        895.00       $268.50
                                insider issue
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 125 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     51
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/23/2020   JWD     PD        Review issues regarding insider and plan voting         1.20        895.00      $1,074.00

 04/23/2020   JWD     PD        Call with R Pachulski regarding confirmation            0.10        895.00           $89.50
                                declaration

 04/23/2020   JWD     PD        Call with David Meadows regarding plan treatment        0.10        895.00           $89.50

 04/23/2020   JWD     PD        Call with R Pachulski regarding valuation               0.10        895.00           $89.50

 04/23/2020   JWD     PD        Review and revise declarations and motion re            1.60        895.00      $1,432.00
                                confirmation

 04/23/2020   JWD     PD        Follow up emails and calls regarding conf brief         0.20        895.00       $179.00

 04/23/2020   JWD     PD        Further research regarding insiders                     0.80        895.00       $716.00

 04/23/2020   JWD     PD        Respond to emails regarding voting extension            0.10        895.00           $89.50

 04/23/2020   JWD     PD        Review emails regarding Cinda                           0.20        895.00       $179.00

 04/23/2020   BDD     PD        Prepare YT declaration in support of plan               1.00        425.00       $425.00
                                confirmation memo and email M. Pagay re same

 04/23/2020   BDD     PD        Emails N. Brown re confirmation memoranudm              0.30        425.00       $127.50

 04/23/2020   BDD     PD        Work on 5 declarations in support of confirmation       5.50        425.00      $2,337.50
                                memorandum and multiple emails to/calls with M.
                                Pagay, J. Dulberg and N. Brown re same; emails
                                OMM and R. Moon re same

 04/23/2020   BDD     PD        Email Epiq team re service of confirmation              0.20        425.00           $85.00
                                memorandum and other pleadings to be filed on 4/23

 04/23/2020   BDD     PD        Email R. Moon re revisions to declaration in support    0.10        425.00           $42.50
                                of confirmation memorandum

 04/23/2020   BDD     PD        Email N. Brown re service of confirmation               0.10        425.00           $42.50
                                memorandum

 04/23/2020   BDD     PD        Email G. Downing re today's filings                     0.10        425.00           $42.50

 04/24/2020   MSP     PD        Telephone call with Beth Dassa regarding filing of      0.10        875.00           $87.50
                                Plan Supplement.

 04/24/2020   MSP     PD        Telephone call with Jeff Dulberg regarding Plan         0.10        875.00           $87.50
                                Supplement.

 04/24/2020   MSP     PD        Telephone conference with J. Prol, A. Behlmann, et      0.50        875.00       $437.50
                                al. regarding Committee presentation and Q&A
                                session with creditors.

 04/24/2020   MSP     PD        Telephone call with M. Zhang regarding filing of        0.10        875.00           $87.50
                                Plan Supplement.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 126 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     52
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/24/2020   MSP     PD        Telephone call with D. Perez regarding Plan             0.10        875.00           $87.50
                                Supplement.

 04/24/2020   MSP     PD        Email exchange with S. Uhland, et al. regarding Plan    0.10        875.00           $87.50
                                Supplement, et al.

 04/24/2020   MSP     PD        Email exchange with Richard M. Pachulski, D.            0.60        875.00       $525.00
                                Meadows, et al. regarding Exit Financing, Effective
                                Date planning, etc..

 04/24/2020   MSP     PD        Email exchange with S. Uhland, J. Wang, et al.          0.30        875.00       $262.50
                                regarding Plan Supplement, KCBI settlements.

 04/24/2020   MSP     PD        Email exchange with Richard M. Pachulski                0.10        875.00           $87.50
                                regarding Plan valuation issues.

 04/24/2020   MSP     PD        Email exchange with A. Behlmann, M. Kaplan, L.          1.00        875.00       $875.00
                                Sun, et al. regarding Creditor committee plan
                                presentation.

 04/24/2020   MSP     PD        Address Retained Action list for Plan Supplement;       0.40        875.00       $350.00
                                email exchange with S. Uhland, et al. regarding
                                same (.10).

 04/24/2020   MSP     PD        Email exchange with W. Pao, et al. regarding Han’s      0.10        875.00           $87.50
                                San Jose Hospitality motion to temporarily allow
                                claim.

 04/24/2020   MSP     PD        Email exchange with D. Meadows, et al. regarding        0.30        875.00       $262.50
                                Exit Financing.

 04/24/2020   MSP     PD        Attention to Plan Supplement documents for filing;      2.80        875.00      $2,450.00
                                email exchange with Richard M. Pachulski, J. Wang,
                                et al. regarding same (.20).

 04/24/2020   RMP     PD        Deal with plan supplement issues.                       1.20      1445.00       $1,734.00

 04/24/2020   RMP     PD        Review financing documents and telephone                0.60      1445.00        $867.00
                                conference with S. Uhland re same.

 04/24/2020   RMP     PD        Telephone conference with Committee counsel re          0.60      1445.00        $867.00
                                presentation.

 04/24/2020   RMP     PD        Various telephone conferences and e-mails re Trust      0.60      1445.00        $867.00
                                Committee.

 04/24/2020   RMP     PD        Review valuation issues and telephone conference        0.40      1445.00        $578.00
                                with M. Pagay re same.

 04/24/2020   RMP     PD        Review voting update and telephone conference           0.30      1445.00        $433.50
                                with J. Dulberg re same.

 04/24/2020   JWD     PD        Prep for and attend call with V Newmark re Wei          0.40        895.00       $358.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 127 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     53
Jia Yueting                                                                                     Invoice 125123
46353 - 00002                                                                                   April 30, 2020


                                                                                        Hours           Rate      Amount
                                Gan insider issue
 04/24/2020   JWD     PD        Follow up emails re insider votes                        0.10        895.00           $89.50

 04/24/2020   JWD     PD        Conf with R Pachulski re plan conf issues                0.20        895.00       $179.00

 04/24/2020   JWD     PD        Review and respond to emails re plan supplement          0.30        895.00       $268.50

 04/24/2020   JWD     PD        Review research results re insider claim                 0.30        895.00       $268.50

 04/24/2020   JWD     PD        Call w/ Committee counsel re creditor presentation       0.50        895.00       $447.50

 04/24/2020   JWD     PD        Work on Exit Term Sheet revisions                        0.30        895.00       $268.50

 04/24/2020   JWD     PD        Work on issues for creditor meeting                      0.30        895.00       $268.50

 04/24/2020   JWD     PD        Review further insider case law                          0.30        895.00       $268.50

 04/24/2020   VAN     PD        Research and analysis regarding YT                       6.70        925.00      $6,197.50
                                ex-spouse/insider vote issue; draft emails to Jeff
                                Dulberg regarding same.

 04/25/2020   MSP     PD        Telephone calls (4) with Beth Dassa et al. regarding     0.50        875.00       $437.50
                                filing plan supplement.

 04/25/2020   MSP     PD        Email exchange with D. Perez, S. Uhland, Jeff            0.30        875.00       $262.50
                                Dulberg, et al. regarding revisions to Exit Financing
                                term sheet.

 04/25/2020   MSP     PD        Email exchange with M. Zhang, D. Perez et al.            0.10        875.00           $87.50
                                regarding Retained Actions.

 04/25/2020   MSP     PD        Attention to Retained Action and Exit Financing          4.80        875.00      $4,200.00
                                information for Plan Supplement filing; email
                                exchange with S. Uhland, Jeff Dulberg, L. Sun, D.
                                Perez, J. Wang, A. Behlmann, et al. regarding same
                                (.50).

 04/25/2020   MSP     PD        Email exchange with S. Uhland regarding Chinese          0.10        875.00           $87.50
                                law issues regarding motions for temporary
                                allowance.

 04/25/2020   MSP     PD        Email exchange with M. Zhang, S. He et al.               0.20        875.00       $175.00
                                regarding relationship between objection deadline
                                and Retained Actions.

 04/25/2020   MSP     PD        Email exchange with T. Kessler, Richard M.               0.30        875.00       $262.50
                                Pachulski, L. Barefoot, Jeff Dulberg et al. regarding
                                potential resolution with Swift Talent Investments.

 04/25/2020   MSP     PD        Email exchange with S. Kjontvedt, et al. regarding       0.10        875.00           $87.50
                                update to voting results.

 04/25/2020   MSP     PD        Email exchange with J. Wang, S. He et al. regarding      0.60        875.00       $525.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 128 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     54
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount
                                translation of creditors committee presentation
                                announcement and review and revise same.
 04/25/2020   MSP     PD        Review, revise finalize Plan Supplement for filing;       3.30        875.00      $2,887.50
                                email exchange with M. Parish, D. Perez, S. Uhland,
                                et al. regarding same (.20).

 04/25/2020   RMP     PD        Deal with Exit Financing issues.                          0.60      1445.00        $867.00

 04/25/2020   RMP     PD        Telephone conference with J. Pomerantz re next            0.40      1445.00        $578.00
                                steps.

 04/25/2020   RMP     PD        Review potential plan issues and analyze same.            0.70      1445.00       $1,011.50

 04/25/2020   JWD     PD        Analyze issues regarding 1129a10                          0.40        895.00       $358.00

 04/25/2020   JWD     PD        Review and revise exit financing term sheet changes       0.80        895.00       $716.00

 04/25/2020   JWD     PD        Continue work on financing issues                         0.60        895.00       $537.00

 04/25/2020   JWD     PD        Review correspondence with Swift counsel and              0.30        895.00       $268.50
                                emails regarding same

 04/25/2020   JWD     PD        Research regarding various potential claim and plan       1.20        895.00      $1,074.00
                                issues

 04/25/2020   JWD     PD        Review plan supplement and numerous emails re             0.60        895.00       $537.00
                                same

 04/25/2020   BDD     PD        Attend to issues regarding plan supplement and            0.80        425.00       $340.00
                                emails to/calls with M. Pagay and S. Lee re same

 04/26/2020   MSP     PD        Email exchange with Richard M. Pachulski, S.              0.10        875.00           $87.50
                                Uhland, et al. re: Exit Financing.

 04/26/2020   MSP     PD        Address questions for submission to Committee;            0.50        875.00       $437.50
                                email exchange with S. He et al. re: same (.10).

 04/26/2020   MSP     PD        Email exchange with M. Zhang, et al. re: Trust            0.10        875.00           $87.50
                                Agreement.

 04/26/2020   MSP     PD        Email exchange with M. Zhang re: client response to       0.10        875.00           $87.50
                                Wen entities’ arguments re: claims.

 04/26/2020   RMP     PD        Prepare for and participate on call re exit financing.    0.60      1445.00        $867.00

 04/26/2020   RMP     PD        Review motions to temporarily allow claims.               0.40      1445.00        $578.00

 04/27/2020   MSP     PD        Participate in creditors’ committee plan presentation     0.50        875.00       $437.50
                                and Q&A session arranged by debtor.

 04/27/2020   MSP     PD        Telephone calls (3) with Beth Dassa regarding Plan        0.10        875.00           $87.50
                                voting.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 129 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     55
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                         Hours           Rate      Amount

 04/27/2020   MSP     PD        Email exchange with S. He, et al. regarding               0.10        875.00           $87.50
                                questions for Committee presentation.

 04/27/2020   MSP     PD        Email exchange with J. Wang, Richard M.                   1.90        875.00      $1,662.50
                                Pachulski, et al. regarding potential Sunac Group
                                resolution; finalize stipulation regarding same.

 04/27/2020   MSP     PD        Analysis of FF valuation issue; email exchange with       1.10        875.00       $962.50
                                Richard M. Pachulski, Jeffrey W. Dulberg regarding
                                same (.10).

 04/27/2020   MSP     PD        Address Committee follow-up questions for                 2.90        875.00      $2,537.50
                                presentation and logistics issues, disseminating
                                materials to creditors after presentation, etc.; email
                                exchange with A. Behlmann, M. Kaplan, J. Wang et
                                al. regarding same (.10).

 04/27/2020   MSP     PD        Review and analysis of voting update; email               1.40        875.00      $1,225.00
                                exchange with Richard M. Pachulski, Jeffrey W.
                                Dulberg, et al regarding same (.20).

 04/27/2020   MSP     PD        Email exchange with T. Kessler, et al. regarding          0.10        875.00           $87.50
                                Swift question regarding potential resolution.

 04/27/2020   RMP     PD        Prepare for and participate on conference call re SQ      0.70      1445.00       $1,011.50
                                claim and telephone conference with JW re same.

 04/27/2020   RMP     PD        Review valuation issues and telephone conference          0.60      1445.00        $867.00
                                with M. Pagay re hiring a valuation expert.

 04/27/2020   RMP     PD        Review SQ and Sunac issues and review and                 0.70      1445.00       $1,011.50
                                respond to e-mails re same.

 04/27/2020   RMP     PD        Various telephone conferences and e=-mails re             0.40      1445.00        $578.00
                                Committee presentation.

 04/27/2020   RMP     PD        Review insider claims re voting.                          0.20      1445.00        $289.00

 04/27/2020   JWD     PD        Work on issues related to committee presentation on       0.30        895.00       $268.50
                                plan

 04/27/2020   JWD     PD        Review and respond to emails regarding creditor           0.20        895.00       $179.00
                                presentation

 04/27/2020   JWD     PD        Work on research regarding various insider issues         1.70        895.00      $1,521.50

 04/27/2020   JWD     PD        Emails regarding various claimants and plan               0.30        895.00       $268.50
                                objection issues

 04/27/2020   JWD     PD        Work on further insider research and response to          1.70        895.00      $1,521.50
                                SLC

 04/27/2020   JWD     PD        Review and respond to committee email regarding           0.20        895.00       $179.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 130 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     56
Jia Yueting                                                                                   Invoice 125123
46353 - 00002                                                                                 April 30, 2020


                                                                                      Hours           Rate      Amount
                                presentation issue
 04/27/2020   JWD     PD        Call with Eric Schnabel regarding plan and emails      0.20        895.00       $179.00
                                regarding same

 04/27/2020   JWD     PD        Review and respond to emails and calls with            0.30        895.00       $268.50
                                creditors regarding plan status and voting

 04/27/2020   JWD     PD        Work on correspondence to SLC                          0.30        895.00       $268.50

 04/27/2020   JWD     PD        Multiple calls with client team regarding voting       0.30        895.00       $268.50

 04/27/2020   BDD     PD        Email M. Pagay re responses to claimants who have      0.10        425.00           $42.50
                                filed motions for temp allowance/response to
                                objection to claims

 04/27/2020   BDD     PD        Email Epiq team re service of plan supplement          0.10        425.00           $42.50

 04/27/2020   BDD     PD        Call with M. Pagay re responses to                     0.10        425.00           $42.50
                                objections/motions to estimate claims

 04/27/2020   BDD     PD        Work on Stipulation resolving Tianjin Jiarui           1.80        425.00       $765.00
                                Huixing Corp Mgt claims and calls with/emails to
                                M. Pagay re same

 04/27/2020   BDD     PD        Emails to/calls with N. Brown re Tianjin               0.20        425.00           $85.00
                                Stipulations

 04/27/2020   BDD     PD        Preparation of Stip/Order re continuance of various    1.30        425.00       $552.50
                                hearings re Tianjin Jiarui Huixin Corporate
                                Management Co. Ltd and calls with/emails to M.
                                Pagay re same

 04/27/2020   BDD     PD        Emails to/calls with N. Brown re service of            0.20        425.00           $85.00
                                stip/orders

 04/27/2020   BDD     PD        Confer with Epiq re service of Plan supplement         0.10        425.00           $42.50

 04/27/2020   BDD     PD        Email M. Kulick re stipulation to continue Tianjin     0.10        425.00           $42.50
                                matters

 04/28/2020   MSP     PD        Telephone call with Jeffrey W. Dulberg regarding       0.10        875.00           $87.50
                                SLC information requests.

 04/28/2020   MSP     PD        Telephone calls (3) with Richard M. Pachulski          0.40        875.00       $350.00
                                regarding Plan voting analysis.

 04/28/2020   MSP     PD        Prepare dynamic voting analysis from Epiq voting       4.90        875.00      $4,287.50
                                data with permutations based on insider allegations
                                and resolution of temporary allowance motions and
                                other issues, as requested by Richard M. Pachulski;
                                email exchange with Richard M. Pachulski, et al.
                                regarding same (.10).
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                      Desc
                                      Main Document   Page 131 of 228

Pachulski Stang Ziehl & Jones LLP                                                            Page:     57
Jia Yueting                                                                                  Invoice 125123
46353 - 00002                                                                                April 30, 2020


                                                                                     Hours           Rate      Amount

 04/28/2020   MSP     PD        Address FF valuation issue; email exchanges with      3.30        875.00      $2,887.50
                                Richard M. Pachulski, C. Hsieh, et al. regarding
                                same (.50).

 04/28/2020   RMP     PD        Deal with IHL valuation issues.                       0.20      1445.00        $289.00

 04/28/2020   RMP     PD        Conferences with J. Dulberg and review issues re      0.40      1445.00        $578.00
                                insider status for voting.

 04/28/2020   RMP     PD        Review voting status and issues, correspondence to    0.60      1445.00        $867.00
                                Saval and telephone conference with J. Dulberg re
                                same.

 04/28/2020   JWD     PD        Review internal vote summary chart and emails re      0.20        895.00       $179.00
                                same

 04/28/2020   JWD     PD        Call with counsel for Sunac re settlement             0.50        895.00       $447.50

 04/28/2020   JWD     PD        Call with client team and M Pagay re plan issues      0.40        895.00       $358.00

 04/28/2020   JWD     PD        Call with M Pagay and emails re voting outcome        0.30        895.00       $268.50

 04/28/2020   JWD     PD        Calls and emails with J Wang re SLC issues            0.30        895.00       $268.50

 04/28/2020   JWD     PD        Call with M Zhang re SLC                              0.10        895.00           $89.50

 04/28/2020   JWD     PD        Emails and call with J Wang re SQ issues re plan      0.40        895.00       $358.00

 04/28/2020   JWD     PD        Research re claim voting and transfer issues          0.70        895.00       $626.50

 04/28/2020   JWD     PD        Finalize corr to SLC counsel                          1.50        895.00      $1,342.50

 04/28/2020   JWD     PD        Review D Saval corr re plan                           0.10        895.00           $89.50

 04/28/2020   JWD     PD        Further work on research and revisions to SLC corr    1.70        895.00      $1,521.50

 04/28/2020   JWD     PD        Emails with team re plan issues                       0.30        895.00       $268.50

 04/28/2020   JWD     PD        Emails and research re expert retention               0.70        895.00       $626.50

 04/28/2020   JWD     PD        Prepare Saval letter regarding plan inquiry and       1.20        895.00      $1,074.00
                                review research outcomes for same

 04/28/2020   BDD     PD        Email J. Dulberg re hearing binders                   0.10        425.00           $42.50

 04/28/2020   BDD     PD        Review pleadings and confer with N. Brown re 5/7      0.70        425.00       $297.50
                                hearings

 04/28/2020   BDD     PD        Emails N. DeLeon re 5/7 hearings                      0.20        425.00           $85.00

 04/28/2020   BDD     PD        Work on responses to motion to allow                  6.10        425.00      $2,592.50
                                claims/objections to claims (Chongqing, Han's San
                                Jose, Wen entities and Tianjin entities) (5.80);
                                emails to/calls with M. Pagay re same (.30)
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 132 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     58
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate       Amount

 04/29/2020   MSP     PD        Telephone call with Beth Dassa regarding Voting on      0.10        875.00           $87.50
                                plan.

 04/29/2020   MSP     PD        Telephone calls (3) with J. Wang regarding Plan         0.40        875.00        $350.00
                                voting.

 04/29/2020   MSP     PD        Telephone calls (2) with J. Wang regarding              0.20        875.00        $175.00
                                Tabulation issue.

 04/29/2020   MSP     PD        Telephone call with Jeffrey W. Dulberg regarding        0.10        875.00           $87.50
                                potential sale of creditor’s claim.

 04/29/2020   MSP     PD        Review, continually revise and advise client of        11.80        875.00      $10,325.00
                                voting results as they come in regarding plan for
                                purposes of tracking creditor votes in real-time and
                                address potential voting questions and errors;
                                numerous email exchanges with Richard M.
                                Pachulski, Jeffrey W. Dulberg, J. Wang, R. Jia, M.
                                Zhang, et al. regarding same.

 04/29/2020   RMP     PD        Review valuation issues and HL issues and               0.40      1445.00         $578.00
                                telephone conference with M. Litvak re same.

 04/29/2020   RMP     PD        Telephone conference with Schnabel re voting and        0.40      1445.00         $578.00
                                related issues and follow-up with client and J.
                                Dulberg.

 04/29/2020   RMP     PD        Review voting results through the day and telephone     1.80      1445.00        $2,601.00
                                conferences with JW, M. Pagay and J. Dulberg into
                                the evening regarding the incoming results through
                                the day.

 04/29/2020   RMP     PD        Telephone conference with Kaplan re SQ.                 0.10      1445.00         $144.50

 04/29/2020   RMP     PD        Review various MP iterations of voting.                 0.30      1445.00         $433.50

 04/29/2020   RMP     PD        Review SLC related e-mails and respond to same.         0.20      1445.00         $289.00

 04/29/2020   JWD     PD        Tel call w J Wang re plan balloting                     0.10        895.00           $89.50

 04/29/2020   JWD     PD        Review and update voting analysis for internal use      0.20        895.00        $179.00

 04/29/2020   JWD     PD        Follow up emails regarding plan voting with Epiq        0.70        895.00        $626.50
                                and J Wang

 04/29/2020   JWD     PD        Respond to R. Itkin inquiries regarding plan            0.20        895.00        $179.00

 04/29/2020   JWD     PD        Review voting analysis and permutations                 0.20        895.00        $179.00

 04/29/2020   JWD     PD        Emails regarding Sunec and Liuhuan issues               0.60        895.00        $537.00

 04/29/2020   JWD     PD        Correspond with client regarding 3018 issues and        0.20        895.00        $179.00
                                press release
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 133 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     59
Jia Yueting                                                                                    Invoice 125123
46353 - 00002                                                                                  April 30, 2020


                                                                                       Hours           Rate      Amount

 04/29/2020   JWD     PD        Call with Diana Perez regarding plan issue              0.10        895.00           $89.50

 04/29/2020   JWD     PD        Oversee issues regarding voting and work with           7.50        895.00      $6,712.50
                                client on numerous issues regarding same and
                                strategize 3018 issues through and past ballot
                                deadline

 04/29/2020   BDD     PD        Continue working on index/docs in preparation of        1.50        425.00       $637.50
                                5/7 hearings and multiple emails to/calls with N.
                                Brown re same

 04/29/2020   BDD     PD        Emails N. Brown re 5/7 hearings and document            0.30        425.00       $127.50
                                preparation

 04/29/2020   BDD     PD        Revisions to responses to objections to                 1.20        425.00       $510.00
                                claims/objections to motion allow claims

 04/29/2020   BDD     PD        Preparation of Order re Tianjin entities Stipulation    0.50        425.00       $212.50
                                and email M. Pagay re same

 04/30/2020   MSP     PD        Telephone calls (2) with Beth Dassa regarding           0.20        875.00       $175.00
                                Voting results.

 04/30/2020   MSP     PD        Telephone conference with Richard M. Pachulski, J.      1.20        875.00      $1,050.00
                                Wang, M. Zhang, et al. regarding Plan voting and
                                related claims matters.

 04/30/2020   MSP     PD        Email exchange with Richard M. Pachulski, J.            1.90        875.00      $1,662.50
                                Wang, M. Zhang, et al. regarding next steps after
                                voting results.

 04/30/2020   RMP     PD        Various telephone conferences with WP and JW and        0.70      1445.00       $1,011.50
                                review e-mails re SLC actions.

 04/30/2020   RMP     PD        Review voting results through early evening;            1.90      1445.00       $2,745.50
                                Review MP analysis and prepare for and participate
                                on team call re voting results.

 04/30/2020   RMP     PD        Telephone conferences and e-mails with MP re            0.40      1445.00        $578.00
                                voting issues.

 04/30/2020   RMP     PD        Telephone conference with Saval re status.              0.30      1445.00        $433.50

 04/30/2020   RMP     PD        Review e-mails and telephone conferences with JW        1.10      1445.00       $1,589.50
                                and client team re next steps and plan confirmation
                                issues.

 04/30/2020   JWD     PD        Emails with client team re late ballot issue            0.20        895.00       $179.00

 04/30/2020   JWD     PD        Review issues re possible late ballots                  0.40        895.00       $358.00

 04/30/2020   JWD     PD        Draft/review numerous emails re voting, claims          0.70        895.00       $626.50
                                objections and 3018 issues
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 134 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     60
Jia Yueting                                                                                      Invoice 125123
46353 - 00002                                                                                    April 30, 2020


                                                                                        Hours            Rate        Amount

 04/30/2020   JWD     PD        Analyze updated voting analysis re 3018 and insider       0.20        895.00         $179.00
                                issues

 04/30/2020   JWD     PD        Research issue re late ballot                             0.40        895.00         $358.00

 04/30/2020   JWD     PD        Call with client team re plan voting and conf prep        1.20        895.00        $1,074.00

 04/30/2020   JWD     PD        Respond to Committee inquiry re ballot analysis           0.20        895.00         $179.00

 04/30/2020   JWD     PD        Call with R Pachulski re plan issues                      0.10        895.00           $89.50

 04/30/2020   JWD     PD        Work on timeline issues                                   0.70        895.00         $626.50

 04/30/2020   BDD     PD        Work on Non Opposition/Replies to Motions to              5.10        425.00        $2,167.50
                                Allow/Withdrawal of Claim Objections re Han's San
                                Jose Hospitality, Tianjin entities, and Wen entities,
                                and conferences with/emails M. Pagay re same (4.9);
                                emails S. Lee re same (.20)

                                                                                        307.40                    $291,128.00

  Ret. of Prof./Other
 04/11/2020   BDD     RPO       Email T. Li re D. Shamah pro hac vice application         0.10        425.00           $42.50

 04/13/2020   BDD     RPO       Address pro hac vice filing issues re D. Shamah           0.20        425.00           $85.00
                                (OMM)

 04/17/2020   BDD     RPO       Email G. Downing re D. Shamah pro hac vice                0.10        425.00           $42.50
                                application

 04/21/2020   BDD     RPO       Email N. Brown re D. Shamah pro hac vice                  0.10        425.00           $42.50

 04/21/2020   BDD     RPO       Email N. DeLeon re D. Shamah pro hac vice                 0.10        425.00           $42.50
                                application

 04/22/2020   BDD     RPO       Email T. Li re order approving D. Shamah's pro hac        0.10        425.00           $42.50
                                vice application

 04/22/2020   BDD     RPO       Email N. Brown re entered order on D. Shamah pro          0.10        425.00           $42.50
                                hac vice application

 04/27/2020   BDD     RPO       Email M. Pagay re retention of BVI counsel                0.10        425.00           $42.50

                                                                                          0.90                       $382.50

  TOTAL SERVICES FOR THIS MATTER:                                                                               $583,027.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01         Desc
                                      Main Document   Page 135 of 228

Pachulski Stang Ziehl & Jones LLP                                                 Page:     61
Jia Yueting                                                                       Invoice 125123
46353 - 00002                                                                     April 30, 2020



 Expenses
 03/05/2020   BM         Business Meal [E111] Panini Kabob Grill, working meal,      25.63
                         BDD
 03/13/2020   CC         Conference Call [E105] AT&T Conference Call, RMP             2.82
 03/20/2020   BM         Business Meal [E111] Cafe 100, working meal, JWD             9.00
 03/20/2020   CC         Conference Call [E105] AT&T Conference Call, MSP            10.33
 03/20/2020   CC         Conference Call [E105] AT&T Conference Call, MSP            25.20
 03/20/2020   TR         Transcript [E116] Ben Hyatt Corp., JNP                     494.05
 03/22/2020   CC         Conference Call [E105] AT&T Conference Call, RMP            14.96
 03/27/2020   CC         Conference Call [E105] AT&T Conference Call, MSP            10.27
 03/29/2020   CC         Conference Call [E105] AT&T Conference Call, RMP             3.43
 03/30/2020   CC         Conference Call [E105] AT&T Conference Call, MSP             5.65
 03/31/2020   CC         Conference Call [E105] AT&T Conference Call, MSP             2.11
 03/31/2020   CC         Conference Call [E105] AT&T Conference Call, MSP            12.17
 04/01/2020   CC         Conference Call [E105] AT&T Conference Call, MSP            35.31
 04/01/2020   CC         Conference Call [E105] AT&T Conference Call, RMP            20.96
 04/02/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                 5.20
 04/02/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                 5.20
 04/02/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                 5.20
 04/02/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                                 5.20
 04/02/2020   RE2        SCAN/COPY ( 232 @0.10 PER PG)                               23.20
 04/02/2020   RE2        SCAN/COPY ( 148 @0.10 PER PG)                               14.80
 04/02/2020   RE2        SCAN/COPY ( 434 @0.10 PER PG)                               43.40
 04/02/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                 1.80
 04/02/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                                 3.60
 04/02/2020   RE2        SCAN/COPY ( 13 @0.10 PER PG)                                 1.30
 04/02/2020   RE2        SCAN/COPY ( 34 @0.10 PER PG)                                 3.40
 04/02/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                 1.80
 04/02/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                 1.80
 04/02/2020   RE2        SCAN/COPY ( 114 @0.10 PER PG)                               11.40
 04/02/2020   RE2        SCAN/COPY ( 114 @0.10 PER PG)                               11.40
 04/02/2020   RE2        SCAN/COPY ( 50 @0.10 PER PG)                                 5.00
 04/03/2020   LN         46353.00002 Lexis Charges for 04-03-20                      39.53
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 136 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:     62
Jia Yueting                                                                   Invoice 125123
46353 - 00002                                                                 April 30, 2020

 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20               22.55
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20                5.00
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20               12.75
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20               31.00
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20                7.40
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20               24.95
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20                5.00
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20               12.65
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20               12.65
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20                1.50
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20               11.05
 04/03/2020   PO         46353.00002 :Postage Charges for 04-03-20                4.00
 04/03/2020   RE2        SCAN/COPY ( 56 @0.10 PER PG)                             5.60
 04/03/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                             3.80
 04/03/2020   RE2        SCAN/COPY ( 26 @0.10 PER PG)                             2.60
 04/03/2020   RE2        SCAN/COPY ( 70 @0.10 PER PG)                             7.00
 04/03/2020   RE2        SCAN/COPY ( 31 @0.10 PER PG)                             3.10
 04/03/2020   RE2        SCAN/COPY ( 91 @0.10 PER PG)                             9.10
 04/03/2020   RE2        SCAN/COPY ( 31 @0.10 PER PG)                             3.10
 04/03/2020   RE2        SCAN/COPY ( 91 @0.10 PER PG)                             9.10
 04/03/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                             3.70
 04/03/2020   RE2        SCAN/COPY ( 54 @0.10 PER PG)                             5.40
 04/03/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                             3.60
 04/03/2020   RE2        SCAN/COPY ( 59 @0.10 PER PG)                             5.90
 04/03/2020   RE2        SCAN/COPY ( 87 @0.10 PER PG)                             8.70
 04/03/2020   RE2        SCAN/COPY ( 142 @0.10 PER PG)                           14.20
 04/03/2020   RE2        SCAN/COPY ( 43 @0.10 PER PG)                             4.30
 04/03/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                             3.80
 04/03/2020   RE2        SCAN/COPY ( 134 @0.10 PER PG)                           13.40
 04/03/2020   RE2        SCAN/COPY ( 434 @0.10 PER PG)                           43.40
 04/03/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                             1.80
 04/03/2020   RE2        SCAN/COPY ( 414 @0.10 PER PG)                           41.40
 04/03/2020   RE2        SCAN/COPY ( 102 @0.10 PER PG)                           10.20
 04/03/2020   RE2        SCAN/COPY ( 454 @0.10 PER PG)                           45.40
      Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document   Page 137 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:     63
Jia Yueting                                                                 Invoice 125123
46353 - 00002                                                               April 30, 2020


 04/03/2020   RE2        SCAN/COPY ( 140 @0.10 PER PG)                         14.00
 04/03/2020   RE2        SCAN/COPY ( 23 @0.10 PER PG)                           2.30
 04/03/2020   RE2        SCAN/COPY ( 99 @0.10 PER PG)                           9.90
 04/03/2020   RE2        SCAN/COPY ( 66 @0.10 PER PG)                           6.60
 04/03/2020   RE2        SCAN/COPY ( 160 @0.10 PER PG)                         16.00
 04/03/2020   RE2        SCAN/COPY ( 58 @0.10 PER PG)                           5.80
 04/03/2020   RE2        SCAN/COPY ( 55 @0.10 PER PG)                           5.50
 04/03/2020   RE2        SCAN/COPY ( 127 @0.10 PER PG)                         12.70
 04/03/2020   RE2        SCAN/COPY ( 119 @0.10 PER PG)                         11.90
 04/03/2020   RE2        SCAN/COPY ( 148 @0.10 PER PG)                         14.80
 04/03/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                           1.80
 04/03/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                           3.80
 04/03/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                           1.80
 04/03/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                           3.60
 04/03/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                           3.60
 04/03/2020   RE2        SCAN/COPY ( 107 @0.10 PER PG)                         10.70
 04/03/2020   RE2        SCAN/COPY ( 121 @0.10 PER PG)                         12.10
 04/03/2020   RE2        SCAN/COPY ( 20 @0.10 PER PG)                           2.00
 04/03/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                           3.80
 04/03/2020   RE2        SCAN/COPY ( 252 @0.10 PER PG)                         25.20
 04/03/2020   RE2        SCAN/COPY ( 168 @0.10 PER PG)                         16.80
 04/03/2020   RE2        SCAN/COPY ( 89 @0.10 PER PG)                           8.90
 04/03/2020   RE2        SCAN/COPY ( 331 @0.10 PER PG)                         33.10
 04/03/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                            0.30
 04/03/2020   RE2        SCAN/COPY ( 8 @0.10 PER PG)                            0.80
 04/03/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                           3.80
 04/03/2020   RE2        SCAN/COPY ( 34 @0.10 PER PG)                           3.40
 04/03/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                           3.60
 04/03/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                           3.60
 04/03/2020   RE2        SCAN/COPY ( 434 @0.10 PER PG)                         43.40
 04/03/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                           3.70
 04/03/2020   RE2        SCAN/COPY ( 82 @0.10 PER PG)                           8.20
 04/03/2020   RE2        SCAN/COPY ( 50 @0.10 PER PG)                           5.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 138 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:     64
Jia Yueting                                                                   Invoice 125123
46353 - 00002                                                                 April 30, 2020

 04/03/2020   RE2        SCAN/COPY ( 114 @0.10 PER PG)                           11.40
 04/03/2020   RE2        SCAN/COPY ( 232 @0.10 PER PG)                           23.20
 04/03/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                             1.00
 04/03/2020   RE2        SCAN/COPY ( 16 @0.10 PER PG)                             1.60
 04/03/2020   RE2        SCAN/COPY ( 56 @0.10 PER PG)                             5.60
 04/03/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10
 04/03/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                              0.20
 04/03/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                             1.00
 04/03/2020   RE2        SCAN/COPY ( 76 @0.10 PER PG)                             7.60
 04/03/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                             3.80
 04/03/2020   RE2        SCAN/COPY ( 127 @0.10 PER PG)                           12.70
 04/03/2020   RE2        SCAN/COPY ( 187 @0.10 PER PG)                           18.70
 04/06/2020   CC         Conference Call [E105] AT&T Conference Call, MSP        11.21
 04/08/2020   CC         Conference Call [E105] AT&T Conference Call, JWD         2.41
 04/08/2020   CC         Conference Call [E105] AT&T Conference Call, MSP        49.21
 04/09/2020   FE         46353.00002 FedEx Charges for 04-09-20                  19.86
 04/09/2020   LN         46353.00002 Lexis Charges for 04-09-20                  86.39
 04/09/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10
 04/09/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                             5.20
 04/09/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10
 04/09/2020   RE2        SCAN/COPY ( 148 @0.10 PER PG)                           14.80
 04/09/2020   RE2        SCAN/COPY ( 32 @0.10 PER PG)                             3.20
 04/09/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 04/09/2020   RE2        SCAN/COPY ( 43 @0.10 PER PG)                             4.30
 04/09/2020   RE2        SCAN/COPY ( 61 @0.10 PER PG)                             6.10
 04/10/2020   CC         Conference Call [E105] AT&T Conference Call, RMP         7.78
 04/10/2020   CC         Conference Call [E105] AT&T Conference Call, RMP         3.86
 04/13/2020   FE         46353.00002 FedEx Charges for 04-13-20                   9.82
 04/13/2020   FF         Filing Fee [E112] USDC, District Court, NB             400.00
 04/13/2020   RE2        SCAN/COPY ( 52 @0.10 PER PG)                             5.20
 04/14/2020   RE2        SCAN/COPY ( 40 @0.10 PER PG)                             4.00
 04/15/2020   RE2        SCAN/COPY ( 51 @0.10 PER PG)                             5.10
 04/15/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                             1.80
 04/16/2020   PO         46353.00001 :Postage Charges for 04-16-20                1.80
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 139 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:     65
Jia Yueting                                                                   Invoice 125123
46353 - 00002                                                                 April 30, 2020


 04/16/2020   RE2        SCAN/COPY ( 20 @0.10 PER PG)                             2.00
 04/16/2020   RE2        SCAN/COPY ( 35 @0.10 PER PG)                             3.50
 04/16/2020   RE2        SCAN/COPY ( 22 @0.10 PER PG)                             2.20
 04/16/2020   RE2        SCAN/COPY ( 198 @0.10 PER PG)                           19.80
 04/16/2020   RE2        SCAN/COPY ( 28 @0.10 PER PG)                             2.80
 04/16/2020   RE2        SCAN/COPY ( 393 @0.10 PER PG)                           39.30
 04/16/2020   RE2        SCAN/COPY ( 28 @0.10 PER PG)                             2.80
 04/16/2020   RE2        SCAN/COPY ( 22 @0.10 PER PG)                             2.20
 04/17/2020   CC         Conference Call [E105] AT&T Conference Call, JWD        18.12
 04/17/2020   PO         46353.00002 :Postage Charges for 04-17-20               11.90
 04/17/2020   PO         46353.00002 :Postage Charges for 04-17-20                4.00
 04/20/2020   CC         Conference Call [E105] AT&T Conference Call, RMP         9.52
 04/20/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 04/20/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 04/22/2020   CC         Conference Call [E105] AT&T Conference Call, MSP         4.60
 04/22/2020   PO         46353.00002 :Postage Charges for 04-22-20                5.80
 04/23/2020   CC         Conference Call [E105] AT&T Conference Call, RMP         0.60
 04/23/2020   LN         46353.00002 Lexis Charges for 04-23-20                  32.92
 04/23/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                             3.70
 04/23/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 04/24/2020   CC         Conference Call [E105] AT&T Conference Call, MSP         6.98
 04/24/2020   CC         Conference Call [E105] AT&T Conference Call, RMP        16.68
 04/24/2020   LN         46353.00002 Lexis Charges for 04-24-20                  30.96
 04/24/2020   PO         46353.00002 :Postage Charges for 04-24-20                7.20
 04/24/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 04/24/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 04/24/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                              0.30
 04/24/2020   RE2        SCAN/COPY ( 28 @0.10 PER PG)                             2.80
 04/24/2020   RE2        SCAN/COPY ( 29 @0.10 PER PG)                             2.90
 04/24/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 04/24/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 04/24/2020   RE2        SCAN/COPY ( 41 @0.10 PER PG)                             4.10
 04/24/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 140 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:     66
Jia Yueting                                                                   Invoice 125123
46353 - 00002                                                                 April 30, 2020

 04/24/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                               0.10
 04/24/2020   RE2        SCAN/COPY ( 3 @0.10 PER PG)                               0.30
 04/27/2020   CC         Conference Call [E105] AT&T Conference Call, MSP          3.91
 04/27/2020   CC         Conference Call [E105] AT&T Conference Call, MSP          3.06
 04/27/2020   PO         46353.00002 :Postage Charges for 04-27-20                 3.08
 04/27/2020   RE2        SCAN/COPY ( 54 @0.10 PER PG)                              5.40
 04/28/2020   CC         Conference Call [E105] AT&T Conference Call, MSP          4.76
 04/29/2020   CL         46353.00002 CourtLink charges for 04-29-20               17.08
 04/30/2020   PAC        Pacer - Court Research                                  568.50
 04/30/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                               0.40
 04/30/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                               0.90
 04/30/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                              3.70
 04/30/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                              1.20
 04/30/2020   RE2        SCAN/COPY ( 8 @0.10 PER PG)                               0.80
 04/30/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                              1.00
 04/30/2020   RE2        SCAN/COPY ( 5 @0.10 PER PG)                               0.50
 04/30/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                               0.70
 04/30/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                              1.10
 04/30/2020   RE2        SCAN/COPY ( 54 @0.10 PER PG)                              5.40
 04/30/2020   RE2        SCAN/COPY ( 87 @0.10 PER PG)                              8.70
 04/30/2020   RE2        SCAN/COPY ( 108 @0.10 PER PG)                            10.80
 04/30/2020   RE2        SCAN/COPY ( 318 @0.10 PER PG)                            31.80

   Total Expenses for this Matter                                           $3,204.83
      Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01               Desc
                                        Main Document   Page 141 of 228

Pachulski Stang Ziehl & Jones LLP                                                         Page:     67
Jia Yueting                                                                               Invoice 125123
46353 - 00002                                                                             April 30, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        04/30/2020

Total Fees                                                                                           $583,027.50

Total Expenses                                                                                             3,204.83

Less Courtesy Discount                                                                                 $58,302.75

Total Due on Current Invoice                                                                         $527,929.58

  Outstanding Balance from prior invoices as of        04/30/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 124692                   03/31/2020               $434,309.50            $3,849.82                  $402,385.03

             Total Amount Due on Current and Prior Invoices:                                         $930,314.61
      Case 2:19-bk-24804-VZ     Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01       Desc
                                Main Document   Page 142 of 228

                               Pachulski Stang Ziehl & Jones LLP
                                          10100 Santa Monica Blvd.
                                                 13th Floor
                                           Los Angeles, CA 90067
                                                                      May 31, 2020
Jia Yueting                                                           Invoice 125197
Faraday Future                                                        Client   46353
18455 S. Figueroa Street                                              Matter   00002
Gardena, CA 90248
                                                                               JWD

RE: Post Petition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 05/31/2020
                 FEES                                                 $474,236.50
                 EXPENSES                                              $54,089.96
                 LESS COURTESY DISCOUNT                                $47,423.65
                 TOTAL CURRENT CHARGES                                $480,902.81

                 BALANCE FORWARD                                      $930,314.61
                 TOTAL BALANCE DUE                                   $1,411,217.42
       Case 2:19-bk-24804-VZ        Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document   Page 143 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:     2
Jia Yueting                                                                 Invoice 125197
46353 - 00002                                                               May 31, 2020




  Summary of Services by Professional
  ID        Name                              Title               Rate       Hours               Amount

 BDD        Dassa, Beth D.                    Paralegal          425.00      65.40            $27,795.00

 HCK        Kevane, Henry C.                  Partner           1075.00       0.40              $430.00

 JKH        Hunter, James K. T.               Counsel            995.00       1.20             $1,194.00

 JWD        Dulberg, Jeffrey W.               Partner            895.00      90.20            $80,729.00

 LAF        Forrester, Leslie A.              Other              450.00       6.40             $2,880.00

 MSP        Pagay, Malhar S.                  Partner            875.00     239.50           $209,562.50

 RMP        Pachulski, Richard M.             Partner           1445.00      84.30           $121,813.50

 SEG        Goldich, Stanley E.               Partner           1025.00       0.60              $615.00

 TCF        Flanagan, Tavi C.                 Counsel            725.00      40.30            $29,217.50

                                                                           528.30            $474,236.50
       Case 2:19-bk-24804-VZ              Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01        Desc
                                          Main Document   Page 144 of 228

Pachulski Stang Ziehl & Jones LLP                                                    Page:     3
Jia Yueting                                                                          Invoice 125197
46353 - 00002                                                                        May 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                              Hours                       Amount

 BL                 Bankruptcy Litigation [L430]                              7.80                      $8,728.00

 CA                 Case Administration [B110]                                5.00                      $3,282.00

 CO                 Claims Admin/Objections[B310]                            35.60                     $30,572.00

 CP                 Compensation Prof. [B160]                                 9.60                      $9,236.00

 CPO                Comp. of Prof./Others                                     7.60                      $3,653.00

 EC                 Executory Contracts [B185]                                4.20                      $3,006.00

 FF                 Financial Filings [B110]                                  1.60                       $995.00

 FN                 Financing [B230]                                          3.40                      $3,043.00

 PD                 Plan & Disclosure Stmt. [B320]                          425.50                    $393,886.50

 RPO                Ret. of Prof./Other                                      28.00                     $17,835.00

                                                                            528.30                    $474,236.50
      Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document   Page 145 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:     4
Jia Yueting                                                                 Invoice 125197
46353 - 00002                                                               May 31, 2020


  Summary of Expenses
  Description                                                                                    Amount
Bloomberg                                                                               $120.00
Conference Call [E105]                                                                  $138.60
CourtLink                                                                                    $5.19
Lexis/Nexis- Legal Research [E                                                          $846.41
Legal Vision Atty Mess Service                                                          $509.50
Outside Services                                                                      $50,000.00
Pacer - Court Research                                                                  $417.90
Postage [E108]                                                                               $8.06
Reproduction Expense [E101]                                                                  $7.60
Reproduction/ Scan Copy                                                                $2,036.70

                                                                                      $54,089.96
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 146 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     5
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

  Bankruptcy Litigation [L430]
 05/01/2020   MSP     BL        Email exchange with D. Xu, Jeffrey W. Dulberg, et        0.10        875.00           $87.50
                                al. regarding SLC request for PTH amended
                                organizational document, Evergrande agreement.

 05/01/2020   RMP     BL        Review SLC discovery request and telephone               0.40      1445.00        $578.00
                                conference with client re same.

 05/04/2020   MSP     BL        Email exchange with S. Uhland, Richard M.                0.10        875.00           $87.50
                                Pachulski, et al. regarding confidentiality agreement
                                with SLC to facilitate document production.

 05/04/2020   MSP     BL        Address SLC informal discovery request and draft         1.80        875.00      $1,575.00
                                response; email exchange with D. Perez, T. Li, S.
                                Uhland et al. regarding same (.10).

 05/04/2020   RMP     BL        Review SLC discovery request and review and              0.40      1445.00        $578.00
                                respond to e-mails re same.

 05/04/2020   RMP     BL        Review Evergrande document issues and follow-up          0.40      1445.00        $578.00
                                with M. Pagay and S. Uhland re same.

 05/04/2020   JWD     BL        Review and respond to emails re SLC status               0.20        895.00       $179.00

 05/05/2020   MSP     BL        Telephone call with R. Marticello regarding Motion       0.50        875.00       $437.50
                                to Dismiss H. Liu nondischargeability proceeding.

 05/05/2020   RMP     BL        Prepare for and participate on call with Saval, draft    1.40      1445.00       $2,023.00
                                offer to SLC and Wen entities and telephone
                                conference with JW re same.

 05/05/2020   JWD     BL        Draft/review emails regarding Thursday hearing           0.30        895.00       $268.50

 05/06/2020   RMP     BL        Telephone conferences with SLC counsel and with          0.70      1445.00       $1,011.50
                                client re settlement negotiations.

 05/07/2020   MSP     BL        Telephone call with R. Marticello regarding H. Liu       0.20        875.00       $175.00
                                nondischargeability action.

 05/07/2020   MSP     BL        Email exchange with S. Uhland, M. Parish, et al.         0.10        875.00           $87.50
                                regarding SLC confidentiality agreement.

 05/11/2020   MSP     BL        Email exchange with W. Pao, Jeffrey W. Dulberg           0.20        875.00       $175.00
                                regarding SLC appeal status report.

 05/12/2020   MSP     BL        Email exchange with D. Xu, M. Parish, Jeffrey W.         0.30        875.00       $262.50
                                Dulberg, et al. regarding SLC non-disclosure
                                agreement.

 05/12/2020   JWD     BL        Review NDA issues and email with M. Pagay                0.30        895.00       $268.50
                                regarding same
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 147 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     6
Jia Yueting                                                                                   Invoice 125197
46353 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate      Amount

 05/13/2020   MSP     BL        Email exchange with M. Parish, et al. regarding SLC    0.10        875.00           $87.50
                                confidentiality agreement, professional eyes only
                                restriction.

 05/27/2020   JWD     BL        Call with R Pachulski and M Pagay re conf issues       0.30        895.00       $268.50

                                                                                       7.80                    $8,728.00

  Case Administration [B110]
 05/01/2020   MSP     CA        Telephone call with Beth Dassa and email exchange      0.80        875.00       $700.00
                                with S. Uhland, T. Li, D. Perez, W. Pao, L. Han et
                                al. regarding updating case and plan timeline.

 05/01/2020   BDD     CA        Update critical dates memo and case timeline and       0.70        425.00       $297.50
                                emails J. Dulberg and M. Pagay re same

 05/01/2020   BDD     CA        Attend to misc. calendaring matters with M.            0.20        425.00           $85.00
                                DesJardien

 05/05/2020   MSP     CA        Email exchange with Jeffrey W. Dulberg and Beth        0.10        875.00           $87.50
                                Dassa regarding Thursday hearing matters,
                                preparation, etc.

 05/05/2020   JWD     CA        Emails re calendar and WIP updates                     0.20        895.00       $179.00

 05/05/2020   BDD     CA        Attend to misc. calendaring matters with M.            0.20        425.00           $85.00
                                DesJardien

 05/05/2020   BDD     CA        Revisions to critical dates memo/case timeline and     0.30        425.00       $127.50
                                email M. Pagay re same

 05/07/2020   BDD     CA        Attend to misc. calendaring matters                    0.20        425.00           $85.00

 05/12/2020   BDD     CA        Email M. Pagay re revised critical dates               0.10        425.00           $42.50

 05/20/2020   JWD     CA        Emails and call with Wall Street Journal reporter      0.20        895.00       $179.00

 05/21/2020   JWD     CA        Review and revise case checklist                       0.30        895.00       $268.50

 05/26/2020   BDD     CA        Attend to calendaring matters relating to plan         0.20        425.00           $85.00
                                confirmation and email M. Pagay re same

 05/29/2020   JWD     CA        Call with R Pachulski re next tasks                    0.20        895.00       $179.00

 05/29/2020   JWD     CA        Review emails re meeting                               0.10        895.00           $89.50

 05/29/2020   BDD     CA        Attend to calendaring matters                          0.10        425.00           $42.50

 05/31/2020   JWD     CA        Review updated timeline from Latham and draft          0.30        895.00       $268.50
                                email regarding same

 05/31/2020   JWD     CA        Emails with Beth Dassa regarding Rule 2015             0.20        895.00       $179.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 148 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     7
Jia Yueting                                                                                      Invoice 125197
46353 - 00002                                                                                    May 31, 2020


                                                                                         Hours           Rate      Amount
                                statement
 05/31/2020   JWD     CA        Review email re task list                                 0.10        895.00           $89.50

 05/31/2020   BDD     CA        Update critical dates memo and email J. Dulberg re        0.40        425.00       $170.00
                                same

 05/31/2020   BDD     CA        Emails J. Dulberg re Rule 2015.3 deadlines                0.10        425.00           $42.50

                                                                                          5.00                    $3,282.00

  Claims Admin/Objections[B310]
 05/01/2020   MSP     CO        Review, analysis regarding claim settlement issues;       0.80        875.00       $700.00
                                email exchange with D. Perez, M. Zhang, Richard
                                M. Pachulski, et al. regarding same (.10).

 05/01/2020   MSP     CO        Address currency rate issue; email exchange with D.       1.10        875.00       $962.50
                                Perez, S. He et al. regarding same (.10).

 05/01/2020   RMP     CO        Review and respond to various e-mails re allowed          0.70      1445.00       $1,011.50
                                debt claim issues and conference with M. Pagay re
                                same.

 05/01/2020   JWD     CO        Review pleadings re claims objections and calendar        0.20        895.00       $179.00

 05/01/2020   JWD     CO        Emails with M Pagay re SLC settlement                     0.10        895.00           $89.50

 05/01/2020   JWD     CO        Emails re claim objection process                         0.10        895.00           $89.50

 05/01/2020   BDD     CO        Prepare Stipulations/Orders re dismissal of Sunec,        3.40        425.00      $1,445.00
                                Tianjin and Han's claim objections and multiple
                                emails/calls with M. Pagay; emails S. Lee re same

 05/01/2020   BDD     CO        Email Epiq team re service of today's pleadings           0.10        425.00           $42.50

 05/04/2020   MSP     CO        Email exchange with M. Zhang, et al. regarding            0.10        875.00           $87.50
                                substantive claims objections.

 05/04/2020   RMP     CO        Review potential resolutions of various disputed          1.70      1445.00       $2,456.50
                                creditors and telephone conferences with client
                                representatives and e-mails from Team re same.

 05/04/2020   JWD     CO        Call with R Itkin re possible late claim and emails re    0.30        895.00       $268.50
                                same

 05/04/2020   JWD     CO        Review filings and docket re claim objections and         0.30        895.00       $268.50
                                respond to Committee email re same

 05/04/2020   BDD     CO        Review O-Film entities voting status and email M.         0.10        425.00           $42.50
                                Pagay re same

 05/04/2020   BDD     CO        Prepare Notice of Withdrawal of Objection to              0.60        425.00       $255.00
                                O-Film Claim 33 and emails M. Pagay and N.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 149 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount
                                Brown re same
 05/04/2020   BDD     CO        Email M. Pagay re Sunec stipulation to dismiss          0.10        425.00           $42.50
                                objection to claims

 05/04/2020   BDD     CO        Email Epiq team re service of pleadings today           0.10        425.00           $42.50

 05/04/2020   BDD     CO        Review 5/7 matters going forward and emails             0.50        425.00       $212.50
                                to/conferences with N. Brown re same

 05/04/2020   BDD     CO        Work on hearing index with N. Brown                     0.30        425.00       $127.50

 05/04/2020   BDD     CO        Email N Brown re hearing agenda                         0.10        425.00           $42.50

 05/04/2020   BDD     CO        Confer with M. Pagay re hearing agenda                  0.10        425.00           $42.50

 05/05/2020   RMP     CO        Review and respond to e-mails re Shan.                  0.30      1445.00        $433.50

 05/05/2020   JWD     CO        Work on issues for claim hearing and respond to B       0.20        895.00       $179.00
                                Dassa re same

 05/05/2020   BDD     CO        Review all matters for 5/7 hearing and email J.         0.60        425.00       $255.00
                                Dulberg and M. Pagay re same

 05/05/2020   BDD     CO        Email J. Dulberg re Chongqing Stip to dismiss           0.10        425.00           $42.50
                                objection to claims

 05/05/2020   BDD     CO        Revisions to Stip to Dismiss Obj to Claims &            0.20        425.00           $85.00
                                Motion for Temp Allowance of Claims
                                (Sunec/Tianjin) and emails N. Brown re same

 05/05/2020   BDD     CO        Email N. Brown re entry of orders on stipulations re    0.10        425.00           $42.50
                                5/7 hearing matters

 05/05/2020   BDD     CO        Email M. Pagay re Orders on stipulations re 5/7         0.10        425.00           $42.50
                                hearing

 05/05/2020   BDD     CO        Prepare orders on omni duplicate claim objections       1.10        425.00       $467.50
                                and omni objections that lack supporting
                                documentation (1.1); email M. Pagay re same (.10)

 05/05/2020   BDD     CO        Email N. Brown re Chongqing Stip/Order                  0.10        425.00           $42.50

 05/05/2020   BDD     CO        Email M. Pagay re service of Chongqing stip             0.10        425.00           $42.50

 05/05/2020   BDD     CO        Prepare Notice of Dismissal re Nanchang O-Film          0.50        425.00       $212.50
                                Objection to Claim 33 (.30); emails M. Pagay and N.
                                Brown re same (.20)

 05/06/2020   JWD     CO        Emails regarding late filed claim                       0.10        895.00           $89.50

 05/06/2020   JWD     CO        Review issues regarding late filed claim                0.30        895.00       $268.50

 05/06/2020   JWD     CO        Review motion for late-filed claim and draft/review     0.50        895.00       $447.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 150 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     9
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount
                                emails re same
 05/06/2020   BDD     CO        Review final tentatives and confer with N. Brown re     0.30        425.00       $127.50
                                pleadings needed

 05/06/2020   BDD     CO        Email Epiq re updating claims register                  0.10        425.00           $42.50

 05/06/2020   BDD     CO        Email N. Brown re claim filed by Shanghai Haiyue        0.10        425.00           $42.50
                                Investment Management Co.

 05/06/2020   BDD     CO        Email R. Pachulski, J. Dulberg and M. Pagay re late     0.10        425.00           $42.50
                                filed claim filed by Shanghai Haiyue Investment
                                Management Co.

 05/06/2020   BDD     CO        Email M. Pagay re order on stipulations to dismiss      0.10        425.00           $42.50
                                various objections to claims

 05/07/2020   BDD     CO        Email N. DeLeon re 5/7 hearing                          0.10        425.00           $42.50

 05/07/2020   BDD     CO        Email M. Pagay re orders on omni dupe and claims        0.10        425.00           $42.50
                                that lack supporting documentation

 05/07/2020   BDD     CO        Email N. Brown re orders to be lodged today             0.10        425.00           $42.50

 05/07/2020   BDD     CO        Work with N. Brown on Omni orders on claim              0.50        425.00       $212.50
                                objections re duplication and lack of supporting
                                documentation

 05/07/2020   BDD     CO        Email Epiq re documents to be served out today          0.10        425.00           $42.50

 05/07/2020   BDD     CO        Further revisions to orders re omni dupe and lack of    0.80        425.00       $340.00
                                supporting documentation objections and emails N.
                                Brown re same

 05/09/2020   JWD     CO        Emails with B Dassa re non-opp to motion re late        0.10        895.00           $89.50
                                filed claim

 05/10/2020   RMP     CO        Review Han's issues and review e-mails re same.         0.30      1445.00        $433.50

 05/10/2020   JWD     CO        Review supplement re claim allowance motion and         0.20        895.00       $179.00
                                emails with paralegal re same

 05/11/2020   MSP     CO        Telephone call with M. Zhang regarding L. Shan          0.30        875.00       $262.50
                                claims.

 05/11/2020   MSP     CO        Email exchange with P. Topper, et al. regarding         0.10        875.00           $87.50
                                Sunec Group claims, stipulation, etc.

 05/11/2020   MSP     CO        Email exchange with J. Wang, A. Behlmann, M.            0.80        875.00       $700.00
                                Kaplan, P. Topper, et al. regarding Sunac Group
                                claims.

 05/11/2020   RMP     CO        Review Suna issues and other potential claim            0.80      1445.00       $1,156.00
                                objections and telephone conferences re same.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 151 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/11/2020   RMP     CO        Deal with Shan issues and telephone conferences re      0.40      1445.00        $578.00
                                same.

 05/11/2020   RMP     CO        Review analysis of Wen claims.                          0.40      1445.00        $578.00

 05/11/2020   JWD     CO        Review and revise non-opp re motion for late claim      0.30        895.00       $268.50
                                and emails re same

 05/11/2020   JWD     CO        Review entered claim order                              0.10        895.00           $89.50

 05/11/2020   BDD     CO        Preparation of Non-Opposition to Shanghai Haiyue        0.80        425.00       $340.00
                                Investment Management Co's Motion to Deem Proof
                                of Claim Timely Filed (.50); emails N. Brown re
                                same (.10); emails J. Dulberg and M. Pagay re same
                                (.10); email J. Wang and M. Zhang re same (.10)

 05/12/2020   MSP     CO        Email exchange with A. Behlmann, M. Kaplan, J.          0.50        875.00       $437.50
                                Wang, P. Topper, et al. regarding Sunac Group
                                claims.

 05/12/2020   MSP     CO        Email exchange with S. Uhland, et al. regarding         0.10        875.00           $87.50
                                Evergrande claim.

 05/12/2020   MSP     CO        Email exchange with Beth Dassa, et al. regarding        0.10        875.00           $87.50
                                claim objection order.

 05/12/2020   MSP     CO        Email exchanges with Richard M. Pachulski, M.           1.70        875.00      $1,487.50
                                Zhang, J. Wang, P. Buenger, et al. regarding L. Shan
                                claims, status of negotiations, next steps.

 05/12/2020   RMP     CO        Telephone conferences re Shan claims and review         0.60      1445.00        $867.00
                                and respond to e-mails re same.

 05/12/2020   RMP     CO        Deal with Sunac issues and e-mails re same.             0.20      1445.00        $289.00

 05/12/2020   RMP     CO        Telephone conferences with client re Shan's request     0.30      1445.00        $433.50
                                for ESOP shares.

 05/12/2020   JWD     CO        Emails regarding Shan settlement                        0.30        895.00       $268.50

 05/14/2020   RMP     CO        Deal with and continue Shan negotiations and            0.30      1445.00        $433.50
                                telephone conference with M. Pagay re same.

 05/15/2020   RMP     CO        Review Shan status and telephone conference with        0.40      1445.00        $578.00
                                Kaplan re claim.

 05/16/2020   RMP     CO        Review and respond to e-mails re Shan.                  0.30      1445.00        $433.50

 05/17/2020   MSP     CO        Revise settlement agreement per client comments;        0.50        875.00       $437.50
                                email exchange with L. Juergens, et al. regarding
                                same.

 05/20/2020   RMP     CO        Prepare for and participate on Shan call.               0.40      1445.00        $578.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 152 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    11
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate       Amount

 05/21/2020   RMP     CO        Review litigation action chart.                          0.10      1445.00         $144.50

 05/21/2020   BDD     CO        Email S. Persichilli re weekly claims register           0.10        425.00           $42.50

 05/22/2020   MSP     CO        Attention to outstanding claim matters; email            2.80        875.00       $2,450.00
                                exchange with Richard M. Pachulski, D. Perez, T. Li
                                et al. regarding same (.10).

 05/22/2020   RMP     CO        Review and respond to e-mails re claim                   0.30      1445.00         $433.50
                                reconciliation.

 05/23/2020   MSP     CO        Email exchange with J. Wang, et al. regarding            0.10        875.00           $87.50
                                claims reconciliation process.

 05/24/2020   MSP     CO        Email exchange with J. Wang, M. Zhang, Richard           0.90        875.00        $787.50
                                M. Pachulski, et al. regarding Allowed Debt Claim
                                Allocation Amount.

 05/24/2020   JWD     CO        Review emails re claim objection issues                  0.30        895.00        $268.50

 05/25/2020   MSP     CO        Review, analysis and draft email to S. Uhland, et al.    1.30        875.00       $1,137.50
                                regarding Disputes regarding Allowed Debt Claim
                                Allocation Amount.

 05/25/2020   MSP     CO        Email exchange with L. Sun, S. Uhland, et al.            0.10        875.00           $87.50
                                regarding Claim amount reconciliation.

 05/25/2020   RMP     CO        Review Sunac issues and status.                          0.10      1445.00         $144.50

 05/26/2020   MSP     CO        Email exchange with P. Topper et al. regarding           0.10        875.00           $87.50
                                Motion to Amend claim 21.

 05/26/2020   MSP     CO        Email exchange with M. Zhang, J. Wang et al.             0.90        875.00        $787.50
                                regarding Claims reconciliation and going-forward
                                strategy.

 05/26/2020   RMP     CO        Review Sunac and other related issues.                   0.30      1445.00         $433.50

 05/28/2020   JWD     CO        Review client email re Sunac                             0.10        895.00           $89.50

 05/28/2020   BDD     CO        Email S. Persichilli re weekly claims register           0.10        425.00           $42.50

 05/29/2020   RMP     CO        Deal with Committee re Sunac.                            0.20      1445.00         $289.00

                                                                                        35.60                    $30,572.00

  Compensation Prof. [B160]
 05/04/2020   MSP     CP        Email exchange with Jeffrey W. Dulberg, et al.           0.10        875.00           $87.50
                                regarding Order regarding fee applications.

 05/04/2020   RMP     CP        Deal with fee payment issues and e-mails re same.        0.60      1445.00         $867.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 153 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:    12
Jia Yueting                                                                                   Invoice 125197
46353 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate      Amount

 05/04/2020   JWD     CP        Work on issues, draft/review emails re fee order       0.50        895.00       $447.50

 05/04/2020   JWD     CP        Review and revise omnibus fee order (.2) and emails    0.50        895.00       $447.50
                                re same with staff and other profs (.3)

 05/05/2020   JWD     CP        Emails re fee payment issues with Committee            0.10        895.00           $89.50

 05/06/2020   RMP     CP        Deal with First Fee App issues and review and          0.60      1445.00        $867.00
                                respond to e-mails re same.

 05/06/2020   JWD     CP        Call with Richard Pachulski regarding fee issues       0.20        895.00       $179.00

 05/06/2020   JWD     CP        Work on charts and emails regarding fee sharing        1.50        895.00      $1,342.50

 05/06/2020   JWD     CP        Further work on charts and emails regarding fee        0.70        895.00       $626.50
                                sharing

 05/11/2020   MSP     CP        Email exchange with Jeffrey W. Dulberg, Beth           0.10        875.00           $87.50
                                Dassa regarding Non-opposition to motion to allow
                                claim, etc.

 05/11/2020   JWD     CP        Emails re fee order status                             0.10        895.00           $89.50

 05/11/2020   JWD     CP        Work on April bill                                     0.50        895.00       $447.50

 05/12/2020   MSP     CP        Email exchange with Jeffrey W. Dulberg, Beth           0.20        875.00       $175.00
                                Dassa, et al. regarding fee application orders.

 05/12/2020   JWD     CP        Emails regarding new fee orders and calls with Beth    0.80        895.00       $716.00
                                Dassa regarding same

 05/13/2020   MSP     CP        Telephone call with Beth Dassa regarding Orders        0.10        875.00           $87.50
                                granting fee applications.

 05/13/2020   JWD     CP        Review entered fee orders and emails re same           0.20        895.00       $179.00

 05/14/2020   MSP     CP        Email exchange with Jeffrey W. Dulberg, A.             0.10        875.00           $87.50
                                Behlmann, J. Prol, et al. regarding Information
                                needed for fee payments and Effective Date
                                estimates.

 05/14/2020   MSP     CP        Email exchange with R. Moon, Jeffrey W. Dulberg,       0.10        875.00           $87.50
                                Beth Dassa, et al. regarding PQBDN fee payment.

 05/14/2020   JWD     CP        Work on professional fee distribution issues           0.60        895.00       $537.00

 05/15/2020   MSP     CP        Email exchange with A. Behlmann, et al. regarding      0.10        875.00           $87.50
                                fee payment information.

 05/15/2020   JWD     CP        Attend to issues re allocating professional fee        0.40        895.00       $358.00
                                awards and arranging for payment of same

 05/15/2020   JWD     CP        Work on issues re distribution re approved fees        0.30        895.00       $268.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 154 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    13
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

 05/18/2020   JWD     CP        Further oversight of professional fee distributions      0.70        895.00       $626.50
                                and revise charts re same

 05/18/2020   JWD     CP        Emails with A Behlmann re fee app                        0.10        895.00           $89.50

 05/18/2020   JWD     CP        Attend to issues re distr on interim orders              0.40        895.00       $358.00

                                                                                         9.60                    $9,236.00

  Comp. of Prof./Others
 05/01/2020   BDD     CPO       Email S. Persichilli re Epiq fee application             0.10        425.00           $42.50

 05/01/2020   BDD     CPO       Email J. Dulberg re fee order                            0.10        425.00           $42.50

 05/03/2020   BDD     CPO       Work on interim fee order and email J. Dulberg re        1.10        425.00       $467.50
                                same

 05/04/2020   JWD     CPO       Work on chart for distribution and voluntary             0.50        895.00       $447.50
                                holdbacks

 05/04/2020   JWD     CPO       Further work on fee chart and review and respond to      0.20        895.00       $179.00
                                emails with Committee re same

 05/04/2020   BDD     CPO       Email Epiq re approval of 1st interim fee application    0.10        425.00           $42.50

 05/04/2020   BDD     CPO       Revisions to omnibus fee order and emails J.             0.80        425.00       $340.00
                                Dulberg and N. Brown re same

 05/05/2020   JWD     CPO       Review modified fee order and emails re same with        0.20        895.00       $179.00
                                profs

 05/05/2020   BDD     CPO       Further revisions to order on fee applications and       0.40        425.00       $170.00
                                emails J. Dulberg re same

 05/05/2020   BDD     CPO       Email J. Dulberg re redline of fee order                 0.10        425.00           $42.50

 05/05/2020   BDD     CPO       Email N. Brown re fee order                              0.10        425.00           $42.50

 05/06/2020   BDD     CPO       Research re post petition retainers received in          0.60        425.00       $255.00
                                connection with Maples retention application (.50);
                                emails M. Pagay re same (.10)

 05/06/2020   BDD     CPO       Review Zurzolo's procedures for post-petition            0.20        425.00           $85.00
                                retainers and email M. Pagay re same

 05/12/2020   BDD     CPO       Prepare 4 separate orders re fee applications and        1.50        425.00       $637.50
                                multiple emails to/calls with J. Dulberg re same

 05/13/2020   BDD     CPO       Email W. Pao and D. Perez re OMM entered fee             0.10        425.00           $42.50
                                order

 05/13/2020   BDD     CPO       Email S. Perschilli re Epiq entered fee order            0.10        425.00           $42.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 155 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:    14
Jia Yueting                                                                                   Invoice 125197
46353 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate      Amount

 05/13/2020   BDD     CPO       Email R. Moon re PQBDN entered fee order               0.10        425.00           $42.50

 05/13/2020   BDD     CPO       Review all entered fee orders and emails N. Brown      0.40        425.00       $170.00
                                re same

 05/14/2020   BDD     CPO       Email J. Dulberg re Epiq and PQBDN fees                0.10        425.00           $42.50

 05/14/2020   BDD     CPO       Email R. Moon re approved fees                         0.10        425.00           $42.50

 05/14/2020   BDD     CPO       Email S. Persichilli re Epiq approved fees             0.10        425.00           $42.50

 05/14/2020   BDD     CPO       Email M. Pagay re revised Francis declaration          0.10        425.00           $42.50

 05/15/2020   BDD     CPO       Email J. Dulberg re Epiq and PQBDN wire                0.10        425.00           $42.50
                                instructions

 05/18/2020   BDD     CPO       Email R. Moon re wire transfer                         0.10        425.00           $42.50

 05/18/2020   BDD     CPO       Email S. Persichilli re Epiq wire transfer             0.10        425.00           $42.50

 05/18/2020   BDD     CPO       Email J. Dulberg re wires transmitted                  0.10        425.00           $42.50

 05/21/2020   BDD     CPO       Emails N. Brown re Maples retention applicaion         0.10        425.00           $42.50

                                                                                       7.60                    $3,653.00

  Executory Contracts [B185]
 05/07/2020   MSP     EC        Email exchange with Jeffrey W. Dulberg, et al.         0.10        875.00           $87.50
                                regarding motion to extend time to assume or reject
                                leases.

 05/08/2020   BDD     EC        Prepare second motion/order re extension of time to    1.40        425.00       $595.00
                                assume/reject non residential real property leases
                                and emails M. Pagay re same

 05/08/2020   MSP     EC        Telephone call with Beth Dassa regarding second        0.10        875.00           $87.50
                                motion to extend time to assume or reject leases.

 05/08/2020   MSP     EC        Telephone call with Beth Dassa regarding second        0.10        875.00           $87.50
                                motion to extend time to assume or reject leases.

 05/08/2020   MSP     EC        Revise and finalize second motion to extend time to    2.10        875.00      $1,837.50
                                assume/reject leases and landlord letter; email
                                exchange with Beth Dassa, M. Zhang regarding
                                same (.10).

 05/11/2020   BDD     EC        Conference with J. Dulberg re non-opposition to 2nd    0.10        425.00           $42.50
                                motion to extend time to assume/reject
                                non-residential real property leases

 05/11/2020   JWD     EC        Review 356d4 motion and emails re same                 0.30        895.00       $268.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                   Desc
                                      Main Document   Page 156 of 228

Pachulski Stang Ziehl & Jones LLP                                                          Page:    15
Jia Yueting                                                                                Invoice 125197
46353 - 00002                                                                              May 31, 2020


                                                                                    4.20                    $3,006.00

  Financial Filings [B110]
 05/14/2020   MSP     FF        Telephone call with Beth Dassa regarding monthly    0.10        875.00          $87.50
                                operating report information.

 05/14/2020   MSP     FF        Email exchange with R. Jia, Beth Dassa regarding    0.10        875.00          $87.50
                                Monthly Operating Report.

 05/14/2020   BDD     FF        Email M. Pagay re April MOR                         0.10        425.00          $42.50

 05/14/2020   BDD     FF        Email R. Jia re April monthly operating report      0.10        425.00          $42.50

 05/14/2020   BDD     FF        Email R. Jia re April MOR                           0.10        425.00          $42.50

 05/15/2020   MSP     FF        Email exchange with Beth Dassa, R. Jia regarding    0.50        875.00       $437.50
                                April monthly operating report (.20); review and
                                approve same for filing.

 05/15/2020   BDD     FF        Review and revise April MOR and email M. Pagay      0.40        425.00       $170.00
                                and R. Jia re same

 05/19/2020   BDD     FF        Work on amended April MOR and emails M. Pagay       0.20        425.00          $85.00
                                and N. Brown re same

                                                                                    1.60                     $995.00

  Financing [B230]
 05/03/2020   JWD     FN        Review financing docs                               0.30        895.00       $268.50

 05/15/2020   JWD     FN        Emails with client team re exit financing and DIP   0.20        895.00       $179.00
                                financing

 05/18/2020   JWD     FN        Emails re exit financing with Committee             0.10        895.00          $89.50

 05/18/2020   JWD     FN        Emails re exit financing                            0.10        895.00          $89.50

 05/19/2020   JWD     FN        Emails re exit financing                            0.10        895.00          $89.50

 05/21/2020   JWD     FN        Numerous emails with client and R Pachulski re      0.40        895.00       $358.00
                                financing

 05/22/2020   JWD     FN        Emails re Wei Gan payoff                            0.20        895.00       $179.00

 05/23/2020   JWD     FN        Emails re Wei Gan issues                            0.20        895.00       $179.00

 05/24/2020   JWD     FN        Review and respond to email re financing issues     0.20        895.00       $179.00

 05/25/2020   JWD     FN        Emails re Wei Gan payment                           0.10        895.00          $89.50

 05/25/2020   JWD     FN        Calls and emails with J Wang and R Pachulski re     0.50        895.00       $447.50
                                financing
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 157 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    16
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

 05/26/2020   JWD     FN        Emails with J Wang and RK re Wei Gan funds               0.20        895.00       $179.00

 05/27/2020   JWD     FN        Emails re Wei Gan bank issues                            0.20        895.00       $179.00

 05/27/2020   JWD     FN        Emails re Wei Gan financing                              0.20        895.00       $179.00

 05/27/2020   JWD     FN        Emails re status of W Gan payment                        0.20        895.00       $179.00

 05/28/2020   JWD     FN        Review schedule re financing obligations and call        0.20        895.00       $179.00
                                with B Dassa re same

                                                                                         3.40                    $3,043.00

  Plan & Disclosure Stmt. [B320]
 05/01/2020   MSP     PD        Telephone call with M. Zhang regarding Plan              0.50        875.00       $437.50
                                milestones and claims reconciliation process details
                                (.30); email exchange with J. Wang, et al. regarding
                                same.

 05/01/2020   MSP     PD        Telephone conference with T. Treemarcki, et al.          0.40        875.00       $350.00
                                regarding Houlihan Lokey questions regarding
                                plan-related valuation expert retention.

 05/01/2020   MSP     PD        Telephone call with Beth Dassa regarding                 0.10        875.00           $87.50
                                stipulations to withdraw claims objections for voting
                                purposes.

 05/01/2020   MSP     PD        Email exchange with S. Kjontvedt, Richard M.             0.10        875.00           $87.50
                                Pachulski, R. Jia regarding late-filed ballots.

 05/01/2020   MSP     PD        Email exchange with D. Meadows, J. Wang, et al.          0.10        875.00           $87.50
                                regarding revised Term Sheet.

 05/01/2020   MSP     PD        Attention to stipulations for withdrawal of claims       2.70        875.00      $2,362.50
                                objections for voting purposes; email exchange with
                                Beth Dassa, S. Finestone, C. Prince, Jeffrey W.
                                Dulberg, P. Topper, et al. regarding same (.20).

 05/01/2020   MSP     PD        Review case and plan timeline; email exchange with       0.30        875.00       $262.50
                                Jeffrey W. Dulberg and Beth Dassa regarding same
                                (.10).

 05/01/2020   MSP     PD        Email exchange with C. Hsieh regarding payment of        0.10        875.00           $87.50
                                Houlihan Lokey expert retainer.

 05/01/2020   MSP     PD        Email exchange with S. Kjontvedt regarding draft         0.50        875.00       $437.50
                                final voting report (.10); review and analysis of
                                same.

 05/01/2020   RMP     PD        Telephone conferences with Saval re BVI and              1.20      1445.00       $1,734.00
                                review and respond to e-mails with S. Uhland and
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                            Desc
                                      Main Document   Page 158 of 228

Pachulski Stang Ziehl & Jones LLP                                                                  Page:    17
Jia Yueting                                                                                        Invoice 125197
46353 - 00002                                                                                      May 31, 2020


                                                                                           Hours           Rate      Amount
                                client re BVI issues.
 05/01/2020   RMP     PD        Review timeline issues and telephone conference             0.60      1445.00        $867.00
                                with J. Dulberg and M. Pagay re same.

 05/01/2020   RMP     PD        Deal with voting issues and e-mails re same.                0.40      1445.00        $578.00

 05/01/2020   RMP     PD        Analyze other confirmation issues SLC raised and            0.60      1445.00        $867.00
                                telephone conferences with J. Dulberg and M. Pagay
                                re same.

 05/01/2020   JWD     PD        Review issues for confirmation timeline and emails          0.20        895.00       $179.00
                                re same

 05/01/2020   JWD     PD        Email with M Parish re TS                                   0.10        895.00           $89.50

 05/01/2020   JWD     PD        Respond to J Wang email re objection timing                 0.10        895.00           $89.50

 05/01/2020   JWD     PD        Review and comment to Houlihan engagement                   0.60        895.00       $537.00

 05/02/2020   MSP     PD        Email exchange with S. Kjontvedt, Richard M.                0.10        875.00           $87.50
                                Pachulski regarding draft voting declaration.

 05/02/2020   MSP     PD        Email exchange with S. Uhland regarding Plan and            0.40        875.00       $350.00
                                case timeline (.10); review and revise same.

 05/02/2020   MSP     PD        Review and analysis regarding Potential objectors to        1.70        875.00      $1,487.50
                                confirmation, related claims and plan issues; email
                                exchange with J. Wang, Richard M. Pachulski,
                                Jeffrey W. Dulberg et al. regarding same (.20).

 05/02/2020   MSP     PD        Email exchange with M. Parish, et al. regarding             0.10        875.00           $87.50
                                revised exit financing term sheet.

 05/02/2020   MSP     PD        Email exchange with L. Sun, Richard M. Pachulski,           0.10        875.00           $87.50
                                et al. regarding timing of filing of voting declaration.

 05/02/2020   MSP     PD        Email exchange with J. Wang, et al. regarding               0.10        875.00           $87.50
                                Membership of Trust Committee.

 05/02/2020   MSP     PD        Finalize analysis of voting report; email exchange          3.20        875.00      $2,800.00
                                with S. Kjontvedt, et al. regarding same (.20).

 05/02/2020   MSP     PD        Review and analysis of potential plan objection             1.40        875.00      $1,225.00
                                issues and parties; email exchange with J. Wang, et
                                al. regarding same (.10).

 05/02/2020   RMP     PD        Prepare and respond to numerous e-mails re                  1.60      1445.00       $2,312.00
                                confirmation issues.

 05/02/2020   JWD     PD        Multiple calls with R Pachulski and emails regarding        0.60        895.00       $537.00
                                plan issues

 05/02/2020   JWD     PD        Work on expert retention issues related to plan             1.30        895.00      $1,163.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 159 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    18
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/02/2020   JWD     PD        Review and respond to multiple emails regarding         0.70        895.00       $626.50
                                plan confirmation issues

 05/02/2020   JWD     PD        Review issues regarding exit financing                  0.80        895.00       $716.00

 05/02/2020   JWD     PD        Review M Pagay email to client                          0.10        895.00           $89.50

 05/03/2020   MSP     PD        Email exchange with Richard M. Pachulsk, et al.         0.10        875.00           $87.50
                                regarding change in parameters to voting analysis
                                regarding insiders.

 05/03/2020   MSP     PD        Email exchange with Richard M. Pachulski, J.            0.10        875.00           $87.50
                                Wang, et al. regarding Trust Committee member.

 05/03/2020   MSP     PD        Email exchange with W. Pao, Jeffrey W. Dulberg, et      0.10        875.00           $87.50
                                al. regarding status of disputes with SQ and SLC.

 05/03/2020   MSP     PD        Email exchange with S. Uhland, et al. regarding         0.10        875.00           $87.50
                                draft plan closing checklist.

 05/03/2020   MSP     PD        Review tentative rulings regarding fee applications;    0.30        875.00       $262.50
                                email exchange with R. Soref, Richard M.
                                Pachulski, et al. regarding same (.10).

 05/03/2020   MSP     PD        Analyze voting results and compare against              2.10        875.00      $1,837.50
                                solicitation procedures order regarding special
                                treatment of certain voted claims; email exchange
                                with Richard M. Pachulski, et al. regarding same
                                (.10).

 05/03/2020   MSP     PD        Email exchange with S. Uhland, J. Wang et al.           0.10        875.00           $87.50
                                regarding discussion with BVI counsel regarding
                                plan issues.

 05/03/2020   RMP     PD        Review voting analysis and e-mails re same.             0.20      1445.00        $289.00

 05/03/2020   BDD     PD        Review 5/7 tentatives and confer with J. Dulberg        0.20        425.00           $85.00
                                and M. Pagay re same

 05/03/2020   JWD     PD        Emails regarding oversight board                        0.10        895.00           $89.50

 05/04/2020   MSP     PD        Telephone call with Beth Dassa regarding                0.10        875.00           $87.50
                                withdrawal of claims objections for voting purposes.

 05/04/2020   MSP     PD        Email exchange with J. Wang, Jeffrey W. Dulberg et      0.10        875.00           $87.50
                                al. regarding Trust Committee member.

 05/04/2020   MSP     PD        Attention to and analysis of potential confirmation     4.30        875.00      $3,762.50
                                objection issues regarding Swift, Han’s, O-Film, L.
                                Shan, SLC, et al.; email exchange with Richard M.
                                Pachulski, Jeffrey W. Dulberg, J. Wang, M. Zhang,
                                W. Pao, P. Buenger, et al. regarding same (.50).
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 160 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:    19
Jia Yueting                                                                                   Invoice 125197
46353 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate      Amount

 05/04/2020   MSP     PD        Email exchange with T. Treemarcki, C. Hsieh,           3.20        875.00      $2,800.00
                                Richard M. Pachulski, et al. regarding Houlihan
                                Lokey expert retention status (.60); review and
                                comment on agreement regarding same.

 05/04/2020   RMP     PD        Deal with various SLC issues.                          0.90      1445.00       $1,300.50

 05/04/2020   RMP     PD        Review Houlihan issues and review and respond to       0.40      1445.00        $578.00
                                e-mails re same.

 05/04/2020   JWD     PD        Review emails re Han litigation and treatment          0.20        895.00       $179.00

 05/04/2020   JWD     PD        Review numerous emails regarding potential             0.70        895.00       $626.50
                                settlement with hold out creditors

 05/04/2020   JWD     PD        Emails re possible member for oversight                0.10        895.00           $89.50

 05/04/2020   JWD     PD        Emails re Swift obj status                             0.10        895.00           $89.50

 05/04/2020   JWD     PD        Review issues re Liuhuan status                        0.10        895.00           $89.50

 05/04/2020   BDD     PD        Email Epiq re service issues                           0.10        425.00           $42.50

 05/04/2020   BDD     PD        Email N. Brown re 5/7 hearing binders                  0.10        425.00           $42.50

 05/04/2020   RMP     PD        Deal with Oversight member issues.                     0.10      1445.00        $144.50

 05/05/2020   MSP     PD        Telephone call with law clerk regarding Sunac          0.20        875.00       $175.00
                                Group stipulation to dismiss claim objection.

 05/05/2020   MSP     PD        Telephone calls (2) with Beth Dassa regarding          0.30        875.00       $262.50
                                Sunac Group stipulation to dismiss claim objection.

 05/05/2020   MSP     PD        Telephone conference with R. Blashek, W. Pao, et       0.90        875.00       $787.50
                                al. regarding valuation of assets for tax purposes
                                (.40); email exchange with R. Blashek, Richard M.
                                Pachulski, et al. regarding same.

 05/05/2020   MSP     PD        Email exchange with A. Fan, et al. regarding           0.80        875.00       $700.00
                                revisions to Houlihan Lokey expert agreement (.10);
                                review and finalize same.

 05/05/2020   MSP     PD        Address potential resolutions with parties with        2.90        875.00      $2,537.50
                                issues with plan; email exchange with Richard M.
                                Pachulski, J. Wang, et al. regarding same (.20).

 05/05/2020   MSP     PD        Email exchange with Beth Dassa, et al. regarding       0.10        875.00           $87.50
                                Plan and case timeline.

 05/05/2020   MSP     PD        Email exchange with K. Meek, et al. regarding          0.90        875.00       $787.50
                                Sunac Group stipulation to dismiss claim objection
                                for voting purposes (.10); attention to same.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 161 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    20
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

 05/05/2020   MSP     PD        Email exchange with S. Kjontvedt, et al. regarding       0.20        875.00       $175.00
                                voting declaration and filing date.

 05/05/2020   MSP     PD        Finalize draft voting analysis declaration and revise    2.10        875.00      $1,837.50
                                voting agent declaration; email exchange with
                                Richard M. Pachulski, S. Uhland, et al. regarding
                                same (.10).

 05/05/2020   MSP     PD        Email exchange with Richard M. Pachulski, et al.         0.60        875.00       $525.00
                                regarding Information for plan budgeting, financing,
                                etc. (.10); review statements regarding same.

 05/05/2020   MSP     PD        Finalize Houlihan Lokey expert valuation retention;      0.90        875.00       $787.50
                                email exchange with T. Treemarcki, et al. regarding
                                same (.10).

 05/05/2020   MSP     PD        Review updated tentative rulings regarding               0.20        875.00       $175.00
                                objections to claims for voting purposes; email
                                exchange with Richard M. Pachulski, et al.
                                regarding same.

 05/05/2020   RMP     PD        Prepare for and participate on call with S. Uhland re    1.40      1445.00       $2,023.00
                                plan issues and research re same.

 05/05/2020   RMP     PD        Prepare for and participate on conference call with      0.60      1445.00        $867.00
                                OMM re valuation issues and follow-up with J.
                                Dulberg re same.

 05/05/2020   RMP     PD        Review Houlihan issues and e-mails re same.              0.30      1445.00        $433.50

 05/05/2020   RMP     PD        Review valuation reports and e-mails re same.            0.40      1445.00        $578.00

 05/05/2020   JWD     PD        Call with O'Melveny regarding tax issues                 0.40        895.00       $358.00

 05/05/2020   JWD     PD        Call with R Pachulski regarding plan issue               0.20        895.00       $179.00

 05/05/2020   BDD     PD        Work on M. Pagay analysis re voting and confer           1.70        425.00       $722.50
                                with M. Pagay re same

 05/06/2020   MSP     PD        Telephone call with Tavi C. Flanagan regarding           0.20        875.00       $175.00
                                SLC objections to plan confirmation.

 05/06/2020   MSP     PD        Attention to co-counsel request for plan-related and     0.90        875.00       $787.50
                                other documents; email exchange with S. Uhland, et
                                al. regarding same (.10).

 05/06/2020   MSP     PD        Email exchange with Richard M. Pachulski, J.             0.10        875.00           $87.50
                                Wang, et al. regarding voting analysis status.

 05/06/2020   MSP     PD        Email exchange with A. Behlmann, M. Kaplan, et al.       0.10        875.00           $87.50
                                regarding CCCP potential membership on Trust
                                Committee.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 162 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    21
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/06/2020   MSP     PD        Finalize drafts of proposed exhibits to declaration     1.10        875.00       $962.50
                                regarding voting; email exchange with S. Uhland,
                                Jeffrey W. Dulberg et al. regarding same (.10).

 05/06/2020   MSP     PD        Email exchange with R. Blashek, et al. regarding        2.40        875.00      $2,100.00
                                Tax valuation issues; review and analysis of same.

 05/06/2020   MSP     PD        Revise voting declaration per S. Uhland, Jeffrey W.     2.80        875.00      $2,450.00
                                Dulberg and other comments, further revise
                                balloting agent declaration; email exchange with
                                Richard M. Pachulski, S. Kjontvedt et al. regarding
                                same (.20).

 05/06/2020   MSP     PD        Review of administrative and other plan expenses;       1.70        875.00      $1,487.50
                                email exchange with S. Persichili, A. Behlmann, et
                                al. regarding same.

 05/06/2020   MSP     PD        Review and analysis of SLC objections to plan           1.30        875.00      $1,137.50
                                confirmation draft; email exchange with Richard M.
                                Pachulski, Tavi C. Flanagan, et al. regarding same
                                (.10).

 05/06/2020   MSP     PD        Email exchange with T. Treemarcki, C. Hsieh, et al.     0.90        875.00       $787.50
                                regarding Status of Houlihan Lokey draft valuation
                                report.

 05/06/2020   MSP     PD        Revise and finalize balloting agent declaration and     2.80        875.00      $2,450.00
                                voting analysis; email exchange with Richard M.
                                Pachulski, S. Kjontvedt et al. regarding same (.10).

 05/06/2020   RMP     PD        Review and respond to various e-mails re voting         1.70      1445.00       $2,456.50
                                issues and review declarations and comment on
                                same and telephone conferences with client
                                representatives re voting declarations.

 05/06/2020   RMP     PD        Review SLC opposition to plan and analyze same.         1.20      1445.00       $1,734.00

 05/06/2020   JWD     PD        Emails regarding insiders and voting and review         1.30        895.00      $1,163.50
                                issues for same for possible briefing

 05/06/2020   JWD     PD        Review draft of SLC objection                           0.70        895.00       $626.50

 05/06/2020   JWD     PD        Call with Richard Pachulski regarding SLC               0.20        895.00       $179.00

 05/06/2020   JWD     PD        Review and revise declarations regarding tabulation     0.50        895.00       $447.50

 05/06/2020   JWD     PD        Review M. Pagay response regarding tax issue            0.20        895.00       $179.00

 05/06/2020   BDD     PD        Work on exhibits for M. Pagay analysis re voting        0.50        425.00       $212.50
                                and email M. Pagay re same

 05/06/2020   TCF     PD        Telephone conference with M. Pagay regarding plan       0.20        725.00       $145.00
                                confirmation objections and reply to same.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 163 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    22
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/06/2020   TCF     PD        Review and analysis of issues regarding plan            0.40        725.00       $290.00
                                confirmation objections and reply to same.

 05/06/2020   RMP     PD        Deal with Committee re Oversight Board                  0.40      1445.00        $578.00
                                replacement for SQ.

 05/07/2020   MSP     PD        Telephone call with P. Topper regarding Plan            0.10        875.00           $87.50
                                confirmation question.

 05/07/2020   MSP     PD        Telephone calls (3) with Beth Dassa regarding filing    0.30        875.00       $262.50
                                of plan voting declarations.

 05/07/2020   MSP     PD        Telephone call with M. Zhang regarding Sunac            0.10        875.00           $87.50
                                Group discussions.

 05/07/2020   MSP     PD        Email exchange with Tavi C. Flanagan regarding          0.10        875.00           $87.50
                                SLC objection to plan confirmation.

 05/07/2020   MSP     PD        Email exchange with Richard M. Pachulski, S.            0.10        875.00           $87.50
                                Kjontvedt regarding Balloting agent declaration and
                                voting analysis declaration.

 05/07/2020   MSP     PD        Email exchange with S. Persichilli, Richard M.          0.30        875.00       $262.50
                                Pachulski et al. regarding Epiq actual and estimated
                                costs through confirmation, payment method, etc.

 05/07/2020   MSP     PD        Email exchange with J. Wang, et al. regarding filing    0.10        875.00           $87.50
                                of voting declarations.

 05/07/2020   MSP     PD        Attention to administrative expenses outstanding;       1.80        875.00      $1,575.00
                                email exchange with A. Behlmann, et al. regarding
                                same (.10).

 05/07/2020   MSP     PD        Email exchange with D. Perez, S. Uhland, et al.         0.10        875.00           $87.50
                                regarding Cure Schedule.

 05/07/2020   MSP     PD        Email exchange with Richard M. Pachulski, J. Wang       0.80        875.00       $700.00
                                et al. regarding offer to SLC and Wen entities.

 05/07/2020   MSP     PD        Analysis of claims objection orders regarding impact    0.50        875.00       $437.50
                                on voting; email exchange with Beth Dassa
                                regarding same (.10).

 05/07/2020   MSP     PD        Finalize voting declarations for filing; email          2.80        875.00      $2,450.00
                                exchange with S. Kjontvedt, Beth Dassa et al.
                                regarding same (.10).

 05/07/2020   MSP     PD        Email exchange with Richard M. Pachulski, J.            0.70        875.00       $612.50
                                Wang, et al. regarding voting results.

 05/07/2020   MSP     PD        Analysis of additional evidence needed regarding        1.80        875.00      $1,575.00
                                plan confirmation, effective date payments, etc.;
                                email exchange with Jeffrey W. Dulberg, et al.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 164 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    23
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount
                                regarding same (.20).
 05/07/2020   MSP     PD        Review objections to plan confirmation and draft        7.30        875.00      $6,387.50
                                summary and analysis of same; email exchange with
                                Richard M. Pachulski, J. Wang, Jeffrey W. Dulberg,
                                Beth Dassa, et al. regarding same (.50).

 05/07/2020   RMP     PD        Deal with voting issues and declaration.                0.60      1445.00        $867.00

 05/07/2020   RMP     PD        Review and respond to e-mails re SLC settlement         0.30      1445.00        $433.50
                                negotiations.

 05/07/2020   RMP     PD        Continue dealing with voting issues and                 0.40      1445.00        $578.00
                                reconciliation and e-mails re same.

 05/07/2020   RMP     PD        Review HL valuation report.                             0.90      1445.00       $1,300.50

 05/07/2020   RMP     PD        Begin reviewing and analyzing the 4 objections to       2.40      1445.00       $3,468.00
                                confirmation.

 05/07/2020   JWD     PD        Review objections and work on reply issues              5.00        895.00      $4,475.00

 05/07/2020   JWD     PD        Call with R Pachulski regarding plan objections         0.30        895.00       $268.50

 05/07/2020   JWD     PD        Work on feasibility chart                               0.70        895.00       $626.50

 05/07/2020   JWD     PD        Emails regarding insider voting issues and review       0.50        895.00       $447.50
                                same

 05/07/2020   BDD     PD        Review objections filed re confirmation of Plan and     0.30        425.00       $127.50
                                emails R. Pachulski, J. Dulberg and M. Pagay re
                                same

 05/07/2020   TCF     PD        Correspondence with M. Pagay regarding plan             0.10        725.00           $72.50
                                confirmation objections and reply to same.

 05/07/2020   TCF     PD        Review and analysis regarding plan confirmation         0.20        725.00       $145.00
                                objections and reply to same.

 05/08/2020   RMP     PD        Review notes re plan objections, analyze same and       1.90      1445.00       $2,745.50
                                review same.

 05/08/2020   LAF     PD        Legal research re: Third-party releases in the Ninth    0.30        450.00       $135.00
                                Circuit.

 05/08/2020   JKH     PD        Emails from, to telephone conference with Malhar S.     1.20        995.00      $1,194.00
                                Pagay regarding evidentiary objections, background
                                and begin review pleadings regarding same.

 05/08/2020   MSP     PD        Telephone call with Beth Dassa regarding reply          0.20        875.00       $175.00
                                regarding plan confirmation.

 05/08/2020   MSP     PD        Telephone call with Tavi C. Flanagan regarding          0.50        875.00       $437.50
                                research regarding reply regarding plan
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 165 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:    24
Jia Yueting                                                                                   Invoice 125197
46353 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate      Amount
                                confirmation.
 05/08/2020   MSP     PD        Telephone call with James Hunter regarding             0.10        875.00           $87.50
                                evidentiary objections regarding reply regarding
                                plan confirmation.

 05/08/2020   MSP     PD        Telephone call with Tavi C. Flanagan regarding         0.10        875.00           $87.50
                                research regarding reply regarding plan
                                confirmation.

 05/08/2020   MSP     PD        Telephone conference with A. Francis, S. Uhland,       1.20        875.00      $1,050.00
                                K. Adonis regarding Maples declaration and briefing
                                in support of plan confirmation.

 05/08/2020   MSP     PD        Telephone calls (.3; .10) with James Hunter            0.40        875.00       $350.00
                                regarding evidentiary objections regarding reply
                                regarding plan confirmation.

 05/08/2020   MSP     PD        Telephone call with Jeffrey W. Dulberg regarding       0.10        875.00           $87.50
                                reply regarding plan confirmation.

 05/08/2020   MSP     PD        Telephone call with Jeffrey W. Dulberg, Richard M.     1.00        875.00       $875.00
                                Pachulski regarding issues to address regarding
                                reply regarding plan confirmation.

 05/08/2020   MSP     PD        Email exchange with D. Saval, et al. regarding         0.10        875.00           $87.50
                                declaration regarding voting analysis.

 05/08/2020   MSP     PD        Email exchange with K. Adonis, et al. regarding        0.10        875.00           $87.50
                                BVI support regarding reply regarding plan
                                confirmation.

 05/08/2020   MSP     PD        Email exchange with S. Kjontvedt regarding copies      0.10        875.00           $87.50
                                of ballots.

 05/08/2020   MSP     PD        Email exchange with Beth Dassa regarding Cure          0.10        875.00           $87.50
                                Schedule.

 05/08/2020   MSP     PD        Review and analysis of BVI evidence regarding          2.20        875.00      $1,925.00
                                Maples support and review and evidentiary
                                objections; email exchanges with James Hunter and
                                K. Adonis, et al. regarding same (.20).

 05/08/2020   MSP     PD        Attention to legal research, evidentiary and other     3.80        875.00      $3,325.00
                                issues needed to complete reply and related
                                documents regarding plan confirmation; email
                                exchange with Richard M. Pachulski, Jeffrey W.
                                Dulberg regarding same (1.20).

 05/08/2020   RMP     PD        Review Wei Gan release issues and SLC discovery        0.60      1445.00        $867.00
                                requests and response thereto.

 05/08/2020   RMP     PD        Conference call with J. Dulberg and M. Pagay to        0.70      1445.00       $1,011.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 166 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:    25
Jia Yueting                                                                                      Invoice 125197
46353 - 00002                                                                                    May 31, 2020


                                                                                         Hours           Rate      Amount
                                deal with confirmation objections and prepare for
                                same.
 05/08/2020   JWD     PD        Call with Malhar Pagay regarding confirmation             0.30        895.00       $268.50
                                reply

 05/08/2020   JWD     PD        Call with Malhar Pagay and Richard Pachulski              1.00        895.00       $895.00
                                regarding confirmation reply

 05/08/2020   JWD     PD        Work on confirmation reply                                1.50        895.00      $1,342.50

 05/08/2020   JWD     PD        Review issues for Wei Gan obj                             0.40        895.00       $358.00

 05/08/2020   BDD     PD        Preparation of cure notice and chart re same (1.1);       1.40        425.00       $595.00
                                emails/calls with M. Pagay re same (.30)

 05/08/2020   TCF     PD        Research and review regarding plan confirmation           2.40        725.00      $1,740.00
                                objections and reply to same.

 05/08/2020   TCF     PD        Telephone conference with M. Pagay regarding plan         0.50        725.00       $362.50
                                objections and reply.

 05/09/2020   MSP     PD        Telephone conference with Richard M. Pachulski, S.        0.50        875.00       $437.50
                                Uhland, Jeffrey W. Dulberg regarding Plan
                                confirmation objections.

 05/09/2020   MSP     PD        Telephone call with Tavi C. Flanagan regarding            0.20        875.00       $175.00
                                research issues for reply regarding plan
                                confirmation.

 05/09/2020   MSP     PD        Email exchange with S. Uhland, Richard M.                 0.10        875.00           $87.50
                                Pachulski, J. Wang, et al. regarding revised term
                                sheet.

 05/09/2020   MSP     PD        Email exchange with Richard M. Pachulski, Jeffrey         0.10        875.00           $87.50
                                W. Dulberg et al regarding SLC request for
                                documents.

 05/09/2020   RMP     PD        TEam conference call re confirmation objections.          1.10      1445.00       $1,589.50

 05/09/2020   JWD     PD        Call with R Pachulski and M Pagay re plan                 0.60        895.00       $537.00
                                objections and follow up re same

 05/09/2020   TCF     PD        Research and analysis regarding plan confirmation         8.40        725.00      $6,090.00
                                objections and reply.

 05/10/2020   MSP     PD        Email exchange with J. Wang, et al. regarding             0.20        875.00       $175.00
                                revised term sheet.

 05/10/2020   MSP     PD        Email exchange with Jeffrey W. Dulberg, Richard           0.40        875.00       $350.00
                                M. Pachulski, J. Wang, et al. regarding reply
                                deadline regarding plan confirmation, division of
                                labor regarding reply, client questions regarding
                                issues raised in objections to plan confirmation, etc.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 167 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    26
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/10/2020   MSP     PD        Review and analysis regarding alter ego research        2.60        875.00      $2,275.00
                                (Han’s San Jose Hospitality), etc.; email exchange
                                with S. Uhland et al. regarding same (.10).

 05/10/2020   MSP     PD        Review and analysis regarding issues regarding plan     1.00        875.00       $875.00
                                modification.

 05/10/2020   MSP     PD        Email exchange with S. Uhland, Richard M.               0.10        875.00           $87.50
                                Pachulski, Jeffrey W. Dulberg, et al regarding SLC
                                request for documents.

 05/10/2020   JWD     PD        Emails re response to client re replies and emails      0.40        895.00       $358.00
                                with colleagues re SLC

 05/10/2020   JWD     PD        Review and respond to various emails re plan issues     0.70        895.00       $626.50

 05/10/2020   TCF     PD        Research regarding plan confirmation objections and     1.00        725.00       $725.00
                                reply.

 05/11/2020   MSP     PD        Telephone calls (2) with Beth Dassa regarding Cure      0.20        875.00       $175.00
                                Schedule, filing logistics, etc.

 05/11/2020   MSP     PD        Telephone call with D. Perez regarding Plan issues.     0.10        875.00           $87.50

 05/11/2020   MSP     PD        Telephone call with J. Wang regarding Cure              0.30        875.00       $262.50
                                Schedule, Evergrande agreement, etc.

 05/11/2020   MSP     PD        Telephone call with Richard M. Pachulski regarding      0.10        875.00           $87.50
                                UST late objection to plan confirmation.

 05/11/2020   MSP     PD        Telephone call with D. Perez regarding Cure             0.10        875.00           $87.50
                                Schedule and other plan issues.

 05/11/2020   MSP     PD        Email exchange with S. Uhland, Richard M.               0.10        875.00           $87.50
                                Pachulski, D. Saval, et al. regarding SLC
                                non-disclosure agreement regarding documents
                                requested, voting objection, etc.

 05/11/2020   MSP     PD        Email exchange with M. Parish, D. Meadows et al.        0.20        875.00       $175.00
                                regarding revised term sheet .

 05/11/2020   MSP     PD        Review and comment on draft Cure Schedule; email        0.90        875.00       $787.50
                                exchange with Beth Dassa, M. Zhang, et al.
                                regarding same (.10).

 05/11/2020   MSP     PD        Email exchange with S. Uhland, et al. regarding Plan    0.10        875.00           $87.50
                                confirmation and other case tasks.

 05/11/2020   MSP     PD        Email exchange with Tavi C. Flanagan regarding          2.70        875.00      $2,362.50
                                research regarding Early discharge issue (.10);
                                review same.

 05/11/2020   MSP     PD        Review and analysis of Cure Schedule issues,            2.90        875.00      $2,537.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 168 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    27
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount
                                including Evergrande agreement, consulting
                                agreement amounts; analyze option issue; email
                                exchange with J. Wang, et al. regarding same (.10).

 05/11/2020   MSP     PD        Finalize Cure Schedule issues for filing.               2.80        875.00      $2,450.00

 05/11/2020   MSP     PD        Email exchange with Richard M. Pachulski, Jeffrey       1.50        875.00      $1,312.50
                                W. Dulberg, J. Wang, et al. regarding UST objection
                                to plan confirmation (.30); review and analyze same.

 05/11/2020   MSP     PD        Review and analysis of draft Houlihan Lokey expert      0.90        875.00       $787.50
                                valuation report regarding Faraday Future; email
                                exchange with T. Treemarcki regarding same.

 05/11/2020   MSP     PD        Email exchange with Beth Dassa regarding template       0.10        875.00           $87.50
                                reply regarding plan confirmation.

 05/11/2020   RMP     PD        Review revised TS and exit financing documents          0.60      1445.00        $867.00
                                and telephone conference re same.

 05/11/2020   RMP     PD        Review UST objection to plan and telephone              0.60      1445.00        $867.00
                                conferences re same.

 05/11/2020   RMP     PD        Conferences with client, M. Pagay and J. Dulberg re     0.70      1445.00       $1,011.50
                                plan objectives.

 05/11/2020   RMP     PD        Review Wei Gan issues and various telephone             0.90      1445.00       $1,300.50
                                conferences re same.

 05/11/2020   RMP     PD        Deal with SLC and potential settlement.                 0.40      1445.00        $578.00

 05/11/2020   JWD     PD        Work on portion of conf reply                           1.30        895.00      $1,163.50

 05/11/2020   JWD     PD        Review and revise cure notice and emails re same        0.30        895.00       $268.50

 05/11/2020   JWD     PD        Review UST plan objection and emails re same            0.70        895.00       $626.50

 05/11/2020   JWD     PD        Review all reply issues and UST filing and prepare      1.70        895.00      $1,521.50
                                decs for same

 05/11/2020   JWD     PD        Work on issues re UST response and emails re same       0.80        895.00       $716.00
                                (.2); work on reply (.6)

 05/11/2020   JWD     PD        Call with R Pachulski re UST filing                     0.10        895.00           $89.50

 05/11/2020   BDD     PD        Address issues relating to Cure schedule, including     1.10        425.00       $467.50
                                revising re same, and emails M. Pagay, M. Kulick,
                                and Epiq re same

 05/11/2020   BDD     PD        Begin working on omnibus reply to plan                  0.80        425.00       $340.00
                                confirmation and email M. Pagay re same

 05/11/2020   BDD     PD        Review opposition to plan confirmation, filed by        0.10        425.00           $42.50
                                UST and email R. Pachulski, J. Dulberg and M.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 169 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    28
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount
                                Pagay re same
 05/11/2020   BDD     PD        Email M. Pagay re service of cure notice                 0.10        425.00           $42.50

 05/11/2020   TCF     PD        Research regarding plan confirmation objections and      4.60        725.00      $3,335.00
                                reply; drafting of same.

 05/12/2020   MSP     PD        Telephone calls (3) with James Hunter regarding          0.40        875.00       $350.00
                                Plan evidentiary objections.

 05/12/2020   MSP     PD        Telephone call with Beth Dassa regarding                 0.10        875.00           $87.50
                                declarations in support of reply regarding plan
                                confirmation.

 05/12/2020   MSP     PD        Telephone call with Tavi C. Flanagan regarding           0.20        875.00       $175.00
                                status of legal research issues, short narratives
                                discussing relevant law.

 05/12/2020   MSP     PD        Email exchange with V. Sekhon, et al. regarding          0.10        875.00           $87.50
                                SLC resolution.

 05/12/2020   MSP     PD        Email exchange with Richard M. Pachulski, S.             0.10        875.00           $87.50
                                Uhland, et al. regarding Wei Gan release issue.

 05/12/2020   MSP     PD        Email exchange with M. Parish, et al. regarding Exit     0.10        875.00           $87.50
                                Financing term sheet.

 05/12/2020   MSP     PD        Review draft evidentiary objection; email exchange       0.40        875.00       $350.00
                                with James Hunter regarding same (.10).

 05/12/2020   MSP     PD        Review revised Houlihan Lokey valuation expert           0.70        875.00       $612.50
                                report; email exchange with T. Treemarcki regarding
                                same (.10).

 05/12/2020   MSP     PD        Analysis of supplemental evidence needed in              3.10        875.00      $2,712.50
                                response to objections to confirmation, review client
                                declaration regarding same; email exchange with
                                Beth Dassa, et al. regarding same (.10).

 05/12/2020   MSP     PD        Review and analysis of case law regarding                2.80        875.00      $2,450.00
                                nondischargeable claim and disposable income
                                issues regarding plan confirmation; email exchange
                                with Tavi C. Flanagan and review proposed brief
                                inserts regarding same (.50).

 05/12/2020   RMP     PD        Deal with Houlihan engagement and e-mails with           0.40      1445.00        $578.00
                                M. Pagay re same.

 05/12/2020   RMP     PD        Review exit financing term sheet and e-mails re          0.30      1445.00        $433.50
                                same.

 05/12/2020   RMP     PD        Review patent valuation report and telephone             0.90      1445.00       $1,300.50
                                conferences with M. Pagay re same.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 170 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    29
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/12/2020   RMP     PD        Review Wei Gan issues.                                  0.40      1445.00        $578.00

 05/12/2020   JWD     PD        Review emails regarding plan obj issues and respond     0.20        895.00       $179.00
                                to same

 05/12/2020   JWD     PD        Work on plan reply                                      0.80        895.00       $716.00

 05/12/2020   JWD     PD        Emails regarding Liuhuan Shan issues                    0.30        895.00       $268.50

 05/12/2020   JWD     PD        Work on reply decs and various emails regarding         1.70        895.00      $1,521.50
                                same

 05/12/2020   JWD     PD        Review various emails and issues regarding plan         0.60        895.00       $537.00
                                objections

 05/12/2020   BDD     PD        Email M. Pagay re orders entered re claim               0.10        425.00           $42.50
                                objections

 05/12/2020   BDD     PD        Revisions to omni reply to objection to plan            0.30        425.00       $127.50
                                confirmation and email M. Pagay re same

 05/12/2020   BDD     PD        Email Epiq team re 5/11 service of pleadings            0.10        425.00           $42.50

 05/12/2020   BDD     PD        Work on R. Pachulski declaration in support of reply    0.50        425.00       $212.50
                                to objections to plan confirmation and calls
                                with/emails to J. Dulberg re same

 05/12/2020   BDD     PD        Work on Declaration of T. Treemarcki at Houlihan        1.00        425.00       $425.00
                                Lokey in support of reply to objections to plan
                                confirmation (.80); emails N. Brown re same (.10);
                                email M. Pagay re same (.10)

 05/12/2020   BDD     PD        Work on Declaration of YT in support of balloting       0.70        425.00       $297.50
                                and emails M. Pagay re same

 05/12/2020   BDD     PD        Email N. Brown re YT Decl re Plan Votes                 0.10        425.00           $42.50

 05/12/2020   TCF     PD        Research and drafting regarding plan confirmation       4.80        725.00      $3,480.00
                                objections and reply.

 05/12/2020   TCF     PD        Continued research and drafting regarding plan          4.20        725.00      $3,045.00
                                confirmation objections and reply.

 05/13/2020   MSP     PD        Telephone call with James Hunter regarding              0.10        875.00           $87.50
                                evidentiary objections in support of reply regarding
                                plan confirmation.

 05/13/2020   MSP     PD        Telephone call with Beth Dassa regarding additional     0.10        875.00           $87.50
                                declaration in support of reply regarding plan
                                confirmation.

 05/13/2020   MSP     PD        Telephone calls (2: .20; .20) with Tavi C. Flanagan     0.40        875.00       $350.00
                                regarding reply regarding plan confirmation
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 171 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    30
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount
                                objections research and inserts to reply.
 05/13/2020   MSP     PD        Telephone conference with Richard M. Pachulski, S.       1.10        875.00       $962.50
                                Uhland, Jeffrey W. Dulberg, M. Zhang, J. Wang et
                                al. regarding Plan confirmation objections.

 05/13/2020   MSP     PD        Revise reply to objections to confirmation motion        9.80        875.00      $8,575.00
                                and review and revise research inserts regarding
                                valuation, nondischargeability, disposable income,
                                and other objection issues, and review and revise
                                supporting declarations; email exchange with
                                Richard M. Pachulski, Jeffrey W. Dulberg, S.
                                Uhland, M. Parish, et al. regarding same (.20).

 05/13/2020   MSP     PD        Email exchange with K. Adonis, S. Uhland, et al.         0.10        875.00           $87.50
                                regarding BVI issues declaration for plan
                                confirmation reply.

 05/13/2020   MSP     PD        Email exchange with S. Uhland, et al. regarding Wei      0.10        875.00           $87.50
                                Gan release issue.

 05/13/2020   MSP     PD        Email exchange with Tavi C. Flanagan regarding           1.40        875.00      $1,225.00
                                valuation issue cases (.10); review brief insert and
                                case law regarding same.

 05/13/2020   MSP     PD        Email exchange with K. Adonis, S. Uhland, et al.         0.10        875.00           $87.50
                                regarding BVI issues relating to reply, A. Francis
                                declaration, etc.

 05/13/2020   MSP     PD        Email exchange with M. Kaplan, Richard M.                0.10        875.00           $87.50
                                Pachulski, et al. regarding objections to plan
                                confirmation.

 05/13/2020   MSP     PD        Attention to plan modification issue; email exchange     1.90        875.00      $1,662.50
                                with Jeffrey W. Dulberg, S. Uhland, et al. regarding
                                same (.10).

 05/13/2020   MSP     PD        Email exchange with Richard M. Pachulski, S.             0.50        875.00       $437.50
                                Uhland, et al. regarding Wei Gan release issue.

 05/13/2020   MSP     PD        Email exchange with J. Wang, et al. regarding            0.80        875.00       $700.00
                                summary of objection issues regarding plan
                                confirmation.

 05/13/2020   MSP     PD        Email exchange with M. Zhang, J. Wang, Richard           0.30        875.00       $262.50
                                M. Pachulski, P. Buenger, et al. regarding L. Shan
                                allegations.

 05/13/2020   RMP     PD        Various telephone conferences and conference calls       2.10      1445.00       $3,034.50
                                re dealing with confirmation objections and potential
                                creditor settlements.

 05/13/2020   RMP     PD        Telephone conference with Beitlmann re plan status.      0.40      1445.00        $578.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 172 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:    31
Jia Yueting                                                                                      Invoice 125197
46353 - 00002                                                                                    May 31, 2020


                                                                                         Hours           Rate      Amount

 05/13/2020   RMP     PD        Telephone conference with Kaplan re coordinating          0.30      1445.00        $433.50
                                plan response.

 05/13/2020   RMP     PD        Review Wei Gan issues and e-mails re same.                0.40      1445.00        $578.00

 05/13/2020   JWD     PD        Emails re motion to amend plan                            0.20        895.00       $179.00

 05/13/2020   JWD     PD        Attend call re plan reply and settlements                 1.00        895.00       $895.00

 05/13/2020   JWD     PD        Review L Shan letter re chinese counsel                   0.10        895.00           $89.50

 05/13/2020   JWD     PD        Work on feasibility reply                                 0.80        895.00       $716.00

 05/13/2020   JWD     PD        Further work on feasibility and reply                     0.80        895.00       $716.00

 05/13/2020   BDD     PD        Calls with M. Pagay re 5/15 filings                       0.20        425.00           $85.00

 05/13/2020   BDD     PD        Email N. Brown re 5/14 filings                            0.10        425.00           $42.50

 05/13/2020   BDD     PD        Work on M. Kaplan (Lowenstein) declaration re             1.40        425.00       $595.00
                                reply to objections to plan confirmation, inclusive of
                                researching information re creditor committee
                                findings (1.3); emails M. Pagay re same (.10)

 05/13/2020   TCF     PD        Research and drafting regarding plan confirmation         2.80        725.00      $2,030.00
                                objections and reply (valuation issues).

 05/13/2020   TCF     PD        Research and drafting regarding plan confirmation         1.60        725.00      $1,160.00
                                objections and reply.

 05/13/2020   TCF     PD        Telephone conference with M. Pagay regarding plan         0.10        725.00           $72.50
                                confirmation objections and reply.

 05/13/2020   TCF     PD        Correspondence with M. Pagay regarding plan               0.10        725.00           $72.50
                                confirmation objections and reply.

 05/14/2020   MSP     PD        Telephone call with Beth Dassa regarding                  0.10        875.00           $87.50
                                outstanding items regarding plan confirmation reply
                                and supporting declarations.

 05/14/2020   MSP     PD        Telephone calls (2) with Tavi C. Flanagan regarding       0.20        875.00       $175.00
                                status of plan confirmation reply.

 05/14/2020   MSP     PD        Telephone call with D. Perez regarding filed              0.10        875.00           $87.50
                                versions of plan documents.

 05/14/2020   MSP     PD        Telephone calls (2) with Tavi C. Flanagan regarding       0.30        875.00       $262.50
                                valuation declaration and references in reply brief.

 05/14/2020   MSP     PD        Telephone calls (2) with Beth Dassa regarding             0.20        875.00       $175.00
                                outstanding items regarding plan confirmation reply
                                and supporting declarations.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 173 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:    32
Jia Yueting                                                                                   Invoice 125197
46353 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate       Amount

 05/14/2020   MSP     PD        Telephone call with James Hunter regarding Francis     0.20        875.00        $175.00
                                declaration in support of reply regarding plan
                                confirmation.

 05/14/2020   MSP     PD        Telephone conference with Committee counsel,           0.80        875.00        $700.00
                                Richard M. Pachulski, Jeffrey W. Dulberg regarding
                                Plan confirmation objections, Committee reply.

 05/14/2020   MSP     PD        Telephone calls (2) with Tavi C. Flanagan regarding    0.30        875.00        $262.50
                                Houlihan Lokey revised expert report, valuation
                                issues, etc.

 05/14/2020   MSP     PD        Email exchange with Tavi C. Flanagan regarding         0.10        875.00           $87.50
                                clean-up edits to plan confirmation reply.

 05/14/2020   MSP     PD        Email exchange with S. Uhland, R. Jia et al.           0.10        875.00           $87.50
                                regarding global legal expense estimate.

 05/14/2020   MSP     PD        Email exchange with Beth Dassa regarding A.            0.10        875.00           $87.50
                                Francis declaration regarding BVI issues raised in
                                objection to plan confirmation.

 05/14/2020   MSP     PD        Email exchange with Jeffrey W. Dulberg regarding       0.10        875.00           $87.50
                                Draft Richard M. Pachulski declaration regarding
                                status of Effective Date cash and feasibility.

 05/14/2020   MSP     PD        Email exchange with J. Merkin, et al. regarding        0.10        875.00           $87.50
                                discussion with Committee plan confirmation
                                objections.

 05/14/2020   MSP     PD        Email exchange with T. Treemarcki, et al. regarding    0.20        875.00        $175.00
                                revisions to Houlihan Lokey expert valuation.

 05/14/2020   MSP     PD        Email exchange with M. Kaplan, Richard M.              0.30        875.00        $262.50
                                Pachulski, Jeffrey W. Dulberg, et al. regarding
                                Committee response to plan confirmation objections,
                                declaration.

 05/14/2020   MSP     PD        Revise and finalize draft of A. Francis declaration    1.50        875.00       $1,312.50
                                regarding BVI issues raised by plan confirmation
                                objection; email exchange with K. Adonis, A.
                                Francis, et al. regarding same (.10).

 05/14/2020   MSP     PD        Email exchange with Richard M. Pachulski, et al.       0.10        875.00           $87.50
                                regarding revision to Richard M. Pachulski
                                declaration regarding effective date payments and
                                feasibility.

 05/14/2020   MSP     PD        Revise reply brief regarding plan confirmation and    12.80        875.00      $11,200.00
                                finalize drafts of Treemarcki, Francis, Richard M.
                                Pachulski, client declarations and attention to
                                exhibits thereto and evidentiary declarations in
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 174 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    33
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount
                                support of same; email exchanges with Richard M.
                                Pachulski, Jeffrey W. Dulberg, S. Uhland, T.
                                Treemarcki, Beth Dassa, A. Francis, J. Wang, M.
                                Zhang, R. Jia, et al. regarding same (.90).
 05/14/2020   RMP     PD        Prepare for and participate on call with Committee       0.80      1445.00       $1,156.00
                                counsel regarding reply to objections and follow-ups
                                re same.

 05/14/2020   RMP     PD        Review and revise declarations and reply to              1.80      1445.00       $2,601.00
                                oppositions to confirmation and e-mails and
                                telephone conferences re same.

 05/14/2020   RMP     PD        Review cases cited in response to opposition.            1.20      1445.00       $1,734.00

 05/14/2020   JWD     PD        Work on reply and evidentiary objections                 2.00        895.00      $1,790.00

 05/14/2020   JWD     PD        Call with Committee counsel re plan objections and       0.80        895.00       $716.00
                                reply

 05/14/2020   JWD     PD        Calls with R Pachulski re plan reply                     0.20        895.00       $179.00

 05/14/2020   JWD     PD        Further work on Pachulski dec and review filing          1.50        895.00      $1,342.50

 05/14/2020   JWD     PD        Work on reply                                            0.70        895.00       $626.50

 05/14/2020   BDD     PD        Email M. Pagay re reply to oppositions to plan           0.10        425.00           $42.50
                                confirmation

 05/14/2020   BDD     PD        Email M. Pagay re Friday's filings                       0.10        425.00           $42.50

 05/14/2020   BDD     PD        Email M. Pagay re final version of Plan                  0.10        425.00           $42.50

 05/14/2020   BDD     PD        Research Zurzolo orders approving plan                   0.40        425.00       $170.00
                                confirmation and email M. Pagay re same

 05/14/2020   BDD     PD        Email M. Pagay re 4th Amended Disclosure                 0.10        425.00           $42.50
                                Statement

 05/14/2020   BDD     PD        Email N, DeLeon and N. Brown re Friday's filings         0.10        425.00           $42.50

 05/14/2020   BDD     PD        Email N. Deleon re evidentiary objections to be filed    0.10        425.00           $42.50
                                on Friday

 05/14/2020   BDD     PD        Email Epiq re Friday filings                             0.10        425.00           $42.50

 05/14/2020   BDD     PD        Email S. Lee re service of Friday's filings              0.10        425.00           $42.50

 05/14/2020   BDD     PD        Email N. Brown and S. Lee re pleadings to be filed       0.10        425.00           $42.50
                                on 5/15

 05/14/2020   BDD     PD        Revisions to Plan and case timeline and emails N.        0.20        425.00           $85.00
                                DeLeojn re same
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                           Desc
                                      Main Document   Page 175 of 228

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    34
Jia Yueting                                                                                       Invoice 125197
46353 - 00002                                                                                     May 31, 2020


                                                                                          Hours           Rate      Amount

 05/14/2020   BDD     PD        Email M. Pagay re exhibit to Treemarcki declaration        0.10        425.00           $42.50

 05/14/2020   TCF     PD        Attend to plan objections and reply preparation.           4.20        725.00      $3,045.00

 05/14/2020   TCF     PD        Attend to plan objections and reply preparation;           2.50        725.00      $1,812.50
                                declarations and various communications with
                                respect thereto.

 05/15/2020   MSP     PD        Review, revise, incorporate S. Uhland and all other        2.80        875.00      $2,450.00
                                comments and changes to reply to objections to
                                confirmation motion and finalize supporting
                                declarations, evidentiary objections and all papers
                                for filing; email exchange with D. Perez, T. Li, M.
                                Zhang, J. Wang, Jeffrey W. Dulberg, L. Sun,
                                Richard M. Pachulski, et al. regarding same (1.40).

 05/15/2020   LAF     PD        Citecheck & edit reply to plan objection.                  4.30        450.00      $1,935.00

 05/15/2020   MSP     PD        Telephone call with Tavi C. Flanagan regarding             0.10        875.00           $87.50
                                clean-up revisions to reply brief, change to authority.

 05/15/2020   MSP     PD        Telephone calls (6) with Leslie Forrester regarding        0.70        875.00       $612.50
                                clean-up revisions to reply brief, change to authority.

 05/15/2020   MSP     PD        Telephone calls (4) with Jeffrey W. Dulberg                0.40        875.00       $350.00
                                regarding comments on reply brief and supporting
                                documents.

 05/15/2020   MSP     PD        Telephone calls (6) with Beth Dassa regarding filing       0.90        875.00       $787.50
                                logistics for reply papers.

 05/15/2020   MSP     PD        Telephone call with law clerk regarding courtesy           0.10        875.00           $87.50
                                copies of reply papers.

 05/15/2020   MSP     PD        Telephone call with D. Perez regarding revision to         0.20        875.00       $175.00
                                reply brief.

 05/15/2020   MSP     PD        Telephone call with M. Zhang regarding comment             0.10        875.00           $87.50
                                on reply brief.

 05/15/2020   MSP     PD        Telephone calls (2) with M. Kaplan regarding               0.20        875.00       $175.00
                                Committee reply to objections to plan confirmation.

 05/15/2020   MSP     PD        Telephone call with R. Soref regarding appearances         0.10        875.00           $87.50
                                at confirmation hearing.

 05/15/2020   MSP     PD        Email exchange with Tavi C. Flanagan regarding             0.10        875.00           $87.50
                                revised Richard M. Pachulski declaration regarding
                                plan confirmation.

 05/15/2020   MSP     PD        Email exchange with S. Uhland, et al. regarding            0.10        875.00           $87.50
                                Trust Agreement revisions.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                           Desc
                                      Main Document   Page 176 of 228

Pachulski Stang Ziehl & Jones LLP                                                                 Page:    35
Jia Yueting                                                                                       Invoice 125197
46353 - 00002                                                                                     May 31, 2020


                                                                                          Hours           Rate      Amount

 05/15/2020   MSP     PD        Email exchange with J. Wang, M. Zhang, R. Jia              0.10        875.00           $87.50
                                regarding reply and client supporting declaration
                                regarding plan confirmation.

 05/15/2020   MSP     PD        Email exchange with M. Kaplan et al. regarding             0.10        875.00           $87.50
                                client and Wei Gan declarations contemplated in
                                plan.

 05/15/2020   MSP     PD        Email exchange with M. Kaplan, Jeffrey W. Dulberg          0.30        875.00       $262.50
                                et al. regarding comments on Committee response to
                                plan confirmation objections and supporting
                                declaration; review same.

 05/15/2020   MSP     PD        Attention to post-filing logistics regarding next steps    2.40        875.00      $2,100.00
                                for confirmation hearing preparation, etc.; email
                                exchange with R. Soref, Jeffrey W. Dulberg, Beth
                                Dassa et al. regarding same (.20).

 05/15/2020   MSP     PD        Review Committee reply regarding objections to             0.30        875.00       $262.50
                                plan confirmation, and supporting declaration; email
                                exchange with J. Wang, Jeffrey W. Dulberg, et al.
                                regarding same (.10).

 05/15/2020   MSP     PD        Email exchange with Jeffrey W. Dulberg regarding           0.10        875.00           $87.50
                                Plan declarations.

 05/15/2020   RMP     PD        Review and respond to e-mails re confirmation              2.20      1445.00       $3,179.00
                                response, draft R. Pachulski declaration, review
                                response and edit same and review oppositions and
                                evidentiary objections.

 05/15/2020   RMP     PD        Review Waldie declaration and telephone                    0.40      1445.00        $578.00
                                conference with Kaplan re plans for confirmation
                                hearing.

 05/15/2020   JWD     PD        Email with J Wang re Committee reply                       0.10        895.00           $89.50

 05/15/2020   JWD     PD        Review and revise confirmation reply and related           2.50        895.00      $2,237.50
                                decs

 05/15/2020   JWD     PD        Call with M Pagay re reply issues                          0.10        895.00           $89.50

 05/15/2020   JWD     PD        Revise R Pachulski dec and call with M Pagay re            0.30        895.00       $268.50
                                same

 05/15/2020   JWD     PD        Review draft Committee dec re plan conf and emails         0.50        895.00       $447.50
                                re same

 05/15/2020   JWD     PD        Review proposed changes to plan and trust and              0.20        895.00       $179.00
                                emails with M Pagay re sam

 05/15/2020   JWD     PD        Work on changes to reply pleading                          0.70        895.00       $626.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 177 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:    36
Jia Yueting                                                                                      Invoice 125197
46353 - 00002                                                                                    May 31, 2020


                                                                                         Hours           Rate      Amount

 05/15/2020   JWD     PD        Review new version of Committee dec and emails re         0.20        895.00       $179.00
                                same

 05/15/2020   BDD     PD        Coordinate and continue working on reply and              3.40        425.00      $1,445.00
                                accompanying declarations for filing today and
                                multiple conferences with M. Pagay, N. Brown and
                                S. Lee re same

 05/15/2020   TCF     PD        Attend to plan reply and declarations; revisions and      2.20        725.00      $1,595.00
                                filing preparation; various communications with
                                respect thereto.

 05/16/2020   MSP     PD        Email exchange with J. Wang, Richard M.                   0.20        875.00       $175.00
                                Pachulski, S. Uhland, et al. regarding SLC
                                resolution, etc.

 05/16/2020   MSP     PD        Email exchange with P. Buenger, Richard M.                0.10        875.00           $87.50
                                Pachulski, et al. regarding potential resolution of L.
                                Shan objection, etc.

 05/16/2020   JWD     PD        Review filed Committee reply and emails re same           0.30        895.00       $268.50

 05/16/2020   JWD     PD        Work on SLC issues                                        0.30        895.00       $268.50

 05/16/2020   JWD     PD        Review plan binder for hearing re operative cases         1.30        895.00      $1,163.50

 05/17/2020   MSP     PD        Email exchange with J. Wang, Jeffrey W. Dulberg,          1.50        875.00      $1,312.50
                                Richard M. Pachulski, M. Zhang, et al. regarding L.
                                Shan and other creditor matters related to plan
                                confirmation.

 05/17/2020   MSP     PD        Email exchange with L. Sun, et al. regarding              0.10        875.00           $87.50
                                logistics for confirmation hearing.

 05/17/2020   JWD     PD        Respond to J Wang emails                                  0.20        895.00       $179.00

 05/17/2020   JWD     PD        Review and comment to draft email to client re plan       0.10        895.00           $89.50
                                conf status

 05/17/2020   JWD     PD        Work on issues for prep for plan negotiations with        0.70        895.00       $626.50
                                objectors and approach to week

 05/18/2020   MSP     PD        Telephone conference with S. Uhland, Richard M.           0.80        875.00       $700.00
                                Pachulski, Jeffrey W. Dulberg, J. Wang, M. Zhang,
                                et al. regarding Plan amendments.

 05/18/2020   MSP     PD        Telephone call with Beth Dassa regarding                  0.10        875.00           $87.50
                                confirmation hearing logistics.

 05/18/2020   MSP     PD        Telephone conference with D. Law, Richard M.              0.40        875.00       $350.00
                                Pachulski regarding OUST questions regarding Plan
                                provisions.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 178 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    37
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

 05/18/2020   MSP     PD        Telephone conference with Richard M. Pachulski, S.       0.50        875.00       $437.50
                                Uhland, Jeffrey W. Dulberg et al. regarding tentative
                                ruling regarding Plan confirmation.

 05/18/2020   MSP     PD        Email exchange with M. Zhang, S. Uhland, Richard         0.70        875.00       $612.50
                                M. Pachulski, Jeffrey W. Dulberg, M. Parish, et al.
                                regarding Plan modifications.

 05/18/2020   MSP     PD        Email exchange with D. Law regarding OUST                0.10        875.00           $87.50
                                objection to plan confirmation.

 05/18/2020   MSP     PD        Attention to potentially resolving objections to         3.30        875.00      $2,887.50
                                confirmation filed by Han’s, UST, L. Shan, ZZC;
                                email exchanges with D. Law, Richard M.
                                Pachulski, M. Kurth, S. Finestone, et al. regarding
                                same.

 05/18/2020   MSP     PD        Email exchange with J. Wang, W. Pao, et al.              0.10        875.00           $87.50
                                regarding SLC resolution.

 05/18/2020   MSP     PD        Address plan confirmation hearing logistics matters;     1.20        875.00      $1,050.00
                                email exchange with M. Kaplan, A. Behlmann, S.
                                Kjontvedt, et al. regarding same (.20).

 05/18/2020   MSP     PD        Email exchange with Beth Dassa regarding notice of       0.10        875.00           $87.50
                                plan modifications.

 05/18/2020   MSP     PD        Email exchange with A. Francis, et al. regarding         0.10        875.00           $87.50
                                Maples retention application.

 05/18/2020   MSP     PD        Review tentative ruling regarding plan confirmation;     0.50        875.00       $437.50
                                email exchange with Richard M. Pachulski, Jeffrey
                                W. Dulberg, S. Uhland, et al. regarding same.

 05/18/2020   MSP     PD        Email exchange with Richard M. Pachulski, M.             0.30        875.00       $262.50
                                Zhang, et al. regarding L. Shan response to
                                settlement discussions.

 05/18/2020   MSP     PD        Draft summary of tentative ruling for client; email      0.30        875.00       $262.50
                                exchange with M. Zhang, J. Wang, et al. regarding
                                same.

 05/18/2020   MSP     PD        Email exchange with J. Wang, Richard M.                  0.30        875.00       $262.50
                                Pachulski, et al. regarding SLC resolution.

 05/18/2020   MSP     PD        Email exchange with Richard M. Pachulski, Jeffrey        0.30        875.00       $262.50
                                W. Dulberg regarding supplemental declaration of
                                Richard M. Pachulski required by tentative,
                                addressing other matters raised in ruling.

 05/18/2020   RMP     PD        Prepare for and participate on team call re plan         0.70      1445.00       $1,011.50
                                amendments.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 179 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    38
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

 05/18/2020   RMP     PD        Prepare for and participate on UST call re objection.    0.40      1445.00        $578.00

 05/18/2020   RMP     PD        Telephone conference with Saval re SLC issues.           0.40      1445.00        $578.00

 05/18/2020   RMP     PD        Telephone conference with Shan's counsel re claims       0.60      1445.00        $867.00
                                and review and respond to e-mails re same.

 05/18/2020   RMP     PD        Telephone conferences and e-mails with client re         0.40      1445.00        $578.00
                                SLC issues.

 05/18/2020   RMP     PD        Review and respond to e-mails re SLC and                 0.90      1445.00       $1,300.50
                                telephone conferences with Saval re counter-offer.

 05/18/2020   RMP     PD        Review tentative, analyze same and team conference       1.80      1445.00       $2,601.00
                                call re same and follow-up calls re same.

 05/18/2020   JWD     PD        Emails with M Pagay re UST                               0.10        895.00           $89.50

 05/18/2020   JWD     PD        Review tentative ruling and attend counsel call re       0.70        895.00       $626.50
                                same

 05/18/2020   JWD     PD        Various follow up emails with client and other           0.50        895.00       $447.50
                                counsel re tentative ruling

 05/18/2020   JWD     PD        Research re SOL issue                                    0.70        895.00       $626.50

 05/18/2020   JWD     PD        Emails with J Wang and M Pagay re plan issues and        0.20        895.00       $179.00
                                tentative

 05/18/2020   JWD     PD        Review plan amendments and emails re same                0.20        895.00       $179.00

 05/18/2020   JWD     PD        Research issue re 546                                    0.30        895.00       $268.50

 05/18/2020   JWD     PD        Attend call re plan supplement                           0.90        895.00       $805.50

 05/18/2020   JWD     PD        Review issues re tentative ruling and emails with        0.40        895.00       $358.00
                                client group re same

 05/18/2020   BDD     PD        Research and assemble cases for binder for R.            4.90        425.00      $2,082.50
                                Pachulski for 5/21 hearing and emails N. Brown re
                                same

 05/18/2020   BDD     PD        Begin working on Plan modification pleading and          0.50        425.00       $212.50
                                email M. Pagay re same

 05/18/2020   BDD     PD        Email M. Pagay re plan confirmation authorities          0.10        425.00           $42.50

 05/19/2020   LAF     PD        Legal research re: Waiving or limiting right to bring    1.30        450.00       $585.00
                                avoidance actions.

 05/19/2020   MSP     PD        Telephone call with Leslie Forrester regarding           0.10        875.00           $87.50
                                statute of limitations issue.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 180 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    39
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/19/2020   MSP     PD        Telephone call with Beth Dassa regarding                0.10        875.00           $87.50
                                addressing plan tentative ruling issues.

 05/19/2020   MSP     PD        All hands telephone conference regarding Plan           3.00        875.00      $2,625.00
                                Confirmation.

 05/19/2020   MSP     PD        Telephone call with S. Finestone regarding Han’s        0.10        875.00           $87.50
                                San Jose Hospitality objection to confirmation.

 05/19/2020   MSP     PD        Telephone conference with M Kurth, Richard M.           0.30        875.00       $262.50
                                Pachulski et al. regarding ZZC Management
                                objection to Plan confirmation.

 05/19/2020   MSP     PD        Email exchange with Richard M. Pachulski, Jeffrey       1.10        875.00       $962.50
                                W. Dulberg regarding Supplemental declaration of
                                Richard M. Pachulski as required by tentative ruling
                                (.10); review and revise same.

 05/19/2020   MSP     PD        Address and research limitation on avoidance action     2.50        875.00      $2,187.50
                                issue identified in tentative ruling; email exchange
                                with Leslie Forrester, Richard M. Pachulski, et al.
                                regarding same.

 05/19/2020   MSP     PD        Email exchange with Jeffrey W. Dulberg, et al.          0.10        875.00           $87.50
                                regarding exit financing.

 05/19/2020   MSP     PD        Attention to plan amendments and email exchange         2.80        875.00      $2,450.00
                                with M. Zhang, Richard M. Pachulski, M. Parish, D.
                                Law, et al. regarding same (.50).

 05/19/2020   MSP     PD        Address plan confirmation tentative ruling open         2.80        875.00      $2,450.00
                                items; email exchange with T. Li, D. Perez, Jeffrey
                                W. Dulberg, Richard M. Pachulski, et al. regarding
                                same (.40).

 05/19/2020   MSP     PD        Address potential resolution of plan confirmation       2.50        875.00      $2,187.50
                                objections; email exchange with Richard M.
                                Pachulski, Jeffrey W. Dulberg, S. Finestone, et al.
                                regarding same (.10).

 05/19/2020   RMP     PD        Prepare for and participate on call with team and       3.30      1445.00       $4,768.50
                                client re tentative ruling and next steps and
                                follow-up calls with J. Dulberg and M. Pagay re
                                same.

 05/19/2020   RMP     PD        Telephone conference with ZZC counsel re                0.60      1445.00        $867.00
                                objection, analyze same and telephone conferences
                                with J. Dulberg re same.

 05/19/2020   RMP     PD        Prepare for confirmation hearing, including case        3.10      1445.00       $4,479.50
                                review.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 181 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    40
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

 05/19/2020   RMP     PD        Review plan amendments and plan amendment                0.90      1445.00       $1,300.50
                                summary and review and respond to e-mails re
                                same.

 05/19/2020   RMP     PD        Telephone conference with Saval re SLC issues and        0.60      1445.00        $867.00
                                potential resolution and follow-up with JW re same.

 05/19/2020   RMP     PD        Review SLC settlement documents and revisions.           0.70      1445.00       $1,011.50

 05/19/2020   JWD     PD        Emails re revisions to Pachulski dec                     0.20        895.00       $179.00

 05/19/2020   JWD     PD        Emails with M Pagay re trust agt sigs                    0.10        895.00           $89.50

 05/19/2020   JWD     PD        Further emails re issues for next dec                    0.20        895.00       $179.00

 05/19/2020   JWD     PD        Emails with Committee re tentative                       0.10        895.00           $89.50

 05/19/2020   JWD     PD        Call with B Dassa re Pachulski dec                       0.10        895.00           $89.50

 05/19/2020   JWD     PD        Call with R Pachulski re plan conf issues                0.10        895.00           $89.50

 05/19/2020   JWD     PD        Emails with Committee local counsel re tentative         0.10        895.00           $89.50

 05/19/2020   JWD     PD        Review UST response re reply and email with team         0.10        895.00           $89.50
                                re same

 05/19/2020   JWD     PD        Review and revise Pachulski dec                          0.60        895.00       $537.00

 05/19/2020   JWD     PD        Call with M Kurth re Zheijiang objection                 0.30        895.00       $268.50

 05/19/2020   JWD     PD        Call with R Moon re conf hearing                         0.20        895.00       $179.00

 05/19/2020   JWD     PD        Attend client team call re plan tentative and hearing    3.00        895.00      $2,685.00

 05/19/2020   JWD     PD        Call with R Pachulski re hearing pre                     0.10        895.00           $89.50

 05/19/2020   JWD     PD        Emails with M Parish re dec                              0.10        895.00           $89.50

 05/19/2020   JWD     PD        Review plan revisions                                    0.20        895.00       $179.00

 05/19/2020   JWD     PD        Follow up emails re hearing prep                         0.30        895.00       $268.50

 05/19/2020   JWD     PD        Calls with R Pachulski and emails with J Wang re         0.30        895.00       $268.50
                                additional hearing issues

 05/19/2020   BDD     PD        Work on index for cases relating to Plan                 1.50        425.00       $637.50
                                confirmation and multiple emails N. Brown re same

 05/19/2020   BDD     PD        Work on R. Pachulski declaration in support of plan      0.80        425.00       $340.00
                                confirmation pursuant to court's 5/18 tentative, and
                                email M. Pagay re same

 05/19/2020   BDD     PD        Email J. Dulberg re Reply to objections to plan          0.10        425.00           $42.50
                                confirmation
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 182 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:    41
Jia Yueting                                                                                   Invoice 125197
46353 - 00002                                                                                 May 31, 2020


                                                                                      Hours           Rate      Amount

 05/19/2020   BDD     PD        Revisions to index of cases re 5/21 confirmation       0.10        425.00           $42.50
                                hearing

 05/20/2020   SEG     PD        Review Richard M. Pachulski inquiry regarding          0.30      1025.00        $307.50
                                limitation of time period in chapter 11 plan and
                                review research and email to Richard M. Pachulski
                                and Malhar S. Pagay regarding same.

 05/20/2020   SEG     PD        Review Richard M. Pachulski email regarding            0.30      1025.00        $307.50
                                disparate treatment issue and review research
                                regarding death traps and disparate treatment based
                                on rights or contributions and email to Richard M.
                                Pachulski regarding same.

 05/20/2020   LAF     PD        Legal research re: Waiver of section 546.              0.50        450.00       $225.00

 05/20/2020   HCK     PD        Review M. Pagay and R. Pachulski memos &               0.40      1075.00        $430.00
                                telephone call with M. Pagay re plan provisions on
                                S/L and Chapter 5 claims.

 05/20/2020   MSP     PD        Telephone call with Beth Dassa regarding Plan          0.10        875.00           $87.50
                                amendments.

 05/20/2020   MSP     PD        Telephone conference with J. Molino, P. Buenger,       0.40        875.00       $350.00
                                Richard M. Pachulski, et al. regarding Liuhuan Shan
                                voting deadline, potential resolution, etc.

 05/20/2020   MSP     PD        Telephone call with M. Kaplan regarding status of      0.10        875.00           $87.50
                                objections to Plan confirmation.

 05/20/2020   MSP     PD        Email exchange with F. Ban, J. Wang, V. Sekhon, et     0.40        875.00       $350.00
                                al. regarding SLC resolution.

 05/20/2020   MSP     PD        Telephone call with Henry C. Kevane regarding          0.20        875.00       $175.00
                                Plan statute of limitations issue.

 05/20/2020   MSP     PD        Telephone conference with A. Behlmann, M.              0.80        875.00       $700.00
                                Kaplan, Richard M. Pachulski, et al. regarding
                                hearing regarding Plan confirmation, status of
                                objections, etc.

 05/20/2020   MSP     PD        Telephone call with J. Wang regarding Plan             0.10        875.00           $87.50
                                confirmation hearing.

 05/20/2020   MSP     PD        Telephone call with M. Zhang regarding Plan            0.10        875.00           $87.50
                                declarations.

 05/20/2020   MSP     PD        Telephone conference with V. Sekhon, et al.            0.50        875.00       $437.50
                                regarding revised SLC settlement.

 05/20/2020   MSP     PD        Telephone call with M. Kaplan regarding Plan           0.10        875.00           $87.50
                                confirmation hearing argument.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 183 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    42
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/20/2020   MSP     PD        Telephone call with S. Finestone regarding Han’s        0.10        875.00           $87.50
                                San Jose Hospitality objection to Plan confirmation.

 05/20/2020   MSP     PD        Telephone call with J. Wang regarding resolution of     0.20        875.00       $175.00
                                outstanding plan confirmation objections.

 05/20/2020   MSP     PD        Telephone calls (3) with Beth Dassa regarding Plan      0.30        875.00       $262.50
                                confirmation hearing outstanding items,
                                modifications for filing, etc.

 05/20/2020   MSP     PD        Telephone calls (2) with Jeffrey W. Dulberg             0.20        875.00       $175.00
                                regarding status of plan modifications, objections,
                                etc.

 05/20/2020   MSP     PD        Telephone call with Richard M. Pachulski regarding      0.30        875.00       $262.50
                                modifications to plan, Han’s objection to
                                confirmation, etc.

 05/20/2020   MSP     PD        Email exchange with S. Uhland, Jeffrey W. Dulberg       0.90        875.00       $787.50
                                et al. regarding Supplemental Richard M. Pachulski
                                declaration required by tentative ruling, finalize
                                same for filing.

 05/20/2020   MSP     PD        Attention to, review and finalize for filing plan       2.90        875.00      $2,537.50
                                modifications; email exchange with M. Parish,
                                Richard M. Pachulski, A. Behlmann, M. Kaplan, D.
                                Law, et al. regarding same (.20).

 05/20/2020   MSP     PD        Email exchange with V. Sekhon, F. Bian, et al.          0.10        875.00           $87.50
                                regarding SLC resolution.

 05/20/2020   MSP     PD        Address tentative ruling open items, including          2.80        875.00      $2,450.00
                                avoidance action limitation issue; email exchange
                                with Leslie Forrester, et al. (.20).

 05/20/2020   MSP     PD        Continue efforts to resolve open plan confirmation      2.20        875.00      $1,925.00
                                objections; email exchange with S. Finestone,
                                Richard M. Pachulski, D. Doyle, M. Kurth, P.
                                Buenger, et al. regarding same (.10).

 05/20/2020   MSP     PD        Email exchange with J. Johnson, V. Sekhon, et al.       0.30        875.00       $262.50
                                regarding SLC resolution.

 05/20/2020   MSP     PD        Attention to plan confirmation hearing logistics and    1.70        875.00      $1,487.50
                                coordination; email exchange with D. Meadows, et
                                al. regarding same (.20).

 05/20/2020   RMP     PD        Prepare for and participate on team call re SLC.        0.60      1445.00        $867.00

 05/20/2020   RMP     PD        Prepare for and participate on follow-up SLC calls.     1.10      1445.00       $1,589.50

 05/20/2020   RMP     PD        Prepare for and participate on call with Committee      0.60      1445.00        $867.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 184 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    43
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount
                                counsel re confirmation hearing.
 05/20/2020   RMP     PD        Prepare for and participate on confirmation hearing.    3.30      1445.00       $4,768.50

 05/20/2020   RMP     PD        Various telephone conferences with Saval and client     1.90      1445.00       $2,745.50
                                re attempted SLC settlement.

 05/20/2020   RMP     PD        Telephone conferences with Dare Law re UST              1.10      1445.00       $1,589.50
                                objections to plan and resolution thereof.

 05/20/2020   RMP     PD        Review declaration.                                     0.10      1445.00        $144.50

 05/20/2020   RMP     PD        Review modified plan and review and respond to          0.80      1445.00       $1,156.00
                                e-mails re same.

 05/20/2020   RMP     PD        Review Han's proposed changes, which were               0.60      1445.00        $867.00
                                rejected, and telephone conference with M. Pagay re
                                same and with Finestone re same.

 05/20/2020   JWD     PD        Calls with B Dassa re dec filing                        0.20        895.00       $179.00

 05/20/2020   JWD     PD        Emails re Shan negotations                              0.10        895.00           $89.50

 05/20/2020   JWD     PD        Email re issues for addressing tentative                0.10        895.00           $89.50

 05/20/2020   JWD     PD        Email with W Pao re chapter 5 issues                    0.10        895.00           $89.50

 05/20/2020   JWD     PD        Call with Shan counsel re settlement                    0.40        895.00       $358.00

 05/20/2020   JWD     PD        Call with R Pachulski re confirmation issues            0.20        895.00       $179.00

 05/20/2020   JWD     PD        Call with D Doyle (2x) re conf hearing                  0.30        895.00       $268.50

 05/20/2020   JWD     PD        Review plan revisions and draft notice re changes       0.40        895.00       $358.00
                                for court

 05/20/2020   JWD     PD        Multiple calls with R Pachulski and M Pagay re plan     0.30        895.00       $268.50
                                filing

 05/20/2020   JWD     PD        Review all updated plan revisions and comments          1.30        895.00      $1,163.50
                                from UST and Committee (.8); emails with R Moon
                                (.2); call with PTH counsel (.3);

 05/20/2020   JWD     PD        Work on issues for various plan settlements             0.70        895.00       $626.50

 05/20/2020   JWD     PD        Calls with objecting parties re status                  0.20        895.00       $179.00

 05/20/2020   JWD     PD        Review research and case law re classification issue    0.70        895.00       $626.50

 05/20/2020   JWD     PD        Review issues for plan conf order                       0.10        895.00           $89.50

 05/20/2020   JWD     PD        Prepare for hearing and call with R Pachulski re        0.20        895.00       $179.00
                                same

 05/20/2020   JWD     PD        Review plan modification draft and call with M          0.10        895.00           $89.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 185 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    44
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount
                                Pagay re filing
 05/20/2020   BDD     PD        Assist with Plan modification issues and multiple       1.50        425.00       $637.50
                                emails to/calls with M. Pagay and R. Mori re same

 05/20/2020   BDD     PD        Email PSZJ team re withrawal of L. Shan objection       0.10        425.00           $42.50
                                to Plan confirmation

 05/20/2020   BDD     PD        Email R. Moon re SLC objection to Plan                  0.10        425.00           $42.50
                                confirmation

 05/20/2020   BDD     PD        Email M. Pagay re hearing on Plan confirmation          0.10        425.00           $42.50

 05/20/2020   BDD     PD        Multiple emails J. Dulberg, M. Pagay and N. Brown       0.20        425.00           $85.00
                                re Decl of R. Pachulski re exit financing

 05/21/2020   MSP     PD        Telephone call with Jeffrey W. Dulberg regarding        0.20        875.00       $175.00
                                Plan confirmation outstanding matters.

 05/21/2020   MSP     PD        Telephonic appearance at Plan Confirmation              1.10        875.00       $962.50
                                hearing.

 05/21/2020   MSP     PD        Telephone conference with Beth Dassa regarding          0.20        875.00       $175.00
                                results of confirmation hearing and next steps.

 05/21/2020   MSP     PD        Telephone conference with Richard M. Pachulski,         0.30        875.00       $262.50
                                Jeffrey W. Dulberg regarding next steps after
                                confirmation.

 05/21/2020   MSP     PD        Email exchange with D. Law, Richard M. Pachulski        0.10        875.00           $87.50
                                regarding UST final position regarding plan
                                confirmation.

 05/21/2020   MSP     PD        Attention to final hearing logistics regarding plan     1.50        875.00      $1,312.50
                                confirmation; email exchange with S. Kjontvedt, et
                                al. regarding same (.10).

 05/21/2020   MSP     PD        Email exchange with Richard M. Pachulski, D.            0.50        875.00       $437.50
                                Saval, J. Wang, V. Sekhon, et al. regarding Issue
                                with signatures on SLC resolution.

 05/21/2020   MSP     PD        Email exchange with Richard M. Pachulski, Jeffrey       0.90        875.00       $787.50
                                W. Dulberg, J. Wang, P. Buenger, et al. regarding
                                results of confirmation hearing, L. Shan position at
                                hearing, etc.

 05/21/2020   MSP     PD        Email exchange with M. Zhang, Jeffrey W. Dulberg,       0.80        875.00       $700.00
                                J. Wang, et al. regarding public relations
                                announcement regarding plan confirmation hearing.

 05/21/2020   MSP     PD        Email exchange with V. Sekhon, F. Bian, J. Wang et      0.90        875.00       $787.50
                                al. regarding signatures regarding SLC resolution.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 186 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    45
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate      Amount

 05/21/2020   MSP     PD        Review order after confirmation hearing and             0.70        875.00       $612.50
                                findings of fact/conclusions of law and draft
                                summary for client regarding same; email exchanges
                                with Richard M. Pachulski, Jeffrey W. Dulberg, S.
                                Uhland, A. Behlmann, et al re same.

 05/21/2020   MSP     PD        Email exchange with S. McMahon, Beth Dassa, et          0.90        875.00       $787.50
                                al. regarding Latham application for employment;
                                review comments regarding same.

 05/21/2020   MSP     PD        Email exchange with J. Merkin et al. regarding Plan     0.10        875.00           $87.50
                                declarations.

 05/21/2020   RMP     PD        Deal with SLC settlement.                               1.30      1445.00       $1,878.50

 05/21/2020   RMP     PD        Prepare for and participate on plan confirmation        2.30      1445.00       $3,323.50
                                hearing.

 05/21/2020   RMP     PD        Deal with follow-up issues after confirmation,          1.90      1445.00       $2,745.50
                                review findings and telephone conference with client
                                re same.

 05/21/2020   RMP     PD        Deal with Shan issues and objections and telephone      0.90      1445.00       $1,300.50
                                conferences with Shan's counsel and client's
                                representatives.

 05/21/2020   JWD     PD        Call with D Doyle re hearing                            0.10        895.00           $89.50

 05/21/2020   JWD     PD        Call with R Pachulski re plan conf hearing (2x)         0.30        895.00       $268.50

 05/21/2020   JWD     PD        Call with M Pagay re plan hearing                       0.20        895.00       $179.00

 05/21/2020   JWD     PD        Work on issues re SLC settlement and wire planning      0.40        895.00       $358.00

 05/21/2020   JWD     PD        Attend plan conf hearing                                2.00        895.00      $1,790.00

 05/21/2020   JWD     PD        Client follow up and calls with team after hearing      0.40        895.00       $358.00

 05/21/2020   JWD     PD        Review FoF and interim plan order and emails re         0.30        895.00       $268.50
                                same

 05/21/2020   JWD     PD        Work on press release re conf                           1.30        895.00      $1,163.50

 05/21/2020   JWD     PD        Call with R Pachulski following FoF entry               0.40        895.00       $358.00

 05/21/2020   JWD     PD        Call with D Meadows (.2), emails with R Moon            0.30        895.00       $268.50
                                following plan hearing (.1)

 05/21/2020   JWD     PD        Review Findings of Fact and draft notes re same         0.60        895.00       $537.00

 05/21/2020   RMP     PD        Review e-mails re PR announcement and telephone         0.30      1445.00        $433.50
                                conference with J. Dulberg re same.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 187 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    46
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

 05/22/2020   MSP     PD        Email exchange with F. Bian, J. Wang, et al.             0.10        875.00           $87.50
                                regarding SLC execution of settlement.

 05/22/2020   JWD     PD        Emails re consummating SLC settlement                    0.30        895.00       $268.50

 05/22/2020   JWD     PD        Further work consummating SLC settlement                 0.40        895.00       $358.00

 05/22/2020   JWD     PD        Review findings and interim order and emails re          0.60        895.00       $537.00
                                same

 05/22/2020   RMP     PD        Review SLC e-mails and respond to final issues.          0.60      1445.00        $867.00

 05/23/2020   BDD     PD        Email J. Dulberg re M. Pagay declaration re ballot       0.10        425.00           $42.50
                                summary

 05/23/2020   RMP     PD        Review and respond to e-mails re Wei Gan payment         0.20      1445.00        $289.00
                                issues.

 05/24/2020   RMP     PD        Review request and analysis of FF conversion and         0.30      1445.00        $433.50
                                respond to e-mails re same.

 05/24/2020   MSP     PD        Email exchange with S. Uhland, Richard M.                0.10        875.00           $87.50
                                Pachulski, et al. regarding FF action impact on
                                preferred units.

 05/24/2020   MSP     PD        Email exchange with S. Uhland, et al. regarding          0.10        875.00           $87.50
                                Confirmation order, etc.

 05/24/2020   JWD     PD        Review emails re FF issue                                0.20        895.00       $179.00

 05/24/2020   JWD     PD        Work with co-counsel re issues for confirmation          0.20        895.00       $179.00

 05/25/2020   MSP     PD        Review and revise confirmation order; email              4.00        875.00      $3,500.00
                                exchange with M. Parish, et al. regarding same (.10).

 05/25/2020   MSP     PD        Email exchange with M. Parish, Jeffrey W. Dulberg,       0.20        875.00       $175.00
                                et al. regarding Chapter 11 checklist.

 05/25/2020   JWD     PD        Review Plan order regarding Sunac                        0.20        895.00       $179.00

 05/25/2020   JWD     PD        Review plan order and draft emails re same               0.20        895.00       $179.00

 05/25/2020   JWD     PD        Review client comments to task list and plan order       0.20        895.00       $179.00

 05/25/2020   JWD     PD        Emails re plan order issues                              0.20        895.00       $179.00

 05/25/2020   JWD     PD        Emails with client and M Pagay re plan order             0.20        895.00       $179.00

 05/25/2020   RMP     PD        Review confirmation order drafts and review and          0.90      1445.00       $1,300.50
                                respond to e-mails re same.

 05/25/2020   RMP     PD        Review effective date checklist and e-mails re same.     0.20      1445.00        $289.00

 05/25/2020   RMP     PD        Review creditors' trust agreement.                       0.20      1445.00        $289.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                      Desc
                                      Main Document   Page 188 of 228

Pachulski Stang Ziehl & Jones LLP                                                            Page:    47
Jia Yueting                                                                                  Invoice 125197
46353 - 00002                                                                                May 31, 2020


                                                                                     Hours           Rate      Amount

 05/26/2020   MSP     PD        Telephone calls (2: .30; .80) with S. He regarding    1.10        875.00       $962.50
                                Plan and going forward dates and deadlines.

 05/26/2020   MSP     PD        Email exchange with Beth Dassa regarding              0.10        875.00           $87.50
                                confirmation order status.

 05/26/2020   JWD     PD        Review M Pagay email re discharge                     0.10        895.00           $89.50

 05/26/2020   BDD     PD        Email N. Brown re notice of lodgment of               0.10        425.00           $42.50
                                confirmation order

 05/27/2020   MSP     PD        Telephone call with J. Wang regarding preparation     0.10        875.00           $87.50
                                of confirmation order.

 05/27/2020   MSP     PD        Attention to confirmation order, Trust Agreement      2.90        875.00      $2,537.50
                                revisions, etc.; email exchange with J. Wang, M.
                                Parish, et al. regarding same (.10).

 05/27/2020   MSP     PD        Review other comments to confirmation order;          0.50        875.00       $437.50
                                email exchange with J. Wang et al. regarding same.

 05/27/2020   JWD     PD        Emails re discharge and plan order issues             0.50        895.00       $447.50

 05/27/2020   JWD     PD        Review J Wang comments to order                       0.20        895.00       $179.00

 05/27/2020   JWD     PD        Review status of trust agreement and order, emails    0.20        895.00       $179.00
                                with team re same

 05/27/2020   RMP     PD        Review discharge order issues and review and          0.30      1445.00        $433.50
                                respond to e-mails re same.

 05/28/2020   MSP     PD        Telephone call with M. Kaplan regarding               0.10        875.00           $87.50
                                Confirmation Order.

 05/28/2020   MSP     PD        Attention to finalizing confirmation order for        4.90        875.00      $4,287.50
                                lodging; email exchanges with J. Wang, M. Zhang,
                                S. Uhland, M. Parish, et al. regarding same.

 05/28/2020   JWD     PD        Review revisions to conf order and emails re same     0.30        895.00       $268.50

 05/28/2020   JWD     PD        Consider issues with M Pagay re confirmation order    0.20        895.00       $179.00

 05/28/2020   JWD     PD        Review final version of confi order and issues for    0.10        895.00           $89.50
                                completion

 05/28/2020   JWD     PD        Review M Pagay and S Uhland emails re conf order      0.10        895.00           $89.50

 05/28/2020   BDD     PD        Revisions to Notice of Lodgment re confirmation       0.50        425.00       $212.50
                                order and confer with M. Pagay, N. Deleon and N.
                                Brown re same

 05/28/2020   BDD     PD        Coordinate with N. DeLeon re lodging confirmation     0.20        425.00           $85.00
                                order and filing NOL re same
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 189 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    48
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                      Hours            Rate        Amount

 05/28/2020   BDD     PD        Email Epiq team re service                              0.10        425.00           $42.50

 05/28/2020   RMP     PD        Review confirmation order, discharge issues and         1.20      1445.00         $1,734.00
                                review and respond to e-mails re same.

 05/28/2020   RMP     PD        Review and respond to e-mails re SQ replacement         0.20      1445.00          $289.00
                                and telephone conference re same.

 05/28/2020   RMP     PD        Review and respond to e-mails re confirmation           0.30      1445.00          $433.50
                                order.

 05/29/2020   BDD     PD        Attend to calendaring matters with M. DesJardien        0.10        425.00           $42.50

 05/31/2020   RMP     PD        Review checklist and telephone conference with J.       0.20      1445.00          $289.00
                                Dulberg re same.

                                                                                      425.50                    $393,886.50

  Ret. of Prof./Other
 05/01/2020   MSP     RPO       Email exchange with S. Uhland, J. Wang, et al.          0.10        875.00           $87.50
                                regarding Maples engagement letter.

 05/01/2020   MSP     RPO       Attention to Houlihan Lokey expert retention; email     0.50        875.00         $437.50
                                exchange with Richard M. Pachulski, Jeffrey W.
                                Dulberg, C. Hsieh, et al. regarding same (.10).

 05/01/2020   RMP     RPO       Deal with Houlihan Lokey engagement letter.             0.20      1445.00          $289.00

 05/02/2020   MSP     RPO       Email exchange with Jeffrey W. Dulberg, Richard         0.60        875.00         $525.00
                                M. Pachulski, T. Treemarcki regarding terms of
                                Houlihan Lokey expert retention.

 05/03/2020   MSP     RPO       Email exchange with S. Uhland, M. Zhang, et al.         0.10        875.00           $87.50
                                regarding Maples retention.

 05/06/2020   MSP     RPO       Telephone calls (2) with Beth Dassa regarding           0.20        875.00         $175.00
                                Maples employment application.

 05/06/2020   MSP     RPO       Email exchange with Beth Dassa, et al. regarding        0.10        875.00           $87.50
                                Maples employment application.

 05/06/2020   BDD     RPO       Email M. Pagay re Maples retention application          0.10        425.00           $42.50

 05/06/2020   BDD     RPO       Call with M. Pagay re Maples retention application      0.10        425.00           $42.50

 05/06/2020   BDD     RPO       Prepare draft of Maples retention application and       1.40        425.00         $595.00
                                email M. Pagay re same

 05/06/2020   BDD     RPO       Email M. Pagay re scope of Maples work for              0.10        425.00           $42.50
                                Foreign Representative

 05/07/2020   BDD     RPO       Email M. Pagay re Maples engagement agreement           0.10        425.00           $42.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 190 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:    49
Jia Yueting                                                                                     Invoice 125197
46353 - 00002                                                                                   May 31, 2020


                                                                                        Hours           Rate      Amount

 05/08/2020   BDD     RPO       Emails M. Kulick re conflicts list                       0.20        425.00           $85.00

 05/08/2020   BDD     RPO       Email K. Adonis at Maples re conflicts list              0.10        425.00           $42.50

 05/11/2020   MSP     RPO       Email exchange with K. Adonis, S. Uhland, et al.         0.10        875.00           $87.50
                                regarding declaration re Maples retention.

 05/11/2020   BDD     RPO       Email M. Pagay re Maples retention application           0.10        425.00           $42.50

 05/12/2020   MSP     RPO       Telephone call with Beth Dassa regarding Maples          0.10        875.00           $87.50
                                retention application.

 05/12/2020   MSP     RPO       Telephone calls (3) with Beth Dassa regarding            0.30        875.00       $262.50
                                Maples retention and other issues.

 05/12/2020   MSP     RPO       Email exchange with K. Adonis, et al. regarding          0.10        875.00           $87.50
                                conflicts check for Maples retention.

 05/12/2020   MSP     RPO       Attention to missing information to finalize Maples      1.90        875.00      $1,662.50
                                employment application and review and revise
                                same; email exchange with James Hunter, Beth
                                Dassa, et al. regarding same (.10).

 05/12/2020   MSP     RPO       Review and finalize draft of Maples employment           1.70        875.00      $1,487.50
                                application; email exchange with K. Adonis, et al.
                                regarding finalizing conflicts review, etc. regarding
                                same (.20).

 05/12/2020   BDD     RPO       Continue working on Maples retention application         2.40        425.00      $1,020.00
                                and multiple emails to/calls with M. Pagay and N.
                                Brown re same

 05/12/2020   BDD     RPO       Emails L. Forrester re foreign counsel retention         0.20        425.00           $85.00
                                applications

 05/13/2020   MSP     RPO       Email exchange with K. Adonis , et al. regarding         0.20        875.00       $175.00
                                Debtor-related parties for conflicts review.

 05/13/2020   JWD     RPO       Review app to employ BV counsel and emails re            0.30        895.00       $268.50
                                same

 05/13/2020   BDD     RPO       Continue working on Maples & Calder retention            2.50        425.00      $1,062.50
                                application, including preparation of declaration of
                                A. Francis, and emails M. Pagay re same

 05/14/2020   BDD     RPO       Revisions to A. Francis declaration and email M.         0.60        425.00       $255.00
                                Pagay re same

 05/15/2020   MSP     RPO       Email exchange with K. Adonis, et al. regarding          0.10        875.00           $87.50
                                status of Maples conflicts review.

 05/16/2020   MSP     RPO       Email exchange with S. Uhland regarding Maples           0.10        875.00           $87.50
                                retention application.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 191 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:    50
Jia Yueting                                                                                      Invoice 125197
46353 - 00002                                                                                    May 31, 2020


                                                                                         Hours           Rate      Amount

 05/17/2020   MSP     RPO       Email exchange with A. Francis, K. Adonis et al.          0.80        875.00       $700.00
                                regarding Maples retention application; finalize draft
                                of same.

 05/19/2020   MSP     RPO       Email exchange with K. Adonis, et al. regarding           0.10        875.00           $87.50
                                clearance of Maple conflict check.

 05/20/2020   JWD     RPO       Review L&W app and email re same                          0.20        895.00       $179.00

 05/21/2020   MSP     RPO       Telephone call with Beth Dassa regarding Latham           0.10        875.00           $87.50
                                employment application.

 05/21/2020   JWD     RPO       Review emails re Latham ap                                0.10        895.00           $89.50

 05/21/2020   BDD     RPO       Call with M. Pagay re revisions to Maples retention       0.10        425.00           $42.50
                                application

 05/21/2020   BDD     RPO       Review and revise Maples retention application to         1.40        425.00       $595.00
                                comply with Judge's requirements (1.30); and
                                multiple emails to/calls with M. Pagay re same (.10)

 05/21/2020   BDD     RPO       Email M. Pagay re order on Latham's retention             0.10        425.00           $42.50
                                application

 05/22/2020   MSP     RPO       Telephone calls (4) with Beth Dassa regarding             0.20        875.00       $175.00
                                Latham employment application and other issues

 05/22/2020   MSP     RPO       Address outstanding Latham and Maples                     2.80        875.00      $2,450.00
                                employment matters; email exchanges with K.
                                Adonis, Beth Dassa, S. McMahon, et al. regarding
                                same (.10).

 05/22/2020   BDD     RPO       Email N. Brown re Latham retention application            0.10        425.00           $42.50

 05/22/2020   BDD     RPO       Revisions to Latham retention application (.60);          1.40        425.00       $595.00
                                preparation of notice (.70); emails M. Pagay re same
                                (.10)

 05/22/2020   BDD     RPO       Further revisions to Latham retention application         0.20        425.00           $85.00
                                and email M. Pagay re same

 05/22/2020   BDD     RPO       Email M. Pagay re Latham noice                            0.10        425.00           $42.50

 05/22/2020   BDD     RPO       Email M. Pagay re S.Uhland declaration re Latham          0.10        425.00           $42.50
                                retention application

 05/22/2020   BDD     RPO       Prep YT declaration in support of Latham retention        0.40        425.00       $170.00
                                application and email M. Pagay re same

 05/22/2020   BDD     RPO       Email S. Lee re revisions to Maple & Calder               0.10        425.00           $42.50
                                retention application

 05/22/2020   BDD     RPO       Email M. Pagay re redline and clean versions of           0.10        425.00           $42.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                      Desc
                                      Main Document   Page 192 of 228

Pachulski Stang Ziehl & Jones LLP                                                            Page:    51
Jia Yueting                                                                                  Invoice 125197
46353 - 00002                                                                                May 31, 2020


                                                                                     Hours           Rate      Amount
                                Maples revised retention application
 05/22/2020   BDD     RPO       Email S. Lee re redline to Maples & Calder revised    0.10        425.00           $42.50
                                retention application

 05/22/2020   BDD     RPO       Email M. Pagay re new blackline re Maples &           0.10        425.00           $42.50
                                Calder retention application

 05/22/2020   BDD     RPO       Email M. Pagay re finalized Latham retention          0.10        425.00           $42.50
                                application

 05/23/2020   MSP     RPO       Email exchange with S. McMahon regarding              0.10        875.00           $87.50
                                signature on Latham retention application.

 05/23/2020   BDD     RPO       Email M. Pagay re exhibits to Latham retention        0.10        425.00           $42.50
                                application

 05/24/2020   BDD     RPO       Email M. Pagay re Maples retention application        0.10        425.00           $42.50

 05/25/2020   MSP     RPO       Telephone call with K. Adonis regarding Terms of      0.30        875.00       $262.50
                                Maples retention as BVI counsel.

 05/25/2020   MSP     RPO       Telephone call with Beth Dassa regarding Maples       0.10        875.00           $87.50
                                retention application.

 05/25/2020   MSP     RPO       Email exchange with Beth Dassa et al. regarding       0.30        875.00       $262.50
                                Notice of Maples employment application; review
                                same.

 05/25/2020   MSP     RPO       Finalize Latham and Maples retention applications.    0.80        875.00       $700.00

 05/25/2020   BDD     RPO       Review finalized Latham retention application and     0.30        425.00       $127.50
                                coordinate filing/serving re same

 05/25/2020   BDD     RPO       Emails M. Pagay re finalized Maples retention         0.20        425.00           $85.00
                                application

 05/25/2020   BDD     RPO       Coordinate filing/serving of Maples retention         0.20        425.00           $85.00
                                application

 05/25/2020   BDD     RPO       Preparation of additional exhibit for Maples          0.20        425.00           $85.00
                                retention application and email M. Pagay re same

 05/25/2020   BDD     RPO       Prepare notice of filing of Maples & Calder           0.60        425.00       $255.00
                                retention application and email M. Pagay re same

 05/25/2020   BDD     RPO       Revisions to Maples notice per M. Pagay request       0.10        425.00           $42.50

 05/25/2020   BDD     RPO       Email S. Lee re finalized Maples retention            0.10        425.00           $42.50
                                application

 05/26/2020   MSP     RPO       Email exchange with M. Zhang et al. regarding         0.10        875.00           $87.50
                                Maples retention application.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 193 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:    52
Jia Yueting                                                                                    Invoice 125197
46353 - 00002                                                                                  May 31, 2020


                                                                                       Hours           Rate        Amount

 05/26/2020   JWD     RPO       Review Maples app                                       0.20        895.00         $179.00

 05/26/2020   BDD     RPO       Attend to finalizing Maples and Calder retention        0.80        425.00         $340.00
                                application and notice and emails M. Pagay and N.
                                Brown re same

 05/29/2020   BDD     RPO       Email Epiq team re service of retention applications    0.10        425.00           $42.50

                                                                                       28.00                    $17,835.00

  TOTAL SERVICES FOR THIS MATTER:                                                                             $474,236.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01            Desc
                                      Main Document   Page 194 of 228

Pachulski Stang Ziehl & Jones LLP                                                    Page:    53
Jia Yueting                                                                          Invoice 125197
46353 - 00002                                                                        May 31, 2020



 Expenses
 03/16/2020   LV         Legal Vision Atty/Mess. Service- Inv. 50823 LA                 97.50
                         Bankruptcy Court, MSP
 03/17/2020   LV         Legal Vision Atty/Mess. Service- Inv. 50816 LA                 65.00
                         Bankruptcy Court, BDD
 03/18/2020   LV         Legal Vision Atty/Mess. Service- Inv. 50842 LA Bankruptcy      65.00
                         Court,MSP
 03/18/2020   LV         Legal Vision Atty/Mess. Service- Inv. 50845 -JWD               87.00
                         Residents
 03/19/2020   LV         Legal Vision Atty/Mess. Service- Inv. 50848 LA                 97.50
                         Bankruptcy Court, R. Mori
 03/20/2020   LV         Legal Vision Atty/Mess. Service- Inv. 50850 LA                 97.50
                         Bankruptcy Court, R. Mori
 05/04/2020   PO         46353.00002 :Postage Charges for 05-04-20                        2.80
 05/04/2020   RE2        SCAN/COPY ( 1879 @0.10 PER PG)                                187.90
 05/04/2020   RE2        SCAN/COPY ( 2375 @0.10 PER PG)                                237.50
 05/04/2020   RE2        SCAN/COPY ( 1382 @0.10 PER PG)                                138.20
 05/04/2020   RE2        SCAN/COPY ( 795 @0.10 PER PG)                                  79.50
 05/04/2020   RE2        SCAN/COPY ( 472 @0.10 PER PG)                                  47.20
 05/04/2020   RE2        SCAN/COPY ( 1250 @0.10 PER PG)                                125.00
 05/04/2020   RE2        SCAN/COPY ( 2642 @0.10 PER PG)                                264.20
 05/04/2020   RE2        SCAN/COPY ( 539 @0.10 PER PG)                                  53.90
 05/04/2020   RE2        SCAN/COPY ( 459 @0.10 PER PG)                                  45.90
 05/04/2020   RE2        SCAN/COPY ( 745 @0.10 PER PG)                                  74.50
 05/04/2020   RE2        SCAN/COPY ( 1879 @0.10 PER PG)                                187.90
 05/04/2020   RE2        SCAN/COPY ( 635 @0.10 PER PG)                                  63.50
 05/06/2020   OS         Houlihan Lokey retainer, MSP                                50,000.00
 05/08/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                      0.90
 05/08/2020   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                     2.00
 05/08/2020   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                     2.90
 05/08/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                                      0.90
 05/08/2020   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                     2.00
 05/08/2020   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                     3.10
 05/08/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                                     1.50
 05/08/2020   RE2        SCAN/COPY ( 20 @0.10 PER PG)                                     2.00
 05/08/2020   RE2        SCAN/COPY ( 167 @0.10 PER PG)                                  16.70
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 195 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:    54
Jia Yueting                                                                   Invoice 125197
46353 - 00002                                                                 May 31, 2020

 05/09/2020   LN         46353.00002 Lexis Charges for 05-09-20                 132.13
 05/11/2020   LN         46353.00002 Lexis Charges for 05-11-20                  40.75
 05/12/2020   LN         46353.00002 Lexis Charges for 05-12-20                 214.13
 05/12/2020   RE2        SCAN/COPY ( 22 @0.10 PER PG)                             2.20
 05/13/2020   LN         46353.00002 Lexis Charges for 05-13-20                 213.19
 05/13/2020   LN         46353.00002 Lexis Charges for 05-13-20                  10.19
 05/15/2020   LN         46353.00002 Lexis Charges for 05-15-20                 108.02
 05/15/2020   RE         ( 38 @0.20 PER PG)                                       7.60
 05/15/2020   RE2        SCAN/COPY ( 31 @0.10 PER PG)                             3.10
 05/15/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                              0.60
 05/15/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                             1.40
 05/15/2020   RE2        SCAN/COPY ( 21 @0.10 PER PG)                             2.10
 05/15/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                             1.80
 05/15/2020   RE2        SCAN/COPY ( 22 @0.10 PER PG)                             2.20
 05/15/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                             1.40
 05/15/2020   RE2        SCAN/COPY ( 28 @0.10 PER PG)                             2.80
 05/15/2020   RE2        SCAN/COPY ( 30 @0.10 PER PG)                             3.00
 05/15/2020   RE2        SCAN/COPY ( 21 @0.10 PER PG)                             2.10
 05/15/2020   RE2        SCAN/COPY ( 1 @0.10 PER PG)                              0.10
 05/15/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                              0.90
 05/15/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                             3.70
 05/15/2020   RE2        SCAN/COPY ( 8 @0.10 PER PG)                              0.80
 05/15/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                             1.40
 05/15/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                              0.60
 05/15/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                             1.80
 05/15/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                             1.00
 05/15/2020   RE2        SCAN/COPY ( 24 @0.10 PER PG)                             2.40
 05/15/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                              0.60
 05/15/2020   RE2        SCAN/COPY ( 99 @0.10 PER PG)                             9.90
 05/15/2020   RE2        SCAN/COPY ( 19 @0.10 PER PG)                             1.90
 05/15/2020   RE2        SCAN/COPY ( 99 @0.10 PER PG)                             9.90
 05/15/2020   RE2        SCAN/COPY ( 8 @0.10 PER PG)                              0.80
 05/15/2020   RE2        SCAN/COPY ( 28 @0.10 PER PG)                             2.80
 05/15/2020   RE2        SCAN/COPY ( 99 @0.10 PER PG)                             9.90
      Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document   Page 196 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:    55
Jia Yueting                                                                 Invoice 125197
46353 - 00002                                                               May 31, 2020


 05/15/2020   RE2        SCAN/COPY ( 19 @0.10 PER PG)                           1.90
 05/15/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                            0.90
 05/15/2020   RE2        SCAN/COPY ( 20 @0.10 PER PG)                           2.00
 05/15/2020   RE2        SCAN/COPY ( 108 @0.10 PER PG)                         10.80
 05/15/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                           1.80
 05/15/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                           1.80
 05/15/2020   RE2        SCAN/COPY ( 58 @0.10 PER PG)                           5.80
 05/15/2020   RE2        SCAN/COPY ( 334 @0.10 PER PG)                         33.40
 05/15/2020   RE2        SCAN/COPY ( 62 @0.10 PER PG)                           6.20
 05/15/2020   RE2        SCAN/COPY ( 36 @0.10 PER PG)                           3.60
 05/15/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                           1.20
 05/15/2020   RE2        SCAN/COPY ( 42 @0.10 PER PG)                           4.20
 05/15/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                           3.80
 05/15/2020   RE2        SCAN/COPY ( 24 @0.10 PER PG)                           2.40
 05/15/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                           1.80
 05/15/2020   RE2        SCAN/COPY ( 33 @0.10 PER PG)                           3.30
 05/15/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                           3.70
 05/15/2020   RE2        SCAN/COPY ( 8 @0.10 PER PG)                            0.80
 05/15/2020   RE2        SCAN/COPY ( 21 @0.10 PER PG)                           2.10
 05/15/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                            0.90
 05/15/2020   RE2        SCAN/COPY ( 19 @0.10 PER PG)                           1.90
 05/15/2020   RE2        SCAN/COPY ( 24 @0.10 PER PG)                           2.40
 05/15/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                           1.20
 05/15/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                           3.70
 05/15/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                            0.60
 05/15/2020   RE2        SCAN/COPY ( 87 @0.10 PER PG)                           8.70
 05/15/2020   RE2        SCAN/COPY ( 87 @0.10 PER PG)                           8.70
 05/15/2020   RE2        SCAN/COPY ( 636 @0.10 PER PG)                         63.60
 05/15/2020   RE2        SCAN/COPY ( 16 @0.10 PER PG)                           1.60
 05/15/2020   RE2        SCAN/COPY ( 37 @0.10 PER PG)                           3.70
 05/15/2020   RE2        SCAN/COPY ( 22 @0.10 PER PG)                           2.20
 05/15/2020   RE2        SCAN/COPY ( 40 @0.10 PER PG)                           4.00
 05/15/2020   RE2        SCAN/COPY ( 40 @0.10 PER PG)                           4.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 197 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:    56
Jia Yueting                                                                   Invoice 125197
46353 - 00002                                                                 May 31, 2020

 05/15/2020   RE2        SCAN/COPY ( 30 @0.10 PER PG)                             3.00
 05/15/2020   RE2        SCAN/COPY ( 40 @0.10 PER PG)                             4.00
 05/15/2020   RE2        SCAN/COPY ( 27 @0.10 PER PG)                             2.70
 05/15/2020   RE2        SCAN/COPY ( 74 @0.10 PER PG)                             7.40
 05/15/2020   RE2        SCAN/COPY ( 16 @0.10 PER PG)                             1.60
 05/15/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                             1.20
 05/15/2020   RE2        SCAN/COPY ( 198 @0.10 PER PG)                           19.80
 05/15/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                             1.80
 05/18/2020   LN         46353.00002 Lexis Charges for 05-18-20                  10.19
 05/18/2020   LN         46353.00002 Lexis Charges for 05-18-20                  61.11
 05/18/2020   LN         46353.00002 Lexis Charges for 05-18-20                  36.03
 05/19/2020   LN         46353.00002 Lexis Charges for 05-19-20                  20.67
 05/19/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 05/19/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                             1.00
 05/19/2020   RE2        SCAN/COPY ( 58 @0.10 PER PG)                             5.80
 05/19/2020   RE2        SCAN/COPY ( 19 @0.10 PER PG)                             1.90
 05/19/2020   RE2        SCAN/COPY ( 19 @0.10 PER PG)                             1.90
 05/19/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                             1.80
 05/19/2020   RE2        SCAN/COPY ( 16 @0.10 PER PG)                             1.60
 05/19/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                              0.60
 05/19/2020   RE2        SCAN/COPY ( 43 @0.10 PER PG)                             4.30
 05/19/2020   RE2        SCAN/COPY ( 25 @0.10 PER PG)                             2.50
 05/19/2020   RE2        SCAN/COPY ( 42 @0.10 PER PG)                             4.20
 05/19/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10
 05/19/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                             1.20
 05/19/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                             1.40
 05/19/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                              0.60
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 05/19/2020   RE2        SCAN/COPY ( 19 @0.10 PER PG)                             1.90
 05/19/2020   RE2        SCAN/COPY ( 27 @0.10 PER PG)                             2.70
 05/19/2020   RE2        SCAN/COPY ( 17 @0.10 PER PG)                             1.70
 05/19/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                              0.20
 05/19/2020   RE2        SCAN/COPY ( 25 @0.10 PER PG)                             2.50
      Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document   Page 198 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:    57
Jia Yueting                                                                 Invoice 125197
46353 - 00002                                                               May 31, 2020


 05/19/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                            0.60
 05/19/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                           1.20
 05/19/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                            0.60
 05/19/2020   RE2        SCAN/COPY ( 13 @0.10 PER PG)                           1.30
 05/19/2020   RE2        SCAN/COPY ( 26 @0.10 PER PG)                           2.60
 05/19/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                           1.10
 05/19/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                            0.90
 05/19/2020   RE2        SCAN/COPY ( 18 @0.10 PER PG)                           1.80
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 13 @0.10 PER PG)                           1.30
 05/19/2020   RE2        SCAN/COPY ( 45 @0.10 PER PG)                           4.50
 05/19/2020   RE2        SCAN/COPY ( 46 @0.10 PER PG)                           4.60
 05/19/2020   RE2        SCAN/COPY ( 38 @0.10 PER PG)                           3.80
 05/19/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                           1.10
 05/19/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                           1.00
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                           1.50
 05/19/2020   RE2        SCAN/COPY ( 8 @0.10 PER PG)                            0.80
 05/19/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                           1.00
 05/19/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                           1.40
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                           1.50
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                           1.50
 05/19/2020   RE2        SCAN/COPY ( 21 @0.10 PER PG)                           2.10
 05/19/2020   RE2        SCAN/COPY ( 27 @0.10 PER PG)                           2.70
 05/19/2020   RE2        SCAN/COPY ( 19 @0.10 PER PG)                           1.90
 05/19/2020   RE2        SCAN/COPY ( 2 @0.10 PER PG)                            0.20
 05/19/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                           1.20
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                            0.90
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 57 @0.10 PER PG)                           5.70
 05/19/2020   RE2        SCAN/COPY ( 8 @0.10 PER PG)                            0.80
 05/19/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                            0.90
      Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document   Page 199 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:    58
Jia Yueting                                                                 Invoice 125197
46353 - 00002                                                               May 31, 2020

 05/19/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                            0.60
 05/19/2020   RE2        SCAN/COPY ( 27 @0.10 PER PG)                           2.70
 05/19/2020   RE2        SCAN/COPY ( 16 @0.10 PER PG)                           1.60
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                           1.10
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                           1.40
 05/19/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                           1.40
 05/19/2020   RE2        SCAN/COPY ( 20 @0.10 PER PG)                           2.00
 05/19/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                            0.40
 05/19/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                           1.00
 05/19/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                           1.10
 05/19/2020   RE2        SCAN/COPY ( 8 @0.10 PER PG)                            0.80
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                            0.90
 05/19/2020   RE2        SCAN/COPY ( 30 @0.10 PER PG)                           3.00
 05/19/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                            0.90
 05/19/2020   RE2        SCAN/COPY ( 17 @0.10 PER PG)                           1.70
 05/19/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                           1.20
 05/19/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                            0.90
 05/19/2020   RE2        SCAN/COPY ( 16 @0.10 PER PG)                           1.60
 05/19/2020   RE2        SCAN/COPY ( 13 @0.10 PER PG)                           1.30
 05/19/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                           1.40
 05/19/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                           1.10
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                            0.70
 05/19/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                            0.60
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                           1.50
 05/19/2020   RE2        SCAN/COPY ( 23 @0.10 PER PG)                           2.30
 05/19/2020   RE2        SCAN/COPY ( 13 @0.10 PER PG)                           1.30
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                           1.50
 05/19/2020   RE2        SCAN/COPY ( 13 @0.10 PER PG)                           1.30
 05/19/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                           1.00
 05/19/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                           1.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 200 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:    59
Jia Yueting                                                                   Invoice 125197
46353 - 00002                                                                 May 31, 2020


 05/19/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                             1.20
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 05/19/2020   RE2        SCAN/COPY ( 26 @0.10 PER PG)                             2.60
 05/19/2020   RE2        SCAN/COPY ( 10 @0.10 PER PG)                             1.00
 05/19/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                              0.70
 05/19/2020   RE2        SCAN/COPY ( 40 @0.10 PER PG)                             4.00
 05/19/2020   RE2        SCAN/COPY ( 14 @0.10 PER PG)                             1.40
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 05/19/2020   RE2        SCAN/COPY ( 13 @0.10 PER PG)                             1.30
 05/19/2020   RE2        SCAN/COPY ( 6 @0.10 PER PG)                              0.60
 05/19/2020   RE2        SCAN/COPY ( 15 @0.10 PER PG)                             1.50
 05/19/2020   RE2        SCAN/COPY ( 12 @0.10 PER PG)                             1.20
 05/19/2020   RE2        SCAN/COPY ( 51 @0.10 PER PG)                             5.10
 05/19/2020   RE2        SCAN/COPY ( 4 @0.10 PER PG)                              0.40
 05/19/2020   RE2        SCAN/COPY ( 9 @0.10 PER PG)                              0.90
 05/19/2020   RE2        SCAN/COPY ( 7 @0.10 PER PG)                              0.70
 05/20/2020   BB         46353.00002 Bloomberg Charges for 06-04-20             120.00
 05/20/2020   RE2        SCAN/COPY ( 19 @0.10 PER PG)                             1.90
 05/21/2020   CC         Conference Call [E105] CourtCall Debit Ledger for       26.25
                         05/01/2020 through 05/31/2020, J. Wang
 05/21/2020   CC         Conference Call [E105] CourtCall Debit Ledger for       37.45
                         05/01/2020 through 05/31/2020, JWD
 05/21/2020   CC         Conference Call [E105] CourtCall Debit Ledger for       37.45
                         05/01/2020 through 05/31/2020, MSP
 05/21/2020   CC         Conference Call [E105] CourtCall Debit Ledger for       37.45
                         05/01/2020 through 05/31/2020, RMP
 05/25/2020   RE2        SCAN/COPY ( 42 @0.10 PER PG)                             4.20
 05/26/2020   CL         46353.00002 CourtLink charges for 05-26-20               5.19
 05/26/2020   PO         46353.00002 :Postage Charges for 05-26-20                2.60
 05/28/2020   RE2        SCAN/COPY ( 30 @0.10 PER PG)                             3.00
 05/28/2020   RE2        SCAN/COPY ( 27 @0.10 PER PG)                             2.70
 05/28/2020   RE2        SCAN/COPY ( 26 @0.10 PER PG)                             2.60
 05/28/2020   RE2        SCAN/COPY ( 26 @0.10 PER PG)                             2.60
 05/28/2020   RE2        SCAN/COPY ( 30 @0.10 PER PG)                             3.00
 05/28/2020   RE2        SCAN/COPY ( 30 @0.10 PER PG)                             3.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 201 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:    60
Jia Yueting                                                                   Invoice 125197
46353 - 00002                                                                 May 31, 2020

 05/29/2020   PO         46353.00002 :Postage Charges for 05-29-20                 2.66
 05/31/2020   PAC        Pacer - Court Research                                  417.90

   Total Expenses for this Matter                                          $54,089.96
      Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01               Desc
                                        Main Document   Page 202 of 228

Pachulski Stang Ziehl & Jones LLP                                                         Page:    61
Jia Yueting                                                                               Invoice 125197
46353 - 00002                                                                             May 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        05/31/2020

Total Fees                                                                                           $474,236.50

Total Expenses                                                                                             54,089.96

Less Courtesy Discount                                                                                 $47,423.65

Total Due on Current Invoice                                                                         $480,902.81

  Outstanding Balance from prior invoices as of        05/31/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 124692                   03/31/2020               $434,309.50            $3,849.82                  $402,385.03

 125123                   04/30/2020               $524,724.75            $3,204.83                  $527,929.58

             Total Amount Due on Current and Prior Invoices:                                        $1,411,217.42
      Case 2:19-bk-24804-VZ      Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01       Desc
                                 Main Document   Page 203 of 228

                                Pachulski Stang Ziehl & Jones LLP
                                          10100 Santa Monica Blvd.
                                                 13th Floor
                                           Los Angeles, CA 90067
                                                                      July 12, 2020
Jia Yueting                                                           Invoice 125301
Faraday Future                                                        Client    46353
18455 S. Figueroa Street                                              Matter    00002
Gardena, CA 90248
                                                                                JWD

RE: Post Petition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 07/12/2020
                 FEES                                                 $119,396.50
                 EXPENSES                                                 $225.45
                 LESS COURTESY DISCOUNT                                $11,939.65
                 TOTAL CURRENT CHARGES                                $107,682.30

                 BALANCE FORWARD                                     $1,411,217.42
                 LAST PAYMENT                                         $169,342.77
                 TOTAL BALANCE DUE                                   $1,349,556.95
       Case 2:19-bk-24804-VZ        Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document   Page 204 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:      2
Jia Yueting                                                                 Invoice 125301
46353 - 00002                                                               July 12, 2020




  Summary of Services by Professional
  ID        Name                              Title               Rate       Hours              Amount

 BDD        Dassa, Beth D.                    Paralegal          425.00      40.00           $17,000.00

 IMP        Pachulski, Isaac M.               Partner           1495.00       0.40             $598.00

                                                                              0.90            $1,345.50
 JHD        Davidson, Jeffrey H.              Partner           1495.00
                                                                             21.90           $21,790.50
 JKH        Hunter, James K. T.               Counsel            995.00
                                                                             17.70           $15,841.50
 JWD        Dulberg, Jeffrey W.               Partner            895.00
 MSP        Pagay, Malhar S.                  Partner            875.00      42.40           $37,100.00

 RMP        Pachulski, Richard M.             Partner           1445.00      17.80           $25,721.00

                                                                           141.10            $119,396.50
       Case 2:19-bk-24804-VZ              Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01        Desc
                                          Main Document   Page 205 of 228

Pachulski Stang Ziehl & Jones LLP                                                    Page:      3
Jia Yueting                                                                          Invoice 125301
46353 - 00002                                                                        July 12, 2020


  Summary of Services by Task Code
  Task Code         Description                                              Hours                       Amount

 BL                 Bankruptcy Litigation [L430]                              0.60                       $535.00

 CA                 Case Administration [B110]                                1.30                       $795.50

 CO                 Claims Admin/Objections[B310]                             5.50                      $5,691.50

 CP                 Compensation Prof. [B160]                                33.10                    $17,324.50

 CPO                Comp. of Prof./Others                                     3.40                      $2,101.00

 FF                 Financial Filings [B110]                                  4.00                      $2,743.00

 FN                 Financing [B230]                                          3.30                      $2,949.50

 LN                 Litigation (Non-Bankruptcy)                               1.70                      $1,499.50

 PD                 Plan & Disclosure Stmt. [B320]                           63.70                    $57,506.50

 PI                 Plan Implementation [B320]                               19.90                    $25,434.50

 RPO                Ret. of Prof./Other                                       4.60                      $2,816.00

                                                                                 141.10               $119,396.50
      Case 2:19-bk-24804-VZ         Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                    Main Document   Page 206 of 228

Pachulski Stang Ziehl & Jones LLP                                           Page:      4
Jia Yueting                                                                 Invoice 125301
46353 - 00002                                                               July 12, 2020


  Summary of Expenses
  Description                                                                                     Amount
Conference Call [E105]                                                                   $172.05
Pacer - Court Research                                                                       $39.50
Reproduction/ Scan Copy                                                                      $13.90

                                                                                                 $225.45
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 207 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:      5
Jia Yueting                                                                                     Invoice 125301
46353 - 00002                                                                                   July 12, 2020


                                                                                        Hours           Rate      Amount

  Bankruptcy Litigation [L430]
 06/03/2020   JWD      BL       Emails with W Pao and M Pagay re SLC issue               0.20        895.00       $179.00
 06/06/2020   JWD      BL       Review emails re SLC dispute and email with W            0.20        895.00       $179.00
                                Pao re same
 06/08/2020   JWD      BL       Further emails re Ofilm                                  0.10        895.00           $89.50
 06/22/2020   MSP      BL       Email exchange with L. Wang Ekvall et al. re:            0.10        875.00           $87.50
                                opposition to Motion to Dismiss nondischargeability
                                complaint.

                                                                                         0.60                     $535.00

  Case Administration [B110]
 06/01/2020   JWD      CA       Review calendar update and email from M Pagay            0.10        895.00           $89.50
                                regarding same
 06/01/2020   BDD      CA       Calls with J. Dulberg and M. Pagay re 2015.3             0.20        425.00           $85.00
                                statement
 06/11/2020   BDD      CA       Review docket, update critical dates memo, attend to     0.70        425.00       $297.50
                                calendaring matters, and email J. Dulberg and M.
                                Pagay re same
 06/17/2020   RMP      CA       E-mails re MOR issues.                                   0.10      1445.00        $144.50
 06/23/2020   JWD      CA       Call with R Pachulski re effective date and prof fees    0.20        895.00       $179.00

                                                                                         1.30                     $795.50

  Claims Admin/Objections[B310]
 06/02/2020   RMP      CO       Review Shan issues.                                      0.20      1445.00        $289.00
 06/03/2020   MSP      CO       Review lodged order re: Shanghai Haiyue claim.           0.10        875.00           $87.50
 06/09/2020   MSP      CO       Email exchange with T. Li, et al. re: state court        0.10        875.00           $87.50
                                litigation claimants.
 06/09/2020   RMP      CO       Review Han's complaint and issues.                       0.40      1445.00        $578.00
 06/10/2020   MSP      CO       Email exchange with J. Wang, et al. re: Sunac claim      0.10        875.00           $87.50
                                issues.
 06/10/2020   MSP      CO       Email exchange with S. He, et al. re: Claims             0.70        875.00       $612.50
                                reconciliation letter to creditors; provide comments
                                on same.
 06/12/2020   RMP      CO       Telephone conference with FInestone re Han's             0.30      1445.00        $433.50
                                litigation.
 06/12/2020   BDD      CO       Email S. Persichilli re weekly claims register           0.10        425.00           $42.50
 06/16/2020   MSP      CO       Email exchange with J. Merkin, et al. re: Sunac          0.10        875.00           $87.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 208 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:      6
Jia Yueting                                                                                      Invoice 125301
46353 - 00002                                                                                    July 12, 2020


                                                                                         Hours           Rate      Amount
                                claims discussion.
 06/17/2020   MSP      CO       Email exchange with M. Zhang. J. Wang, et al. re:         0.20        875.00       $175.00
                                Sunac correspondence, revisions to same.
 06/17/2020   RMP      CO       Review claim and Wei Gan issues and telephone             0.30      1445.00        $433.50
                                conference with M. Pagay re same.
 06/18/2020   MSP      CO       Email exchange with A. Behlmann, et al. re: Sunac         0.10        875.00           $87.50
                                claims.
 06/18/2020   MSP      CO       Email exchange with L. Sun, et al. re: non-loan           0.10        875.00           $87.50
                                contract interest.
 06/18/2020   BDD      CO       Email S. Persicilli re updated claims register            0.10        425.00           $42.50
 06/19/2020   MSP      CO       Email exchange with Richard M. Pachulski, M.              0.10        875.00           $87.50
                                Zhang, J. Wang, et al. re: non-loan contract interest.
 06/20/2020   MSP      CO       Email exchange with S. Uhland, et al. re: Swift           0.10        875.00           $87.50
                                stipulation.
 06/20/2020   MSP      CO       Email exchange with S. Uhland re: Sunac                   0.10        875.00           $87.50
                                correspondence.
 06/21/2020   MSP      CO       Email exchange with R. Jia, S. Uhland, et al. re:         0.10        875.00           $87.50
                                next steps in claims reconciliation.
 06/22/2020   MSP      CO       Email exchange with R. Jia, S. Uhland, et al. re:         0.10        875.00           $87.50
                                next steps in claims reconciliation.
 06/22/2020   RMP      CO       Review e-mails re claim issues.                           0.30      1445.00        $433.50
 06/27/2020   MSP      CO       Email exchange with J. Wang, et al. re: potential         0.10        875.00           $87.50
                                administrative expenses.
 06/30/2020   MSP      CO       Email exchange with S. Uhland, et al. re: exchange        0.10        875.00           $87.50
                                rate issue for notice of claim allowance.
 06/30/2020   RMP      CO       Review and respond to claim e-mails.                      0.20      1445.00        $289.00
 07/01/2020   MSP      CO       Email exchange with T. Li, S. Uhland, W. Pao, et al.      0.20        875.00       $175.00
                                re: claims calculations.
 07/02/2020   MSP      CO       Email exchange with M. Olson, et al. re: claim of         0.10        875.00           $87.50
                                Chongqing Strategic Emerging Industry.
 07/05/2020   MSP      CO       Email exchange with T. Sinha, A. Behlmann, D.             0.10        875.00           $87.50
                                Meadows, et al. re: UCC exhibit.
 07/06/2020   MSP      CO       Email exchange with M. Zhang, S. Uhland, S. He, et        0.20        875.00       $175.00
                                al. re: correspondence with creditors re: claims
                                allowance.
 07/06/2020   MSP      CO       Email exchange with Jeffrey W. Dulberg re: Vizio          0.10        875.00           $87.50
                                creditor inquiry.
 07/08/2020   MSP      CO       Email exchange with L. Sun, S. Uhland, et al. re:         0.20        875.00       $175.00
                                Claims reconciliation spreadsheet.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 209 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:      7
Jia Yueting                                                                                    Invoice 125301
46353 - 00002                                                                                  July 12, 2020


                                                                                       Hours           Rate      Amount
 07/08/2020   MSP      CO       Email exchange with S. He, S. Uhland, M. Zhang, et      0.30        875.00       $262.50
                                al. re: letter to claim holders.
 07/09/2020   MSP      CO       Email exchange with S. He, S. Uhland, M. Zhang, et      0.10        875.00           $87.50
                                al. re: letter to claim holders.
 07/09/2020   MSP      CO       Email exchange with L. Sun, S. Uhland, et al. re:       0.10        875.00           $87.50
                                Claims reconciliation spreadsheet.

                                                                                        5.50                    $5,691.50

  Compensation Prof. [B160]
 06/13/2020   JWD      CP       Emails regarding fee app                                0.10        895.00           $89.50
 06/15/2020   MSP      CP       Email exchange with Richard M. Pachulski, Jeffrey       0.10        875.00           $87.50
                                W. Dulberg re: preparation of fee application.
 06/15/2020   JWD      CP       Review and revise bills from April and May              0.50        895.00       $447.50
 06/15/2020   BDD      CP       Email to/call with J. Dulberg re fee application        0.10        425.00           $42.50
 06/16/2020   JWD      CP       Work on bill and email with client re same              0.20        895.00       $179.00
 06/17/2020   MSP      CP       Email exchange with Richard M. Pachulski, Jeffrey       0.90        875.00       $787.50
                                W. Dulberg, R. Soref, C. Samis, et al. re: Final Fee
                                Applications hearing, etc.
 06/17/2020   RMP      CP       Review and respond to various e-mails re fee            0.60      1445.00        $867.00
                                applications.
 06/18/2020   JWD      CP       Emails re fee app prep                                  0.10        895.00           $89.50
 06/18/2020   BDD      CP       Email J. Dulberg re PSZJ final fee application          0.10        425.00           $42.50
 06/22/2020   JWD      CP       Work on May bill and fee app issues                     0.30        895.00       $268.50
 06/23/2020   BDD      CP       Email J. Dulberg re PSZJ 2nd and final fee              0.10        425.00           $42.50
                                application
 06/23/2020   BDD      CP       Review May pre-bill and email J. Dulberg re same        0.10        425.00           $42.50
 06/23/2020   BDD      CP       Email accounting re PSZJ 2nd and final fee              0.10        425.00           $42.50
                                application
 06/23/2020   BDD      CP       Begin working on 2nd interim fee application            2.90        425.00      $1,232.50
 06/24/2020   JWD      CP       Work on fee app                                         0.10        895.00           $89.50
 06/24/2020   BDD      CP       Continue working on PSZJ final fee application          6.10        425.00      $2,592.50
 06/24/2020   BDD      CP       Emails to/call with J. Dulberg re PSZJ final fee        0.20        425.00           $85.00
                                application
 06/24/2020   BDD      CP       Emails accounting re PSZJ final fee application         0.10        425.00           $42.50
 06/24/2020   BDD      CP       Emails V. Arias re fee reconciliations                  0.20        425.00           $85.00
 06/25/2020   BDD      CP       Continue working on PSZJ final fee application          2.80        425.00      $1,190.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 210 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:      8
Jia Yueting                                                                                      Invoice 125301
46353 - 00002                                                                                    July 12, 2020


                                                                                         Hours           Rate       Amount
 06/26/2020   JWD      CP       Emails with Moon, Epiq re fee estimates and review        0.20        895.00        $179.00
                                responses re same
 06/29/2020   BDD      CP       Email J. Dulberg re final fee application                 0.10        425.00           $42.50
 06/30/2020   BDD      CP       Continue working on PSZJ final fee application            4.20        425.00      $1,785.00
 07/01/2020   MSP      CP       Email exchange with K. Adonis, et al. re: Maples          0.10        875.00           $87.50
                                fee application.
 07/02/2020   JWD      CP       Emails re fee app issues                                  0.10        895.00           $89.50
 07/06/2020   MSP      CP       Email exchange with Richard M. Pachulski, Jeffrey         0.20        875.00        $175.00
                                W. Dulberg, Beth Dassa, et al. re: Final fee
                                application inclusion of time.
 07/06/2020   JWD      CP       Work on fee application issues and emails re same         0.10        895.00           $89.50
 07/06/2020   JWD      CP       Emails re fee app prep                                    0.10        895.00           $89.50
 07/06/2020   BDD      CP       Email J. Dulberg re PSZJ final fee application            0.10        425.00           $42.50
 07/06/2020   BDD      CP       Email J. Dulberg re PSZJ final fee application            0.10        425.00           $42.50
 07/06/2020   BDD      CP       Continue working on PSZJ final fee application            2.70        425.00      $1,147.50
 07/07/2020   MSP      CP       Email exchange with S. Uhland, Richard M.                 0.10        875.00           $87.50
                                Pachulski, Jeffrey W. Dulberg, et al. re:
                                Post-Effective Date fees.
 07/07/2020   JWD      CP       Work on fee app issues                                    0.20        895.00        $179.00
 07/07/2020   BDD      CP       Continue working on PSZJ final fee application            2.20        425.00        $935.00
 07/08/2020   MSP      CP       Email exchange with Beth Dassa re: description of         0.10        875.00           $87.50
                                claims-related activities for fee application.
 07/08/2020   BDD      CP       Email J. Dulberg re PSZJ final fee application            0.10        425.00           $42.50
 07/08/2020   BDD      CP       Call with J. Dulberg re PSZJ final fee application        0.10        425.00           $42.50
 07/08/2020   BDD      CP       Email M. Pagay re PSZJ final fee application              0.10        425.00           $42.50
 07/08/2020   BDD      CP       Continue working on PSZJ final fee application and        3.70        425.00      $1,572.50
                                emails M. Pagay re same
 07/09/2020   MSP      CP       Email exchange with Jeffrey W. Dulberg, Richard           0.10        875.00           $87.50
                                M. Pachulski, et al. re: financial condition of estate
                                exiting chapter 11.
 07/09/2020   MSP      CP       Email exchange with T. Li, Jeffrey W. Dulberg,            0.10        875.00           $87.50
                                Beth Dassa, et al. re: information needed for final
                                fee application.
 07/09/2020   BDD      CP       Continue working PSZJ final fee application               0.60        425.00        $255.00
 07/10/2020   JWD      CP       Work on fee application                                   2.00        895.00      $1,790.00

                                                                                         33.10                    $17,324.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 211 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:      9
Jia Yueting                                                                                    Invoice 125301
46353 - 00002                                                                                  July 12, 2020


                                                                                       Hours           Rate      Amount

  Comp. of Prof./Others
 06/16/2020   JWD      CPO      Email with B Dassa re final fee hearing                 0.10        895.00           $89.50
 06/16/2020   BDD      CPO      Email J. Dulberg re final fee applications              0.10        425.00           $42.50
 06/17/2020   JWD      CPO      Emails with PSZJ team and all profs re coordination     0.50        895.00       $447.50
                                of fee apps and ED
 06/17/2020   JWD      CPO      Emails with B Dassa re fee app issues                   0.20        895.00       $179.00
 06/22/2020   JWD      CPO      Work on further issues re distributions from prior      0.30        895.00       $268.50
                                court order and May bill review
 06/22/2020   BDD      CPO      Emails various professionals and J. Dulberg re          0.30        425.00       $127.50
                                hold-back on first interim fee applications
 06/23/2020   BDD      CPO      Email M. Greenberg at A&M re 1st interim fee            0.10        425.00           $42.50
                                hold-back
 06/23/2020   BDD      CPO      Email V. Arias re Potter, A&M, and Polsinelli           0.10        425.00           $42.50
                                payment of fees
 06/23/2020   BDD      CPO      Email R. Soref re holdback on account of 1st interim    0.10        425.00           $42.50
                                fee application
 06/23/2020   BDD      CPO      Email J. Dulberg re Potter, Polsinelli and A&M          0.10        425.00           $42.50
                                wires
 06/23/2020   BDD      CPO      Email C. Giobbe re Potter wire of funds                 0.10        425.00           $42.50
 06/23/2020   BDD      CPO      Email R. Newman re wire of funds to A&M                 0.10        425.00           $42.50
 06/24/2020   BDD      CPO      Email C. Giobbe re wire to Potter                       0.10        425.00           $42.50
 06/24/2020   BDD      CPO      Email R. Newman re A&M wire                             0.10        425.00           $42.50
 06/25/2020   BDD      CPO      Email R. Newman re A&M wire received                    0.10        425.00           $42.50
 06/25/2020   BDD      CPO      Email J. Dulberg re payments to professionals owed      0.10        425.00           $42.50
                                on account of 1st interim fee applications
 06/26/2020   BDD      CPO      Attend to calendaring matters re profesionals' fee      0.10        425.00           $42.50
                                applications
 06/29/2020   MSP      CPO      Email exchange with A. Behlmann re: final fee           0.10        875.00           $87.50
                                application filing.
 06/29/2020   BDD      CPO      Email D. Perez re final fee applictions                 0.10        425.00           $42.50
 06/29/2020   BDD      CPO      Email J. Dulberg re Moon final fee applicataion         0.10        425.00           $42.50
 07/06/2020   BDD      CPO      Email J. Dulberg re fee applications of other           0.10        425.00           $42.50
                                professionals
 07/07/2020   BDD      CPO      Email R. Moon re PQBDN final fee application            0.10        425.00           $42.50
 07/08/2020   JWD      CPO      Work on fee app issues                                  0.20        895.00       $179.00
 07/08/2020   BDD      CPO      Email professionals re notice of final fee              0.10        425.00           $42.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 212 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     10
Jia Yueting                                                                                   Invoice 125301
46353 - 00002                                                                                 July 12, 2020


                                                                                      Hours           Rate      Amount
                                applications

                                                                                       3.40                    $2,101.00

  Financial Filings [B110]
 06/01/2020   JWD      FF       Call with B Dassa re 2015.3 statement                  0.10        895.00           $89.50
 06/15/2020   MSP      FF       Email exchange with Beth Dassa, R. Jia re: May         0.10        875.00           $87.50
                                Monthly Operating Report.
 06/15/2020   BDD      FF       Email R. Jia re May monthly operating report           0.10        425.00           $42.50
 06/16/2020   MSP      FF       Email exchange with Beth Dassa, R. Jia re: May         0.50        875.00       $437.50
                                Monthly Operating Report; review draft of same.
 06/16/2020   BDD      FF       Email M. Pagay re May MOR                              0.10        425.00           $42.50
 06/16/2020   BDD      FF       Review May MOR                                         0.20        425.00           $85.00
 06/17/2020   MSP      FF       Email exchange with Beth Dassa, R. Jia re: Monthly     1.30        875.00      $1,137.50
                                Operating Report; review and clarify entry on same,
                                tax payment, etc.
 06/17/2020   JWD      FF       Work on revisions to MOR and emails re same            0.30        895.00       $268.50
 06/17/2020   BDD      FF       Email R. Jia re May bank statements                    0.10        425.00           $42.50
 06/17/2020   BDD      FF       Email V. Arias re May MOR                              0.10        425.00           $42.50
 06/17/2020   BDD      FF       Further revisions to May MOR and multiple emails       0.60        425.00       $255.00
                                to M. Pagay and R. Jia re same
 06/17/2020   BDD      FF       Emails M. Pagay and R. Jia re YT 2019 IRS tax          0.10        425.00           $42.50
                                payment
 06/17/2020   BDD      FF       Emails R. Mori re May MOR                              0.10        425.00           $42.50
 06/17/2020   BDD      FF       Email R. Jia re finalized May MOR                      0.10        425.00           $42.50
 06/19/2020   BDD      FF       Review finalized MOR for May and email N. Brown        0.20        425.00           $85.00
                                re same

                                                                                       4.00                    $2,743.00

  Financing [B230]
 06/01/2020   JWD      FN       Email regarding Wei Gan financing                      0.10        895.00           $89.50
 06/02/2020   MSP      FN       Email exchange with P. Buenger, Richard M.             0.10        875.00           $87.50
                                Pachulski, S. Uhland, et al. re: company financing.
 06/02/2020   JWD      FN       Various emails re WG payment                           0.10        895.00           $89.50
 06/02/2020   MSP      FN       Email exchange with Jeffrey W. Dulberg, et al. re:     0.10        875.00           $87.50
                                Exit Financing.
 06/03/2020   JWD      FN       Email to Committee re Wei Gan payment                  0.10        895.00           $89.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 213 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     11
Jia Yueting                                                                                    Invoice 125301
46353 - 00002                                                                                  July 12, 2020


                                                                                       Hours           Rate      Amount
 06/03/2020   JWD      FN       Emails with R Pachulski and M Pagay re WG               0.30        895.00       $268.50
                                payment
 06/04/2020   JWD      FN       Emails re Wei Gan payments with PSZJ team, client       0.30        895.00       $268.50
                                team and Committee
 06/05/2020   JWD      FN       Emails with D Meadows and S Uhland re exit note         0.20        895.00       $179.00
 06/09/2020   JWD      FN       Review issues re exit note, emails re same with D       0.80        895.00       $716.00
                                Meadows and R Pachulski, follow up re same
 06/11/2020   JWD      FN       Review and respond to emails regarding exit             0.20        895.00       $179.00
                                financing
 06/16/2020   JWD      FN       Review email from D Meadows re financing                0.10        895.00           $89.50
 06/26/2020   JWD      FN       Emails re effective date calls and financing            0.20        895.00       $179.00
 06/26/2020   JWD      FN       Respond to Latham inquiry re financing issues           0.20        895.00       $179.00
 06/26/2020   JWD      FN       Emails re Maples payment and issues for same            0.20        895.00       $179.00
 07/06/2020   JWD      FN       Respond to client inquiry regarding status of           0.20        895.00       $179.00
                                financing accounts
 07/09/2020   JWD      FN       Respond to inquiry re financing status                  0.10        895.00           $89.50

                                                                                        3.30                    $2,949.50

  Litigation (Non-Bankruptcy)
 06/04/2020   MSP      LN       Email exchange with W. Pao, Jeffrey W. Dulberg re:      0.10        875.00           $87.50
                                Jinan matter, status of case declaration.
 06/04/2020   JWD      LN       Review status report for W Pao and email re same        0.10        895.00           $89.50
 06/05/2020   MSP      LN       Email exchange with M. Zhang, W. Pao et al. re:         0.10        875.00           $87.50
                                Jinan action.
 06/06/2020   MSP      LN       Email exchange with W. Pao, et al. re: Jinan action.    0.10        875.00           $87.50
 06/08/2020   MSP      LN       Email exchange with T. Li re: parties engaged in        0.10        875.00           $87.50
                                prepetition litigation with debtor.
 06/08/2020   JWD      LN       Follow up emails regarding D Martinez                   0.20        895.00       $179.00
 06/08/2020   JWD      LN       Emails with D Martinez re O-Film                        0.30        895.00       $268.50
 06/26/2020   MSP      LN       Email exchange with W. Pao, Richard M. Pachulski,       0.10        875.00           $87.50
                                et al. re: Han?s San Jose litigation.
 06/27/2020   MSP      LN       Email exchange with W. Pao, et al. re: status of        0.30        875.00       $262.50
                                Han's San Jose litigation.
 07/02/2020   MSP      LN       Email exchange with W. Pao, et al. re: status of        0.10        875.00           $87.50
                                Han?s San Jose litigation after Plan confirmation.
 07/11/2020   MSP      LN       Email exchange with W. Pao, et al. re: status of        0.10        875.00           $87.50
                                Jinan action.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                         Desc
                                      Main Document   Page 214 of 228

Pachulski Stang Ziehl & Jones LLP                                                               Page:     12
Jia Yueting                                                                                     Invoice 125301
46353 - 00002                                                                                   July 12, 2020


                                                                                        Hours           Rate      Amount
 07/11/2020   MSP      LN       Email exchange with W. Pao, et al. re: status of         0.10        875.00           $87.50
                                Jinan action.

                                                                                         1.70                    $1,499.50

  Plan & Disclosure Stmt. [B320]
 05/11/2020   JKH      PD       Review documents regarding preparation of                3.40        995.00      $3,383.00
                                evidentiary objections to Supporting declarations for
                                plan objectors, begin drafting evidentiary objections
                                Saval dec, research same.
 05/12/2020   JKH      PD       Telephone conference with Malhar S. Pagay                5.40        995.00      $5,373.00
                                regarding evidentiary objections, issues (.2);
                                Complete evidentiary objections to Saval dec and
                                begin drafting objections to Swardt dec (5.2).
 05/13/2020   JKH      PD       Finish evidentiary objections to Swardt dec              6.70        995.00      $6,666.50
 05/14/2020   JKH      PD       Telephone conference with Malhar S. Pagay                3.70        995.00      $3,681.50
                                regarding objections status and begin drafting
                                evidentiary objections to Pan dec
 05/15/2020   JKH      PD       Complete evidentiary objections to Pan declaration,      2.70        995.00      $2,686.50
                                research exchange rate issues (2.4); Emails from, to
                                Mary de Leon, Malhar S. Pagay and Beth D. Dassa
                                regarding filings issues (.3).
 06/01/2020   MSP      PD       Email exchange with F. Bian re: SLC resolution           0.10        875.00           $87.50
                                document status.
 06/01/2020   MSP      PD       Email exchange with S. Uhland, M. Zhang, Richard         0.40        875.00       $350.00
                                M. Pachulski, Jeffrey W. Dulberg, et al. re: creditor
                                communications re: allowed amounts, remaining
                                claims issues, call re: confirmation order, etc.
 06/01/2020   JWD      PD       Review emails regarding remaining claims issues          0.10        895.00           $89.50
 06/01/2020   JWD      PD       Emails regarding plan order and effective date           0.20        895.00       $179.00
 06/02/2020   MSP      PD       Email exchange with S. Uhland, M. Zhang, F. Bian,        0.10        875.00           $87.50
                                Richard M. Pachulski, Jeffrey W. Dulberg, et al. re:
                                creditor communications re: allowed amounts,
                                remaining claims issues, call re: confirmation order,
                                documents needed for Effective Date closing, etc.
 06/02/2020   MSP      PD       Email exchange with J. Wang, M. Zhang, A.                0.10        875.00           $87.50
                                Willins, et al. re: disposition of SLC BVI
                                proceeding.
 06/02/2020   MSP      PD       Review revised Plan Declarations; email exchange         0.50        875.00       $437.50
                                with J. Merkin, M. Zhang, et al. re: same (.10).
 06/02/2020   MSP      PD       Email exchange with J. Su, et al. re: Warrant, LLC       0.10        875.00           $87.50
                                agreement, etc.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 215 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     13
Jia Yueting                                                                                      Invoice 125301
46353 - 00002                                                                                    July 12, 2020


                                                                                         Hours           Rate      Amount
 06/02/2020   MSP      PD       Email exchange with W. Pao, et al. re: dismissal of       0.10        875.00           $87.50
                                SLC district court action.
 06/02/2020   RMP      PD       Review Committee declaration and conference with          0.20      1445.00        $289.00
                                M. Pagay re same.
 06/03/2020   MSP      PD       Email exchange with K. Adonis re: resolution of           0.10        875.00           $87.50
                                SLC BVI action.
 06/03/2020   MSP      PD       Email exchange with J. Wang, et al. re:                   0.10        875.00           $87.50
                                confirmation order objection status.
 06/03/2020   MSP      PD       Email exchange with Jeffrey W. Dulberg, M.                0.80        875.00       $700.00
                                Kaplan, Richard M. Pachulski, S. Uhland, Jeffrey
                                W. Dulberg, et al. re: receipt of Wei Gan plan
                                payment.
 06/03/2020   MSP      PD       Email exchange with M. Zhang, et al. re: Plan             0.10        875.00           $87.50
                                Declarations.
 06/03/2020   MSP      PD       Email exchange with F. Bian, M. Zhang, J. Su, et al.      0.30        875.00       $262.50
                                re: Warrant, PTH LLC agreement, etc.
 06/03/2020   MSP      PD       Email exchange with W. Pao, Jeffrey W. Dulberg, et        0.20        875.00       $175.00
                                al. re: Dismissal of SLC district court action, impact
                                of appeal.
 06/03/2020   JWD      PD       Respond to J Wang email re plan order                     0.10        895.00           $89.50
 06/03/2020   JWD      PD       Emails re declarations for Committee                      0.10        895.00           $89.50
 06/04/2020   MSP      PD       Telephone call with law clerk re: Committee               0.10        875.00           $87.50
                                comments on Confirmation Order.
 06/04/2020   MSP      PD       Telephone call with J. Wang re: Committee                 0.30        875.00       $262.50
                                comments on Confirmation Order.
 06/04/2020   MSP      PD       Email exchange with A. Behlmann, et al. re:               0.10        875.00           $87.50
                                Committee comments on Confirmation Order.
 06/04/2020   MSP      PD       Attention to including Committee comments in              1.20        875.00      $1,050.00
                                amended confirmation order; email exchange with
                                Richard M. Pachulski, Jeffrey W. Dulberg, J. Wang,
                                et al. re: same.
 06/04/2020   MSP      PD       Email exchange with W. Pao, V Sekhon, J. Wang, et         0.20        875.00       $175.00
                                al. re: SLC appeal.
 06/04/2020   MSP      PD       Email exchange with Jeffrey W. Dulberg et al. re:         0.10        875.00           $87.50
                                Wei Gan plan payment.
 06/04/2020   MSP      PD       Email exchange with M. Zhang et al. re: Plan              0.10        875.00           $87.50
                                declarations.
 06/04/2020   MSP      PD       Email exchange with J. Wang, Richard M.                   0.20        875.00       $175.00
                                Pachulski, et al. re: SLC settlement issues,
                                responses to confirmation order.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 216 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     14
Jia Yueting                                                                                    Invoice 125301
46353 - 00002                                                                                  July 12, 2020


                                                                                       Hours           Rate      Amount
 06/04/2020   MSP      PD       Address, revise and finalize amended confirmation       3.30        875.00      $2,887.50
                                order and notice of blacklined pages per Committee
                                comments; email exchange with Richard M.
                                Pachulski, Jeffrey W. Dulberg, J. Wang, et al. re:
                                same (.50).
 06/04/2020   MSP      PD       Email exchange with Richard M. Pachulski, J.            0.80        875.00       $700.00
                                Wang, Jeffrey W. Dulberg, L. Sun, et al. re: client
                                questions re: Committee changes to confirmation
                                order.
 06/04/2020   JWD      PD       Emails re confirmation order issues                     0.30        895.00       $268.50
 06/04/2020   JWD      PD       Review Committee comment to plan order and              0.40        895.00       $358.00
                                emails re same
 06/05/2020   MSP      PD       Telephone call with Beth Dassa re: confirmation         0.10        875.00           $87.50
                                order.
 06/05/2020   MSP      PD       Telephone call with law clerk re: confirmation          0.10        875.00           $87.50
                                order.
 06/05/2020   MSP      PD       Telephone call with W. Pao re: SLC dismissals per       0.20        875.00       $175.00
                                settlement and review same.
 06/05/2020   MSP      PD       Email exchange with K. Adonis, S. Uhland, M.            0.10        875.00           $87.50
                                Zhang, et al. re: SLC BVI proceeding.
 06/05/2020   MSP      PD       Email exchange with S. Uhland, Jeffrey W. Dulberg       0.10        875.00           $87.50
                                et al. re: draft exit note.
 06/05/2020   MSP      PD       Email exchange with M. Zhang, J. Wang, V. Sekhon        0.20        875.00       $175.00
                                et al. re: SLC settlement issues.
 06/05/2020   MSP      PD       Email exchange with Jeffrey W. Dulberg, L. Sun, et      0.10        875.00           $87.50
                                al. re: call to discuss post-confirmation issues.
 06/05/2020   MSP      PD       Review entered confirmation order; email exchange       0.40        875.00       $350.00
                                with Richard M. Pachulski, Jeffrey W. Dulberg, J.
                                Wang, M. Zhang, et al. re: same, call to discuss,
                                agenda for call.
 06/05/2020   RMP      PD       Review Confirmation Order and various telephone         1.20      1445.00       $1,734.00
                                conferences with and emails regarding same and
                                consider Effective Date.
 06/05/2020   JWD      PD       Emails re conf order call                               0.10        895.00           $89.50
 06/05/2020   JWD      PD       Review entered plan conf order and emails re same       0.30        895.00       $268.50
                                and call with R Pachulski and M Pagay re same
 06/05/2020   BDD      PD       Email R. Pachulski, J. Dulberg and M. Pagay re          0.10        425.00           $42.50
                                entered confirmation order
 06/06/2020   MSP      PD       Email exchange with S. Uhland, J. Su, V. Sekhon et      0.30        875.00       $262.50
                                al. re: Pacific Holding LLC agreement, warrant, etc.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 217 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     15
Jia Yueting                                                                                    Invoice 125301
46353 - 00002                                                                                  July 12, 2020


                                                                                       Hours           Rate      Amount
 06/06/2020   MSP      PD       Attention to confirmation order, Effective Date,        1.70        875.00      $1,487.50
                                funding and other post-confirmation issues; email
                                exchange with Richard M. Pachulski, Jeffrey W.
                                Dulberg, J. Wang, R. Jia, et al. re: same (.20).
 06/06/2020   MSP      PD       Email exchange with Richard M. Pachulski, Jeffrey       0.20        875.00       $175.00
                                W. Dulberg, S. Uhland, et al. re: Effective Date.
 06/06/2020   MSP      PD       Email exchange with W. Pao, et al. re: SLC              0.10        875.00           $87.50
                                settlement issues.
 06/06/2020   JWD      PD       Emails re effective date                                0.20        895.00       $179.00
 06/06/2020   JWD      PD       Review plan order                                       0.10        895.00           $89.50
 06/06/2020   JWD      PD       Emails re effective date notice                         0.10        895.00           $89.50
 06/06/2020   BDD      PD       Email M. Pagay re Notice of Plan Effective Date         0.10        425.00           $42.50
 06/07/2020   MSP      PD       Email exchange with S. Uhland, Richard M.               0.90        875.00       $787.50
                                Pachulski, Jeffrey W. Dulberg, et al. re: Effective
                                Date waiver issue.
 06/07/2020   MSP      PD       Email exchange with M. Parrish, et al. re: Plan         0.20        875.00       $175.00
                                closing checklist.
 06/07/2020   MSP      PD       Email exchange with J. Wang, et al. re: BVI             0.20        875.00       $175.00
                                proceedings, Pacific Technology LLC agreement,
                                etc.
 06/07/2020   JWD      PD       Emails re effective date and appeal period              0.80        895.00       $716.00
 06/07/2020   BDD      PD       Email J. Dulberg re Notice of Effective Date            0.10        425.00           $42.50
 06/08/2020   MSP      PD       Telephone conference with J. Wang, M. Parish,           1.00        875.00       $875.00
                                Jeffrey W. Dulberg, et al. re: Post-confirmation
                                matters.
 06/08/2020   MSP      PD       Telephone call with M. Zhang re: Notarization of        0.20        875.00       $175.00
                                Wei Gan declaration.
 06/08/2020   MSP      PD       Telephone call with Beth Dassa re: Notice of            0.10        875.00           $87.50
                                Effective Date.
 06/08/2020   MSP      PD       Email exchange with Richard M. Pachulski, et al. re:    0.10        875.00           $87.50
                                Committee position re: Effective Date, etc.
 06/08/2020   MSP      PD       Email exchange with J. Wang, V. Sekohn, et al. re:      0.10        875.00           $87.50
                                Dismissal of SLC BVI proceeding as part of plan
                                settlement.
 06/08/2020   MSP      PD       Email exchange with M. Zhang, et al. re: Wei Gan        0.10        875.00           $87.50
                                Plan declaration.
 06/08/2020   MSP      PD       Email exchange with Beth Dassa re: draft notice of      0.10        875.00           $87.50
                                Plan effective date.
 06/08/2020   MSP      PD       Email exchange with W. Pao et al. re: SLC appeal        0.10        875.00           $87.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 218 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     16
Jia Yueting                                                                                   Invoice 125301
46353 - 00002                                                                                 July 12, 2020


                                                                                      Hours           Rate      Amount
                                dismissal per plan settlement.
 06/08/2020   MSP      PD       Email exchange with J. Su, et al. re: Pacific          0.10        875.00           $87.50
                                Technology LLC agreement.
 06/08/2020   MSP      PD       Email exchange with Richard M. Pachulski, J.           0.90        875.00       $787.50
                                Wang, et al. re: Summary of discussion, outstanding
                                claims matters including Han?s San Jose Specialty,
                                etc. (.10); review documents re: same.
 06/08/2020   JWD      PD       Attend call re post-conf issues                        0.50        895.00       $447.50
 06/08/2020   JWD      PD       Call with B Dassa re ED notice                         0.10        895.00           $89.50
 06/08/2020   BDD      PD       Work on Notice of Effective Date and emails J.         4.30        425.00      $1,827.50
                                Dulberg and M. Pagay re same
 06/09/2020   MSP      PD       Telephone call with M. Kaplan re: Plan                 0.20        875.00       $175.00
                                declarations.
 06/09/2020   MSP      PD       Email exchange with M. Zhang, J. Wang et al. re:       0.60        875.00       $525.00
                                Wei Gan plan declaration notarization issue (.10)
                                and attention to same.
 06/09/2020   MSP      PD       Email exchange with T. Sinha, Richard M.               1.20        875.00      $1,050.00
                                Pachulski, Jeffrey W. Dulberg, D. Meadows, et al.
                                re: draft exit note and related issues.
 06/10/2020   MSP      PD       Email exchange with J. Wang, et al. re: release of     0.10        875.00           $87.50
                                BVI freeze order.
 06/10/2020   MSP      PD       Email exchange with Richard M. Pachulski, M.           0.10        875.00           $87.50
                                Parrish, et al. re: treatment of late-filed claims.
 06/10/2020   MSP      PD       Email exchange with M. Zhang, et al. re:               0.10        875.00           $87.50
                                clarification re: share ownership statement on Plan
                                Declarations.
 06/10/2020   MSP      PD       Email exchange with W. Pao, et al. re: SLC             0.10        875.00           $87.50
                                dismissal of district court action.
 06/11/2020   MSP      PD       Telephone call w/M. Zhang, S. Uhland, et al. re:       0.20        875.00       $175.00
                                Clarification on Plan Declarations.
 06/11/2020   MSP      PD       Email exchange w/S. Uhland, et al. re: claims          0.10        875.00           $87.50
                                reconciliation letter to creditors.
 06/11/2020   MSP      PD       Email exchange w/M. Zhang, et al. re: Clarification    0.10        875.00           $87.50
                                re: share ownership statement on Plan Declarations.
 06/11/2020   MSP      PD       Email exchange with S. Uhland, D. Meadows, et al.      0.10        875.00           $87.50
                                re: Exit Note.
 06/11/2020   MSP      PD       Email exchange with M. Parrish, et al. re: revised     0.10        875.00           $87.50
                                closing documents.
 06/11/2020   JWD      PD       Call with Randye Soref regarding effective date        0.10        895.00           $89.50
 06/12/2020   MSP      PD       Email exchange with M. Zhang, et al. re: handling      0.10        875.00           $87.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                        Desc
                                      Main Document   Page 219 of 228

Pachulski Stang Ziehl & Jones LLP                                                              Page:     17
Jia Yueting                                                                                    Invoice 125301
46353 - 00002                                                                                  July 12, 2020


                                                                                       Hours           Rate      Amount
                                of late filed claims, etc.
 06/13/2020   MSP      PD       Email exchange with S. Uhland, M. Parrish, Richard      0.50        875.00       $437.50
                                M. Pachulski, Jeffrey W. Dulberg, et al. re:
                                handling of late filed claims, revised closing
                                documents, follow-up calls and involvement, etc.
 06/13/2020   JWD      PD       Call with PSZJ team on strategy issues                  0.30        895.00       $268.50
 06/14/2020   MSP      PD       Email exchange with M. Zhang, S. Uhland, Richard        0.50        875.00       $437.50
                                M. Pachulski, et al. re: Plan Declarations.
 06/14/2020   MSP      PD       Email exchange with R. Jia, et al. re: comments on      0.10        875.00           $87.50
                                exit note, funding letter, etc.
 06/14/2020   JWD      PD       Call with J Wang re status                              0.10        895.00           $89.50
 06/15/2020   MSP      PD       Email exchange with D. Meadows, et al. re:              0.10        875.00           $87.50
                                comments on exit note, funding letter, etc.
 06/15/2020   MSP      PD       Email exchange with M. Zhang, M. Kaplan, J.             0.40        875.00       $350.00
                                Merkin, et al. re: Plan Declarations, Committee
                                approval of same.
 06/15/2020   JWD      PD       Call with counsel to Visio regarding plan effective     0.20        895.00       $179.00
                                date and creditor obligations
 06/16/2020   MSP      PD       Email exchange with M. Zhang, et al. re: Client         0.10        875.00           $87.50
                                Plan Declaration.
 06/17/2020   MSP      PD       Email exchange with Jeffrey W. Dulberg, S. Uhland,      0.20        875.00       $175.00
                                Richard M. Pachulski re: plan cash projections.
 06/17/2020   JWD      PD       Emails re exit financing issue                          0.20        895.00       $179.00
 06/17/2020   BDD      PD       Review UST Guidelines re post-confirmation              0.20        425.00           $85.00
                                compliance issues and emails M. Pagay re same
 06/18/2020   MSP      PD       Email exchange with M. Parrish, M. Zhang, et al. re:    0.20        875.00       $175.00
                                Exit Financing and other closing documents.
 06/18/2020   MSP      PD       Finalize Plan Declarations and email exchange with      0.40        875.00       $350.00
                                M. Kaplan, et al. re: same.
 06/18/2020   MSP      PD       Email exchange with C. Hsieh, Richard M.                0.20        875.00       $175.00
                                Pachulski et al. re: use of Houlihan Lokey expert
                                report in support of confirmation.
 06/18/2020   RMP      PD       Review and response to emails regarding SLC.            0.10      1445.00        $144.50
 06/18/2020   RMP      PD       Deal with FF information to Committee and various       0.30      1445.00        $433.50
                                emails regarding same and review HL report.
 06/19/2020   MSP      PD       Email exchange with Richard M. Pachulski et al. re:     0.10        875.00           $87.50
                                Effective Date.
 06/19/2020   MSP      PD       Email exchange with Richard M. Pachulski, M.            0.10        875.00           $87.50
                                Zhang, et al. re: interest to be applied in non-loan
                                contracts.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 220 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     18
Jia Yueting                                                                                      Invoice 125301
46353 - 00002                                                                                    July 12, 2020


                                                                                         Hours           Rate       Amount
 06/19/2020   RMP      PD       Review interest rate issues and review and respond        0.30      1445.00         $433.50
                                to emails regarding same.
 06/24/2020   MSP      PD       Email exchange with Richard M. Pachulski, J.              0.20        875.00        $175.00
                                Wang, Jeffrey W. Dulberg, et al. re: Notice of
                                Effective Date, comments on Plan closing
                                documents, etc.
 06/24/2020   MSP      PD       Revise and finalize draft of Notice of Effective Date;    1.90        875.00      $1,662.50
                                email exchange with Richard M. Pachulski, Jeffrey
                                W. Dulberg re: same (.10).
 06/24/2020   JWD      PD       Emails re effective date notice                           0.10        895.00           $89.50
 06/24/2020   JWD      PD       Emails with R Pachulski re ED and review client           0.10        895.00           $89.50
                                response
 06/24/2020   JWD      PD       Email with R Moon and call re next steps                  0.30        895.00        $268.50
 06/24/2020   JWD      PD       Review and revise ED notice and emails re same            0.40        895.00        $358.00
 06/25/2020   MSP      PD       Email exchange with S. Uhland, et al. re: Notice of       0.10        875.00           $87.50
                                Effective Date.
 06/26/2020   MSP      PD       Telephone conference with S. Uhland, A. Behlmann,         1.00        875.00        $875.00
                                J. Prol, J. Wang, et al. re: finalizing documents for
                                Effective Date closing.
 06/26/2020   MSP      PD       Attend Effective Date closing.                            0.90        875.00        $787.50
 06/26/2020   MSP      PD       Telephone call with Richard M. Pachulski re:              0.10        875.00           $87.50
                                Notice of Effective Date.
 06/26/2020   MSP      PD       Email exchange with S. Uhland, J. Su, A. Behlmann,        0.80        875.00        $700.00
                                D. Meadows, M. Parrish, T. Sinha, et al. re:
                                finalizing closing documents.
 06/26/2020   MSP      PD       Email exchange with S. Uhland re: comments on             0.40        875.00        $350.00
                                Notice of Effective Date; revise and finalize same.
 06/28/2020   MSP      PD       Email exchange with M. Zhang, J. Wang, Richard            1.10        875.00        $962.50
                                M. Pachulski, S. Uhland, Jeffrey W. Dulberg, et al.
                                re: plan injunction, Notice of Effective Date,
                                Discharge, etc.
 06/29/2020   MSP      PD       Email exchange with T. Sinha et al. re: draft UCC         0.10        875.00           $87.50
                                exhibit.

                                                                                         63.70                    $57,506.50

  Plan Implementation [B320]
 06/01/2020   RMP      PI       Review SLC issues and emails regarding same.              0.20      1445.00         $289.00
 06/03/2020   RMP      PI       Deal with Committee counsel re Wei Gan issues.            0.40      1445.00         $578.00
 06/04/2020   RMP      PI       Deal with Wei Gan issues and review and respond to        0.40      1445.00         $578.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                       Desc
                                      Main Document   Page 221 of 228

Pachulski Stang Ziehl & Jones LLP                                                             Page:     19
Jia Yueting                                                                                   Invoice 125301
46353 - 00002                                                                                 July 12, 2020


                                                                                      Hours           Rate      Amount
                                e-mails re same.
 06/04/2020   RMP      PI       Deal with confirmation order/Committee issues and      0.80      1445.00       $1,156.00
                                telephone conferences with M. Pagay re same and
                                e-mails re same.
 06/04/2020   RMP      PI       Deal with SLC issues.                                  0.30      1445.00        $433.50
 06/05/2020   RMP      PI       Review and analyze Agenda items for 6/8 call after     0.90      1445.00       $1,300.50
                                order entered and telephone conference with J.
                                Dulberg and M. Pagay regarding same.
 06/06/2020   JHD      PI       Correspondence from Richard M. Pachulski re plan       0.40      1495.00        $598.00
                                implementation issues; research re same; prepare
                                correspondence to Richard M. Pachulski re same
 06/06/2020   RMP      PI       Deal with effective date issues.                       0.60      1445.00        $867.00
 06/06/2020   RMP      PI       Deal with last DIP payment and e-mails re same.        0.30      1445.00        $433.50
 06/06/2020   RMP      PI       Deal with SLC issues and review and respond to         0.30      1445.00        $433.50
                                e-mails re same.
 06/07/2020   JHD      PI       Correspondence from Jeffrey Dulberg re plan            0.50      1495.00        $747.50
                                implementation issues; additional research re same;
                                prepare correspondence to Jeffrey Dulberg re same
 06/07/2020   IMP      PI       Review multiple emails re issues re plan               0.40      1495.00        $598.00
                                consummation; analyze issues and draft multiple
                                responses
 06/07/2020   RMP      PI       Deal with effective date issues and final DIP          1.30      1445.00       $1,878.50
                                payment and review and respond to issues re same.
 06/08/2020   RMP      PI       Prepare for and participate on team call re            1.10      1445.00       $1,589.50
                                remaining effective date open issues.
 06/08/2020   RMP      PI       Work on DIP issues and e-mails re same.                0.20      1445.00        $289.00
 06/09/2020   RMP      PI       Review and respond to e-mails re exit financing.       0.30      1445.00        $433.50
 06/10/2020   RMP      PI       Review and respond to e-mails with Committee           0.20      1445.00        $289.00
                                counsel.
 06/10/2020   RMP      PI       Review late filed claim issues.                        0.20      1445.00        $289.00
 06/11/2020   RMP      PI       Review claims reconciliation issues.                   0.20      1445.00        $289.00
 06/11/2020   RMP      PI       Review e-mails and prepare for and participate on      0.80      1445.00       $1,156.00
                                call with Committee professionals.
 06/12/2020   RMP      PI       Review Committee-related documents.                    0.30      1445.00        $433.50
 06/13/2020   RMP      PI       Review and respond to e-mails re Effective Date        0.20      1445.00        $289.00
                                issues.
 06/14/2020   RMP      PI       Review and respond to e-mails re Committee issues      0.60      1445.00        $867.00
                                and draft follow-up e-mails.
 06/19/2020   RMP      PI       Review final Effective Date issues and emails          0.20      1445.00        $289.00
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 222 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     20
Jia Yueting                                                                                      Invoice 125301
46353 - 00002                                                                                    July 12, 2020


                                                                                         Hours           Rate      Amount
                                regarding same.
 06/24/2020   RMP      PI       Review and respond to e-mails re effective date           0.20      1445.00        $289.00
                                issues.
 06/25/2020   RMP      PI       Review effective date notice and review and respond       0.60      1445.00        $867.00
                                to e-mails re same.
 06/26/2020   RMP      PI       Deal with effective date issues and review and            0.60      1445.00        $867.00
                                respond to e-mails re same.
 06/26/2020   RMP      PI       Attend effective date closing; Review issues and          0.90      1445.00       $1,300.50
                                review and respond to e-mails re same.
 06/27/2020   JWD      PI       Review and respond to emails re ED issues                 0.20        895.00       $179.00
 06/28/2020   JWD      PI       Review and respond to emails re effective date            0.30        895.00       $268.50
                                issues
 06/29/2020   RMP      PI       Review and respond to e-mails re exchange rate,           0.60      1445.00        $867.00
                                injunction, etc.
 06/29/2020   JWD      PI       Emails regarding effect of plan on discharge              0.20        895.00       $179.00
 06/29/2020   JWD      PI       Work on various issues re post-ED                         0.30        895.00       $268.50
 06/29/2020   MSP      PI       Email exchange with Richard M. Pachulski, S.              0.10        875.00           $87.50
                                Uhland, M. Zhang, et al. re: Post-Effective Date
                                issues.
 06/29/2020   MSP      PI       Email exchange with Richard M. Pachulski, S.              0.30        875.00       $262.50
                                Uhland, L. Sun, et al. re: notice of allowed claims,
                                exchange rate, etc.
 07/01/2020   MSP      PI       Email exchange with J. Merkin, et al. re: comments        0.10        875.00           $87.50
                                on Notice of Effective Date.
 07/01/2020   MSP      PI       Email exchange with M. Zhang, S. He, Beth Dassa,          0.80        875.00       $700.00
                                M. Parrish, et al. re: timing and service of Notice of
                                Effective Date filing, Modified Plan, etc.
 07/01/2020   MSP      PI       Email exchange with Beth Dassa re: Epiq estimate          0.20        875.00       $175.00
                                re: cost of serving Notice of Effective Date.
 07/01/2020   RMP      PI       Review and respond to e-mails re Notice of                0.30      1445.00        $433.50
                                Effective Date.
 07/01/2020   JWD      PI       Emails re ED notice                                       0.10        895.00           $89.50
 07/01/2020   BDD      PI       Email M. Pagay re Notice of Plan Effective Date           0.10        425.00           $42.50
 07/01/2020   BDD      PI       Emails Epiq re service of effective date notice           0.20        425.00           $85.00
 07/02/2020   RMP      PI       Review and respond to various post-Effective Date         0.30      1445.00        $433.50
                                e-mails and telephone conference with J. Dulberg re
                                same and review Han's e-mails.
 07/03/2020   MSP      PI       Email exchange with T. Sinha, A. Behlmann, D.             0.20        875.00       $175.00
                                Meadows, et al. re: UCC exhibit.
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 223 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     21
Jia Yueting                                                                                      Invoice 125301
46353 - 00002                                                                                    July 12, 2020


                                                                                         Hours           Rate       Amount
 07/06/2020   MSP      PI       Email exchange with P. Buenger, et al. re: status of      0.10        875.00           $87.50
                                Effective Date.
 07/06/2020   MSP      PI       Email exchange with Richard M. Pachulski, Jeffrey         0.30        875.00        $262.50
                                W. Dulberg, Beth Dassa, et al. re: final fee
                                application inclusion of time.
 07/06/2020   MSP      PI       Email exchange with R. Jia, Richard M. Pachulski,         0.20        875.00        $175.00
                                Jeffrey W. Dulberg et al. re: cash position
                                reconciliation from financing.
 07/06/2020   JWD      PI       Emails regarding effective date notice and review         0.20        895.00        $179.00
                                same
 07/06/2020   BDD      PI       Emails M. Pagay re Notice of Plan Effective Date          0.20        425.00           $85.00
 07/06/2020   BDD      PI       Confer with Epiq re Notice of Plan Effective Date         0.20        425.00           $85.00
 07/06/2020   BDD      PI       Email N. Brown re Notice of Plan Effective Date           0.10        425.00           $42.50
 07/07/2020   JWD      PI       Attend call re transition to trust and claim              0.70        895.00        $626.50
                                allowance; follow up emails re same
 07/07/2020   BDD      PI       Email Epiq re service of Notice of Plan Effective         0.10        425.00           $42.50
                                Date
 07/08/2020   MSP      PI       Email exchange with S. Uhland, J. Prol, A.                0.10        875.00           $87.50
                                Behlmann, et al. re: open issues discussion, status of
                                KCBI any settlements.

                                                                                         19.90                    $25,434.50

  Ret. of Prof./Other
 06/09/2020   MSP      RPO      Email exchange with Beth Dassa re: Maples and             0.10        875.00           $87.50
                                Latham employment applications.
 06/09/2020   BDD      RPO      Email M. Pagay re orders on Maples and L&W                0.10        425.00           $42.50
                                retention applications
 06/10/2020   MSP      RPO      Telephone call and email exchange with Beth Dassa         0.20        875.00        $175.00
                                re: Maples and Latham employment applications;
                                review declarations of non-opposition re: same.
 06/10/2020   BDD      RPO      Preparation of decs of non oppositions and orders to      1.70        425.00        $722.50
                                Maples & Latham's retention applications (1.3); call
                                with/email to M. Pagay re same (.10)
 06/11/2020   MSP      RPO      Email exchange with S. Uhland, et al. re: Latham          0.10        875.00           $87.50
                                employment application order.
 06/12/2020   MSP      RPO      Telephone call with Beth Dassa re: employment             0.10        875.00           $87.50
                                application orders.
 06/13/2020   JWD      RPO      Emails re Latham and Maples                               0.10        895.00           $89.50
 06/15/2020   MSP      RPO      Email exchange with Beth Dassa re: declarations re:       0.50        875.00        $437.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                          Desc
                                      Main Document   Page 224 of 228

Pachulski Stang Ziehl & Jones LLP                                                                Page:     22
Jia Yueting                                                                                      Invoice 125301
46353 - 00002                                                                                    July 12, 2020


                                                                                         Hours           Rate        Amount
                                Maples and Latham employment applications (.10);
                                review and revise same.
 06/15/2020   BDD      RPO      Email M. Pagay re Maples and Latham retention             0.10        425.00           $42.50
                                orders
 06/15/2020   BDD      RPO      Revisions to Maples retention application and email       0.10        425.00           $42.50
                                N. Brown re same
 06/15/2020   BDD      RPO      Work with N. Brown re filing/serving of Decs of           0.20        425.00           $85.00
                                Non Opp and lodgings of orders (Maples & Latham
                                retention applications)
 06/16/2020   MSP      RPO      Email exchange with S. Uhland, et al. re: status of       0.10        875.00           $87.50
                                Latham employment.
 06/18/2020   MSP      RPO      Email exchange with K. Adonis re: Maples                  0.20        875.00         $175.00
                                employment application and order.
 06/18/2020   MSP      RPO      Email exchange with S. Uhland re: entered Latham          0.10        875.00           $87.50
                                employment order.
 06/18/2020   JWD      RPO      Review Latham order                                       0.10        895.00           $89.50
 06/18/2020   JWD      RPO      Review Maples order                                       0.10        895.00           $89.50
 06/18/2020   BDD      RPO      Emails J. Dulberg and M. Pagay re Maples retention        0.20        425.00           $85.00
                                order
 06/20/2020   MSP      RPO      Email exchange with S. Uhland re: Maples retention        0.10        875.00           $87.50
                                order.
 06/26/2020   MSP      RPO      Email exchange with Richard M. Pachulski, Jeffrey         0.10        875.00           $87.50
                                W. Dulberg re: Maples retainer payment.
 06/30/2020   BDD      RPO      Review Smiley Wang-Ekvall retention order and             0.30        425.00         $127.50
                                emails to/call with J. Dulberg re same (.20); email L.
                                L. Wang-Ekvall re same (.10)

                                                                                          4.60                     $2,816.00

  TOTAL SERVICES FOR THIS MATTER:                                                                               $119,396.50
      Case 2:19-bk-24804-VZ           Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01     Desc
                                      Main Document   Page 225 of 228

Pachulski Stang Ziehl & Jones LLP                                             Page:     23
Jia Yueting                                                                   Invoice 125301
46353 - 00002                                                                 July 12, 2020



 Expenses

 05/05/2020   CC         Conference Call [E105] AT&T Conference Call, RMP        30.43


 05/08/2020   CC         Conference Call [E105] AT&T Conference Call, MSP         3.95


 05/12/2020   CC         Conference Call [E105] AT&T Conference Call, RMP         8.16


 05/13/2020   CC         Conference Call [E105] AT&T Conference Call, MSP        15.22


 05/18/2020   CC         Conference Call [E105] AT&T Conference Call, MSP         2.75


 05/18/2020   CC         Conference Call [E105] AT&T Conference Call, MSP         0.19


 05/18/2020   CC         Conference Call [E105] AT&T Conference Call, MSP         4.32


 05/19/2020   CC         Conference Call [E105] AT&T Conference Call, MSP        72.24


 05/20/2020   CC         Conference Call [E105] AT&T Conference Call, RMP         2.53


 05/21/2020   CC         Conference Call [E105] CourtCall Debit Ledger for       28.00
                         06/01/2020 through 06/30/2020, J. Wang


 05/21/2020   CC         Conference Call [E105] AT&T Conference Call, MSP         1.01


 05/24/2020   CC         Conference Call [E105] AT&T Conference Call, RMP         3.25


 06/05/2020   RE2        SCAN/COPY ( 11 @0.10 PER PG)                             1.10


 06/22/2020   RE2        SCAN/COPY ( 128 @0.10 PER PG)                           12.80


 07/12/2020   PAC        Pacer - Court Research                                  39.50
   Total Expenses for this Matter                                            $225.45
      Case 2:19-bk-24804-VZ             Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01               Desc
                                        Main Document   Page 226 of 228

Pachulski Stang Ziehl & Jones LLP                                                         Page:     24
Jia Yueting                                                                               Invoice 125301
46353 - 00002                                                                             July 12, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        07/12/2020

Total Fees                                                                                           $119,396.50

Total Expenses                                                                                             225.45

Less Courtesy Discount                                                                                 $11,939.65

Total Due on Current Invoice                                                                         $107,682.30

  Outstanding Balance from prior invoices as of        07/12/2020          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed        Expenses Billed              Balance Due
 124692                   03/31/2020               $434,309.50            $3,849.82                  $233,042.26

 125123                   04/30/2020               $524,724.75            $3,204.83                  $527,929.58

 125197                   05/31/2020               $426,812.85           $54,089.96                  $480,902.81

             Total Amount Due on Current and Prior Invoices:                                        $1,349,556.95
            Case 2:19-bk-24804-VZ                 Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                                       Desc
                                                  Main Document   Page 227 of 228

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): SECOND AND FINAL APPLICATION OF
  PACHULSKI STANG ZIEHL & JONES LLP FOR FINAL APPROVAL OF COMPENSATION AND REIMBURSEMENT OF
  EXPENSES; DECLARATION OF JEFFREY W. DULBERG IN SUPPORT THEREOF will be served or was served (a) on
  the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 16, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) July 16, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                VIA U.S. MAIL
                United States Bankruptcy Court
                Central District of California
                Attn: Hon. Vincent Zurzolo
                Edward R. Roybal Federal Bldg./Courthouse
                255 East Temple Street, Suite 1360
                Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 16, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 16, 2020                Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 832 Filed 07/16/20 Entered 07/16/20 13:14:01                                       Desc
                                             Main Document   Page 228 of 228


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Maria Cho MCho@RobinsKaplan.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com

3. SERVED BY EMAIL:

Andrew Behlmann: abehlmann@lowenstein.com
Jeremy Merkin: jmerkin@lowenstein.com
Jeffrey Prol: jprol@lowenstein.com
Randye Soref: rsoref@polsinelli.com
Tanya Behnam: tbehnam@polsinelli.com
Richard Newman: rnewman@alvarezandmarsal.com
Robert Moon: rmoon@qbpartners.net
Suzanne Uhland: Suzanne.uhland@lw.com
Madeleine Parish: Madeleine.Parish@lw.com
Diana Perez: dperez@omm.com
TJ Li: tli@omm.com
Susan Persichilli: susan.persichilli@epiqglobal.com
Kelly L Morrison on behalf of U.S. Trustee: Kelly.l.morrison@usdoj.gov
Lei Lei Wang-Ekvall: lekvall@swelawfirm.com


    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
